-2

10

1d

12

13

La

15

16

1?

18

19

21

22

23

24

 

Page i

SUPREME COURT

ALL COUNTIES WITHIN THE CITY OF NEW YORK

IN RE: NEW YORK CITY ASBESTOS LITIGATION

DEPOSITION UNDER ORAL
EXAMINATION OF
FREDERICK G. BROWN

(VOLUME T)

This Document Applies To:
FREDERICK G. BROWN

INDEX NO. : 190195- 27

PRIORITY ONE COURT REPORTING SERVICES, INC.
2950 West Mt. Pleasant Ave, Suite 2260
Livingston, New Jersey 97038

(718) 983-l1as4

 

Priority-One Court Reporting Services Inc. -— A Veritext Company
718-983-1234

 
Transeriat of the deposition of
the Plaintiff culled fer Oral Fxaminalion
in the above-captioned matter, said
deposition being Gaken pursuant la
Federal Rules of Civil Procedure by and
6 before CHERYL |. SOLOMON, a Notary Public
and Shorthand Reporter, at the Hampion
& Ton, One North Avenue, Garden Cily, New
Y York, on Tuesday, December 19, 2017,
10° commencing al approximately 10:20 m the
1} forenoon.
12
j 3 co BY ¢
14
13
14

wo le he

od

Wy
18
19
20
21

'25 Job No. 2744594

a

hi pa
Lay

=

 

 

| APPRARANOOES:
a
WEITZ, & TIX ENTER Ph
3 Attarneys fin Planitt
700 Broadwry, Gth Vlaar
4 Maw Work, Now York bOUOs
BY: PATIO J FINLEY, Ta)
4
a
LYNCH, DASKAL & EMERY, LEP
7 Attorneys Tor Delendants
Caanlyour Ving & Goodyear Canaria
# 147 West Sth Street, Sub na

Haw York, New York Lodo]
® BY: ALEXAHDKA OBE, FAC)

[]) 0 SRGAL, MOCAMBRIDGE, SINGER & MATIONIEY, LID

sabe

Altoneys for Defendants Aurora Purp

i? Co WATE ane Groene Qenver
830 Vind Avenue, Suite | bn
VW Hew York, New York t00z2
BY: WRECARME, Esl
14
tts
i MALAY 4 HRALLEY, LL
L146 Alumneys for Dofendint Wacker
: 140 Troamdway, Sule 600)
“W7 Mew York, Now Yuk 10038
: Inv: MICHAEL CURTIS, ESQ
18
J d4
. MeGIVNTEY MELEE & COB, bo
“20 Allormeys dor Defoadant DAP
. SU Broad Strest, 24vd Moar
f2t Mow York, Mew Vork LOU
: BY: WY AN SWEENEY, TAC)
2
3
j
4

poh ke

Priority-One Court Reporting Services Inc.

age 3

|
Page 2 |

1
i

 

t

 

 

21
ae

ag
a4

Lah

1
il

12

PRIORITY ONE RIEPORTING (718) 983-1234

Tage 4 |
AARONSOM, BAPPARTORT, PIONS TION & DEUTSCTL, |
LLP i
Athaacys for Defendant Ford
OOO Third Avenue
New York, Mew York 10016
BY: ILLIANGY LOPEZ LARABCULNT, HSC)

CULLEN & DYRMAN, LLP
Attomeys for Qefondant Goulds
44 Wall Street
Mew York, New York TOM03-2407
TY: JOSEP ANGIOLILLO, ESC)

DARGER, ERRAMTE, YAVITZ & BLALL LLP :
Atlormcve for Defendants Amchem,
CartainTeed andl Ua!

116 Hast 27 Steet, 12th Floor
Mow York, Mow York | O016
BY: GENEVIBVE MACHTIEL, HAC

BAKRY, McTIERNAN & MOQORI, ESOS
Attatneys for Doleniant
Cleaver Brooks, Ine
2 Roctor Strect
Hew Yark, Mew York 1dU08
BY: SHAWNETTE PLUITT, HQ

 

WOLETCAH AM, LAWLER Ae OHTA, ESCs
Attomeys for Deleniints |
Air & Liquid Systems Corp and Kamak |
L&l® Market Street, Suite 3100 '
Philadelphia, Ponuylvania 19103 |

WV: SHZAGLASL ORTIZ, FSO |

Page 3 j

MARSIIALS, DEN ATIEY, WARMER, COLEMAN & |
GOUCIN, PC |

Altomeys lor Defcndants Borg Warner |

Morse TH? LLC and Leviton

Manufacturing Corp

10S Manxoss Road, Suite 303

Melville, Mow York |}'747
BY: ANDREW WARKITATIER, HAC

 

BUR OWSEY SEIU) Lb
Allorneys far Detiondandt
American Uitirite
1408 Gin Mount Koad, Suite 40
(¥Pallon, Wingis 62209

BY! NOSERT DEMEUSY, FAQ

VLA TELEPHONE;

Altomeys for Uiufineianta IMG
Industries, Inc snd Warten Purnps, DLC
430 Third Avenug, Pb Floor
New York, New York 10017

BY: BRIAN CIYUBNTES, ESQ

|
i
i
LEADER & REREGN, LEP
|
|

PASCARELLA DIVITA PLL?
Attomoye for Defendant Rind, Ine
2137 Route 45, Sutle 29)
Haliadel, Mew Jersey O7 7404

BY: BRADLEY EH BISHOP, bot)

 

TREAAULLE LAW FHUM, LLP |
Allomeys fur Defcadant Pfizer, Ine
Hl Mala Streot, Suite 502
White Pinsins, Mew York 10601
HY: ROBERT TEVEY, Pad

 

2 (Pages 2 - 5)

A Veritext Campany

718-983-1234
 

}

Te
YH

43

1d
ya
1G

‘lt
dR
yg
30

al

a

fh be bo
ew

ce

hoe

PRIORITY ONE REPORTING (718) 983-1234

Page 6

 

 

McLLROY, DULTTSCIT, MULVANEY & CARPLN TLR, LLP 1
Attorneys for Defondant Baton 2
1300 Mount Kemble Avenue 3
Monistown, New Jersey 07902-2075 J

GY: DUNISE 1D, HARRIS, Rad, 8

6
“
8
/ Y
110
li
12
i)
14
Is
16
1?
Ik
i E9
20
2]
(22
23
iad
25

Page 7 |
TT ISTIMREBY STIPULATED, by and between |
the allurneys lor the respective partics 2
hereto, dhat (ing, scaling and a)
certification ofthe within Bxamination 4
Tefore Trial be waived; that all objections, / 3
eacepl as to form, are reserved to the time f
of triad. 7
ITIS FURTHER STIPULATED ANT? AGRTERTS (hat 8
the transcript may be slzned before any io
Notary Public with the same fores and effect. 10
ux if signed betore a Clerk or Judge of the 1]
Court. i]2
IT 1S PURTILER STIPULATED AND AGREED that 13
all rights provided ta all partics by the l4
C'PER shall net be deemed waived and the 15
appropriate sections of the CPLR shall be 16
conlralling, wiltt respect thereta, 17
TT 18 TURTUER STIPULATED ANT ACIRTED by 1&
and between the attorneys far the respective 19
putlies hereto that a copy af the 20
Examination shall be furnished, without 2]
charge, lo the attorney representing the | ae
wiltess testifying herein. 2a
i id
(25

Priority-Que Court Reporting Services Inc.

 

 

Page 8:
FREDERICK G BROWN,
the Plaintiff herein, having first been
duly sworn by the Notary Public, was
examined and testified as follows:
THE REPORTER: State your name for
the record, please.
THE WITNESS: Frederick G. Brown.
THE REPORTER: State your present
home address for the record, please.
THE WITNESS: 1017 Bayside,
Rackaway Point, New York 11697.
MR. WARSHAUER: Are there any
slaierments for the record before we
Inerriry?
(No verbal response piven)
DIREC EXAMINATION
BY MR, WARSHAUER:

 

QO, Good morming, Mr. Brown.

A, Good morning.

Q, Can you hear me okay?

A. Sure.

QQ. For the record my name ts Andrew

Warshaner, Dam from the firm of
Marshall, Dernchey, Warner, Coleman and
Gogyin. | represent a few of the
Page
defendants in this case,
I will be asking you the butk of
the questions loday. When I'm done some
of the other allormeys in Lhe room my
have some additional questions for you.
Have you ever tad your |
deposition laken be fare --
A. No,
©, -- nea gcdling: like: this will a
reporter present transeribing: the
questions and answers?
A,

 

Never.
MR, FINLEY: Just remember,
please, wait Cor him to Anish asking
the question --
THE WITNESS: Okay.
MR, FINLEY: «= and then you can |
give your answer, this way the court
reporter can get down whal everybody is
saying.
"THE WEENTISS: Okay.
Q, Let me go over some of the
ground rules before we begin.
As your allorney just advised
you, please alow me to finish my

3 (Pages 6 - 9)
A Verilext Company

718-983-1234
 

irPoobo bo ph ba
hm a

13

13

me Re ee
wo Gc .] os

La ba ee

on

ac ou] oO

£9

RI bo
_

had

a

 

 

Page 10:

 

 

question before you give an answer sizce {
the reporter cannot take down bath of our 2
voices al the same time. 3
T would also ask that you keep 4
your answers in verbal form as the 5
reporter cannot take down a gesture or a 6
nod ora shrug of the shoulders. 7
Tf you don't understand one of ! 5
my questions, please ask me to rephrase Y
and [ will de so. Tf you don't know the 10
answer Lo one of my questions, "I don't im
know" is a perfectly acceptable answer. 12
I don't want you to guess. Ifyou want 13
to give an estimate that’s fine but you 14
don't have to guess. 15
If vou need a break at any time 16
during the course of my questions, let me V7
know, Jet your allorney know, you can (18
have as many breaks as you may need. 19
Do vou understand these 20)
Instruclions? 21
A, Yes. 122
©, Are you taking any medications 23
this moming? 24
A, You. 125
Page 11
QO. Do vou know the names of the 1
medications you're taking? 2
A. Eliquis, blood thinner, and 3
Simvastatin | think itis, T think that's 7 4
for cholesteral, and that's about It. 3
QO, How long have you been taking , o
Eliquis? : 7
A. Oh, about, [ct me see, probably i og
two, (Wa yours. Q
©. What condition do you take that ! 14)
medication for? VW
A, For | had a stroke and that's in 12
the blood. 13
Q. Do vou know the name of the 14
doctor that intially prescribed the 15
medication? 14a
A. Yes. | potit ona piece of 17
paper somewhere but Reims, Remevys, Rem -- | 18
R-E-M-H-Y58. | 14
MR. FINLEY: Tf you're aot sure, 2()
that's fing, 2]
A. He's affliated with my TIP 2
Center, iQ
QO, Isat lr. Gary Gwertzman, is it | 2
12

Ciwerlaman?

 

Priority-One Court Reporting Services Inc.

PRIORITY ONE REPORTING (718) 983-1234

pla Fu ba

Tage 12 |
A. Wo. But he did my carotid
arteries.

©. But the doctor that prescribed
Tiliquis is affiliated with TMP?

A. Yes.
Q. De you know the dosage of the
Liiquis?
A. No.
Q. That's fine, if you don't that's
fine.
And you also take Simvastatin
for cholesterol?

A. Yes. |

Q. Wow long have you been taking |
thal?

A. Oh, a dong time, T don't know
how for.

©. More than five years?

A. Oh, ] think so.

(). More than ten years?

A. Wo. Five or ten T guess.

Q. Do you know the name of the |
doctor that intially prescribed that |
medication?

A. No.

 

Pape 1%
Q. Have you taken any ather
medications this moming other than the
Bliquis and the Sirivastatin’?

A. Just Pylenel.

QO. Do you fake that on your own --

A. Yeah.

GQ. sorts that upon the advied af
a doctor?

A. My heart doctor, she said don't

lake any, no more aspirin, Tyfenal if you
witll.

QO. And what's the name of your
heart doctor?

A, | yeot that one but... ;
GIs it Dr. Sarmantha Jagger?
A, Youh. Sec, you can help me.
GQ. Uhiry to help you ifT can,

How long has Yr. Jagger been

your heart doctor or your cardiologist

for?
A. Oh, about three years.
GQ. And she =
A. But thad alot of stuffdone in

three yours.

QO. And she told you to stop taking

4 (Pages 10- 13)
A Veritext Campany

718-983-1234
 

Led ba be

te

a

SO Gf so

PRIORITY ONE REPORTING (718) 983-1234

Page 14 |

 

aspirin and take Tylenol inglead’? | |
A. Yes. | 2
Q. Do you know why she told you to . 3
stop laking aspirin? i 4
A. Wo. I forget what the reason 1 8
was. She said because there's a lot of 1 6
aspirin in Bliquis. | 7
©. You mentioned two ycars ago you | 8
had a stroke, is that the only time | 9
daring your lifetime you had a stroke’? 10
A, Yeah. iT
Q, Have you ever had a hearl t2
allack? 743
A. No. ! 14
, Vo you take any other medication 15
on a regular or a semiregular basis that | 14
you haven'l yet taken this morning? 1?
A. Na. Ttake Tylenol because I'm | 18
in pain, 19
©, And aside from that and the | 20
Eliguis and the Simvastatin, do you take 21
any alher medications? 22
A. No. 23
0, Did you review any documents or 24
records in preparation for testifving 128
Pape 15

here today? And when I'm referring to i 1
records or documents, I’m tatlcing about : 2
employment records, Social Security 3
records, military records, wnion records, 4
medical records, anything like that in 5
preparation for testifying here today. 6
A. | tooked al some... 7
THE WITNESS: T don't know what lo 8

say, 9
MR. YINLIY: Your Lnteropatorics? 1G)

THE: WITNESS: Yeah. HH

©, Did you dook at a document 42
called Answers to Interrogatories, that 13
is a series of questions and answers 14
conceming your personal history, the 14
different places you've worked, things 16
like that? 17
A, Yes. 18
©. Is that something that you 19
provided the answers to a series of 20
questions cantined in that document? 21
A, Youh. 22
Q, And are the answers truthful and 123
accurate lo the best of your knowledge? | at
(25

A. Yeah.

Puge 16

QO. Other than that did you review
anything else in preparation for
testifying here today’?
A. Na.
MR. WARSHAUER;: If we could ga off |

the record briefly for personal
information we don't wanl to appear on
the stenographie record,

(Discussion held off the record)

MR. WARSHAUER: We're back on the
record after obtaining some personal
identifying information we did nol want
to appear on the stenovraphic record.

©. Sir, where were you born?

A. In New York City.

QQ. Tn Manhattan?

A. Manhattan.

Q. Sir, the first thing we're going

to do today is talk about the different
places you've lived over the course of
your lifetime, okay?

A. Okay. |
©. I'm going te start with your |
current home and I'm going to work my way |
backwards if that's okay; is that okay’ |
Pape 17
A. Yeah.
O. You told us earlier you
currently live at 1017 Bayside in
Rockaway Point?
A. Yeah.
€. Tlow long have you lived there?
A. Twenty-five years.
Q. According to that document that
you reviewed in preparation for
iestifying here today, you lived there
since around 1991; does that sound about
right?
A. Tlow many years 1s that?
@. Twenty-six.
A. Yeah, yeah, very close.
QQ. What type of home is that?
A. It's 4 one-family home.
Q. I's a single-family home?
A. Yes,
Q. Who do you live there with?
A. My wite and, well, my one son,

we had another son that passed away and
my daughter lives in Floral Park.

Q. 50, right now you live there
with your wife and that's 1, anybody

5 (Pages 14 - 17)

Priority-One Court Reporting Services Inc. — A Veritext Company
718-983-1234
13

135
lo
17
18
19

Bo ba
—-

hat ba

bo bo bo ba
hn

 

19

ee
oboe

Pun

PRIORITY. ONE REPORTING (718) 983-1234

 

efyc'?

A, No, wry son.

QQ. And one son, okay.

A. Yeah.

GQ. And the son that lives there,
what'y his name?

A. Douglas.

QO. Do you own the hame?

A. Yes,

Q. Any morigages, liens?

A. Oh, yeah, | have a mortgage.

Q. Do vou know the approximate
balance of the morizage?

A. Yeah, Sandy did it all, T think
Ll gat a mortgage for 80 or 90,000.

Q. You took out another morigage
atter Sandy?

A. After Sandy, yeah, | had Lo
rebuild,

GQ. You had lo rebuild because of
the storm’?

A. Yeah,

Q. And you think the approximate
amount of a balance on the toripage is
around 90,0007

Fuge 19

A. Yeah,

Q. During the course of your living
at LOL? Bayside in Rockaway Point, New
York since approximately 1997, have vou
or anyone else performed any renovations
or repairs on the home that you believe
caused you to come nla coTHael with a
product or a piece of cquupment or a type
of material you now believe contained
asbestos?

A. On my present home?

Q, On your present home.

A. No, T don't think.

QO. Now, before this homme where did
you live?

A. Tilived in Brooklyn.

Q. Do you remember the address?

A. Yeah, 107 «no, that's my --

1685 Bust 21st Street.
OQ. And you said that was in
Brooklyn, correct?
A. Yes.
QO, What lype of home was that?
A, A Queen Anne, one-family.
Q. One-lamily home?

 

Taga: 18
|

13

15
16

 

i

SG Re Rk Ree
Cn fe la bao UW Be Whe Ooo ~

oo 4) oo

—_
ra

118
‘19
20
2]
'22
23
24

25

Page 20
A. Yeah.
How long did you live (here?
A. think 25 years,
According ta (hal same document
that you reviewed in preparation for
being here laday, you dived there since
approximately 1969; does thal sound
right?

A. That's when | got out of the
service,

Q. And is that when you first lived
there?

A. Wo, ne, | wouldn't -- I started
living there wav before | got out of the
service,

Q. Do you remember approximately
when you started living there’?

A. Can't think. [t had to be my
whole son's lite, had to be 25 vears.

Q. So, around middle-1960s8?

A. Yeah. I'm retired 25 years and
l worked 25 years.

Q. So, you think. sometime in the
middle portion of the 1960s is when you
moved in there’?

 

Traps 21!
A. Oh, yeah, definitely.
Q@. And did you continue to own that
home atter you purchased the home on
Bayside for a short period of time?
A. Yes,
QO. So, you owned two properties lar
a period?
A. Two properties, yeah.
Approximately three years,

Q. Around 1995 or so? :
A. 1 guess, yeah.
Q. Who did you live at 1685 Hast

Zl st Street with’

A. Ihave trouble recalling because
numbers don't come back to me too quick.
anymore,

MR. FINLEY: Take your time,

©. Wel, we're talking about the
previous home that you lived you said
since around the mid-1960s to around the
mid-1990s,

A, Yeah,

Q. Did you live there with your
wite?

A. Yoah. | always lived with my

 

6 (Pages 18 - 21)

Priozity-One Court Reporting Services Inc. -— A Veritext Company
718-983-1234
ld

19

carurury

PRIORITY ONE REPORTING (718) 83-1234

wite,

QO. Did your son Douglas live there
as well?

AL Yes,

Q. Anyone clsc’?

A. No. He stiff lives with me, my
son,

Q. Understood, Tjust want to know
if he lived at the previous home and he
did, correct’?

A. Yeah.

Q. Anyone else live there?

A. No. My daughter lived there
many years before she gol an apartment
but I think atter about 20), 25 years.

@. And what's your daughter's name?

A. Stephanie.

Q. During the years you resided at
1684 East 21st Street in Broaklyn fram
the mid-£960s till around the mid-1990s,
did you or anybody else perform any
renovations or repairs on thal home that
you now believe caused you la come into
contact with a product or a picce of
equipment or a type of material you now

Mage 22 |

40

La bo ee

cA

6
7
8
9

at

 

1
i

i2
13
14
15
16
17
18
19
20)
2]
22
24
24
25

Page 23:

believe contained asbestos?

A. Wo, not that L know of,

Q. Do you recall where you lived
prior to 1685 East 21st Street in
Brooklyn?

A. Now we're getting inta
apartments.

. Okay.

A. Allright, | lived, | fived
around 64th Street and 14th Avenuc.

Q. According to that same document
that you reviewed in preparation for
testifying here today, prior lo living at
1485 East 21st Street you lived al 11-67
69th or 70th Street; does that sound
right?

A. That sounds right, I'm not sure
though.

GQ. And that was an apartment?

A. Yes,

Q. And you don't recall iT i) was
on 69th or 70th, right?

A. Llived en 70th Strect.

OQ. And thal's in Brooklyn, eight?

A. Yeah, night.

tn fe ln boo

Pe ba Bo
wn fe Leb

Page 24
©, Was thal a rental apartment?
A. Actually il was on 11th Avenue.
OQ, it was near the intersection of

Lith Avenue and 70th Sireet? :
A. Premember the block where the
-- }]th, an apartment. hanase. |
GQ, So, il was actually 11 +.
A, Asmall one.
It was actually 11-67 Plth
Avenue?
A, Yeah, that sounds road, |
Q. Was that a rental apartment?
A. Yes,
Q. Did you live there with your
wite’?
A. Yes.
Q@. Did Douglas live there also?
A. He wasn't born yet.
G. Llew about your daughter, was
she --
A. She wasn't born,
Q. So, just your wits’?
A. Yeah, just my wite, | had no
children,
@. How long did you live there’?

Page 25 !

|

A. Inthat apartment? Oh, I'd have
io puess but it wasn't long, it was
probably about two years,

@. So, this would have been in ihe
mid-60s7

A. Yes, right. Because we pot
married in '62,

©. And you lived there after you
were married?

A. Yeah.

Q. During the approximately two |
year period of time you lived at 11-67 |
iith Avenue in Brooklyn, New York inthe
mid-60s, did you or anybody else perform |
any renovations or repairs on that
apartment that you now believe caused vou
to come into contact with a product or a
piece of equipment or a type of material
you now believe contained asbestos?

A. No, no, | was jush pamting
there.

Q. Just painting, okay.

A. Wallpaper and painting,

Q. And vou don't think any af thal
painting or wallpaper work caused you

 

7 (Pages 22 - 25)

Priority-Ome Court Reporting Services Inc. -— A Veritext Company
718-983-1234
13

 

 

PRIORITY ONE REPORTING (718) 983-1234

Page 26

come inla contact with asbestos?

A, I don't think so.

GQ, Do you remember where you lived
prior to 17-67 11h Avenue?

A. -fived in one apartinent,
six-story apartment house for about a
year hui | don't knaw which, which end,

QO. According to that same document
that you reviewed in preparation for
testifying here today, you lived at a

in Brooklyn,

A. That's right,

QO. And you think yau dived there
for about a year?

A. Yeah,

Q. This would have been in the
early 60s?

AL Yes.
Q. Was this just afler you were

marred?
A. Yes, This was our first

bo Pb ba Do bo

apartment,
QQ. And it would have been a rental
apartment, correct?

 

20
19
2
22

123
24

25

Page 27

A. Yes.

Q. And you just lived there with
your wife’?

A. Right.

Q. Daring: the yoar that you lived
at that rental apartment on 66th Sirect
and 20th Avenue in Brooklyn in the carly
1960s, did vou or anybady ¢lse perform
any renovations or repairs on thal
apartment that you now beleve caused you
to come Into contack wilh a product or a
piece of equipment or a type of material
you now belicve conlained asbestos?

A. No, | don't think se.

Q. De you remember where you lived
prior to the rental aparument on 66th
street and 20th Avenuc’?

A. When Twas suli singed.

©. Where was thal?

A, In Bay Ridpe, 438 69th Sircet.
Q. Was that your parents! home?
A. Parenis, you,

GQ. And that’s 438 69th Street?

A, Youh.

GQ. And that’s in the Bay Ridge

|
lecation on 66th Street and 20th Avenue ‘|
|
|
|

1
2
3
4
5

)

20

La bo

‘ate

18
19
20

Page 28
section of Brooklyn?
A. Yes. |
Q@. Are you okay?
A. Yeah.
MR. FINLEY: Just give him a
second,
MR. WARSIIAUER: Sure.
(Discussion held off the record)
G. Tow long did you live in your
parents’ home on 438 69th Sireet in the
Bay Ridge section of Grooklyn?

A. Tcame there from Manhatian.

(. How ald were you?

A. Twas probably about 6 or 7.

. Just before World War TT, right?
A. Tdon't know.

©. According to thal same document

that vou reviewed in preparation for
testifying here Loday, you lived al 438
69th Street in Bay Ridge from around 1940
tH 1961; does that sound about right?

A. Yes. That's when T got married
in "61, '62.

 

GQ. ‘él.

A. Yes. |
Page 29

Q. You lived there with your

parents, correct?

A. Yes.

O. Brothers and sisters loo?
A. Yes. Just a sister.
Justa sister?

A. (Nodding in the affinnative)
Q.

Was that an apartment?
A. Yes. Six room apartment
@. Six reom apariment and your

prerents rerited iL?

A. Yes.

©. During the years that you lived
al 438 69th Sircet in the Bay Ridge
seclion af Brooklyn from approximately
1940 until 1961, did you or someone clyc
perfor any renovalions or repairs on
that home that you now believe caused you
lo come inte contact with a product or a
piece of equipment or a type of material
you row believe contained asbestos?

A. No.

O. And you said you moved there
from Manhattan: is that correct?

A. Yes.

& (Pages 26 - 29)

Priortly-One Court Reporting Services Inc, A Veritext Company
718-983-1234
2)
2
139
23
“24
25

he

Q. Do vou remember where you lived
in Manhattan with your folks when you
were around 3 or 6?

A. Yeah, 134th Strect.

Q. And that’s the carkest
residence you can recall Hving ai?

A. Yeah. Im lucky 1 can get that
one,

Q. And that was at 134th Street and
Amsterdam?

A. Yes.

Q. What type of home was thal, was
it an apartment?

A. Yeah, it was 4 aix-slory
apartment house, it had about five
apartienis on each floor,

©. And you lived there with your
parents and your sister’?

A. Yeah, yeah.

QO. And that would have been from
the time you were born im 1935 till about
AO?

A. Not my sister because | dun't
know if she was born yet.

Q. She wasn't born yet.

 

Page 31

A. Yealt.

QO. So, just your parents,

AL Yeah.

QO. And you dived there fram your
birth until around 1940 or '4], somewhere
around there?

AL Yeah.

Q. Te you have any present
recollection of any renovation or repair
work taking place at that locauion?

A. No.

Q. You were too young’?

A. Toosmall.

QQ. Apart from your military
service, have we now talked about all the
different locations you've lived in over
the course of your lifetime’?

A. Yes.

Q. We're now poing to talk about
your family a little bit, okay?

A. Okay.

Q. You mentioned your wile.

A. Yeah.
Q. What's her name?
A. Diana,

age 30

=

baba bo he bo bo
La ba ee

La

a
3G ~]) oN La

bo + -

ba
Ln fe la bo bee

bo bo bo bo

PRIORITY ONE REPORTING (718) 983-1234

. Page 42

GQ. Your marriage io Ptana, that's
your only marriage, right?

A. Yes,

Q@. And i's her only marriage, |
right? -

A. Huh? |

Q. Its her only marriage, she
wasn't maricd to anybody clse before
you?

A, No, ne,

Q. What's Diana's maiden name’?

A. Miceli.

Q. Do you remember the date that
you and Diana were married, your
anniversary?

A. Yeah. December sth.

©. According to that same document
provided to us, you were married on
December 9, 1961; does that sound mht?

A. Yeah.

MR. FINLEY. Pretty close,

QO. Yes, that was pretty goad.

MR. FINLEY: We won't tell.
THE WITNESS: I'm surprised |
remember so much.

Page 33 ¢
(). Tlas Diana ever been a smoker ;
during your marriage?

A. Yes,
Q. Does she still smoke?
A. Wa,

Q. When did she quit?

A. Oh, L would sav about fifteen
years, 20 years,

@. So, the early 2000s, late

1990s; --
A. Yeah,
Q. -- does that sound right, --
A. Yeah,
QO. -- late 90s, early 20008?
A. Early 2000s | would say.
Q. And when she was smoking, whal.

type of cigarettes did she smoke; da you
remember’?

A. [know L used to smoke Pall
Mall.

Q. That's what she smoked?

A. I don't know what she smoked,

QO. We'll talk about your smoking a
little later,

A. Lonuly know -» | smoked all of

 

 

9 (Pages 30 - 33)

Priority-One Court Reporting Services Inc. — A Veritext Company
7EB-983-1234
‘D]

}-

ad Bd

un

Rob Ro bd

PRIQORTPY ONE REPORTING (718) 983-1234

Page 34

the brands.

© And you're not certain the brand
thal she smoked?

A. No.

@ De you know how much she smoked
a day?

A. About a pack a day, I think we
both did ihe same.

GQ And did she smoke tn the house?

A, Yoah, We weren'l fanatical tn
those days,

Q, How is Diana's health today?

A, Well, lately she's been having
-- her blood platelets are giving her a
hard time, She had a masiectomy.

QQ. She's been treated for breast
cancer?

A. Yeah. | guess she has, they
removed her breast.

QO. Any other type of cancer or
brealhing or respiratory ailments to your

knowlgadsre?
A, Ne,
Q. You said her platelets have been

giving her trouble?

A. Yeah, they're loo low,

QO, Has the doctor told her why her
platelets are loa low?

A. They been giving her a hell aa
time log because she can't get them up,
you know. She'll get them up fora
little while, they give her sere drugs
and they go back dow.

0, Has Diana ever worked outside of
fhe home during yout marriage?

A, Yes. She was working ata
school, d don't know exaelly what she did
in the school, she wasn't a teacher.

Q, Inwhich school?

A, Tdon'l know.

Q. Inaschoolin New York City?

A, Yes.

OQ. In Brooklyn?

A. Ethink sa, yeah.

©. You don't know what she did?

A. No,
©. Was she a guidance counselor or
-- she wasti'L a Leacher, we know that,
rigehit?

A. Right, she wasn't a teacher.

 

Pujre 35

£15

TS bo bo ba Bo

a a
a ela bo Sw ot em

Poze 36

©. Did she work for the New York
City public schools or a private school? !

A. Public.

QO. And you're not certain what she
did?

A. Some -- 1 don't know what she
did, 1 forget. ;

QO. That's fine. When did she stop
working?

A. Basically I suess as iong as I'm
married, after a few years of marriage
she started working.

@. When did she stop?

A. Oh, 1 den't know.

Q. Has it been more than ten years?

A. Oh, yeah, T think so, yealr.

QO. More than 20 years?

A. No, Tdon't know.

©. Does she recetve a pension or
any retirement benefits from her work?

A. No.

©. Does she get Social Security?

A. Yes,

©. Do you know how much she
receives in Social Security?

Page 37

A. T don't know, maybe 500.

QO. Pive hundred a rmornih?

A. Yeah.

O. Dees your wife have any other
source of monthly income apart from the
Social Security?

A. No.

QO. Do you consider Diana to be
financially dependent upon you for
support?

A. Absolutely.

QO. You euys file a joint tax
return?

A. Yeah.

MR. TINLEY: Are vou okay?
THE WITNESS: Yeah.

Q. Do you knew Diana's date of
bunth?

A. [EE 1040.

©. Are vour parents both deceased?

A. Yes,

©. What was your father's name?

A. Frederick.

QQ. Frederick?

A. Yes, same as mine,

10 (Pages 34 -

Priority-One Court Reporting Services Inc. — A Veritext Company
7ES-983-}294

 

37)
13

15

19

 

PRIORITY ONE REPORTING $= (718) 983-1234

QO. When did Frederick pass away?
A, ‘That's a loughy.

Q. Okay.

A. {1 don't know when.

OQ. According to that same document

that you reviewed in preparation for
lestifying here dis morning, he passed
away in atourtid 1979 at the age of 76;
dogs thal sound right?

A, ‘Thal sounds good.

Q,) Do vou know what the cause of
his death was?

A. [have feching tt was TB, lm
not gurc,

Q. You satd TH?

A. Yeah, tuberculosis.

GO. He had tuberculosis at some

point during his lifetime?

A. Atthe end there.
GQ. Did he also have bone cancer?
A. Lihink he did too. T think

they misinterpreted one for the other, 1

 

Pape: 38

Page 34

23) was never sure on that.

24 ©. So, la the best of your

25 knowledge he died from either

| tuberculosis or bone eancer ancl you're
2 not sure which?

, 4 A. That would cover il

4 QO. Was he a smoker?

i 5 A, Yes.

| 6 Q. Did he smoke cigarettes?

. 7 A. Vos.

78 Q, Da you know how much he smoked a
| 9 day?

! 10 A, Heasmoked a good pack a day,
il GQ. Do you know the brand?

(1200 AL Dunhill.

13 GQ, Are those unfiltered?
(1400 AL Yes,
b15 QQ. Did he smoke im ihe family homes
-46 that you dived in with him?
1? OAL Yes.
Bt: QQ. What did he do fora living?
: 19 A, He worked for Sheffield Farms
:20) Milk Company.
:21 06, For?
22 A, Sheffield Farms.
23 QO, Where was Sheffteld Parms Mill
24 Compaty located?
225 A. In Bay Ridge, Brooklyn,

]
2
3
4
5

hI Bo PI Pd
La ba

tan abe

©. Did you ever work with him
there’?

A, No.

©. What did he do for Sheffield

Fans Milk Company in Bay Ridge?

A. He was delivering milk with a
truck and then he quil that ane he just
look care al) took care of the horses.

©. So, he was a milkman for a while
and then he toak care of the horses?

A. Took care of the stable and the
horses, had a big place there on 60th
Street,

Q. What was your mather's name?

A. Laura, Laura Francis.

Q. When did Laura pass away?

A. She passed away before him,
about six or eight yeurs before him.

Q. Was she around $1 at the time
that she passed’?

A. | guess so, | don't know, L have
troubie adding up.

Q. Po you knew what the gause of
her death was?

A. should knew that.

Page 40

 

 

tn fa la Ba ee

ee
he Seo

‘13
14
15
‘1G
17
“18
19
20

hI obi
ww ba

Pa bd Bd
LAE

Q. Was it a heart attack?

A. Oh, yes, yes, yes, itis. She
had a heart attack in her sleep in
lreland.,

Q. She was in Ireland at the time?

A. Yeah, Her and my father were
visiting in Ireland and she had a heart
attack and that’s it, That's the way to
gO,

Q. Was your mother a smoker?
A. Yes.

Q. She smoked cigarelics'?

A, Yoah,

O. Do you know the brand?

A. | guess the same as my father,

Dunhill or Pall Mall,

QO. Do vou know how much she smaked
a day?

A. Probably about a pack,

©, Did she also smoke in the family
home?

A. Yeah.

©, Did your mother alse work

auiside af the home?

A. Yeah.

 

Priority-One Court Reporting Services Inc. » A Veritext Company
718-983-1234

11 (Pages 38 - 41)
PRIORITY ONE REPORTING (718) 983-1234

 

 

Tape: 12

Page 44 ,

 

|
1 Q. What did she do? | ] ©. So, she started off as a
2 A. She was a hose cleaner, | 2  scerelary fora lawyer and then she
3) earelaker. | 30 worked for an aecounlanl?
4 Q. Did you ever work with your | 4 A. No, she became an accountant,
5S mother in any capacity? 5 Q. She became an accountant, okay. :
§ A. Wo. 4) A. Her own business, yeah. And
7 QO. Did your mother ever sutter trom i 7 she's still doing that.
& any forin of cancer, breathing, lung or i 8 ©. How is Stephanie's health today?
9 respiralory ailments during her lifetime? 9 A, Other than the platelels its
I} A. No, 10. great, !
lM] Q. You have three children, two are E Q. Other than the platctets,
12 sll living, comreet? (12 A, Right.
13.0 A, Yes. (13) Q.) Has Stephanie ever been
l4 Qs You told me previously your (34) diagnosed with any fonn of + |
15) daughter is Stephanie, correct? 1s AL) Wait, she hag diverticulitis.
1G A. Yes. 116 Q. She has diverticulitis’? (
17). Hew old is Stephanic? 37) A. Yes. She’s finishing up with
18 A, ‘That's another good question. (18 surgery.
19 QQ. Irn full of good questions. 49 Q. Has she ever been diagnosed with :
20) MR. FINLAY: Pull of good 200 any form of cancer, breathing, lung or
2) questiaris. (21 respiratory ailments?
22 ‘To the best of your knowledge. '22 A, Na,
a3 A. My wife keeps all these things (23 Q. Is Stephanie a smoker?
24 in her heudd. ! 24 A, Na, |
25 MR. FINLTEY: So you don't have to. | 25 @. Have you ever worked with !
Page 43 Pape 15
l OQ. Let me sce ill can help you. | | Stephanie’
2 According: to thal same document that you | 2 A. Yeah, she worked with me
3 reviewer in preparauion for testifying : 3 painting,
4 here ioday, Slephanic is about 41; does ; 4 Q. She did some side work. painting
5 thet sound about right? i 8 with you?
4 A. Yeah, yeah. 6 A. Yeah, she did,
7 QQ, She was born in 1966? 7 QO. She didis't like it?
8 A. ‘Thal sounds good. 8 A. She loved it,
9 OQ. Where does Stephanie live? 6 OQ Oh, she did lke 14,
40 A. She lives in -- naw she lives in (10) A, She loved it, So did the
V1 Breevy Point. 11) customers, she had long red hair,
142 ©. Woes she hive on 125 Beach 124th ! 12 Q, Is Stephanie in any way
°330 Street? 130 financially dependent upon you?
‘Ed AL Yes. (14 A. None,
215 ©. Breevy Point or Belle Tarbor’ (15 Q. And you have a son Douglas; is
1a AL Yeah. 16 that correct’?
\7 ©. Is she married? 17 AL Yes.
HB AL No. 18 Q.) How old ts Douglas?
219 ©. Toes she have any children’? 19 AL He's younger than Stephanie,
20 A. Wa. 20 Q, He's about 467
i2] @, What does she do for a living? 21 A. Yoah, 46, 47.
22 A. She was a secretary, you know, 22 Q. Kamin 1970?
230 she started up with a lawyer and then she 23 A. ‘Thal sounds right.
24 went into business on her own, 24 ©. Where does Douglas live, he

°25  accowntauit.

—

Priority-One Court Reporting Services Inc.

25 dives with you, right?

12 (Pages 42 - 45)
A Verilext Company

718-983-1234
18
149
24)
21

22

23
24
25

Reo

 

ba ba bo bo
on fe la bo

A. Right,
Q. Is he married?
A. Na.

Q. Does he have any children?

A. Na,

QO. What does Douglas do for a
living?

A. He just slarted a job working
for the post office in the airporl,
Before that he was just a contractor
painting, did his own jobs,

Q. How is Dougdas! health taday?

A. Oh, he's good, He's gota
smoker's cough but that's abut il.

Q. He's a smoker, might?

A. Yeah.

Q. Tow mich does he smoke a day?

A. Twould say a pack a day, a
little over, same thing.

Q. Da you know the brand?

A. No,

Q. And [think you already told me
that he smokes in the home?

A. Yeah.

MR. FINLEY: Does he smoke in your

PRIORITY ONE REPORTING (718) 983-1234

 

Page 46 |

Lo ba re

oon) oon

9
10
Ql
12
13

14

13
16
17
18
19
20)
21
22
24
24
25

 

Pape 47

home?

THE WITNESS: Yes.

©. Ilas he ever been diagnosed or
treated for any form of cancer or
breathing or lung of respiralory ailment
apart trom the smoker's cough?

A. No, He was always very «= he
doesn't smoke in tront of me m the
house, not in the house anymore.

QQ. Did vou ever work with Douglas?

A. Yes,

©. Painting’?

A. Yeah,

©. Anywhere else?

A. Yeah. Painting, rooting,
leaders, gutters.

Q. Do you consider Douglas to be
financially dependent upon you?

A. Occasionally,

Q. Does he pay rent’?

A. Occasionally,

@. Crceasionally pays rent. When he
occasionally pays rent, how much does he
pay?

A. Oh, P don't know, my wife

i

NL
i123
13
it
118
16
7
18
19
20
21
22
23
24
25

Page 44
handles that.

QO. You don't know, okay, Do you
now how often he pays?

A. I don't know, | don't keep up
with that,

Q. Your wife would know that?

A. Yeah, she would know,

QO. You have one child thal’s passed

away?
A. Yes.
©. Im sorry to hear that. What

was that child's name?
A. David.
©. When did David pass away?
A. Oh, years ago. 1 can't get it
down but probably about 20 years ago.
©. So, around 1997 or so?
A. Yeah.
©. Do you know the cause of his
death?
A. Funny how things slip out of my
head.
QO. Was it pancreatitis?
A. Yes.
©. Did he ever suffer from any form

 

Piagg a9

of cancer to your knowledge?
A. Not that T know of.

@. Any breathing or respiratory

What's your sister's name?
Una; U-N-A,
How ald is Una?
She passed away,

©. Oh, I'm sorry to hear that.
When did she pass away’?

A. Oh, 1] would say, 1 have a rough
idea, fifleen yours aga,

ailments?
A. No.
. Was he a smoker?
A. No.
(. Did you ever work with David?
A. Yeah, he worked with me for...
©. Side work again, painting, --
A. Yeah.
QQ. -- reofing?
A. Yeah,
@. You mentioned vou had a sister’
A. Yes.
(). No brothers’?
A. No,
Q.
A.
Q.
A.

 

13 (Pages 46 - 49)

Priority-One Court Reparting Services Inc. -— A Veritext Company
7t8-983-1234
10
11
(12
13
‘1d
15
16

19

ever have oceasion to work with any other

PRIORITY ONE REPORTING (718) 983-1234

Q@. Around 2002 or so?

A. Yeah, Ithink so, You can ada
betler than me.

Q. What was the cause of her death’

A. Now I need my wite.

Q. And again, if vou don't know
just tell me you don't know,

MR. FINLEY: If you don't remember

il =>

@. That T don't have in my little
docutnent here, T don't know what the
cause Of her passing was, I don't have
that, You don't know what the cause of
hor passing was?

A. No.

Q. Vo you know if she ever suffered
fram any form of cancer, breathing, lung
or respiratory ailments?

A. No.

Q. What did she do for a living?

A. She worked for a bank.

Q@. Did you ever work with her?

A. No.

QO. Other than your children did you

relatives for pay, uncles, aunts,
cousins?

A, Did t have?

QO. Yes. Did you ever work with any
other relatives other than your children?

A. Yes, my nephew.

QO. What was his name’?

A. Keith MeDermatt.

QO. McDermott?

A. Yeah.

Q. Where did you work with Seith

McDermott?
A. All around Brooklyn.
QQ. Same type of work, side work,
painting, roofing?
A. Right.
©. What years was this?
A. Oh, you're going to have to -- J
don't have that one,
©. Was this during the 60s or 70s’?
A. Tn the 60s T puess.
@. Anybody else other than your
children and your nephew Keith MeDermoll?
A. Wo, no relatives,
Q. Other than what you've already

 

Priority-Gne Court Reporting Services Inc.

Page 50 :

 

Pape: 4]

 

1 told me about, is there any history of
2 cancer, breathing, lung or respiratory
3) ailments within your family?
4 A. No.
5 QO. To your knowledge have any of
6 your retatives ever filed an
7 asbestos-related lawsuit?
8 A. No.
1 9 Q. How far did you go in school?
10 A. One year of college.
1] ©. And what college was that?
12 A. University of Maryland.
13 @. University of?
14 A. Maryland.
14 @. In College Park?
16 A, Yeah.
17 Q, What cid you study during that
18 one year?
119 A, Adida rail course.
20 QO. You weren't actually physically
210 there, iL was like a correspondence
22 thing?
24 A. No, no. Tatlended the,
240 attended the -= cormpleted tests and
(25) everything and they send it back.
} Q. And what did you study?
2 A. J think paycholary.
3 QQ, Uhd you graduate high school?
4 A, Yes,
5 QO.) What figh school did you

6 yraduate?

7 A, Fort Hamilton High School.

4 Q. Ye you remember Lhe year you
9 pracdualed’?

A. Youh. d can get that one up,
11 'S8, 55...
:12 O. Da you know approximately how
(130 old you were when you graduated?
‘Td AL Yeah, 18,19.
15 ©. So, it was around '53 or $4 you
16 think yor graduated?
V7 A. ‘53 thal was, that ws iL.
: 1k ©. Any other formal education other
(19) than the one year that you did the
(20 correspondence type coursewark through
(21) the University of Maryland, any other
(22 eduesation?

23 A. No.

24 O. Any vocational or trade school?
24 A. No.

14 (Pages 50 - 53)

A Vorilext Company

718-983-1234

Tage 52°

Puge 53

 
BR
co oS

bo ba bo ba bo bo

on fe ba ba ee

tun fe Lat Po ee

Se
Joe eo Get] Oo

E

—
iw

15
16
17
18
M19
:20
2!
22
23
24
25

PRIORITY ONE REPORTING (718) 983-1234

. Have you ever been convicted of
any criminal ofTerse other than a minor
thing like a iralfic ticket?

A, No.

MR. WARSTIAUER: Do you want to
jake a break?

MR. FINLTSY: Yes, let's take about
fen minutes, stretch your legs a little

bit.

THE WITNESS: Whatever you want to

do.

OQ, Sit, we're going io take a break
and then come back and talk about your
nilitary service.

(Whereupon, al 11:05 A.M., a short
recess was taken)
(Back on the record at 11:36 A.M.)

QO. Sir, we're back on the reeard
atter a break, are you able lo continue
with your testimony?

A. Yeah, sure.

QO, When you were still in high
school, did you have occasion to hold any
part-time or full-lime cmploytnent?

A. Part-time.

 

QO. What's the first ob you can
recall holding in your lifetime, the
first thing you ever did?

A. Delivery boy ina grocery siore.

Q. A grocery slore and you were a
delivery boy?

A. Yeah,

Q. Bo vou remember the name of the
store?

A, 69h Street market.

QO. How old were you when you worked
there’?

A, Fifieen IT think.

QO. And thal was in Brooklyn?

A. Yes,

QO. How Jong did you work at the
69th Street market m Brooklyn?

A. Utwas a4 parl-lime job until I
finished high school.

, So, that would have been from
around 1950 to '53, somewhere around
there’?

A, Yeah, about three years.

QO. About three years and you
delivered groceries?

 

Pape 34

1
| 2
| 3
| 4
3

 

j 1
112
)13
14
15
16
117
118
119
20
2]
122
'23
Dd
25

AL Ves.

GQ, Sir, do you have any reason to
believe you would have come into contact
wilh any produel ar material ar type of
equipment that you naw beleve may have
contained asbestos i connection with
those three years you spent working as 4
delivery boy for the 69th Street market
m Brak lyn’?

A. No,

Q. Did you hold any other
employment while yau were in high school?

A. Yeah, Move across the strect to
a meat market, starting delivering meal.

GQ. What was (he name of the meat
market?

A. Can't remember,

QO. Was it on 69th Strect’

A. Third Avenue and 69th but on
Third.

GQ. So, a meal markel on ‘Vhird
Avenue and 69th; ++

A. Y¥ouh,

Q.  -- 3s that correct?

‘A. Yes.

 

Page 35

Lh fe la bore

o>

10
El
42
43

Page 57 |

Q. And did you start working there
just betore you graduated high schoal?

A. About two vears before |
praduated.,

QO. So, that would have been araund
'D] or sa?

A. Yeah,

QO. And once ajrain you were a
delivery boy’?

A. Yeah,

0. Any reason lo believe you came
ita comlach wilh any product or material
or type of equipment thal you now believe
contained asbestos in connection with the
two years you spent working af (he mel
market on Third Avenue and 69th Street?

A. No,

Q. Anywhere else you can recall
working during high school’

A. WNo.

QO, So, you graduated biyh school le
the best of your recollection around June
of '53, somewhere around there?

A. Yeah.

GQ Tlake it you found a job after

Pages 56;

15 (Pages 54 - 57)
Privrity-One Court Reporting Services Inc. A Verilext Company
718-983-1234
 

1s vou graduated?
2 A. Yeah,
3 QO. Where did you go ta work?

4 A.) United Vari-Crafis.
5 ©, United’?

6 A. Vari; V-A-R-T, dash, Cratts.

7 ©, United Vari-Crafts?

8 A. Yeah. That was on 9th Street
: 9 and Seventh and Kighth Avenue T believe.
0.

9th Strect and Highth Avenue in
i! Brooklyn?
i412 A. Yes,

13) Q.) You think you started working
there in '33, --

(15 A. Yeah,

(160 Q. -- somewhere around there?
A. Yeah, yeah, just when T

18 graduated.

119), How tong did you work at United
| 20° Vari-Cratts?

l21 A. Oh, tora few years and then...
(22 Q. So, '93 to ‘54 or '55?

(230 A. Yeah. Then | went to the navy
(24 yard.

| 24 ©. Whatiype of business was United
|

| | Vari-Cratts?

| 2 A. Thev made signs, all different

| 3 types of Plexiglass signs and stainless

- 4 steel signs and galvanized signs. They

(| § made signs for John Barley (phonetic), I
| 6 don't know if you ever heard of them.
7 ©. What were you hired as?

| 8 A. A sheet metal mechanic.

1 9 Q. Sa, you were a sheet metal

/10 mechanic for a company that made signs?
‘ll A. Yeah,

| 12 Q. Did vou have to join a union?

13 A. No. You had a union but it was
(14 a fugazi union, like, 1 was nothing.

14 QO. Were you a member?

16 A, Yeah, bul | didn't pay for it.

| 17 QO. lt wasn't a real union?

| [8 A. No, don't think so.

19 QO, Didat have adocal number or

20 no?

21 A. No,go, Couple of local strong
(22 arms.

23 QO, Doving the period of time that
-24 you worked [or Uruiled Vart-Cratts on 9th
250 Street and Mighth Avenue in Brooklyn, -+

Priority-One Court Reporting Services Inc.

113

1S
16
1?
18
19
120)

 

Pape 59:

ha

ft

ee
wo St sy mn fw

ha pa >
7 >

ww oP

fe

jh pd opt ba
Lt

PRIORITY ONE REPORTING (718) 983-1234

Tape: 38

Page 60
A. Yeuh.

QQ. do you have any reason Lo
believe you would have come into contact
wilh any producl or material or Lype of
equipment that you now believe may have
contained asbestas?

A, No.

(Was the sheet metal shop that
you worked in, was iL a factory-lype
selling ar faclory-type shop?

A. Well, they manufactured letters
and stulf, all different types of 6 foot
letters.

Q. Right, Did you notice the
presence of any insulated or overhead
piping within the confines af the work
area at this location?

A. Na, na,

QO. And you said the next place you
went to, vou wenl inlo the navy yard?

A. Aller sheet metal, veal, yeah.

QQ. ‘There's a couple of other
companies thal | wan do ask you about
that are ligted in your Answers Lo
Interrogatorics, 1 jusi want lo ask you

 

Page 6]
if you ever recall working for these
compalles,

Did you ever wark [ora company
known as ED). Rakison Sheet Metal shap?

A, Yes.

QO. Was thal before or afler Onited
Vari?

A, ‘Thal was United Vari,

QO. So, United Vari is the same
company +

A. Yeah.

QO. was 71). Rakison?

A. Right, yeah. We owned that
company,

©, You called it United Vari?

A, Yeah,

O@. Were you paid on or off the
hooks for your work?

A. On the books.

O. Sa, ifwe looked at your Soctal
Securily caring slalement, this work
would appear on it?

A. lassurae so, yeah,

©. do you remember the name that
appeared on your checks when you were

16 (Pages 38 - 61)
A Veriloxt Campany

718-983-1234
 

25) Avenue in Brooklyn.

1 paid every week?

2 A. No.

3 QO. Would if have been United Vari
4 or would it have been E.D. Rakison Shect
3

Metal?
6 A. T don't know,
7 ©. You don't know?
RA. T don't know.
9 Q, Bui United Vari-Crafis is the
10 same compuariy or entity as ELD. Rakison’?

11 A, Right.

12 Q, Did you also work for E.D.

13° Rakison al a location on Union Street and
l4 Filth Avenue?

15 A. Vhat was before, it was before

16 Union Street and Highth Avenue.

17 QO. That's the sare --

1& A. Same company.

19 GQ. You had mentioned 9th Street and

20° Eighth Avenue, iL was previously on Union
21) Street and Hipghth Avenue?

22 A, (No verbal response given)

23 QO. In other words, you told me

24 United Vari was on 9th Street and Eighth

] A. Yeah, that was -- we went from
2. the sheet metal shop on Fifi Avenue
3 between ¥th and Yih to a sheet metal shop
4 on Union Street between 7th and 8th, two
5 different shops.

G QO. ‘The first shop, where was it

7 located?

8 A, Qn 9th Street and Fifth Avenue.
1 9 0, 9th Street and Tifth Avenue?
1Q A. Yes.
Vy OQ, And how long did you work at
(72 that location?
13 A. Only about a year and a halt,
14 0, So, thal would have been around
(15) '53 to '54 or "55?

(1600 A. Yeah, yeah.
(17 ©, And then where did the shop ga
after (hal?

18
OA.
20)

‘That went to Union Street and
Seventh and Miehth Avenue. Same company,

21 same avenuc, they just moved the whale
122 shop.
23 ©. Union Sireet and Seventh Avenuc’?
24 A. Yes.
25 Q. And how long did you work al the

 

Priority-One Court Reporting Services Inc.

Taga: 63

PRIORITY ONE REPORTING (718) 983-1234

Pape G2

wrod

ao

10

‘is bo — +

an fe

Bobo bs PI bo

‘19
20

Page 4 |
Union Street and Seventh Avenue location?

A. V think until T went into the
Service.

. So, this would have been from
'§5 throughout the remainder of the 50s? |

A. Yeah. From '35 to ‘38 or -- |

. Well, we'll get to your service |
ina litte while. |

A. | think, T might be overlapping
a few ycars.

(). You think you worked at United |
Vari on Union Street and Seventh Avenue |
for three or four years?

A, Lihink so, yeah.

O. And were you also a sheet metal
mechanic al that location?

A, Yes.

©, Did you do the same work at the
Union Streel and Seventh Avetiuc location
(hal you had previously done on the 9th
Street and Fifih Avetrue location?

A. Yes.
©. You were making signs?
A, Yup.

Q.

Were you operaling any

Pape 65

 

machinery?

A, No, not really.

GQ, How would you go about making of
fabricating the signs?

A. Well, acluaily what ii was, we
use brakes for bending the sheet metal
and shears for cutting.

Q You used shears?

A. Yeah. A full length shear, you
know, dike an & foot shear.

Q. During the course of the three
or four years you spent working at the
shop on Union Street and Seventh Avenue
for United Vari, do you have any reason
to believe you cither worked directly
wilh or around any product or material or
Lype of equipmiont that yu now believe
contained asbestos?

A. Wa.

Q. Did you also work for United
Vari ar TD. Rakison at a location in

Freeport?
AL Yes.
Q. Was that after the inion Street

and Seventh Avenue --

L? (Pages 62 - 65)
A Veritext Company

718-983» 1234
 

13
I4
15
16

LT
18

19

120
‘21
‘32
23

i 24

 

25

PRIORITY ONE REPORTING (718) 983-1234

 

 

Lage 66
AL Yes. ]
Q. «+ location’? Was it still known 2
as United Vari? 3
A. Yes. 4
QO. How fong did you work at the 5
Freeport loualton? 6
A. Belween two and three years I 7
FUCSS. #
GQ. ‘Phigs would have been in the late 9
(ks? 10
A. Yeah, Notioo late because T ll!
joined the service in ‘55. 12
GQ. Well, according ia the 13
information we've been provided, you 14
joined the serviee, which we'll get to in 15
a little bit, in ‘49, 16
A. Yeah, 7
GQ. ls that corre¢ | or was iL 18
earlier than that? i 19
A. don't know, gel my bearings on ! 20
that one, i21
GQ. How old were you when you joined i 22
the service’? 23
A, Things are getting muddled. | 24
MR, FINLEY; ‘Take your time, take 25
Page 67
your time, i |
Q. It's just what you can recall. i 2
A. (33 or'35 was... 7 4
Q. dn other words, you graduated 4
high school around '53. a)
A. Right, as far as the zeroing tn. 6
0, You worked for Umiled Vert on 7
Oth Street and Fillh Avenue from around 1 §
'§3 10'55, sumewhere around there; does 9
thal squnel about might? | 10
A. Yeah. | ll
QQ. Then you moved to the United | 12
Vari location on Unton Street and Seventh ; 13
Avenue for about two years froma '54 to i 14
‘57, 15
A. Yes, i 16
GQ. ‘Ther you wert to United Vari in 1?
Freeporl Fromm around "58 ta ‘59, 18
somewhere around there: does that sound 19
righ? 20
A. Yeah. Then | wer to the navy 21
yard afer thal. ! 22
©. Right And then you joined the 123
BCTVICK. 24
Yoah. 2

A.

Taye 68
0. |understand this is along time
ago and you may be a little oft on the
dates but does that sound about right?

A. Yeah,

Q. Were you still a sheet metal
mechanic for United Vari at the Freeport
location?

A. Yes,

Q. What were you doing at the
Freeport location for United Vari?

A. Making siens, the Bulova
company, watch company,

Q. For the Bulova watch company?

A. Yeah. And it was a big name at
the time.

Q. Were you still bending sheet
metal with the shears?

A. Yeah. Bending the sheet metal
with the brake, brake they call it.

©. What do they call it?

A. Brake, brake, the sheet metal
brakes; B-R-A-K-E,

©. During the year or two you
worked as a sheet metal mechanic for
United Vari at the Freeport location

Page 69»
around '38 to '59, do you have any reason
to believe you either worked dircetly
with or around any product or material or
type of equipment that you now believe
contained asbestos?

A. Na,

©. Did you notice the presence of
any insulated or overhead piping at the
Freeport location?

A. Na,

Q@. And after you worked at the
Freeport location, you went and worked at
the navy yard for a period of time?

A. Yes,

Q. You think that was around '39 ot
so, late 50s?

A. Yeah -- 1 don't think -- I can't
get a base year.

MR. FINLEY: Take your time.

QO. How did you come to be employed
at the Brooklyn Navy Yard’?

A. I] went down there looking fora
Job and [ took a test.

©. And were you an emplovee of the
United States government?

LS (Pages 66 - 69)

Priority-Qne Court Reporting Services Inc. — A Veritext Company
718-983-1234
PRIORITY ONE REPORTING (718) 983-1234

 

 

Page 7) Pure 72
| A. Wa, 1) duties and responsibilities?
2 ©. Who were you employed by? | 2 A. Grinding down the metal, making
3 A. Qh, I don't know who | was | 3 sure a filled into where 11's supposed
4 employed by. | 4 io goin the joints.
5 Q. You weren't working for a | 3 QO. And what were you grinding down
6 contractor at the Brooklyn -- 6 metal for: in other words, what was the
7 A. Na, | 7 metal going to be used for?
8 @. -- Navy Yard, -- | 8 A. To support different walls.
9 A. Wa. | 9 Qin olher words, where would the
10) QQ. -- you were working for the (100 metal go afler you ground it dawn?
11 government, right? ‘11 A. Gomey up the hull of the
12 A. Yeah, I think. }12 bulkhead instde the ship.
13 ©. Tiow long did you work at the 13 QO. Bul you weren't working in the
(14 Brooklyn Naval Shipyard? 140 ship at this Gime, you were working in
45 A. Oh, I think about two years, °15 shop 17.
| ia three years, T don't know, ‘1600 A, dn the shop making parts for the
(17) 0 =6.s According to the information (V7 ship, then later oa i. weal oul,
“18 we've been provided, you worked there (18). And then someone would
19 from approximately 1959 until 1961 or (19 subsequently bring the parts you made or
.20 ‘62; does that sound about right’? 2200 fabricated onto the ship’?
21 A. Yeah, right on the money, 124 AL Yes.
:22 And what were you hired as? (2200 Q.) What would you use to grind down
(23 A. Sheet metal worker, sheet metal 23) the metal that would became the bulkhead?
:24 mechanic. : 24 A. Justa stone, a regular stone.
25 Q. Where were you working at the 25 QO. What were your hours working at
Page 71 Page 73
1) Broakivn Naval Shipyard? | 1. the sheet metal shop?
2 A. Well, I started off in the sheet : 2 A, Bight ta five,
3% metal shop. © 3 QL Bight A.M. to five P.M?
‘ QO. Tow long did you work in the / 4 A. Yeah. Or nine to five.
§ sheet metal shop? / 4 QO. Durivg the eight Go mine months
6 A. For about six to -- about eight, ' 6 you worked in sheel metal shop 17 al the
7 nine months. “7 Brooklyn Naval Shipyard ag a sheet metal
8 ©. Was it called the sheet metal 8 mechanic in approximalcly 1959, do you
: 9 shop or was it called -- | 9 have any reason lo believe you cilher
P10 A. Yeah. TQ) worked directly with or around atiy
ti Q. -- something else? V1) produet or material or Gype of equipment
‘$2 A, Shop 17. ! 12) you naw beleve contained asbestos?
43 ®. So, sheet metal shop number 13 A. Edorn't know about that, | dort
itd 17 -- : 14 know what type of metals they brought in
“15 A. Yeah. (15 there.
{6  Q. --atthe Brooklyn Naval Yard’? (16 @. Did you work dircetly with any
17 A. Correct. 17 type of material that you think may have
18 Q. Did you have a supervisor or a ! 18 comlaimed asbestos when you were working
-19 person you reported to? (19 in shop 17?
20 AL Yes. 2000 AL No, T don't think so. Might
2 Q. Do you remember his or her name’? | 21) have been because Thad all ihe things we
22 A. IfTheard it ] would know it. (22 made in there.
(23 Q. During those eight to nine | 23 QO. And what sort of things did you
24 months that you were working in shop ‘240 inake’?
25 number 17, what were your dayetorday O25 A. Made parts for bulkhead walls,

19 (Pages 70 - 73)
Priority-One Court Reportimg Services Ine. A Voritoxt Company
718-983-4234
tn fe lo bo ee

o

10
ll
12
13
14
15
16
17
18
19
20
2]
22
123
24
125

 

hed po

6
4

LQ)
il
12
13
il4
15
i 16
L17

“Ra bo he heh be
on Iw he DS wo oo

PRIORITY ONE REPORTING (718) 983-1234

 

Page V4 :
put itin, Architects would sketch it
out aad blow it up and weld build it.

Q. Do vou remember the names of any
of the parts or materials thal you were
making or fabricating?

A. Parts were...

MR. FINLEY: Do you understand his
question?

THE WITNESS: No. |
A. You want to know the mualerials T !

used? |

Q. Yes. Do you know the names of !
any of the parts or mulerials (hat you |
were making or fabricating? |

A. Yeah. Lused Joint compound.

Q. You used that at the sheet metal
shop?

A. Yeah, sometimes,

QO. Why would vou use joint compound
in the sheet metal shop?

A. I'm getting confuseel.

MR, FINLEY: ‘Take your Gme, think
about his question. He's talking about
your time period in shop 17.

THE WITNESS: Yeuh.

Page 75

Q. Did you use joint compound in
shop 17? :

A. That was the sheet metal shop |
worked in. Yeah, well, | definitely uscd
-- T must have used it there.

@. Well, you're working as a shel
metal mechanic in shop 17 at the Brooklyn
Naval Shipyard for approximately cight Wo
nine months in 1959, correct?

A. Okay, it's coming back to me.
When I was to work on the ship --

@. I'm not there yel, It only
taking about the eight lo nine months you
were in the sheet metal shop.

A. [don't know if] physically
used the joint compound om the shup or in
the shop, I don't know which.

Q. As you sit here right now, do
you have a specific or a present
recollection of using joint compound when
you were in shop 17?

A. Qn the ship.

O. Im not talking about on the
ship, While you were in shop 17 during
that ciht ta ring =»

ba ba bo bo ba

fon 4

boob bo bo Bo bo

Of ~~ mon ew mR

ae
“ot

Lg bo

JL te Le Bee

8

10
1
“12

a

13
14
“15

16

oe
Oo wo ~

La bo ee

on fe

Page 76

A, Ucan't + |
G. You have to listen ta the |
question, !

MR, FINLEY: You have ta let him
finish. |
Q. While you were in shop 17 during

that edzht te nine month period of lime,
do you have a present recollection of
using joint compound?

A. Ildon'tknow. No, [ can't
really zero in, 1 can't definitely say.

Q. What do you recall using in the
sheet metal shop?

A. Well, | was using the grinding
tools and making bulkhead walls.

(). So, you used grinding tools to
make bulkhead walls?

A. Yeah. And I would chip the slag
off the wrought tron that was going into
the bulkhead walls, the slag would he
burnt.

Q. Do vou have any reason ta
believe that any of the materials or |
products you were using in the sheet
metal shop contained asbestos?

     
 

Tage 77

 

A. That I don't know, I don't know
because Thad so many materials.

@. Do you work around any other
workers or trades that you think may have
been using asbestos while you were
working in sheet metal shop number |7?

A. Oh, yeah. They could have been
using, I don't know, There was 20 cuys
in there working.

Q@. And what other types of trades
or workers were working in the shop with
you?

A. They were working -- 1 don't
know if they were actually -- they were
ali doing sheet metal work or what, I
don't know,

Q. Were there other workers doing
the same work that you were doing?

A. Yes, ves, there were.

QO. Were there any other trades that
were doing ditterent work than you were
doing’?

A. Na, not --

QO. Not in the sheet metal shop.

A. Na. You zeroed il down La the

 

20) (Pages 74 - 77)

Priorily-One Court Reporting Services Inc. — A Veritext Company
718-983-1234
hao obo bo oR Bo bo
ew

ah

16

a os
oot +]

bh

hd
—

> bo Bo BI BI
Ta la Ro

 

PRIORITY ONE REPORTING (718) 983-1234

Puge 78
shecl metal shap, :
©. So, it was just other workers 2
doing the same type of work that you were i
doing? | 4
A. Yeah, i)
(. So, you worked in shop 17 for 6
about cight ta gine months in 1959? 7
A. Yeah, §
Q. Then did you wind up going onte 9
a ship? | 10
A. Yes, 11
QO. What ship did you subsequently i12
work on while you were at the Brooklyn ‘13
Naval Yard? ‘14
A. [was on the Constellation. 15
@. Do you remember when you first | 16
started working on the Constellation? 117
A. No. Pknow it was afler the 18
fire, 19
©. De you remember how long you 20)
worked on the Constellation? i2]
A, | would guess about a year. ! 22
©. And you think it was aller the 123
fire because from what I understand about 2d
history, there was a fire at some point | 25
Pago 74 |
onthe USS ConsicHation while the ship 1
was being constructed, correct? 2
A. Yes, 3
QO. And you were there afer that? 4
A. Yes. We still got stnoke in 5
urcas, bot spots, we aearly lost the 6
ship, 7
©. Whatwas your title or a)
classification when you were working on 9
the Constellation? 10
A, Sheet metal mechanic. VY
Q. So, you were still a sheet “12
metal -- :13
A. Nota helper, I still had a 14
couple of guys working under me. 15
Q). Soa, you were still a sheet metal :16
mechanic during that one year period of 17
lime you were working on the 18
Constellation? 19
A, Yes, 20
©. What were vour day-to-day dutics 2]
and responsibilities as a sheet metal 23
mechanic during that one vear you were 33
working, on board the ship? 2d
A. Well, | used to install -- 1 25

Thngas 80
uscd 10 doa lot of odd jobs. 1 pul in ,
all the fixtures in the bathrooms, soap
dishes and all of that stuf.

QO. So, installing fixtures in the
bathrooms, --

A, Yeah,

Q,  -- soap dishes, anything clsc’?

A. No, Halfa dozen things, | just
can't remember them.

MR&. FINLEY: Take your time.

QO. You mentioned fixtures in the
bathroom, you mentioned soap dishes,
anything else that you ean recall
installing during that ycar you were on
the Constellation?

A. Just did some welding on there
toa,
Q. What type of welding were you
doing?

A. lwas welding part of the
bulkhead walls, Teven weld - | was
sicel welding, then T did aluminum,
welding,

Q. 30, aluminum and steel welding’?

A. Yeah. That was with an inner

 

huge $1 ,
cast, the aluminuan.
@. So far T have inglatling
fixtures in the bathrooms, soup dishes,
welding work on the bulkhead wails and
aluminum and sicel welder; 18 that

correct?
A. Yeah.
QO. Anything else thal you did

during that year you were a sheet metal
mochanic?

A. So funny because there's so much
in (here, 1 can't remember that.

©. Again, it's just what you
presently recall. Ts there anything else
you presently recall doing during that
yeur you were a sheet metal mechanic on
board the Constellation?

A. Noa.

Q, The Constellation was still
being constructed or built, correct?

A. Yeah. We were cut out and
iijzizing all the bad parts oul and then
pulGnyz them baci.

©. Earlier vou had mentioned joint
compound, did you use faint compound when

 

 

21 (Pages 78 - &t)

Priority-One Court Reporting Services Inc. -- A Veritext Company
718-983-1234
 

boa
=

“ha bo ba Ba ho

Lo boo

tn

you were on the Constellation?

A. Yeah, [must have been using it
in the rooms, there was # lot involved in
the rooms,

Q. When you say the rooms, you're
talking about different rooms or areas on
board the Consleltation?

A. On board the Constellation, yes.

Q. What were you doing in those
rooms or those areas in the rooms?

A. Clean them up, putting up the
walls. After we put up sheetrock in some
of the rooms,

Q. You erected sheetrock?

A. Yeah.

Q. And is that where you would use
joint compound?

A. Yeah,

O. During the course of the year
you worked on the USS Constellation at
the Brooklyn Naval Shipyard in
approximately 1960, do you have any
reason to believe you either worked
directly with or around ary product or
material or type of equipment that you

 

 

Page 83 |

now believe contained asheuslos?
(All detendants objcet)
A. Well, L could have been, could
have been doing thal, youl.

Q. When you say you could have been

doing that, what do you mean by that?

A. Easy enough forme to say if]
guess that I was using jom compound and
T know the joint compound that was
asbestos.

Q. Did anyone ever tell you the
joint compound you used while you were
working as a sheet metal mechanic on
board the ConsteHation contained
asbestos?

A. [don't think so.

Q. How did the joint compound come
packaged’

A. In metal containers.

QO. And how would you use the joint
compound?

A. Well, pul up with the tape and
that was all,

QO, Did you use the joint compound
in connection with erecting or putting: up

 

Prigrity-Qne Court Reporting Services Inc.

Pa ha pd op ra
fs wr —

ah

l
2
3
4
5
6
7

$
9

10
11

‘12

a

13
i4

16

PRIORITY ONE REPORTING (718) 983-1234

Tage: 82

sheelrack?

A. Yeah.

©. So, you would put up the
sheetrock on the wall and then you would
usc the joint compound how?

A. Yos.

QO. How would you use it?

A. We would take a 6 inch trowel
and a smafier trowel to put it on.

QO. And where would you apply it?

A, Right on top of the sheetrock
and then with the tape.

O. You would apply it directly onto
the shectrock?

A. ‘The first coat.

Q,  Howas directly onto the
sheetrock’?

A, Yeah.

QO. How would you ereet the
sheelrack; in other words, how would you
pul up the sheetrock?

A. |had a couple of helpers there.

@. And how would you affix the
sheetrack?

A. With rivets.

Fuge 85

GQ. And you would rivet it directly
to the wall?

A. Yeah, lo thie bears.

GQ. ‘Po the beams?

A. ‘Phe metal beams.

Q. Vo you remember where on the
Constellation you did this work?

A. Lgot loston the Constellation
lwo or three Gimes and only for an hour
ar lw.

Q. Be you remember where on the
ComnsicHatian you erected the sheetrock
and used the joint compound?

A. When T-- if 1 was working
there, now T can tell you the exact room
bul now Fdon't know, there's 3,000
canmiparurricnts in dat.

(Se, it was one of the
cannpartinents below deck?

A. Yeah, oh, yeah.

. De you know the brand, trade or
Tramufaelurens name of any of the
sheetrock you erected?

A. Yeah. Give mea couple of names
to refresh my memory,

22 (Pages 82 - 83)

A Voeritext Company

718-983-1234

 
15

19

 

20
21
122
123
‘24
:25

Page 80

QO, Well, |ean'l give you any names
to refresh your revalleetion. Do you
know who manufactured any of the
sheetrock that you erected on the
Constellation?

A, Yeah, | heard the names before
but my shorl-tenn memory is very bad.
Bui i’s very eammon, USA Gypsum -- they
Were Very COMMON, they Were SU CONTITTICHL
that | wouldn't even remember them.

Q. You just mentioned the name USA
Gypsum, de you think thal was one of the
companies that made the shectrack?

A. dust can't remember what it was,
US...

MR. FINLEY: Take your lime.

A. Tknow Lremember walking oul
the door.

MR. FINLEY: Take your time,

Prank.

A. Ldoen't remember, | just carr‘
grasp it. It's very commun, U's a
COTUTION TES,

©. You alse mentioned joint

compound that came in metal conlaimers;

 

Page 47
is that correct?
A. Yes.
@. Do you know who made any of the

Joint compound you used while you were

erecting the sheetrock’?
(All defendants abjeet)

A. The names of -- | can'l remernber
the names, no. US Gypsum ~+ 1 cem't
know,

0).
any other product or muderial or type of
equipment thal you naw believe may have
contained ashesios in carmection with the
period of time you were working as a
sheet metal mechanic during the
construction of the USS Constellation at
the Brooklyn Naval Shipyard in
approximately 1960”

A. Dhelped other guys to rip olf
the inswiation thal goes around the
pipes, they were Friends of mine im
there.

OQ, What trade of worker were these
friends thal you helped mp off

Did you persanally handle or use

iisuilialiag?

 

|
2
3

149
24}
2]
22
23
del

25

se et

~r oon uA

tr)

40

bo ok . . . : .
pa

bo ba bo bo
Ln 4

Pat

b

IRE OG

oo

a2
om wo

ba
La BS

PRIORITY ONE REPORTING (718) 983-1234

Page 88 |
A. Plumbers I ouess.
QO. And what were these plumbers
ripping insulation off of?
A. The pipes going to...
€). This is associated piping?
A. Yes.
©. What were the pipes running to
or from?
A. T forget. Tt was a -- T don't
know, T guess it was the boiler.
QQ. Where on the Constellation were
you doing this work?
A. Tworked mostly mid-ship but
where thal was, 1 don't know.
QO. Tlow would you and these other
men tip olf this insulation from thy
associated piping? i
A. Whatever tools we had.
QQ. And what tools did you use?
A. Sheetrock knives, il was all
cuttable.
@. Sheetrock knives because it was
all cuttable?
A. Yeah.
O. Do you know the brand, trade or
Page KY

manulaeluren's name of any of that
inswlation you avd these other men ripped
off the associated piping’?
A. That's what T can't remember.
©. What did the insulation around
the associated piping look like?
A. Looked ke white pipe, iL was
white and, like, in acloth. Oh, they
mined tt with water or something too,
G. Now, onee it was already on the
pipe, it was a cloth-like material?
A. Yeah.
Q. Was there also a material that
had to be mixed with water before iL was
applied?
A. Yes.
Q. Did you use this material? |
A. Yeah, T helped them with it.
Q@. Did you help them mix it, help |
|
|
|
|

them apply it or both?
A. Both, both.
©. Do you know the brand, trade or
manufactirer's name of any of this mixed
material that you mixed up before you had
to apply it?

23 (Pages 86 - 89)

Priority-One Court Reporting Services Inc. — A Veritext Company
718-983-1234
PRIORITY ONE REPORTING (718) 983-1234

 

 

 

Page O0 | Bape 42
A. HL hear it [ll know it but J | 1 think you may have done on the USS
don't, | 2 Constellation during the year that you
Q. How would that mixed material be : 3 worked on ilin approximately [960 that
appHed? ! 4 you think may bave caused you to come
A. By hand. ; 5 into contact with asbestos’?
Q. And what would yeu apply i ly? | 6 A. Well, asbestos came in sheets,
A. The pipes, | 7 different forms, softer and the sheets
Q. You applied it directly to the % and pipe covering, But for instance,
pipes by hand’ 9 when we had a lunch break, I'd take a
A. Yeah. And wrapped it, [ think 10 break and lay down on top of these sheets |
there was a cloth that went over it. 11) and that was all -- or sheetrock, I don't
@. Tt was a cloth and then you 12) know if it was sheetrock or what but T
applied the mixed material on top of the 13) know it was itchy as hell. |
cloth’? 14 Q. So, you laid down on top of |
A. Yeah. It went through the 15 these sheets during your lunch haw.
cloth, 16 A. Yeah, on top of the insulation.
Q. And you don't know the make or \7 ©. Was this sheetrock or was this
manufacturer of any of that mixed 18 some other type of material?
material? 19 A. 1 don't think -- no, it wasn't
A. Wo, Idon't know but Lused a 20° sheetrock, it wasn't hard like sheetrock.
spackle on that I think. 21 [twas pliable but it used to itch after
Q. Do you remember how the mixed 22 awhile.
material came packaged? 23 ©. How long were these sheets that
A. Na. 24 you would lie down on during your lunch
Q. Did vou personally handle any 25 break?

Tape 9] Page 03
other material you think may have : | A. Oh, they were different lengihs
contained ashestos in connection with the : 2 according to the bulkhead.
one year you spent working as a sheet - 3 ©. Did you ever install any of ;
metal mechanic during the initial : 4 these sheets?
construction of the Constellation at the a) A, Yeah,

Brooklyn Naval Shipyard? i Q. You did that work on the
A. Na, I don't think. : 7 Constellation?
GQ. Is there any other way vou think 8 A. Yeah,
you may have come into contact with i 9 Q. How would you go about
asbestos in connection with your work 10 installing the sheets?
during the one year you worked as a sheet i 1] A. | don't know if we used rivets
metal mechanic on the USS Constellation? 12. there or...
A. Yeah, | worked on different 113 Q. You would install this sheetrock
things on the Constellation. /14 with rivets --
. What did you work on? i145 A. Yeah,
A. i was working on the fixtures (16  Q. into the steel in the
tor the bathrooms, | did other fixtures 17) compartments’?
inthere. They were using me us an 18 A, Yeuh. The beams, the steel
oddball euy because | Gyured out things 19 beams,
pretty easily. i 20) Q. Do you recall the make or
Q. Do you think any of the work. you 210 manufacturer of any of the sheet
did putting in fixtures caused you ta (22) material?
come into contact wilh asbestos 2300 AL The only way [can pive vou that
A. 1 don't think so, “240 is if | heard the name, | would tell you
@. Tg there arry olber work thal you 25) yes or no.

 

Priurity-One Count Reporting Services hic,

24 (Pages 90 - 93)
A Vetileaxl Caipuany

718-983-1234
Pape 94

QO, You alsa mentioned pipe
covering, did you personally instal! any
pipe covering on board the Constellation?

A. Yeah. Over the elbow joints.

QO. How would you go about
installing pipe covering over the elbow
joints?

A. Mix itup with water.

Q. Now, are you talking about pipe
covering or you're talking about some
other type of material because you just
used the phrase mixed it up?

A. Yeah. Well, when you're putting
the pipe covering on, you vol to use a
straight length over the pipe, then when
you got to elbows, you couldn’! use a
straight length, you put the elbows on
and mix the other stuff and work iL into
that.

Q. You mixed up other stuff that
you're talking about, dhat's nat pipe
covering, is it, that’s a mixed maicrial,
right?

A. Yeah, that. But the straight
stutt was pipe covering,

Pape 05
©. Tunderstand that, You
mentioned you used the straight siul? and
then on the elbows you used another type
of material that you had lo mix up; is
that correct?

A. Im sure it was some sort of
companion,

Q. Do vou know who manufactured any
of the pipe covering material?

A. Na,

Q. Do you know who manufactured any
of the mixed material that you used an
the elbows?

A. No, Lean’ remember the names.

Q. Is there any other aspect of
your work as a sheet metal mechanic
during the one year you worked on the
Constellation al the Brooklyt Naval
Shipyard in approximately 1960, that you
think may have caused you to come into
contact with asheslay?

A. [guess so. We were warking on
soamany diferent things, there might
have been something in there.

Q. Is there anything else that you

La ba oe

rn

bo boa

 

Lo bare so oo

ho hs Be be
La fe

 

 

po bo bo bo
i

a

ri
nh

PRIORITY ONE REPORTING (718) 983-1234

 

Pape 96
think you worked on that vou believe
contained asbestos that vou haven't
already told me about on the
Constellation?
A. No, E don't think.
QO. Did you work on any other
vessels while you were at the Brooklyn
Naval Shipyard’?
A. Yeah, | worked on them, before
the Constellation [ worked on destroyers.
We were changing the top of it,
everything above the upper deck and there
we put up builcheads and everything.
©. And this was before the
Constellation?
A. Wo, [think it was before but
they switched me off and on that.
€). So, at the same time you were
working on the Constellation, you were
also working on some unidentified ships
including destroyers, correct?
A. Yes,
Q. Do you remember the names of any
of the destrovers?
A. Wo.

 

 

Pape 97

Q. Were you a sheet metal mechanic
on these destroyers?

A. I did sheet metal work on them,

©. What were your day-to-day duties
and responsibilities as a sheet metal
mechanic on these other unidentitied
ships at the Brooklyn Naval Shipyard?

A. Well, a lot of times they put
in, like, a4 inch piece of combing on
deck, they weld it, the welders would.
And we as sheet metal workers would take
this aluminum bulkhead or whatever, the
wall made pretab and we rivet it 1a the
combing on the deck, They would put
rubber in between there, the steel and
aluminum so because it was a chemical
reaction, put the nibber on there and it
rotted away,

©. How long would you spend on
these individual ships, these other
vessels, the destroyers’?

A. Oh, they were like tll in, you
know, a day or two days,

QO. So,a day here and a day here’?

A, Yeah. And basically had to ge

 

25 (Pages 94 - 97}

Priorily-One Court Reporting Services Inc. -— A Veritext Company
718-983-1234
PRIORITY ONE REPORTING (718) 983-1234

 

Tage 98

oo

1 back to the big ships.
2 ©. Do you remember the names of any 2
A ofthe undentified destroyers or other 3
| 4 smaller ships thal you worked on during 4
§ that period of ume? 1 3
| 6 A. No. 1G
| 7 ©. When you were working on these | 7
| & other vessels, not the Constellation but 1 &
| 9 these other smaller ships including the ! 9
(10) dustreyers, do you have any reason to i 10
11. believe you cither worked directly with I1L
120 or around any product or material or fype ! 12
(13 of equipment thal you now believe | 13
P14 conlaincd asbestos? | {4
15 A, | yucas so because there's $0 15
(160 much of it around, 116
47 Q. Did you personally handle any 117
18 product or material or type of equipment i18
39 that you now becheve conlained asbestos 19
20 jn conneetion with your work on these ‘20
210 other unidentified ships? i2k
i 22 A. ‘That could be too. 22
123 QO. What did you personally handle i2d
24 (hat you think may have contained i24
25) asbestos? 125
Page 9 |
| 1 A. The -- what are you looking for, if
| 2 the name ofan ilem'? 2
1 3 QO. Yea. In other words, what type 3
| 4 of product or material did yau personally 4
; 3 handle that you think may have conmained 5
| 6 asbestos’ 6
. 7 A, ‘The coverings and sual? that T 7
& did.
19 GQ, And onee again, is dus like a 9
10) pipe covering? i 10
‘Vt A. Yeah. ‘Ll
| 12 QQ. Whal did the pipe covering look 12
| 13° dike? 13
i 14 A, Baek to that white plastic or ‘14
| 13) whatever, 15
| 16 GQ, And how would you use this pipe 16
(17) govering!? | 17
l18 A, Same thing, put it on and then 18
| 19 aul the cloth, put another layer on top 19
20 oft. 20)
2] ©, And you would use his pipe 2)
22> covering around the associated piping? 122
(23 A. Yes. ‘The ones with the elbows 23
340 and stuff that were not straight. 24
“25 @. And some of this material was a 25

Pape 100 |
solid material? |
A. Yeah, the straight sections

Were,

Q. "Phe straight section and was
some afit alsa a mixed material that you
had to mix up with water?

A. Yeah, for the elbows, yeah,

Q. Do you know the make or
manufacturer of the solid material?

A. No.

Q. Deo you know the make or
manufacturer of the mixed material?

A. No. But Lremember using it so
often that | paid very little attention.

Q. You mentioned the pipe covering
material which you called solid material
as Well as the mixed material that you
used on the elbows,

A. Yeah,

©. Did you personally handle any
other material that you think may have
contained ashestos In connectian with
your work on these various unidentified
ships at the Brooklyn Navy Yard in
approximately 1960?

 

i
'
i
|

Vue it i

A. T don't think T can remember
ayy.
Q. Is there any other way that you

think you may have come into contact with
asbestos during this period of time that
you were working on these unidentified
ships?

A. Right now I can't think of any.

©. Did you also work for a period
of time ona vessel called the
Constitution?

(All defendants object to form)

A, I[beheve sa,

Q. Do you know whether you worked
on the Constitution or are you -- I don't
want you to guess. The reason I'm asking
you is because in that document your
attorney provided to us in anticipation
of this deposition, there's reference to
working on the Constellation and a vessel
called the Constitution, As vou sit here
right now, do you recall working on the
Constitution?

A. Linow | worked on two ships and
thal's fumi#ar, the name but I'm nat, |

26 (Pages 98 - 108)

Prioritv-Oue Court Reporting Services Inc. - A Veritext Company
718-983-1234
‘16
17
“18
(19
20)
21
20
23
“24
25

19

can't represent,

QO. Tf you're not certain, just tell
me you're not certain,

A. Idon't want to avoid if, at
could be.

CO. Lunderstand il ould be, a lot
of things could be. As you sit here
reht now, do you have a present

recollection --
A. No.
QO. -- of working on the
Constitution?
A. Na, no,
QO. Other than working in sheet
inetal shop aumber 17, working on the USS

Constellation and working on those other
unidentified ships at the navy yard, is
there anywhere else you can presently
recall working at the Brooklyn Navy Yard?
A. Wo, Pean't.
Q. Tlave you then told me about all
the different work that vou did al the
Brooklyn Naval Yard prior to goimyg into
the service?

A. Tlave I got any --

Page 103

©. Have you told me about all the
different work you did at the Brooklyn
Naval Yard prior to joining the serviec’?
A. Yes, as far as 1 can remember.
©. And have you told me about all
the different ways vou think you may have
come ilo contact with asbestos during
thal period of time you worked al the
Brooklyn Naval Yard?
A. Tbeiteve so,
MR. WARSHAUER: Do you want to
break now?
MR. FINLEY: Yes,
©. Allright, sir, it's about 12:25
right now, T think what we're going to do
is we're going to a break, allow you Lo
vel something to eat and then we're going
Lo come back and then I'm going to talk
about the period of time you were m the
service, okay?
A. Okay, fine.
(Whereupon, at 12:24 PLM, a lunch
recess was talcen)
(Back on the reward al 1:46 P.M.)
QO. Sir, we're back on the reeord

 

Pape 102 |

PRIORITY ONE REPORTING (718) 983-1234

Page 104 |
after a break for lumgh, are you able to
continue with your testimony?

A. Yes,

Q. One follow-up question that |
neglected to ask you im commeclion with
your tenure on board the Constellation
when you were warking at the Brooklyn
Naval Shipyard, you hac mentioned
associated piping running to and from 4
boiler. Do you know the make or
manufacturer of the boiler on board the
Constellation?

A. Wa,

Q. Lwant to now talk to you aboul
the period of time you were in the
service, There's been a little bit of
confusion as to your dates as to when you
were in the service. Do you know the
actial time you spent in the service as
far as the period of years are concerned?

THE WITNESS: Why am | so hoarse?

MR. FINLEY: You want me to get
you some water?

THE WITNESS: No, I'm okay,

MR. FINLEY: You sure’?

Pape 105°
THE WITNESS: I'm drinking enough
water but when I start to talk, it don't
come out.
MR. FINLEY: It's okay.
A. My time in the service?
QO. Yes.
A. ITdon't know.
©. According to the document
provided to us by your attorney in
anticipation for this deposition, you
served in the air force from
approximately 1959 to 1962; docs thal
sound right?
A. Yeah. Because [ took a three
month early out discharge.
O. Were you in the air force after
you worked at the navy vard?
A. Wo, Ii don't think sa.
Q. It was betore or aficr’?
A. I'm totally confused with this.
MR. FINLEY: Take your lime anid
think about it,
Q. Take your time and think about
it, We talked aboul working for United
Vari at three different locations, on

27 (Pages 102 - 105)

Priority-One Court Reporting Services Inc. — A Veritext Company
718-983-1234
~EOo le Te we Pt

—
oo Mw

hd

—
a

114
115
116
17
18
i194
20
OY
22
23

[18
19
30)
|
29
23

ad

PRIORITY ONE REPORTING (718) 983-1234

Page 106 |

Union Street and Seventh Avenue, in !
Freeport and at a location on 9th Street |
and Fifth Avenue in Brooklyn. |

A. That was the first one,

QQ. Bight, that was the first one.
Were ail those three locations prior to
you entering the service?

A. Yes.

©. You Lold me then after you lefi
United Vari, you went to the Brooklyn
Navy Yard and you worked at sheet metal
shop number 17. !

A. Yeah. !

(). Was that before or after you
were in the service? |

A, Wail a minute. |

©. We've established that United
Vari was before you went into the
military. When you went to sheet metai
shop number 17 at the Brooklyn Naval ;
Shipyard, was that before or after your
military service?

A. Hadio be before because | went
mia the, 1 wert inte the...

Q. That's fine. Again, we can gel

Pape 107 :
the records as far as your actual dates,
just want whal your memory is,

MR. FINLEY: To the best of your
recollection.

O. So, as far as you're concerned,
you worked at sheet metal shop number 17
before you went inte the service?

A. Yeah.

©. Did you also work on board the
Constellation betore you went in the
service?

A. Yes.

Q. And did you also work on board
those various unidentified ships, those
destroyers befare you went into the
service?

A. Yeah.

©. And again, if your military
records show something else, they show
something else. [just want to know what
the best of your recollection 1s as you
sit here right now.

A. Oh.

G. What branch of the service were
you in?

Poh he be ho be

FS oO a

|
2
3
|
5
7
3
9
10
1

12
13

j14

15
16

17

18
19
20)

21
32
233
: 2d

25

po

[

hae
moo

Lo Bae

hn te

 

Page in8 |
A. The air force,
QO. Tlow long were you in the |
service? |
A. Tour years short three months.
QO. And according to the records
we've been provided, you were in the
service from around 1949 to 1962: that
sounds about right?
A. Yeah, yes.
@. Did you enlist or were you
drafted?
A. Tenlisted.
QO. Did you undergo basic training
in the air force?
A. Yes.
©. Where was basic training?
A. Sampson Au Porce Base.
©. And where is Sampson Air Foree
Hase?
A. Upstate New York.
©. Tow long was basic traming?
A. Four months 1 think, three or
four months.
©. Deo you remember whether the
weather was warm or cold?
Page 109 |

A. No, it was cold.

QO. So, if was sometime in the
wirler?

A. Yeah, January.

Q. So, January of 59°?
A. Yeah.
QQ. Till about April of '39; does

thai sound about right?

A. Yeah.

MR. FINLEY: Just what you can
remember.

OQ. What were your duties ar
responsibilities when you were in basic
training at Sampson Air Force Dase; in
other words, what did you learn?

A. Tlow to march and telling you how
to do basic training,

Q. Where did you sleep?

A. The barracks,

©. De you have any reason to
believe you would have come inte contact.
with any product or material or type of
equipment you now beheve contained
asbestos in connection with the three to
tour months you were af basic lraming al

28 (Pages 106 - 109)

 

 

Priority-One Court Reporting Services Inc. — A Veritext Company
718-983-1234
|] Sampson Air Force Base?

2 A. No, T don't think sc.

3 Q. Thd you notice the presence of

4 any insulated or overhead piping within
§ the confines of the barracks at Sampson?
6 A. No.

7 ©. So, you go through basic

8 training three or four months, correct?

PO AL Right.

‘10 ©.) Where do you go after basic

P11) training?

i12 A. You pet assigned to a base.

13 ©. And whai base were you assigned
DT ar?

14 A. Langley, Langley Air Force Base,
(1G Virginia,

17 ©, Do you remember what month it

(18 owas you arrived at Langley Air Porce Base
19 in Virginia’?

20 AL No.

iA] ©. Sometime in the spring af'59?

i 22 A. 7 guess 80.

23 ©, How long were you at Langley Air
(24 Foree Basc?

[25 A. A year.

l QO. Soa, from approximately 1959 to
2 1960, somewhere around that time; --

3 A. Youh.

4 GQ. == is thal correct?

5 A. Correct.

6 QO. What was your rank?

7 A. Well, when we were in there at
# hat lime [ had one stripe, when F lett I

| 9

had three.

| 19 Q. Soa, what does the one stripe

110 designate, what was your classification?
220 A. Airman third.

a3 0). And by the time you lett you

(440 were an airman first?

“15 A. First, rigtit.

16. Were the duties of an airman
(17 dhird and an airman second and an airman
“18 first relatively the same?

"19 A. Yeah, they were pretty much the
720) same.

2] C. What were your duties as an

.22 0 girmarn at Langley Air Force Base?

“23 A. Twas an air policeman,

24 ©. And what did the duties of an

(245° alr policeman entail?

Pay: 110

lth

iQ

idl

ia

i3

14

15

16
ii?

18

19
0

ial

ioe

Fuge Lil!

23
24

25

Page 112
A, Well, 1 would be on town patrol
or policing the flight line with all the
planes on it,
Q. You policed the areas where the
planes were logaled'?

A, Yeah, yeah,

Q. Make sure nobody had
unauthorized access?

A. Right. We had dogs and
everything,

Q. Did you have any other duties or |
responsibilities during the year you were

stationed at Langley?

A. No, not that ] know of.

Q. Do you have any reason to
believe you would have come into contact
with ary product or material or type of
equipment you now believe contained
asbestos in connection with the year you
spent as an airman third, second and
tirst at Langley Air Force Base in

 

Virginia?

A. No,

Q. Where did you sleep at Langley?

A, in the barracks.

Pape 113 :

©. Did you notice the presence of
any insulated or overhead piping within
the contines of Langley’?

A. No.

Q. Where did you go trom Langley’?

A. Gennuany.

Q. Did you go to a base in Germany?

A. Yeah,

Q. What was the name of the base’?

A. Bualserslautem but that was the
town, near Kaiserslautern, the town,

QO. It's Kaiserslautern’?

A. Kaiserslautern, yeah;
K-A-I-8-C-R-S-L-A-L-T-E-R |sic|, crazy
name,

Q. What major city in Germany was
the base near?

A. The amajor city was Cologne.

QO. It was near Cologne, Hew long
were you stationed al the base near
Cologne in Gennany?

A. About a year, about a year,

GO, So, 1960 to 1961, somewhere
argumd there?

A. Yea.

 

29 (Pages 110-113)

Priority-One Court Reporting Services Inc. ~ A Veriltext Company
718-983-1234
on fe la bo ee

~~] >

10
‘11
12
13
14
15

ee
ow oo) om

bBo E-
—

La ba

bea ba bo ob
tn fs

tn ta La nee

oo ~] oo

Page 114

QO. Whal was your rank al the base?

A. Probably at that time airman
second,

, You were an airman second?

A. Yeah,

©, Because you told me when you
left Langley you Lhought you were an
aimman first, |

A. Qh, ne, when] lef, the air
force 1 was an airman [irst,

 

QO, Soa, the whole ime you were at
Langley you were an airman third?
A. Airman third and second.
Q. So, when you lel you were a
second’?
A. Yeah.
CG. And when you left the base near

Cologne in Germany you were an airman

second?
A. Yes,
Q. What were vour day-lo-day duties

and responsibilities al the air base near
Cologne in Germany?
A. Well, poliwe duty.
Q. You were suil an at policeman?

Paso 135 |
A. Yeah. l would go on town patrol |
at night and pet a vehicle and then go on
police duty,

Q. What did town patrol consist of?

A. That was going and checking on
the guys who were in Lown with civilian
clothes on.

Q. So, vou would go inka lawn to
make sure the guys who tefl the base and
went into town did't gel inte any
trouble?

A. Right, Drinking and everything,

QQ.
during the year vou were stalioned al the
air base near Cologne in Gennany?

A. No,

©, Do you have ary reasan to
believe you would have come inte contact
with any produet or material or type of
equipment you now believe contained
asbestos in connection will the year you
spent as an airman second rear the hase
in Cologric =» al ie base near Cologne in
Germany?

A. Near the base those years, okay.

hid you have any other ditties

ba
—

ne

+

PRIORITY ONE REPORTING (718) 983-1234

Lo Ba es

Le

49
20
2

22

193

24

195

Lent Pe at

wo oo so A

40
mel
12
13
‘i4
15
16
17
18
(19

Eo
=

Lat bo

bh
pun

Vag FAG

O. Any reason to believe you wauld .
have come into contact with asbestos in
connection with the year you spent at the
a base near Cologne in Germany?

A. Wo, 10,

©. Where did you sleep?

A. The barracks.

©. Did you notice the presence of
any insulated or overhead piping within
the confines of the barracks at the base
near Cologne in Germany’?

A. No.

@. Where did you go from the air
hase near Cologne; in other words, where
was the next place you served?

A. I'm trytng to think of that.

QO. Sure.

A. Drawing a blank.

@. Well, Dunderstand it was a tong
time ago.

MR. FINLEY: Take your time.

©. Over 50 years ago. You told me
so far you did basic training at Sampson
for about three to four months, then you
went to Langley for about a year where

Page 1177
you were an airman third. Next you wert
io the base near Cologne in Germany for
about a year where you were an airman
second,

A. Yeah,

©. Do you remember where you were
when vou left the base near Cologne in
Germany and you went on to your next
assignment?

A. Iwent to Bitburg.

Q. Bitburg, Germany’

A. Yeah, A little south of
Cologne.

@. And that was an air base?

A. Yeah,

@. Tlow long were you stationed at
the air base near Bitburg, Germany?

A. | think about two years.

Q. That was the rest of your
service in the military?

A. That was it, yea.

©. Were you an airman first at the
base near Bitburg, Germany?

A. Yes. By that time Ll was working

5 in the office,

30 (Pages 114-117)

Priority-One Court Reporting Services Inc. — A Veritext Company
718-983-1234
Page 118

 

|
| 1 ©, Whal were yout day-to-day duties j
; 2 and responsibilittes al the air base near i 2
| 3 orin Bilburg, Germany? i 3
i 4 A, Basically [ was running, running | 4
| 5 dhe affee, | had three guys working for 1 §
» 6 me, 1 6
: 7 ©, And what type of office was i 7
| 8 this? i 8
7 9 A. The office to run all the at | 9
:10 police. 10
11] Q. So, you ran the office that ran 14
112. the air police’ 112
| 13. A. Yeah. | 13
(140 Q. And what sort of things did you i ld
15 da? 15
160 A. Well, they found out] could | 16
117 type on a manual typewriter, 117
118. You typed up reports? 118
119 A.) Type up reports, what? 19
20), Did vou type up reports? 206
'2E A, Oh, yeah, 21
22 QO. What else did you do? 22
223000 A. 1 wrote letters for generals. 1 123
24 lived with a Thesaurus, £24
| ao Q. 80, yaa wrote lellets For 25
Page 119
1 generals’? :
2 A. Yeah. Majors, i 3
| 3 QO. Right. People higher ranked | 3
/ 4 than you. 4
| 5 A. They used all big words, that's i 5
1 @ why d used a Thesaurus. | 6
7 QO. Anything: else, any other / 4
& day-to-day dutics and responsibilities at 8
: 9 the base in Bitburg? a)
40 A, No, nol reaily. | id
1] Q, During the approatmatcly one itt
120 year you spent serving as an aitman first “12
(130 at the air base al or near Bitburg, 13
14. Germany, do you have any reason to ‘4d
(15 believe you would have come inte cotilact (ES
116 with any product or material or type of 16
(17 equipment that you now believe contained (7
(18 asbestos? 18
19 0 AL Na. 219
20 ©. Where did you sleep at the base 20
27 in Biltburg? 2]
22 A, Inthe barracks. 22
(23 @ Do you recall the presence of :23
! 24 any tsulaled ov averhead piping within ‘24
25) the confines of the barracks at Litburg? 25

PRIORITY ONE REPORTING (718) 983-1234

Puge 120 |
A. No. [keep saying no to those.

@. That's fine. Again, ifil's a
no, it's ano, Ihave to ask you the
questions,

A. But I was just thinking it
probably could have been but T never
really --

@. You never noticed it?

A. [never noticed it,

Q. So, ifthere was any insulated
or overhead piping within the confines of
the barracks, you never had any
responsibility for performing any
maintenance or repair work on ary of that
piping?

A. No.

Q.

Tatlenance or repair work on the pap?

 

And you never saw others do any

A. Well, T saw others doing repair
work on the pring when Fo was working
there.

QQ. Tm only talking about when you
were in the air force, do you ever --

A. Yes, in the air foree.

QO. Where do you recall sceing

Page 121 :
warkers doing maintenance or repair work :
on piping?

A.
-- 7 jyust drew another blank.

O Do you remember where you saw
that work?

A. No. My inind ts going.

MR. TINLEY: Take your Gime, take

a sccond.

QQ. De you recall seeing any of thal
work taking place at ihe base near
Bitbure?

A. Bitbure was, Bitburg was my
second base. ;

Qi, let's see what = Taw Td

GQ. Well, you told me T think
Bitburp was the last base you served at,
right?

A. Yeah.

GQ. Do you recall any workers doing
any maintenance or repair work on any
piping at Bitbure? And if you don't
remember, that's fine, T just want lo
know what vou know.

A. J ecan't think of that.
©. Do vou recall any workers doing

31 (Pages 118 - 121)

Priority-One Court Reporting Services inc. — A Veritext Company
718-983-1234
 

PRIORITY ONE REPORTING (718) 983-1234

Pape: 122 |

ary inainlenance ar repair work on aly

piping at Lhe base near Cologne, Germany?

A. Wo. Tt's a little confusion
here between Gitburg and, Bitbure and --
first ofall, the first place I went to
was Simbach.

QO. You haven't mentioned Simbach.

A. T know but that came to me, I'm
SONTY.

©. Simbach was before Cologne?

A. Simbach was near the town of
Kaiserslautern, it's only a small town.

©, Was that the base near Cologne,
was it called Simbach?

A. Yeah. Some people tied it to
Cologne because Cologne was nothing, it
was a little, liny Low.

QO. We jalked about that base, you
think now it was called Stmbach?

A. Is a small town, Simbach.

@. Sa, it was a base near Simbach,
Germany?

A. Yeah.

@. And that was the base near
Cologne that you tatked about?

 

18
lig
120
21
(22
123
24

34

A. Yeah, right.

Q. And afler diat you went to the
base in Bilbury?

A. Right

OQ. And do you recall workers doing
any Tnainienance or repair work ari any
insylaled or overhead pip al erlher
base im Ciermany?

A. I don't ihtnk se.

( Do you recall workers doing any
Trlailenanes or repair work on any
insulated or overhead piping al either
Sampson or Langley air base?

A. No.

Q, ‘The base in Gitburp was your
last assignment in the air force,
correct?

A. Yeah.

QO. Were you honorably discharged
from the air force?

AL Yes.

O. Did you ever receive any medals
ar etlaliats?

AL Ne.

QO. Were you ever injured while you

110
i])
112
113
14
115
| 16
17
i 18
i 19
20)
‘21
'22
123

| 9

Page 123:

19
20
2]
22
23

4

23

 

were in the air forec’?

A. Yeah, Lhurt my back.

Q. How did you hurt your back?

A, Ldon't know, | think. it was
congenital,

Q. Did you miss any time?

A, Yeah. They tried to get me out
ol bed one day and T refused and they
were going to court martial me, | said do
what you got to do, ] can't get out of
bed,

Q. How much time did you miss?

A. I didn't miss any tume, I just
laid in bed and rested for a few days,

Q. And then it was better’?

A. Yeah. But it came back many
times after.

Q. Any other injury other than the
back injury?

A. Na,

Q. ‘You were an airman first for
your last rank?

A. Yes,

GQ. You took a plane back to the
States after you were discharped?

A. Yes.

Q. After you came back to the
states following your discharge from the
US Alr force, I take it you sought out
employment, correct?

A. Yes,

Q. Where was the first place you
were employed following your discharge
from the air force’?

A. 1 think it was United
Vari-Crafts, E went back to that.

QO. You went back to?

A. United Vari-Cratts.

Q. You went back to United
Vari-Crafts, for how long a period of
time did you po back ta United Vari?

A. I don't know.

Q. Which United Vari location did
you fo back ta?

A. The dast one I gave you,

©. Freeport?

A. Yeah, yeah.

Q. Was that for less than a year?

A. I guess sa.

OQ. Justa few months?

Pape 124 |

1

Page 135:

 

Priority-One Court Reporting Services Inc. - A Veritext Company
718-983-1234

32 (Pages }22 - 125)
Wy

hd

hao ob bd
i

a

ha
aT

ha
i

14

20)
-2]

249

oe

23

2d

28

PRIORITY ONE REPORTING (718) 983-1234

 

Pape: 126

A. Yeah -- no, about a year.

G@. About a year?

A. Yeah.

QO. Were you still a sheet metal
worker?

A. Yeah.

©. Sheet metal mechanic?

A. Yeah. Well, they called me --
any other place iL would be a sheet metal
worker ora tin knocker. They only
galled me a mechante when T went to the
navy yard.

QO. They called you a sheet metal
mechanie at United Vari?

A. No, net really. They just
called me a sheet melal worker.

QQ. And what were your duties as a
sheet metal worker al dhe second stint at
the Freeport location of United Vari?

A. Citing out, std] the same
thing, cutie out signs.

. You were making siens?

A. Yeah.

Were you stl making sans for

Bulova Watch Company?

Pape 127
A, Maybe nol Bulova but for other
companics, you know. We did a fot of
signs, bank sigrin.
GQ. Were you suf cutting the metal
with a shear?
A. Nao, no. Twas out of the shop
then.

QO. What were you doing at that
pom?
A. 1 was working making signs in

diferent letters and sul,

© Right. Tut where were you doing
thal work, where at the shop were you
working’?

A. Oh, al that time Twas oat of
the shop.

GO. Where were you working?

A. On the ships.

QO. You were working on ships for
United Vari?

(All defendanis object to form)

A. Qh, mo, ne, nie.

Q. You just told me you were on
shins, that's not correct?

A. No, I was in the wrong location

 

10

SE Pp wh a

we oe

1]
12
13
14
15
16
1?
18
19
at}
2]
22
23
24
25

tn fe lw boa oe

oo] oo

il
42
13
‘14
‘15
16

1?
18
19
20

2h
22
23
24
"25

 

Tra PRB
in my head,
MR. FINLEY: Take your time,
Q. On the second occasion that you
worked at United Vari in Freeport, where
were you working physically?

A. Say again,
Q. You were working in Freeport,
eorrect?

A, Yeah,

Q. Were you working in a sheet
metal shop m Freeport?

A. Yes. That was the United.

©. You told me you were no longer
working in the shop, that's not correct,
you were still working in the sheet metal
shop in Freeport, correct?

A. Yeah. Oh, 1] meant I was no
longer working in the shop-shop.

©. Well, I don't know what you mean
by that. When you say you were no longer
in the shop-shop, what do you mean by
that?

A. Inthe shop-shop, shop 17 in the
building --
Q. No, that's shop 17 is when you

Hage 129
were working at the navy yard, now we're
talking about United Vari.

A. I wish I was clear as you.

MR. FINLEY: Do you understand the
time period he's talling about right
now?
©. You told me atter you left the

alr force, you went back to United Vari
for a brief period of time; is that
correct’?

A. Yeah.

@. And you went back to the
Freeport locution; is that correct?

A. Yes,

Q. And you were still working in
the sheet metal shop, you were
fabricating metal for signs, correct?

A. Yeah,

QO. Do you have any reason to
believe you would have come into contact
with any product or material or type of
equipment you now believe contained
asbestos during thal second occasion you
were working in the sheet metal shop tor
United Vari in Freeport?

33 (Pages £26 - 129)

Priagity-One Court Reporting Services Inc. — A Veritext Company
718-983-1234
 

PRIORITY ONT REPORTING (718) 983-1234

43

15

Faye 130:

A. Ldom'i think so, te. :
Q. So, vou worked al the Freeport : 2
location of Uniled Vari for around a : 3
year, maybe a little bit less. 1 4
A. Yeah. a)
OQ. Where did you go to work from 6
there; in ather words, who was your next 7
employer? 1 §
A. From Freeport? | 9
QQ. Yes. From United Vari, the | 10
Freeport location. if |
A. The fire department. | {2
Q. Any other employment between i13
United Vari and the fire department? i 14
A. No, 115
Q. 5o, around 1962 you go lo work 116
tor the fire department for the City of i17
New York; is that correct’? 18
A. Yeah. 149
Q. How long were you a member of i 20)
the fire department of the Cily of New a
York? 22
A. Twenty-eight years, i23
Q. According to the information ZA
we've been provided, you were a member of — | 25
Page 141 |
the fire department tor the City of New 4
York between 1961] and 1962 and 1 2
approximately 1989; docs (hat sound abort : 3
right? DA
A. Yeah, 1 4
O. Now, you had (a join a union 7 6
when vou were a member of the fire : 7
department, correct? : 8
A. Yeuh, 1 9
QO, What union was that? i 10
A. ddon'h., iy
Q. Was thal the UFA? 12
A. Yeoh, | just couldn't think of ‘13

it, (4

Q. And were youa member ofthe UFA | 15
or the FONY for (he entire time you were ‘16
workings for the fire department? ‘17

A. Youh. 18

QO, Did you ever hold office within /19
the LIPAY 20

A, Na, 2)

©, Elake ithe WRA had meetings, (ae
gorrecl? 123

A, Yeah. i 24

©, Wid you atlend the meetings? 25

Fage 132
A. Wo, I wasn't. :

©. You never went?

A. No.

©. Did you ever receive ;
publications trom the UFA like a
newspaper or a trade journal’

A. Oh, yeah,

©. What sort of things were in

those publications?

A. Union news.

©. Was there ever arry articles that
you read regarding the subject of
asbestos; in other words, did you ever
read any articles relating to asbestos in
any of those publications?

A. Wai ta my knowledge. T was not
an avid reader of the union paper bul it
could have been in there.

Q. Now, were you assigned to one
firehouse or more than one firehouse when
you were a fireman?

 

A. One firehouse.
©. What firehouse was that’?
A. Engine 202.
©. Where was Engine 202 located?
Puge 133
A. Red Took, Brooklye.
©. That's the Red TTook section of

Brooklyn, New York?
A. Yes.
OQ. And you were there for 28 years?

A. Yes,
©. T know this may sound like a

silly question, can you tell me though

what your day-to-day duties and

responsibilities were as a fireman out of

Engine 202 in Red Look, what did you do’?

A. Ran away from the fires.

Q. ldoubt that. You fought fires?

A. Oh, yeah.

GQ. Did you penerally work a day
shift? |

A. No. We were -- !

Q. Or it varied’?

A. It varied, two davs and two
nights, |

QO. Two days and two nights?

A. Nine hour days and fifteen hour

tours at night.
Q. You were generally working in
Brooklyn though, right?

34 (Pages 130 - 134)

Priority-One Court Reporting Services Inc. -— A Veritext Company
718-983-1234
Lg bo ee

tn

ow +] oO

 

2 9
i 10
‘1d
:12
43
7

be eee
Le oboe Oso oo sy oA La

ho ba ba bo bo
an te

PRIORITY ONE REPORTING (718) 983-1234

Page V4
A. Oh, yeah, all the time. : |
©. You never went to any other / 2
boroughs? 3
A. We would relocate for maybe one 4
night or a day. 5

@. Primarily tn Brooklyn? 2 b
A. Yes. | 7
©. During the course of the 28 : 2

years vou were a fireman forthe FDNY out |
of Engine 202 in the Red Hook section of
Brooklyn between approximately 1961 and
1989, do vou have any reason to believe
you either worked directly with or around
any product or material or piece of
equipment that you now believe contained
asbestos? i16

A. That's everything. T don't 17
think so. 18
©. Did you ever use any protecuve 19
equipment as a fireman that you think may i 20
have contained asbestos? | 21
A. Used protective equipment to go ee
into fires at the end there. | 23
@. Tunderstand that. You hada 24
hat, you had a mask at some point I'm | 24
|

Page 135 |

assutning, correct? :
A. Yeah. Hut the really heavy fire (2
we pRILon a mask, we fought fires with a 3
mask. 4
© Do you know who made any of that 3
equipment? 6
A. No. 4
QO. Did you ever use any other type 5
of protective equipment like gloves ora : 9
jacket or boots, something else? 10
A. Yeah. Just a regular standard a
fireman's gear, rubber boots. 42
©. Do you believe any of that “13
standard fire pear that you used 14
coitained asbestos? 15
A. No. 16
©. Did anyone ever tell you any of (17
that equipment contained asbestos? 18
A. Not that ] know of, no. “49
Q. Now, at the time you were 20
working out of Zngine 202 as a fireman 21
between 196] and 1989 approximately, were =. 22
you also doing some moonlighting or side 123
work’? 24
A. Yeah, 23

 

QO. What were you doing?

A. TIouse painting.

QQ. What yeat did you start doing
that side work?

A. Tdid it for probably about the
last fifteen years of my fire department
career,

Q. So, you didn't start doing the
side work until about the middle portion
of the 1970s?

A. Yeah.
QO. We'll get to thal in just a
minute.

Prior io deing that side work
beginning in the muddle portion of the
1970s, did you ever have occasion to work
anywhere else during the early portion of
your tenure for the fire department?

A. No. Just...

QO. You were just a fireman?

A. The firchouses. |

Q. So, around 1974 or sa, the |
mid-1 970s you started to do seme house |
painting?

A. Yeah.

Tape LA

Q. And you did that throughout the
remainder of your tenure for the fire
department af the Cily of New York?

A. Youh.

QO. So, [or about fflcen years you
started doing side work invalving
patiling houses?

A. Ves.

QO. Where were these houses located’

A. Around Brooklyn.

QO. Only in Brooklyn’?

A. No. Manhattan, Queens,

Q. All five boroughs or just
Manhattan, Brooklyn and Queens?

A. Not truch Staten Island,

QO. Mow about the Bronx’?

A. Tt the Bronx, no, no,

Q. So, Manhattan, Brooklyn and
Queens?

A. Yeah.

@. And this is all private homes’

A. Yeah.

QQ. Now, you told me earlier that
you periodically worked with some other
people, you worked with your daughier,

35 (Pages 134 - 137)

Priority-One Court Reporting Services Inc. -— A Veritext Company
718-983-1234
PRIORITY ONE REPORTING (718) 983-1234

 

Puge 138 Page 140
: 1 right’? 1 1 AL Yeah.
/ 2 A. Oh, yeah, i 2 . No partners?
i 3 Q. Did she slarl to work with you : 3 A. No.
4 during this period af Gime == 4 Q. Do you remember the names ol any
5 AL Yeah, ' 5 of your customers’?
3) GQ, -- towards Lhe end? : 6 A, [don't know them really,
7 A. Yeah. 7 Q. Do you remember the addresses of
8 QO. Who else did you work with, did 8 any of the homes you worked at? [know
9 you work with your son? / 9 you told me they were in Manhattan,
10 A. Oh, yeah, oh, youh. 40 Brooklyn and Queens but do you remember
fli 6.) Anybody else? (11 any of the street addresses?
(120 A. Worked with both my sons. i2 A. Ihaven't been at any of those
113 Q. Right, both of your sons, your 13 homes in the last fitteen or 20 years.
14 daughter. i4 Q. Tunderstand that. Do you
i15 A. And that's it, yeah, 15 recall any of the addresses?
:16 . Anybody else? 16 A. No.
17 A. Wo. 1? Q@. Do you have any records at home
(18 ©, Ithink you said briefly your 18 regarding the work that you did in any of
(19 nephew? 19 these residential homes in Manhattan,
:20 A. Oh, yes, J foryrot about that, 20 Brooklyn or Queens?

(24 yeah, 21 A. No.

(22 «©. Your nephew was Keith McDermott? | 22 Q. Would anybody you know be in
23 A. Keith McDermott. 23 possession of any records?

(24000) Q.) When did you work with him? 24 <A. No. I pot rid of all that

(250 A. Oh, L think J slarted -- 25 stuff.

 

Page 130
1 Q. When did you get rid of the

2 records?

3 A. T don't know when, I retired.

4 QO. You mentioned you did painting
3 work at many of these homes; is that

| Q. Was it during the '74 to '89
: 2 period?
"3 A. Ldon't know, | don't know.
4
5

 

QO. For how lon a period of tine
when you were doing this side work or |

6 moonlighting: work on the residential | 6 correct?

7 homes did you work with Keith’? 7 A. Yeah.

8 A. Probably ten or fifleen years. 1 8 . What other type of work if any
1 4 0, So, most of the Gme Keith was | 9 did vou do at any of these homes other
(10 working with you? | 10 than painting’?
{i A. Yeah, well, yeah. A lot of i 11 A. Wallpapering.
:12) times he could only work part-time, half (12 QO. Painting, wallpaper, anything
13 a day. |13. else’?
(14 6Q.) Hew did vou gel your customers? | 14 <A. Paneling.
(15 A. Word af mouth. (15 . Anything else’?
i 16 QO. Any advertising? ! 16 A. Idon't know, I can't think of
17 0 UAL ONG. 11? any.
‘18 Q,) Did your bustess have a name? 18 (. Was it all interior work or did
(19° A. No, Pred Brown Painting. ! 19 you de some exterior work as well?
2000. Howas called Fred Brown (20 A. Interior work.
21) Paintings? | 21 Q. All interior, any exterior work?
‘2200 A Yeah. | 22 (All defendants object)
123 QO. Wag the business incorporated? (23 A. They were smail, J wouldn't do
(24000 ALON. 24 big jobs,
25 GO. You were the owner? 25 Q, Sail was all interior’?

 

36 (Pages 138 - 141)
Prigrity-One Court Reporting Services Inc. - A Veritext Company
718-983-1234
La ba ee

BA

oo ~~] oO

 

I ba ba bo ore
Be!

Ld Boob

i poha
an fe

Pago 142
A. Yeah,
MR. FINLEY: Is that comect? Did
you ever do any exterior work’? 1 just
want to make sure you undersland Lhe
question.
(All defendants objcel, asked and
answered }
THE WITNESS, What kind of !
interior work? |
Q. Sir, we don't know. Ljust want
to know if all the work you did when you
were doing this side work at the
residential homes in Manhattan, Brooklyn
and Queens tor Fred Brown Painting was
all interior work.
(All defendants object)
A. Oh, I couldn't say that, all
interior work. [ might have worked a
cmiple of days outdoors.

Q. Well, that's what I want to
know. As you sit here right now, did you
ever da any work outside that you haven't
already told me about?

A. [told you I don't remember the
houses I did the work. I mean, that's

 

15
16

iV?

18
1g
20)

121

22

133
i 24

25

 

Pape 143 |

like 20 years ago, easily 20 years ago.

Q. You mentioned painting,
wallpaper and paneling work; is that
correct?

A. Yeah.

Q. And you did this work with same
of your children and with your nephew,
correct?

A. Yeah.

QO. Do you have any reason to
believe that any of the work you did |
installing paneling m any of (hese homes
caused you fo come inte contac! with |
asbestos’

A. No, 1 don't think so.

@. Do you have any reason to
believe that any of the work you did
putting up wallpaper in any of these
homes caused you [a come ino contact
with ashestos?

A. Could have but 1 don't think se.

QO. De you have any reason lo
believe (hat any of the paiing work you
did in any of these residential homes in
any way cHused you lo come Into conLlacl

 

Priority-One Court Reporting Services Inc,

hd

ba b> b>

9
WW
11
12
13

14
15
16
7
18
49
20

bo

tae bot

Law

O. What did you do with the

PRIORITY ONE REPORTING (718) 983-1234

Pape 144

with asbestos?

A. Wher | used toa rip off the
welllpaper or the stuff il got very dusty
m there and 7] had to elean thup, the
walls clear. Sometimes | had to wash
them down Co get all the old paste off,
so that's the only time thal anything was
messed uy.

QO.

had ta retnove or tear down preexisting

So, Gere were times when you

materials in order lo da your awn work"?
A. Oh, yeah.
©. And do you think same of (hase
preexisting, materials Chat you tore down
or removed may have contained asbheslos’?
A, [tmight have but J never
thought of it uatil now until you brought
i. up.
©. Would you know the make or
manufacturer of any of those preexisting
materials that you removed [ram any af
those residential hore projeels in
Manhattan, Brooklyn or Queens, New York?
AL Na.

 

 

Pape 145
materials affer you tore them down?
A, Rall them up, put them ina
garbage and threw them out,
.
hauled them out lo the curb’?
A. Right.

Paul dhom ta a plastic bay and

QO. And the garbage men would come
and fake ther away'!

A. Yeah.

OQ. Dad anyone ever tell you that

any of thal material that you removed
comtaiicd asbestos? |
A. No. |
Q. !
believe that any of this side work or
moonlighting work that you did at these
residential home projeels in Manhattan,
Brooklyn or Queens, New York, for Fred
Brown Painting between 1974 and 1989
caused you to cote into contact with

Ho you have any reason to

asbestos?

A. Not that Poan think of

Q. Can you estimate for me how mary
hours aweek during this ime period you
think yer did this side work: in other

37 (Pages 142 - 145)
A. Voriloxt Compariy

718-983-1234
ed
hat fe ine Be ot

‘18
19
20
21
129
123
mM
25

PRIORITY ONE REPORTING (718) 983-1234

Mage 146:
words, are we talking an hour a week,
five hours a week, ten hours a weels,
more, less, what are we talking about?

A. Tweould say 20 hours a week.

Q. Was this nights and weekends?

A. Tt was whenever the weather was
good and we could paint.

Q. But your primary job was that of
a fireman, correct?

A. Oh, yeah.

©. So, when you were doing the side
work, tl was when you weren't working as
a fireman, correct?

A. Yeah.
QO. Were you paid cash for these
jobs?

A. Yeah. ;

©. Did you pay your kids tn cash --

A. Yeah.

QO. -- when they assisted you?

A. Yeah.

QO. And your nephew?

A. Yeah.

Q. You patd him cash?

A. Yeah.
Page 147

QO. Uhd you ever do any ather side :

work during the period of line you were
working as a fireman for the TONY between
1961 and 1984?

A. Wo.

OQ. Other than work that you did for
Fred Brown Painting at these residential
homes in Manhattan, Brooklyn and Queens.

A. Yealt.
©. No other side work?
A. No. :

QO. Were you ever injured on the job
while you were a fireman?

A. Nao.

O. You last worked as a Qreman in
1989?

A. Yeah.

Q@. That's when you retired?

A. Yes.

QO. Why did you decide 10 retire in
19897

A. Because taking too much ofa
beating in the fires.

().  Dhrt that retirement was
voluntary, correct’

bo bo bo bo bo po

13

oo 4] ch

[
lobo

Ly

Pape 144

A. Yeah,

©. It wasn't due to any health
related issues?

A. Noa. I wanted to go for 30 vears |
but 1 couldn't make it.

©. Do vou receive a pension from
your time with the FDNY?

AL Yes.

©. Tlow much is your pension?

A. I don't know, I think 60,000.

@. 60,000 a year?

A. Yeah.

Q. Do you also receive Social

A. Yeah.

QO. Tlow much do you receive a month
in Social Security?

A. Oh, you're going to cornbine
them, T think iL comes Gul ta -- whal ld
say, 60,0007

(You said about 60,000 a year for
your pension.

A. Qh, not that much. T think
about 60 or 70,006 for both of them.

Q. So, If we combine your pension

|

|

|

; |
Security? |
|

|

|

|

|

Page 149
and your Social Sccurtly, it would be
between 60 and 7O,000 total’?

A. Yes.

OQ. ave you worked anywhere since
vou retired from the PONY in 19ao?

A. No.

QO. You haven't held any other work,
any other employment?

A. No.

@. Tlave we now tafked about all the
different places you worked over the
course oF your lifetime?

A. I think so. As you can see T
don't remember everything.

QO. And have you told me abort all
the different ways you think you tay have
come into contact with ashestos in
connection with the differerit places that
you worked and the different places that
you were physically present when you were
in the military?

A. Yeah. Well, when T was im the
military, that's when T was working on
the ships and stuff.

Q. Now, you didn't tell me that

38 (Pages 146 - 149)

Priority-Qne Court Reporting Services Inc. -— A Veritext Campany
7ER-984-] 254
110
Vy
/12
13

PRIORITY ONE REPORTING (758) 983-1234

 

Taye 150:

before. Wher you were in the military
you said you weren't working on ships,
you said you were working a8 an abr
policeman. You weren't working on ships
when you were in the military, were you?

A. When was I working an the ships?
You got me confused.

©. Well, I'm not trying to confuse
you, sir, [rn just irying io go over your
leslimnemy. Wher you were in the air
force you were an ait policeman, right?

A, Yus.

O. And you served at different
bases both in CGernmuury and in the States’?

AL Yas.

OQ. You had baste al Sampson,
cotrect? “Then you went ta Langley Air
Foreg Base in Virgina?

A. Yeah.

G@. ‘Ther you wert to the base near
Cologne in Crermurny and then you went to
Hilbury, correct?

A, Yeah.

GG. You didt't work on any ships
when you were in dhe air forec, did you?

J

19
20)

A. No, When did | work on the
ships? I’m trying lo Figure aut when T
-- | worked on the ships.

GQ. Was thal winle you were tn the
ait foree?

AL No.

O, You lold me os

A. Now you vol me confused, now T
wanil to ged it straight in my head.

Q. You had told me you worked on
some ships when you were working for the
US. government at the Brooklyn Navy
Yar.

A. Youh.

QO. Prior lo voing inte the air
force; ty that correc?

A. Atthe Brooklyn Navy Yard is
when | worked on the ships.

©. Right Ane that was before you
went into the air foree?

A. Yeah.

MR. FINELY: Let's take a break,

(Whereupon, at 2:29 P_M_, a short
recess was Laker}

(ack on the record at 2:51 TM.)

a

12

13

14
15

16

17
18
19

Page 151

“po ba ba ba ba

ba
Lt bo

hr fe

un Fa Lar Ba ee

+!

I)
i

12

1a

116
‘7

18
19
20
3]
12
24
oe
“34

Trayau 1323

MR. FINLEY: Good atteroon, this
is Patrick Finley, plaintiff's counsel.
It is approximately 2:51. After taking
a ten niinute, fifteen minute break and
speaking with my client, he is unable to
continue going today. He's exhausted
and just doesn't have the stamina ta do
another hour, so we're voing to adjourn
for the day and will be back at 10:00
A.M. tomorrow. Thank you everybody for |
your patience and consideration given my |
client’s health. Thank you.

(Whereupon, at 2:52 P.M., the
examination of this witness was
adjourned)

 

Page 133
WITNESS CERTIFICATION :

Thave rend the foregoing branseript af
my testimony and find it to be true and
qeouTate lo dhe best of my knowledge and
belief,

~ TREDERICK Gi. DROWN

Subseribed and sworn to
before me on this

day af 2017.

Netary Public

39 (Pages 150 - 153)

Priority-One Court Reporting Services Inc.— A Veritext Company
718-983-1234
i ho

4
5

a

toe
1 we Oo lw él

roy
Led

tte
so ~Po in fh

119

be
=

Bob Bb Pd
bus bo

ba
tr

 

19

bho bl bo
ha plo

25

PRIORITY ONE REPORTING (718) 983-1234

INDEX TO TESTIMONY |
EXAMINATION BY
Dircet Examination

by Mr. Warshaucr

PAGE LINE

8 16 |

bye
Page 154 |

]

Be
ss

vas
‘as

Page 155
CRE TTFICATION

1, CHERYL F. SGLOMON, a Aléenoty pe
Shorthand Reporter and Notary Public within
amd lor (he Slale of New York, do hereby
certify that the within Uxemunation Hefore :
‘Trial of FREIYRRICK G. BROWN was held before
me and [ Caihfudly ane inpartially recorded
stenovraphically (he questions, answers and
ocdlaquy.

[ further certify that after satd
cxamination was recorded slenagraphically hy
me, it waa reduced ta typewriling under my
SUperVislon, add | hereby submit that the
within contents of said cxuminalion are trae
and accurate to the best of my ability.

I further certify that [am nota
relative of nor an allomey lor any of
the parties connected with the aforesuid
cxuinudion, nor ollerwise interested in
the testimony of the wilness.

~ CHERYL F. SOLOMON

 

FREATA SRERT
Priurity-Qae Court Reporting Veritas
718-98) 1234
ASSIGAMEN PE MG? Pleyaaagg
CASK MAME: Hrawnh, Produtick vo AstitsTaa
DATE OF DEPOSITHOM: 12/1Q2017

 

 

 

WITMESS HAME: Frederick © Drown
PAGIVLIMECS  CHAME REASON
i f i
i i i
— f je
ft i
i i i
t i i
__? / i
_ / !
i ‘ i
f ! i
__? i i
_t i !
i f é
! i i
_ i i
__t i !
i é
f i i
__? f i
7 ; oT

 

 

Froduuuk CF Bair
CMokary mot required ta Cali Garni)
SULSCIIDED AND SWORN Tt

22 GREORE fb PHS. WAY

COR ewuteeneeeeeet StH

NOTARY POLI
MOY OOO AENTESSON EXPIRES,

Page: 156

 

 

AO (Pages 154 - 156)

Priority-One Court Reporting Services Inc. - A Veritext Company
718-983-1234
 

/ 10016
: 10017
: 10022
- 10038

[& - 57]

&

& 3:2,6,7,11,15,19
4:1,5,9,14,18,19
5:1,12 6:1

i}

“07039 1:24
07733 5:18

07962-2075 6:2

1

10001 3:8
10003 3:4
10004 3:21
10005-2407 = 4:7
10006 4:16
4:3.11
5:14
3:13
3:17
WO7 SO?
19:3

105 5:3
1601 5:22
107 [9:18
1:20) 2:10
Vl 24:7
HT-67) 23:14 24:9
25:12 26:4
EIOO 3:12
116 4:11
11697 8:11

“i747 5:4
“11:05 54:15

12/19/2047
| 124th
125 43:12
12:24

“11:36 54:17
11th

24;52,4,6,9
25:13 26:4

[56:3
43:12

103:22

| i2th 4:11

1300 6:2

134th 30:4,9

137 3:8

1405 5:8

150 3:16

160 154:3

1685 19:19 21:12
22:19 23:4,14

17 71:12,14,25
72:15 73:6, 19
74:24 75:2,7,21,24
76:6 77:6 78:6

| 102:15 106:12.20
107:6 128:23,25

17th §:14

M18 53:14

| 1818 4:20

6419 2:953:14

/190195-17 1:17

19103 4:20

1935 30:21

° 1940 28:20 29:16

30:22 31:5 37:19

1950 55:21

1959 70:19 73:8
75:9 78:7 105:12
108:7 114:

4960 82:22 87:18

 

92:3 95:19 100.25 |

P12: 113:23
- 1960s 20:20,24
21:20 22:20 27:8
1961) 28:21 29:16
32:19 70:19
[13:23 1312
134:11 135:22
(47:4
1962 105:12 108:7
13016 1312

1966 43:7

1969 20:7

1970 45:22

1970s 136:10,16
136:23

1974 136.22
145:19

1979 38:8

1989 131-3 134:12
135:22 145:19
147:4,16,21 149:5

(1990s 21:21 22:20

 

33:10
1991 17:11 19:4
' 4995 21:10
©1997 48:17
19th 23:10

2

[2 4:15 37:19

20 22:15 33:8

| 36:17 48:16 77:8
40:13 143:1,1

2000s 33:9,14,15

2002 50:1

2017 2:9 153:14

2048 156:22
202 132:24,25

133:11 134:10
135221

20th «26:11 27:7,17
©2137 «5:18

| 2ist 19:19 21:13
| 22:19 23:4,14
2260 1:23

23rd 3:20

25 20:3,19,21,22

| 22:15
25th 3:8

 

 

Page |

2744594 2:95
27th 4:11
28 133:5 134:8
290) 1:23 5:18
2:29 151:23
2:52 [51:25 152:3 |
2:32 152:13 |
3 :
3,000 85:16
30 148:4
303 5:3
3100 4:20

I
"
|
|
|
|
|
|
|
|
|
I

4 97:9
400 5:8
41 31:5

“438° 27:20,23 28:10

28:19 29:14
dd 4:6

46 45:20,21 :

5

5 3033
50) 116:22

500

AT: |

508 5:22
508 64:5 66:10

69:16

51 43:4 57:6

53 53:15,17 55:21
57:23 58:14,22
63:15 67:3,5,9

; S34 53:15 38:22

63:15

85 53:11 58:22

63:15 64:5,6
66:12 67:3,9,14
57 67:15

Priority-One Court Reporting Services Inc. -— A Veritext Company
718-983-1234
{58 - appeared |

58 53:11 64:6

| 67:18 69:1

(59 66:16 67:18

69:},15 109:5,7

| 110:21

Sth 3:8

6

6 28:14 30:3 60:12
84:8

60 148:24 149:2

60,000 148:10,11
148:20,21

GOO 3:16 4:2

60s 25:5,14 26:18
§1:20,21

60th 40:12

G1 28.23.24

62 25:7 28:23
70:20

62269 5:8

630 5:14

64th 23:10

- 66th
69th 23:15,22
27:20,23 28:10,20
29:14 55:10,17
§6:8,18,19,22
57:16

6th 3:3

7

7 28:14

70,000 148:24

 149:2

700 3:3

708 51:20

70th = 23:15,22,23

24:4

18 1:25
718-983-1234
156:2

 

Pnority-One Court Reporting Services Inc, — A Veritext Company

Pape 2

 

74° 1397]
76 38:8

Fih 63:4

8 65:10 154:3
$0 3:20 18:15

81 5:22 40:19

| 850

3:12

89 139:1

8th 32:16 63:34
9

9 32:19

90,000 18:15,25

90s 33:14

; 983-1234 1:25

26:11 27:6,16 |
| ability

Oth 58:8,10 59:24
62:19,24 63:3,8,9
64:20 67:8 106:2

a
a.m. 54:15,17 73:3
152:10

aaronson 4:1
154:16

‘able 54:19 104:1

‘actual

; ACCESS

absobately 37:11
aceeptable 10:12
YE2:8
accountant 43:25
44345
accurate 15:24
153:6 (55:16
104:19
107:1

add 50:2
-adding 40:22

- additional

9:5

address 8:9 19:17

"addresses

140:7
140:11,15

4+ afternoon
age 38:8

 

142°8
142:15

adjourn
adjourned

airport 46:9

advertising 139:16.

{3:7
9:24
11:22

advice
advised
affiliated
12:4
affirmative
affix 84:23
aforesaid 155:19
152:

29:7

avo 14:8 48:15,16
49:25 68:2 116:20
116:22 143:1,1

| agreed 7:8,13,18

ailment 47:5

ailments 34:21
42:9 44:21 49:4
50:18 52:3

air 4:19 105:11,16
LOS: La 7s
109:14 110:1,15
110:18,23 11 1:22
111:23,25 112:2]
114:9,22,25
115:15 116:4,13
117:14,17 118:2,9
118:12 (19:14
120:23,24 123:13
123:16,20 12451
125:4,9 129:8

150:3,10,1f,17,25 |

151:5,15,20
airman 1:12.14
111:16,17.17,22
112:20 114:2,4,8
114:10,12.13,18

 

"anybody

| amchem
(american 4:7

alexandra 3:9
allow 9:25 103:16
aluminum 80:22
80:24 §1:1,5
97:12,16
4:1()
amount 18:24
amsterdam 30:10
andrew 5:4 8:22
angiolilla 4:7
anne 19:24
anniversary 32:15 ©
answer 9:18 10:1
LOT 1,12
answered 142:7
answers 9:1) 10:5 |
15:13,14,20,25
60:24 155:9
anticipation
101:18 165:10
17:25
22:21 28:14 27:8
32:8 91:22 138:11
138:16 140:22

anymore 21:16

AT
apart 31:1437:5
47:6
apartment 22:14

23:19 24:1,6,12
2571,16 26:5,6,23
26:25 27:6,10,16 |
29:8,9,10 30:13,15 |

“apartments 23:7

: appear

$15:22 117:1,3,22 -
“appeared 61:25

119:f2 124:21

TILS-983-1254

30:16
16:7,13
61:22
' arteries

| asbestos

japplied - believe|

lapplies 1:15
‘apply 84:10,13

| 89:20,25 90:6

| appropriate 7:16
| approximate

| E8:12,23

| approximately

| 2:10 19:4 20:7,16
21:9 25:11 29:15
53:12 70:19 73:8
75:8 82:22 87:18
92:3 95:19 100:25
BOS5:12 Y11:1
119:11 13133
E34:1] 135:22
152:3

S april 19:7

: architects 74:1
area 60:17

i 90:8,13
|

| 12:4

arms 39:22
arrived 110:18
12:2
articles 132:11,14
eorl 25:19 26:1
27:13 29:21 52:7
56:6 57:14 60:6
65:18 69:5 73:12
73:18 76:25 77:5
83:1, 10,15 87:13
91:2,10,23 92:5,6
95:21] 96:2 98:14
98:19,25 99:6
100:22 101-5
103:7 109:24
142:19 115-2]
1416:2 119:18

‘applied 89:15 90:4

i aside

129:23 132:13,t4
£34-16,21 135:15
135:18 143:14,20
144-115 145:12
145:21 149:17
156:3

14:20

‘asked 142:6
asking 9:2,14

| aspect
' aspirin

- assigned
‘ assignment
assisted

associated 88:5,17 |:

areas 79:6 82:6,10 “assume 61:23

101:16

95:15
13:10 14:1
14:4,7

110:12
110:13 132:19
117:9
123:16 156:2
146:20

89:36 99:22
104:9

assuming 135:1

attack

| attend
attended

1:419:10 | attention

14:13 4421
41:3,8
134:25

100:14

| attorney 7:22 9:24

aunts

10:18 10118
[05:9 155:18

attorneys 3:3,7,11 /

3:16,20 4:2,6, 10
4:14,19 5:2,7,13

O:4
51:1

| aurora 3:11
cave 1:23
avenue 2:83:12

4:2 5:14 6:2 23:10 ©

 

52:23,24 |

24:2.4.10 25:13
26:4,11 27:7,17
56:19,22 57:16
58:9,10 59:25
| 63:2,8,9,20,21,23
i G4:1,12,19,21
65:13,25 67:8, 14
106:1,3
avid § 132:17
avoid (02:4
b

b &:1 68:22
back 16:1021:15
35:8 52:25 54:13
54:17,18 73:10
81:23 98:1 99:14
103:18,24,25
| 24:2,3,16,19,24

 

| 125:2,11,12,14,16

125.19 12978, )2

151:25 152:9
> buckwards 16:25
> bad &1:23 86:7
Sbag 145.4
‘balance = 18:13,24
bank 50:21 127:3
barley 59:5
i barracks 109:19
110:5 1'2:25
116:7,10 £19:22
i [49525 §20:12
‘barry 4:14

51721 Gl 72 19 | DASE 69:18 108.17 |
aif, 2 14,

108:19 [09:14

110:1,12,13,15,18 |

110:24 114:22

112:21 113:7,9,17 (

113:20 114:1,17
114:22 115:9,15
1 15:22,23,25

62:14,16,20,21,25

" bases
-basie 108:13,16,21

“ basically 36:10
| basis
bathroom 80:12

bathrooms 80:2,5

_ beach

bed
| begining
belief = 153:7
| believe

116:4,10,14 1172
117:7,14,17,23
118:2 119:9,13,20
121:11,14,16
122:2,13,18,21,24
123:3,8,13,15
150:18,20

150:14

LO9:13,17,25
110:7,10 116:23
150:16

97:25 118:4
14:16

81:3 91:17

bay 27:20,25

28:11,20 29:14
39:25 40:5

| bayside &:1017:3

19:3 21:4

43:12

beams 85:3,4,5
93:18,19

bearings 66:20

beating § 147:23
124:8,11, 14
136:15

19:6,9
22:23 23:1 25:16
25:19 27:10,13
29:18,21 56:3,4
57:11,13 58:9
60:3,5 65:15,17
69:24 73:9,12
76:23 82:23 83:1
87:12 96:1 98:11
O8:13,19 101213

Prioritv-One Court Reporting Services Inc. - A Verteat Company
718-983-1234

 

 
i biltrite 4:7
bird 5:17
- birth
| bishop

[bcheve - caused]

103:10 109:21,23
112:16,18 113:18
$15:20 £1621
119:15,17 129:20
129:22 134:12,15
134:13 [43:11,17
143:23 145:15
belle 43:15
bending 65:6
68:16,18
benefits 36:20
berkon 5:12
best (5:24 38:24.
43:22 57:22 107:3 |
107:21 153:6
155:16
better 50:3 124-15
big 40:12 68:14
98:1 119:5 141.24 |

31:5 37:18
5:19

bit 31:20 54:9

66:16 104.16
130:4

bitburg 117:10,11

' blackmer
> biank

| blau
“block 24:5

: blood

blew 74:2

[17:17,23 18:3
119:9,13,21,25

124:12,13,13,16
121:21 122:4,4
123:3,15 10:22
3:16

116:18

12 1:4
4:9

11:3,13
a4:14

_ boroughs

branch
brand

Page 4

 

hoard 79:24 81:17
$2:7,8 83:14 94:3
104:6,11 107:9,13

boiler 88:10
104:10,11

hene 38:20 39:1
' books 61:£8,19
: boots
‘borg 5:2
barn
24:21 30:21,24,25 |

135:10,12
16:14 24:18
43:7 45-22?

134:3
{37:13

boy 55:4,6 56:8

57:4)

| bradley 3:15 5:19
brake 68:19,19,21

o8:2 |

: brakes 65:6 68:22

LO7:24
34:2 39:11
41:14 46:20 85:71
88:25 89:22
brands 34:1
break 10:16 54:6
§4:12,19 99-9 10
92:25 103:12,16
104:1 131:22
) 42:4

: breaks [0:19
i breast 34:16,19
- breathing 34:21

49-8 44:30 47-4
49-3 50:17 52:3

breezy 43:1 1,05
_ brian
brief § 129:9
"briefly

3:13

16:6
138:18

bring 72:19
“broad 3:20
broadway 3:3,16
‘bronx § 137:16,17
brooklyn = 19:16,21
99:19 93:5,24
29:13 26.12 2777
28:1,11 29:15

35:18 39:25 51:13 |

55:14,17 56:9

69:21 706,14
71:1,16 73:7 75:7

58:11 59:25 62:25 |

80:21 81:4 93:2
97:12

bulkheads 96:13
bulova 68:11,13

| 126:25 127:1

| burnt 76:2 |

i business 43:24 |

| 44:6 58:25 139:18 ©

[39:23 2

‘bw 3:12

Cc
e 3:1 81 113014
california 156:21

78:13 82:21 87:17 |

91:6 95:18 96:7
97:7 100:24
102:19,23 103:2,9
104:7 106:3,10,20
133:1,3,25 §34:6
134:411 137:10,11
137:14,18 140:10
146:20 142:13
144:23 145:18
147:8 151:412,17

i brooks 4:15

‘brothers 29:4

49:16

brought 73:14

© (44:17

- brown 1:10,16 8:7

| 8:18 £39:19,20
142:14 145:19
L47:7 153:10

| 155:7 156:3,4,20

-buba 4:18

build 74:2

building 128:24

built 81:20

bulk 9:2

bulkhead 72:12,23
73:25 76:15,17,20 -

call 68:19,20

called 2:2: 15:13

| 61:15 71:8,9

| 100216 LOTTO21

| 122:14,19126:8 |

| 126111316 |
139:20 |

canada 3:7 |

cancer 34:17,20
38:20 39:1 42:8
44:90 47:4 49:1

© 80017 52:2

capacity 42:5

‘¢uplioned 2:3

‘ cardiologist 13:19 —

eure 40:8,8,10, 11 |

career 136:7 |

caretaker 42:3 (

iearni 3:13

: carotid 12:1

- carpenter 6:1

ease 9:1 1563

cash 146015, 18,24

east $1:1

-cuuse 38:11 40:23

48:19 50:4,12,13

caused = 19:7 22:23
25:16,25 27:10

Priority-Qne Courl Reporting Services Inc. A Voritext Company
PUS-ORS- 1234
Jcaused - contact]

 

S91 SO] 9 Odd

95:20 143713,19
143:25 145:20

center 11:23
certain 34:2 36:4
102:2,3
cerlainieed 4:10
certification 7:4
15321 158:4
-eertify 155:6,11
- 155:17
» Change 156:5

‘changing 96:11
‘charge 7:22

' checking

115:5

checks 61:25

- chemical

child

child's 48:12

| children

: city

’ civilian

97:16

chery] 2:6 155:3
158:24

48:8

24:24
42:1 43:19 46:4
50:24 51:5,23
14327

chip 76:18

cholesierol 11:5
12:12
 cifuenies 3:14

cigarettes 33:17
39:6 Als12

—¢itations = 123:23
1:3,4 2:8

16:15 35:16 36:2
113:16,18 130:17
30:21 31-1
137:3

civil 2:5

114:6

classification
Pld:ti

79-9

clean 82:11 I44:4
cleaner 42:2
clear 129:3 144:5
cleaver 4:15

i clerk 7:11

client 152:5

client's [52:12

close 17:15 32:21

cloth 89:8,11
90:11,12,14,16
99:19

clothes 115:7

coat 84:15

i cold
: coleman

108:25 109:]
S:1 8:24

" college S2:10,11

52:15

: colloguy 155:10

. cologne

, conte

113:18,19
113:21 114:18,23
115:15,23,23

116:4,11,14 117:2

comes 148:19 —

coming 75:10
commencing 2:10)
cOMLOLUssion
156:25
common 86:8,9,9
86:22,23
companies 60:23
61:2 86:13 [27:2
companion 95:7

company 39:20,24

completed

40:5 59:10 61:3
61:10,14 62:10,18
63:20 68:12,12,13
126:25
compartments
§5:17,19 93:17
52:24

‘compound 74:15

117:7,13 122:2,10 |

122:13,16,16,25
150:2]
combine
148:25
combing 97:9,14
19:7 21215
22:23 25:17 26:1

148:18

concerned

concerning

2711 29:19 54:13 |

56:3 60:3 69:20
83:17 91:9,23
92:4 95:20 1014
103:7,18 105:3
1O9:21 112:16
115:18 116:2
HOTS $29:20
143:13,19,25
145:7,20 149: 17

74:19 75:1,16,20
76:9 $1:25,25

: connection 56:6

Page 5

57:14 83:25 87:13 ©

91:2,10 98:20
100:22 104:5
109:24 1 12:19
115:21 1163

i 49:18
consider 37:8
AT17
consideration
152:11
consist 115:4
constellation

82:17 83:8,9,12,17

83:2 1,24 84:5
63:13 6:25 87:4
04:20
107:5
15:15
condition = 11:10
cofines GO16
110:5 113:3
116:10 119-24
120:51

| contuse 150:8

i confused 74:2]
{05:20 150:7
ES1:8

confusion 104:17

1 23:3

congenital 124:5

connected = 155:19

_ constructed

78:15,17,21 79:4
79:10,19 80:15
$1:17,19 82:1,7,8
82:20) 83:14 85:7
85:8,12 86:5
S716 88: 1b O15
94:12,14 92:2
93:7 94:3 93:58

96:4,10,15,19 98:8

101:20 102:16
1O4:6,12 107210

camsdifation
100:17,15,21,23
10212

79:2
81:20

construction
§7:1691:5

eontael 19:7 22:24 |

25:17 26:1 27:11
29:19 56:3 57:12
60:3 91:9,23 92:5

95:21 101:4 103:7 -

109:21 112:16
{15:18 116:2
118:15 [29:20
143:13,19,25
145:20 149:17

Protity-One Court Reporting Services Ine, A Verilext Company
718-983-5234
{contained - different|

Page 6

 

‘contained 15:21
49:9 23:1 25:19
| 27:13 29:21 56:6
57:14 60:6 65:18
69:5 73:12,18
76:25 83:1,14
| 87:13 91:2 96:2
98:14,19,24 99:5
100:22 109:23
112:18 115:20
119:17 129:22
134:15,21 135:15
135:18 144:15

145:12
containers 83:19
» 86:25
i contents 155:15

continue 21:2
54:19 104:2 152:6
contractor 46:10

/ 70:6

_ controlling V7

"convicted 54:

cook 3:19

scopy 7:20

‘corp 4:19 5:3

correct 19:2]

22:10 26:25 29:2
29:24 42:12,15
45:16 56:24 66:18

» F417 75:9 79:2

| 81:6,20 87:1 95:5

| 96:21 110:8 111:4 | current
: currently

curtis 3:17

| Lthss 123517
125:5 127:24
128:8,14,16
129:10,13,17
130:48 131:8,23
| 138:1 141:6 142:2
— :143.4,8 146:9,13
147:25 150:17,22

 

151:16
correspondence
52:21 53:20
cough 46:14 47:6
counsel [52:2
counselor 35:22
counties 1:2
couple 59:2]

60:22 79:15 84:22 : dates

85:24 142:19
course 10:17
f6:20 19:2 34:17

52:19 65:11 82:19

134:8 149212

court [21,22 7:12

9:18 124:9 156:1
cousins 51:2
cover 39:3

covering 92:8 94:2 |
94:3,6,10,14,22,25 |

95:9 99:10,12,17
99:22 FOO:ES
coverings 99:7
epir 7:15,16
crafts 58:4,6,7,20
59:1 ,24 62:9
125:11,13,15
crazy 113.14
criminal 54:2
cullen 4:5
eurb 145:5
16:24
17:3

customers 45:11]
139:14 140:5
cub 81:2]

cuttable 88:21,23

culling 65:7

126:20,21 127:4

 

| daskal
date 32:13 37:17

daughter

| daughter's

: + 47 NES, wy .
coursework 53:20 david 48:13,14

day 34:6,7 39:9,10

» days

: death

| deceased

deck

d

|
|
bd 6:3 $:1 |
|

dap 3:20
darger 4:9
dash 58:6
3:6
156:3

68:3 £0417
107:1

17:23
22:13 24:19 42:15
137:25 £38:14
22:16

49-8

41:18 46:17, 18
71:25,25 79:21,21
97 44,23 2424
1414:21,21 118:1,1
119:8,8 124:8
133:9,9,15 134:5
139243 152.9
153:14 156:22
34:11 97:23
124:14 133:19,21
133:22 142:19
38:12 4():24
48:20 50:4

37:20

229

december
32:16,19
decide 147:20
85:1996:12 |
97:10,14

deemed TAS
' defendant

3:16.20
422.614 5:7,17,21
61] ;

: delivered
/ delivering 40:6

: deposition

i designate
: destroyers 96:10

: deutsch
‘diagnosed 44:14

» dred

defendants 3:7,11
4:10,19 5:2,13 9:1
83:2 87:6 10112
127:21 141:22
142:6,16

definitely 21:1

75:4 76:11
55:25

56:14
delivery 55:4,6
56:8 57:9
demeusy 5:9

i denise 6:3

dennehey 5:1 8:24

denver 3:12

department
130:12,14,17,21
131:1,8,17 136:6
136:18 137:3

‘dependent 37:9

45:13 47:18

1:8 2:1
2:49:7 10119
105:10 156:3
T1d:11

96:2 1,24 97:2,2]
98-310 107-15
4:1 6:1

44:19 47:3

diana 31:25 32:1

32:14 33:1 34:9
37:8

~diana's 32:01

34:12 37:17

38:25

different 15:16
16:19 31:16 59:2
60:12 63:5 72:8

Priorily-One Court Reporting Services Inc. -- A Verttext Company
718-983-1234

 
 

. discussion

[different - examination]

T7221) $2:6 91:13
92:7 93:1 95:23
102:22 103:2.6
105:25 127:11
149-11, 16, 58,19
150:13
digeing 81:22
direct 8:16 154:3
directly 65:15
69:2 73:10,16
82:24 $4:13,16
85:1 90:8 98:11
134:13
discharge
125:3.8
discharged
124:25

105:15

[23:19

16:9
28:8

| dishes 80:3,7,12

: documents

81:3
diverticulitis
44:14,16

‘ divita 3:17

doctor JI:15 12:3

35:2

document 1:14
15:12,21 17:8
20:4 23:11 26:8
28:17 32:17 38:5

43:2 50-11 LOLA |

105:8
14:24
15:2

dogs 112:9

(doing 44:7 68:9

TTAS,1718,21,22

78:3,4 819
Sf:15 $2:9 83:4,6
as:12 120:19

ed.

121:1,19,25 123:5
123:10 127:8,12
135:23 136:1,3,8
136:14 137:6
139:5 142:42

| 14611

‘door 86:18

- dosage 12:6
doubt 133:13

| douglas 16:7 22:2
24:17 45:15,18,24
| 46:6,12 47:10,17
dozen O18

dr 11:24 13:15,18
drafted = 108:11

/ drawing 116:15

; drew 121:4
‘drinking 105:1

»  415:12

drugs 35:7

due 148-2

duly 8:3
~—dunhill 39:12
41:16

dusty 44:3

12:23 13:8,9,14,19 duties 72:1 79:21

97:4 109:12
111:16,21,24
1t2:41 114:21
115:13 1181
119:8 126:17
133:9

duty 114:24 1153
Mylan | 4:5
(e311 5:19 8:11
11:19,19 68:22
113:14

61:4,12 62:4
62:10,12 63:21

 

: either

earlier 17:2 G6:19
81:24 137:23

earliest 30:5

early 26:18 27:7
33:9,14,15 105:15
136:17

carning 61:21

easily 91:20 143:1

east 4:11 19:19
21:12 22:19 23:4
23:14

casy 83:7

eat [03:17

eaton 6:1

education 33:18
53:22

effect 7:10

eight 40:18 71:6
71:23 73:2,3,5
75:8, 13,25 76:7
78:7 130:23

eighth 58:9,10
59:25 62:16,20,21
62:24 63:20

38:25 65:15
69:2 73:9 82:23
98:11 123:7,12
134:13

cloow 94:4,6

elbows 94:16,17
95:3,13 99:23
100:7,18

elHiquis 11:3,7 12:4
12:7 13:3 14:7,21

emery 3:6

‘employed 69:20

employment

70:24 12538

-employee 69:24

130:8
1:33

employer

: entail

 

: errata

engine 132:24,25 |
133:11 134:10 |
135:21 |

enlist 108:10 |

enlisted 108:12 |

111:25

entering 106:7

entire [31:16

entity 62:10 |

cquipment 19:5 |
22:25 25:18 27:12 |
29:20 56:5 57:13
60:5 65:17 69:4
73:11 82:25 87:12
9$:13,18 109:23
112:18 115:20
}19:17 129:22
134:15,20,22
135:6,9,18

erect 84:19

erected 82:14
85:12,23 86:4

erecting 83:25
87:5

errante 4:9

156:1

esq) 3:4,9,13,17,21
$37 12,162) 3:4.
5:9,15,19,23 6:3

esqs 4:14,18

established = 106:17 |

estimate [0:14
145:23

everybody 9:19
152:10

| exact Ba:14
‘exactly 35:12

2 cxamination

54:24 56:12 125:5

1:9
2:2 7:4.21 8:16
152:14 154:3,3

Prierity-One Court Reporting Services Inc. — A Veritext Company
718 983 1234
Jexamination - fugazil

icxamined 8:4
exhausted 152:6

4
|

 

“| file 37:12

filed 52:6
filing 7:3
fill 97:22

fireman's 135:12
fires 133:12,13
134:23 135:3
147:23

-expires 156:25

exterior 141:19,21 | financially 37:9
142:3 | 45:13 47:18
{ ‘find 153:5
| rt ’
le art ‘fine 10:14 11:21
f 2:68:1155:3,24 |
a “| 12:9,10 36:8

fabricated 72:20
fabricating 65:4
> 9405,14 129:17
‘factory 60:9,10
| faithfully 155:8
‘familiar 101:25
‘family 17:17,18
19:24,25 31:20

103:21 106:25
120:2 121:22

| finished 55:19
finishing 44:17

28:4 32:21,23

“finish 9:14.25 76:5

finley 3:4 9:13,17
| 11:20 15:10 21:17

‘firm 5:21 8:23

‘first 8:2 16:18
20:11 26:22 55:1]
54:3 63:6 78:16
84:15 106:4,5
£11:14,15,18
112:21 114:8,10
117:22 119:12
122:5,5 124:21
125:7

fitted 72:3

five 12:18,21 17:7
30:15 37:2 73:2,3

 

39:15 44:20 52:3
’ fanatical 34:10
far 52:9 67:6 81:2
103:4 104:20
FO7:1,5 E16:23
farms 39:19,22,23
40:5
father 41:6,145
father's 37:22
'fdny

‘february 37:19

i federal 2:5

feeling 38:13

feinstein 4:1

fitteen 33:7 49:25
53:13 133:22

 140:13 152:4
fifth §=62:14 63:2,8
- 63:9 64:31 67:8
> =106:3

‘figure 151:2
figured 91:19

131:16 134:9
147:3 148:7 149:5

37:15 42:20,25 © 73:4: 137113 146:2
46:25 50:8 54:7 fixtures 80:2,4,1 1
66:25 69:19 74:7 | 84:3 99:16,17,22
74:22 76:4 80:10 | flight 112:2
$6:16,19 103:13 | floor 3:3,8,20 4:11
104:22,95 105:4 ! 5:14 30:16

105:21 107:3 floral 17:23
10910 116:21 i fluitt 4:16

121:8 128:2 129:4 ! folks 30:2
142:2 151222

‘follow 104:4
152:1,2 ‘following 125:3,8
fire 7819,24,25 :ToHows 8:4

136-6 137-5 1398 _ Hrehouse 132:20

i firehouses 136:21
ifireman 132:21

130:12,14,17,21
L3401,7,17 135:2
135:14 136:6,18 |
137:2 |

foot 60:12 65:10
force 7:10 L05:11
105:16 108:1,14
108:17,18 109:14
110:1,15,18,24
111:22 112:21
114:10 120:23,24
123:16,20 124:1
125:4,9 129:8
150:11,18,25
151:5,16,20

132:20,22,23

133:10 134-920

135:21 136:20 :
146:9,13 147:3,13 |
147:15

frederick

Page &

| ford 4:2

| foregoing 153:4
| forenoon 2:1

i forget 14:5 36:7
88:9

forgot 138:20

form 7:6 10:5 42:8

44-14,20 47:4

| 4$:25 50:17

| [04:12 127:21

“formal 53:18
forms 92:7

| fort 53:7

| fought 133:13
1353

found S724

| L18:16

| four 64:13 64:12

1 18 144,22,23

09:25 J10:8

» 16:24

francis 40:15

frank 86:20
fred = 139:§9,20

[42:14 145:18
147:7

1:10,16

8:7 37:23,24 38: ]
153:16 153:7
156:3,4,20

:freeport 65:22

66:6 67:18 68:6
68:10,25 69:9,12
106:2 125:21

126:19 128:4.7, 11 |

128:16 129:13,25
130:2,9, 1

friends 87:21,24
: front 47:8
-fugazi 59:14

Priority-One Court Reporting Services Inc. A Verilext Company

718-983-1234
|full - homes]

fall 42:19,20 54:24
65:9

funny 48:21 81:11

furnished 7:2]

further 7:8,13,18

. 5

ge 1:10,16 8:1,7
153:10 155:7
156:4,20

valvanized 59:4

garbage 145:3,7

warden 2:8

pardner 3:12

gary 11:24

gear 135:12,14

generally 133:15

| (33:24

| generals

| 119:

| genevieve 4:12

germany 113:6,7

| 143:16,21 114:18
114:23 115:15,24
1416:4,11 117:2,8
1£7:11,17,23
118:3 119:14
422:2,22 123:8
150:14,21

gesture 10:6

getting 23:6 66:24

| 74:21

pive 9:18 LO:1,14

28:5 35:7 85:24

> 86:1 93:23

given 8:15 62:22

| 152214

giving 34:14,25

| 35:4

gloves

118:23

135:9

go 9:22 16:5 35:8
41:9 52:9 58:3
63:17 65:3 72:4
72:10 93:9 94:5
97:25 110:7,10
113:5,7 115:1,2,8
116:13 125:16,19
130:6,16 134:22
148:4 150:9

goes §7:20

- goggin
going 16:18,23,24

 

: grasp

5:1 8:35

31:19 51:18 34:12
72:7,11 76:19
78:9 88:4 102:23
103:15,16,17,18
115:5 21:7 |24:9
148:18 159:15
152:6,8

goad $:18,19
24:14 32:22 38:10
39:10 42:18, 19,20
43:8 46:13 146:7
1$2:1

goodyear 9 3:7,7

Foulds 4:6

government 69:25
TOMA VSlt2

graduate 53:3,6

eraduated $3:9,13

53:16 57:2,4,21
§8:1,18 67:4
86:22

great 44:10
green 5:8
grind § 72:22
igrinding §72:2,5

| Brecerics

76:14,16
55:25

grocery 55:4,5

 

ground 9:23 72:10 |

/guess 10:13,15
(2:2) 2b:1d 25:2

45 5b:21 66:8
78:22 83:8 88:1
88:10 95:22 98:15
£011 110:22
125:24

wuidance 35:22

gutters 47:16

guy 91:19

guys 37:12 77:8
79:15 87:19 115:6
L15:9 118:5

 

/gwertzman = 11:24
[1:25

gypsum 86:8,12
B78

h

hair 45:11

half 63:13 80:8
139:12
hamilton 33:7

hampton 2:7
hand 90:59
handle 87:10
O25 98: 17,23
99:5 100:20
‘handles 48:1]
‘harbor 43:15
‘hard 34:15 92:26
harris 6:3
hat 134.25
hauled 144:5
head 42:24 48:22
| $28:1151:9
: health 34:12 44:5
| 46:12 148:2
152:12

| heard
34:18 36:10 40:21 |
Chheart 13:9,13,19

(helper 79:14

helpers 84:22

hereto 7:3,20
| high

i hip

Page 9

hear 8:20 48:]]
49:22 90:1

59:6 71:22

86:6 93:24

14:12 41:1,3,7

heavy 135:2

held 16:9 28:8
149:7 155:7

hell 35:4 92:13

help = 13:16,17 43:1
9:19.19

helped 87:19,24
89:18

 

§3:3,5,7 |
54:22 55:19 56:12 |
5721921675 |

higher 119:3

11:22 12:4

hired 59:7 70:22

: histary

‘hoarse

WS:18 52:1:

78:25

104:2)

hold 54:22 56:11
134:19

holding 55:2

: homes

holmdel 3:18
home §&:9 16:24

17:16,17,18 18:8
19:6,11,12,14,23
19:25 21:3,3,19 |
22:9,22 27:21 |
28:10 29:18 30:12 |
35:10 41:21,24
46:23 47:1 140317 |
144:22 145217 |
39:15
(37:21 139-7

 

Priority-One Court Reporting Services Inc. — A Veritext Company
718-983-1234
[homes - know]

140:8,13,19 141:5
141:9 142:13
143:12,19.24
147:8

honorably 123:19

hook 133:1,2,11

:  134:10

horses 40:8,10,12

het 79:6

hour $5:9 92:15
133:22,2? 146:1
152:8

hours 72:25
145:24 146:2,2.4

i house 24:6 26:6
30:15 34:9 42:2
47:9,9 136:2,23

houses 137:7,9
}42;25

huh 32:6

hull 72:11

hundred 37:2

‘hurt |24:2,3

! i

idea 49:25

identifying

wi 28:15

lianav 4:3

illingis 5:8

imo 3:13

impartially 155:8

inch 84:8 97:9

including 96:21

| 98:9

‘income 37:5

_ incorporated

139-23

‘index 1:17 154:1

individual 97:20

industries 4:13

 

16:12

Priority-One Court Reporting Services Inc. - A Veritext Company

| information 16:7

16:12 66:14 70:17 |

—-130:24

‘initial 91:4

‘ jmitially 11:15

| 12:23

‘injured = 123:25
b47s12

injury 124:18,19
inn 2:8

inner 80:25

: install

inside 72:12
79:25 93:3
93°13 94:2

installing 80:4,14

: instance
instructions

$1:2 93:10 94:6
[43:12

92:8
10:2]

| insulated 60:15

- terested
' interior

_ intersection
. involved

69:8 J10:4 [13:2
116:9 119:24
120: 10 123:7,12
insulation &7:20
87.25 8:3, 10
89:25 92:16
[33:20
141: 48,20
141:21,25 142:9
142:15,18
intcrrogatorics
LS: 10,13 60:25
24:3
Bad

involving 137:6

ip

3:42

ireland 41:4,5,7

iron
: island
: issucs

70:19
137:15
14833

itech 92:21
itchy 92:13
‘item 99:2

 

|
(j 3:4
| jacket 135:10
| fageer £3:15,18
| january 109:4,5
| fersey 1:245:18
| 6:2
i job 2:25 46:8 55:1
| 55:18 57:25 69:23 |
| 146:8 147:12
: jobs 46:11 8071
— 141:24 146:16
john 59:5
join 59:12 1316
| joined 66:12,15,22 |
| 67:23 |
joining 103:3
joint 37:12 74:15
74:19 75:1,16,20
76:9 8) 24,25
82:17 83:8,9, 12,17 |
83:20,24 84:5 |
85:13 86:24 87:4 |
joints 72:494:4,7 |
_foseph 4:7
‘journal 132:6
| judge 7:11
‘june 57:22
ke
Ak 8:1 68:22 113114 |
- kaiserslautern !
—-113:10,11,12,13
© (22:12
-karnak 4:19
keep 10:4 48:4
120:1

:
I

718-983- £234

 

Page 10

keeps 42:23
keith = 51:8,11,23
138:22,23 139:7,9
kemble 6:2

kids 146:18
kind §142:8

| kluger 3:19

knives 88:20,22

knocker 126:10

know 10:10,12,18
10:18 11:1,14
12:6,16,22 14:3
15:8 18:12 22:8
23:3 26:7 28:16

30:24 33:19,22,25 |
34:5 35:6,12,15,20 |

35:23 36:6,14,18
36:24 37:1,17
38:4,11 39:8,11
40:2 123,25 41:14
41:17 43:22 46:20
47:25 48:2.3.4,6,7
48:19 49:2 50:6,7

50:11,13.16 53:12

59:6 62:6,7,8
65:10 66:20 70:3
70:16 71:22 73:13
TS 14 74:10,12
75:145,17 76:10
77:1,1,8,14,16
7TE:18 83:9 85:16
85:21 $6:3,17

87:3,9 88:10,14,25 |

$9:22 90:1,17,20
92:12,13 93:)]
95:8.11 97:23
LOO;B, 41 10:44
101:24 104:10,18
105:7 107:20
112:14 121:23,23
122:8 | 24:4

 
[know - manhattan] Page 11

 

| 125:17 1272
128:19 133:7
135:5,49 139:3,3
140:6,8,22 141:3
141316 142:10,11
142:21 144:19

‘length 65:994:15 © lives 17:23 18:5
» 94:17 | 22:6 43:10,£0 99:12

lengths 93:1 | AS:25 looked 15:7 61:20
letters 60:11,13 | living § 19:2 20:14 | 8:7

|: 118:23,25 12711 20:17 23:13 30:6 | looking 69:22 99:1
i levey 53:23 39:18 42:12 43:21 | lopez 4:3

“look 15:12 89:6 |

- 148210 leviton 5:2 © 46:7 50:20 | lost 79:6 85:8
‘knowledge 15:24 | lie 92:24 livingston) 1:24 | lot 13:23 14:6 80:1
34:22 38:25 42:22 | liens 18:10 We 3:155:2,6,13 | 82:3.97:8 102:6

49-1] 52:5 132:16 life 20:19 Ip 3:6 4:1,5,9 5:12 | 127:2 139-11

_ legs

112:13,21,24
113:3,5 114:7,12
116:25 123:13

awyer 43:23 44:2
‘day 92:10

fayer 99:19
leader 5:12

: leaders
learn
deft

AT16
109:15

106:9 111:8,13 |

| little 31:20 33:24

35:7 46:19 50:10
54:8 64:8 66:16

lived 16:20 17:6
| 1710 19:16 20:6
20:11 21:19,25
22:9.13 23:3,9,9
23:14,23 25:8,12

26:3,5, 10,14 27:2

27:5,15 28:19
29:1,13 30:1,17

66:6 67:13 68:7
68:10,25 69:9,12
106:2 125:18

55:16 58:19 63:11

63:25 66:5 68:1
7OL3 Fisch 78:20

108:21 116:23
L13:19 E16:19
117:16 125:15
130:20 [39:4

' Major
-Inajors 119:2

a : ra
92:23 9719 108-2 making 64:23 65:3

:  153:6 ‘lifetime 14:10 | S21 Gl | loved 45:5,10
‘known 61:4 66:2 ! 16:21 31:17 38:18 ! local 59:19,21 tow 35:13
 kurowski 5:6 | 42:9 35:2 149:12 | located 39:24 63:7 : lucky 30:7
I Tine 112:2154:3 | 1125 132:25 ‘lunch 92:9,15,24 |
Taolnaaa 156:5 137:9 | 103:22 104:] |
“Vaid 92-14 124-14 liquid 4:19 location 4611 lung 42:8 44:20
daneley 110-1515 | listed 60:24 | 31:10 60:17 62:13 ATS 5017 52:20 |
110-18 1 111-22 listen 76:2 | 63:12 64:1,16,19 luxenberg 3:2 !
bay ‘ litigation 1:4 : 64:21 65:21 66:2 | lynch 3:6 J

Ith

in 11:19

123:6,11
113:16,18

68:11 72:2,16
743,14 76:15
126:22,24 127:10

114:7,9,14,17 i ee i malaby 3:15

15:9 117-7 1297. FEO S91G  donger 128:13,18 a 33.99 41-16
-, 148:24 128:20 ene
54:8 manhattan 16:16

saad

150:17 “machinery 65:1 :
larancuent 4:3 08:2 1OQ:14 126:19 127:25 macstecl "hp
ag — 104:16 117:12 © 129:13 130:3,11 +.
late 33:9,14 66:9 . mahoney 3:11
; 122:3,17 130:4 ‘ focations 31:16 Tee
66:11 69:16 . . a maiden 32:1]
lately 34:13 live 17:3,20,24 105:25 106:6 mail $2:19
laura 40-15.15.16 19:15 20:2 21:12 dong 11:6 12:14,16
law 52] “oe 21:23 22:2,12 LRAT ABS 17:6 maintenance
‘Tawter 4:18 24:14,17,25 28:9 20:2 24:25 25:2 nea ye doy]
rae 4 4 aa ay . dae 1 :
- lawsuit 52:7 43:9,12 45:24 28:9 36:10 45:1] 121:20 122:]

16:17 28:12 29:24

Priority-One Court Reporting Serviecs Inc. A Verrext Company
718-983-1234
fmanhattan - morning|

140:9,19 f42:13
[44:23 145:17
147:8
mamikal 114:17
manufactured
60:11 86:3 95:8
95:11

manufacturer

| march
market 4:20 55:10

90:18 93:21 1009
100:12 104:11
144:20

: manufacturer's

$5:22 89:1,23

manufacturing

4:3
109:16

§5:17 56:8,14,16
56:21 57:16

' marriage 32:1,2,4

39:7 33:2 34:10
36:14

married 25:7,9

marshall

mask

26:2) 28:22 32-8
32:14,18 36:11
43:17 46:2

5:1 8:24
martial {24:9

maryland $2:12

S2:14 43:21
134:25
135:3,4

‘mastectomy 34:15
: material

19:9
22:25 25:18 27:12
29:20 56:4 57:12
60:4 65:16 69:3
FRA 82:25
87:11 89:11, 13,17
89:24 90:3,13,19

30:2 137:12,14,18

 

90:23 9819218

93:22 94:11,22
95:4,9,12 98:12,18
99:4,25 100:),5,9
100:12,16,16,17
100:21 109:22
Li2:17 TrS:19
119:16 129:21
134:14 145:11

materials 74:4,10
74:13 76:23 77:2
144:11,14,21
145:1

imatter 2:3

‘maxess 5:3
| mecambridge

/ medermott

3:11

51:8,9
51:12,23 138:22
138:23

_meelroy 6:]
-megivney 3:19

—mectiernan
mean

4:14
83:6 128:19
12822) 143°25

: meant 125:17

meat 56:14,14,15
S5@:21 37:15

mechanic 59:8 10
64:16 68:6,24
70:24 73:8 75:7

' mentioned

: messed
metal

79:11,17,23 81:10 |
81:16 83:13 87:15 |

91:4,12 95:16
97:1,6 126:7,11,14
medals 123:22

medical 15:4

: medication

|
11:16 12:24 14:14

medications 10:23
11:2 13:2 14:22

| meetings 131:22

! member

Page 12

 

131:25
melville 5:4
59:15

130:20,25 131:7

{31:15
memory 85:25

86:7 107:2

men 88:16 89:2
145:7
14:8

31:22 49:14 62:19
BO41 12 81:24
86:11,24 94:]
95:2 100:15 104:8
[22:7 (41:4 143:2
144:8
59-8,9 60:8
60:21 61:4 62:5
63:2,3 64.15 63:6
68:5,17,18,21,24
70:23,23 71:3,5,8
71:13 72:2,6,7,10
72:23 73:1,6,7

74:16,20 75:3,7,14 -

76;13,25 77:6,15
77:24 78:1 79:41
79:13,16,22 81:9
81:16 83:13,19
85:5 86:25 87:15
91:4.12 95:16

97:1,3,5,11 10215.

106;11,19 107:6

126:4,7,9, 13, 16,18 |

127-4 128-1415
129:16,17,24

metals 73:14

. nticeli
- michael
_ mid

32:12
3:17

21:20,2 |

22:20,20 25:5, 14

| 88:13 136:23
middle 20:20,.24 |
136:9,15
‘military 15:4
31:14. 54:14
106:19,22 107:18
117:20 149:21,23
§  150:1,5
i milk 39:20,23 40:5
40:6
milkman 40:9
mind 121:7
|mnine 37:25 87:21
| minor 54:2
i minute 106:16
136:13 152:4,4
‘minutes 54:5
: misinterpreted
| 38:92
mix 89:19 94:8,18 |
' 95:4 100:6
> mixed 89:9,14,23
89:24 90:3,13,18 |
90:22 94:12,20,22 .
95:12 100:5,12,17 -
money 70:21 |
month 37:2 76:7
— $05:15 110:17
L483 16
monthly 37:5
/ months 71:7,24
73:5 75:9,13 78:7
108:4,22,23
109:25 ELO:8
i 116:24 125:25
moonlighting
135:23 139:6
[45:16
“moore 4:14
merning 8:18,19
10:24 13:2 14:17

 

Priority-One Court Reporting Services Inc, ~ A Veritext Company
718-983-1234
Jmorning - overhead]

38:7
/morristown 6:2
morse 5:2
mortgage 18:11
18:13,15,16,24
| mortgages 18:10

smother 41:10,23

42:5,7

: mother's 40:14

mount 5:4 6:2
mouth 139:15
mave 46:13

| moved 20:25 |
29:33 63:21 67:12

mt 1:23
muddled 66:24

mulvaney 6:1

 

a

Tt
;mame 8:5,22 11:14 -

i DAMICS

3:1 8:1 49:19

12:22 13:12 18:6

22:16 31:24 32:11 |
37:22 40:14 48:12 |

49:18 51:7 55:8

56:15 61:24 48:14
71:21 $5:22
86:23 89:1,23

93:24 99:2 101.25 |

113:9,15 139:18

156:3,4

Lisl 74:3
74:12 84:24 862]
86:6 87:7,8 95:14
96:23 98:2 |40:4

naval 70:14 71:1
T1316 73:7 75:8

78:14 82:21 87:17 |
‘TOWs

: newspaper

91:6 95:18 96:8
97:7 102:23 103:3
[03:9 £04:8
106:20

| neglected
 hephew 51:6,23

86:11

!mavy 58:23 60:20

| 67:21 69:13,21

| 70:8 00:24

(| 102:17,19 105:17
LOG:11 126:12
12921 151:12,17

‘near 24:3 [1311

—-113:17,19,20
114:17,22 115:15
| 15:22,23,25
116:4,11,14 117:2

119:13 124:11
122:2,11,13,21,24
i 150:20

| | nearly 79:6

! need 10:16,19 50:5
104:5

138:19,22 143:7
{46:22

never 9:12 38:23
[20: 6.8 912,17
132:2 134:2
144-16

new 1:2,4,24 2:8

 

| amber

nine 71:7,23 73:4

73:5 75:9,13,25

76:7 78:7 133:22
nod 10:7
nedding 29:7
north 2:8

" notary 2:6 7:10
LI7:7,47,23 118:2 |

8:3 153:17 155:4

156:21,24
notice 60:14 69:7

E1023 11321 16:8
noticed [20:8,9
59:19
71:13,25 77:6
102215 106:12,20
107:6

“numbers 21:15

ai

0
aol
o'falion 5:8

‘ober 3:9

3:4,4,8,8,13,13,17 |

PAs

3:17,21,21 4:3,3,7 |
ATLL LG16
5:4.14,14,18,22
6:2 8:11 16:15
19:3 25:13 35:16
36:1 108:20
[30;18.21 L3lel
133:3 37:3
144:23 145:18
155:4
{32:10
132:6
nichelas 4:21

 obtaiming
occasion

: occasionally

‘odd = 80:1
oddball
| offense
-affiee 46:9 117:25

might 115:2 [33:23 | oh
-134:5 |
nights 133:20,21
 :146:5

f
j

 

: ald 28:13 42

object 83:2 7:6 :

LOE? 127:21

[41:22 142:6,16
objections 7:5
lé:11
50:25
§4:23 128:3
129:23 136:16
A719 |
47:21 ,23,23

91:19
54:2

118:5,7,9,11
13819

onee

_ order
ortiz, 4:2]
i outdoors
: outside

Page 13

 

13:2] 18:11 20:1
25:1 33:7 36:14
36:16 41:2 45:9

46:13 47:25 48:15

49:22,24 51:18
58:2 70:3,15
77:7 85:20 89:8
93:1 97:22 107:23
114:9 £18:2]
121:3 127:15,22
128:17 [32:7
133:14 134:1

11:8 12:16,19

138:2,10,10,20,25

142:17 t44:12
146:10 148:18,23
Okay 8:20 9:16,21
16:21,22,25,25
18:3 23:8 25:22
28:3 31:20,21
37:15 38:3 44:5

48:2 75:10 103:20 ©

103:24 104:24
103:4 115:25
it?

45:18 49:20 53:13

53:11 66:22 144-4
57:8 89:10
99:9

ones 99:23

operating 64:25
oral 1:8 2:2
144:11
142:19

142:22

overhead 60:15

69:8 110:4 113:2
L16:9 [19:24
120:11 123:7,12

Prigvrity-One Court Reporting Services Inc. - A Veritext Company
718-983-1234

35:9 4-24 |
foverlapping - prescribed]

  

overlapping -
owned 21:6 61:13

owner 139:25

  

p 3:1,1

(pee, 322,19 S21
opm. 73:3 103:22
——-:103:24 151:23,25
152343

| pi-2744594 156:2
| pack 34:7 39:10

| Ab19 46:18
83:18

packaged
| 90:23
‘page 154:3 156:5
paid 61:17 62:1
| 100:14 146:15,24
pain [4:19
paint 146:7
painting §25:20,22
| 25:23,25 44:3,4
46:11 47. 12,15

136:24 13727
139:19,21 141:4
141:10,12 142:14
143:2,23 145:19
147:7

 

"parties 7:2,14,20

| partners
parts 72:16,19

 

155:19
140:2

73:25 74:4,6,13
81:22
pascarella 5:17
pass 38:1 40:16
48:14 49:23
passed 17:22 38:7
AQ: 17,20 48:8
49:2]

| passing 50:12,14

: paste
. patience
. patrick 3:4 152:2
patrol 112:1 115.1 |

pay 47:20,24 51:1

144:6
152:1)
Li 5:4

59:16 146:18
pays 47:22,23 48:3

| pennsylvania 4:20

49:10 51:15 136:2 Pension

86:19 |
148:6,9,22,25

| people 119:3

12215 13725 |

perfectly 10:12

pall 33:19 41:6
pancreatitis 48:23 |
/ paneling § 141:14

| 143:3,12

-paper 11:18

— 132:17

: parents 27:21,22
28:10 29:21]
30:18 3b:2 37:20

park 17:23 52:14

part 54.24.25

— §5:18 80:20

139:12

/ perform 22:21

25:14 27:8 29:17

performed 19:5

| performing
120:13

“period 24:4,7 |
25:12 59:23 69:13
74:24 76:7 79:17 |
87:14.98:5 101:5 |
101-9 103-819
104:15,20 125:15
129:5,9 136.4
139:2,4 145:24
147.2

| piece

pipes

periodically

137:24
person 71:19
personal 14:15

16:6,11

personally 87:10
90:25 94:2 98:17
98:23 99:4 100:20 |

ptizer 5:21

| philadelphia 4:20

‘phonetic 59:5

phrase 94:12

physically 52:20

| 75:15 128:5

| 149:20

11:17 19:8

22.24 25:18 27:12

 

Page I4

“plaintiff 2:2 3:3

| plaintiff's

|
_ planes

"pleasant
: please

29:20 97:9 134:14 !

pipe 89:7,11 92:8

94:1.3,6,9,14,15

94:21,25 95:9

99:10,12,16,21

100:15

87:21 8K:47
90:7,9

piping 60:16 69:8
88:5,17 89:3,6
99:22 104:9 LlOs4
13:2 116:9
119:24 120:11,15
120:18,20 121:2
[21:21 122:2
123:7,12

place 31:10 40:12
60:19 116215
121:11 122:5
125:7 126:9

: places 15:16 16:20
149-14, 18,19
plains 5:22

' police

- policing
: portion

| possession

' post
' preexisting

prescribed

_ platelets

policed

K:?

152:2

124.24
112:3,5
99:14

plane

“plastic
145:4

34:14,24

35:3 44:9 1

1:23

§:6,9 9:14

9:25 10:9

' plexiglass 59:3
| pliable 92:21
 plip
| Plumbers 88:12
j point 8:11 17:4

S:17

19:3 38:18 43:11

43:15 78:25 127:9 |

(34:25

L14:24

118:10,12
112:4

policeman [11:23
111:25 114:25
150:4,11

11533

1123:2
20:24
136:9, 15,17
140.23
46:9

144:14,20

: prefab 97:13
preparation

15:6 16:2 17:9
20:5 23:12 26:9
28:18 38:6 43:3
11:15
12:3,23

 

Prioritv-One Court Reporting Services Inc. — A Veritext Company

718-G83-12

34

14:25 |

144:10°
[presence - relatives] Page [5

! presence 60:15 projects [44:22 © 15:21 42:19,21 / 119:23 120:25

— 69:7110:3 1131 | 145217 — -120:4 155:9 —-121:10,19,25 |

| -116:8 119:23 | properties 21:6,8 quick 21:15 — 4123:5,10 140215

“present 8:89:10 | protective 134:19 © quit 33:6 40:7 3 recalling 21:14

| 19:11,12 31:8 34:22 135.9 r | receive 36:19

i 75:19 76:8 102:8 | provided 7:14 aera? rpag | 1:23:22 132:4
149:20 15:20 32:18 66:14 | Tene 148:6,13,16

58:6 GB:22 Li3s:lad
a4 receives 36:25

recess 54:16

» 103:23 151:24
recollection 31:9
| 57:23 75:20 76:8

‘presently 81:14,15 70:18 101218
| 102218 —— -105:9 108:6

| pretty 32:21,22 130:25

| 98:20 1411519 psychology 53:2

-rakison 61:4,12
—  62:4,10,13 65:21

: "E 11S8:11,11
public 2:6 7:10 8:3 | ran

!

i previous 21:19 |
22:9 | 36:2,3 153:17

|

|

|

 

: (Se 86:2 102:9 107:4 |
yank T1E:G 114220 5 Se 8 Met UME
sear Int : . 2 : V2 }
‘previously 42:14 145:4 156:24 124-29 1 107:2)

. contions 132°5.-
62:20 64:20 ! publications 32:5 yanked 11923
132:9,15

Yappaport 4:1
pump 3:1] reaction 97:17
‘read § 132:12,14

record 8:6,9,13,22 |
16:6,8,9,11,13
28:8 54:17,18
103:24,25 151:25

: primarily 134:6
| primary 146:8
“prior 23:4,13 26:4 pumps 5:13

| 27:16 102:23 | purchased 21:3 153-4 i recorded 155:8,12 |
| 103:3 10626 / pursuant 2:4 Po I records 14:25 15:2.
| ’ ‘reader 132:17 |
— 136:14151:15 put 74:1 802] real 59-17 »  15:3,4,4.4,.5 1071 |
| priority 1:22 ( $2212 83:22 843 | really 65:276:1] [07:19 108-5

156:1 | 84:9,21 94217 118-19 120-7 © 140:17,23 141:2
private 36:2 | 96:13 97:8,14,17 136-15 135-9 rector 4:15

137:21 | 99:18,19,19 135:3 [40-6 —~ red 45:11 133:1,2
probably = 11:8 | 145:2.4 a 133-1) (34:10

reas 14:5 56:2
25:3 28:14 41:19 | putting 81:23 nL 60:2 65.14 reduced 155:13

48:16 114:2 [20:6 | 82:11 83:25 91:22 | 69°| 73-9 76-22 reference [01:19

 

| 136:5 139:8 ! 94:13 14318 89-33 9R-10 referring 15:1 .
‘procedure 2:5 : q | Olé 109-20 refresh 85:25 86:2 .
product 19:8 oo 1 O.4¢ fy de qqea+ refused 124:8
,, queen 19:24 (= 112:15 115:17 .
A82F ANT ATI cons 1371214 16s d19d4 Rewarding 13212
29:19 30:4 57:12 139.49 140:10,20 1299 3412 AOR
| 60:4 63:16 69:3 142-44 144-23  143-10.16.22 . regular 14:16
| TBTL 82:24. 8701 145-18 147-8. | 145-14 156:5 | 72:24 135311
| O8:12,18 99: | 7 an. ay ota.te rel: 52:7 1483
78: 12,18 ” 4 /question 9:15 10:1 rebuild 18:19,20 | rel ated 52:7 148:3
LO922 TV2V7 "42:18 74:8,23 ‘recall 23:3,21 30:6 | Telling [32.14
115:19 119:16 96:3 04:4 133:8 gg 57:18 61-4 relative 155:18
A292 1384 ogg telatively LELI8
_ products 76:24 questions 9:3,5,11 84.44.15 93-20 relatives 51:1,5,24 |
e . sotaqely . ' giv ced 4.
POO Y127 S214 °  bOd:22 102159 52:6

Priority-One Court Reporting Services Inc. — A Veritext Company
718-983-1234
: remeys
: remove

 

[relocate - school]

relocate 134:4

rem 11:18

remainder
137:2

remember 9:13
19:17 20:16 24:5
26:3 27:15 30:1
33:13,25 33:18
50:8 53:8 55:8
56:17 61:24 71:21
74:3 78:16,20
80:9 81:12 85:6
85:17 86: £0,14,17
86:21 87:7 89:4
90:22 95:14 96:23
98:2 100:13 101:1
103-4 108224
1O9:11 110:17
[17:6 125:5,22
140:4,7,10 142:24
149: 14

64:5

11:18
144.10

: removed 34:19

'renis
: renovation
> renovations

144:15,21 14$:1]

El:1s

319
[O45
22:22 25:15 27:9
29:17

rent 47:20,22,23

reptal 24:1,)2
26:24 27:6,16

rented 29:11

renzulli 3:21

| repair 31:9 120:14 |

. repairs

120:18,19 121:1
121:20 122:1

123:6,11 !
19:6 22:22 |
25:1527:9 29:17 |

Priority-One Courl Reporting Services Inc.

: rephrase 10:9
reported 71:19

: respiratory

 

reporter 2:7 8:5,8
9:10,19 10:2,6
[55:4

reporting 1:22
136:]

reports 118:18,19
118:20

represent 8:25
102:1

representing 7:22

required 156:21

reserved 7:6

resided 22:15

residence 30:6

residential 139:6

140:19 142:13
143:24 144:22
145:17 147:7
respeet 7:17
respective 7:2,19
34:2]
42:9 44:9] 47:5
49:3 50:18 $2:2
response &:15
62:22
responsibilities
Toil 7222 O75
19:13 12:12
114:22 118:2
19:8 133:10

| responsibility

: rest

. retire
: retired

120:13
117:19
124: 14
147:20
20:21
141:3 147:18 |
149:5

rested

ripped

Page 16

“retirement 36:20 | ripping 48:3

14724

return 37:13

review 14:24 16:1

reviewed 17:9
20:5 23:12 26:9 |
28:18 38:6 43:3

rid 140:24 141:1

ridge 27:20,25
28:11,20 29:14
39:25 40:5

right 17:12,24
20:8 23:9,16,17,22
23724,25 25:6
26:13 27:4 28:15
28:21 32:2,5,19
33:12 35:24,25
38:9 43:5 44:12
45:23,25 46:1,15
51:16 60:14 61:13
62:1 1 67:6,10,20
67:23 68:3 70:11
70:20,21 75:18
84:11 94:23 101:8
101.22 10228
103:14,15 105:13
106:5 [07:22
POB:8 100:8 110:9
Alds15 Li2o
15:12 119:3
[24:17 t23:1,4
[27:12 29:5
13f:4 133:25
138:1,13 142:2]
145:6 150:11
151519

: rights 7:14

MID BEI 24 8816 | school 35:12,13,14 |

144:2
89:2

718-983-1234

 

t

: run

rivet 85:1 97:13
rivets 84:25 93:11
93:14

road 4:3,8
robert 5:9,23
rockaway 8:11
17:4 19:3

roll 145:2
roofing 47:15
49:12 51:15

, room 9:4 29:9,10

85:15
rooms 82:3,4,5,6
82:10,10,13
rotted 97:18
rough 49:24
route 5:18
robber 97:15,17
135:12
rules 2:5 9:23

E18:9

Srunning 88:7

104:9 118:4.4

“ryan 3:21
8
S:L Lh:19 113:14 |

$s

113:14 PS6:S

sumantha £3:15
sampson

LOS8317
108:18 109:14
10:15 blots
123:13 150:16

120:17,19
121:5

‘saying 9:20 120:1

35:16 36:2 52:9
93:3,5,7,24 54:23
S45:19 56:12 57:2

A Verilext Company

“sandy 18:14,17,18
' saw |
{school - sketch] Page 17

services 1:22 sheffield 39:19,22 ° shoulders 10:7
serving 119:12 39:23 40:4 : show 107:19,19
setting 9:960:10 | shift £33:16 shrug 10:7
seventh 58:9 63:20 ship 72:12,14,17 | shaltz 5:6

| 57:19,21 67:5
i schools 36:2

! scaling 7:3
second 28:6

111:17 112:20 ' 63:23 64:1,12,19 72:20 75:11,16,22 | sic 113:14
b14:3,4,13, 15,19 2 65:13,25 67:13 | 75:24 78:10,12 side 45:4 49:10
115:22 117:4 : 10631 79:1,7,24 88:13 $f:14 138:23
| 6 121:9,14 126:15 shawnetic 4:16 ships 96:2097:7) > 136:4,9,14 137:6
| 128-3 129-23 she'll 35:6 97:20 98:1,4,9,21 {39:5 142:12
secretary 43:22 ! shear 65:9,10 100:24 101:7,24 | 145:15,25 146:11
| 44:2 «1275 10217 107:14 |: 147:1,10
section 28:1,11 | shears 65:7,8 | 127:18,19,24 signed 7:9,)]
29:15 1004 133:2 | 68:17 | (49:24 150:2,4,6 | signs 59:2,3,4,4,5
© 134:10 : sheet 59:8,960:8 © 150:24 151:2,3,11 | 59:10 64:23 65:4
sections 7:16 60:21 61:4 62:4 151:18 | 68:1] 126:21,22 |
»  100:2 63:23 64:15 65:6 | shipyard 70:14 — 126:24 127:3,3,10 ©
: security 15:3 : 68:5,16,18,21 24 Fist 73:7 75:8 :  129:)7 |

70:23,23 7E:2,5,8 | 82:21 87:17 91:6 silly 133:8
71:13 73:1,6,7 95:19 96:8 97:7 simbach = 122:6,7

36:22,25 37:6
68:21 148:14,17

: $490) 74:16,20 75:3,6, 14 | 104:8 106:21 2 122:10,11,14,19
: see 11:8 13:16 76:13,24 77:6,15 | shop 60:8,10 61:4 | 122:20,2 1
4B 1213 149:13 | 77:24 78:1 79:01 | 63:2,3,6,17,22 simvastatin § 11:4
seeing §120:25 ~  -79:12,16,22 81:9 65:13. 71:3,5,9,12 © 12:11 13:3 14:21
| 121-10 81:16 83:13 87:15 | TLS 24 72:15,16 singer 3:7)
segal 3:11 91:3,11 93:21 73:1,6,19 74:17,20 . single 17:18 27:18 :
semirceular 14:16 95:1697:1,3,5,11 | 74:24 75:2,3,7,14 : sir 16é:14,18 54:12 |
send 52:25 10214 106:11,19 | 75:17,21,24 76:6 | $4:18 56:2 103-14 |
series 15:14,20 —— :107:6 £26:4,7,9,13 76:13,25 77:61 )  103:25 142:10 :
served 105:11 | 126:16,18 128:10 9 77:24 78:1,6 © 140.9 !
| 116:15 121:16 ~ 128:15 129:16,24 | 02:15 106:12,20 - sister 29:5.6 30:18 |
© 150513 » 18651 10726 127:6,13,16 30:23 49:14 :
: service 20:10,15 ' sheetrock 82:12 © 128:11,14,16,18 ¢ sister's 49:18
31:18 5414643 | 82:14 84:14 11,14) 128:18,21,21,23 sisters 29:4
64:7 66:12,15,23  §  84:17,20,21,24 /  128:323,23,25 sit’ 75:18 LOL]
67:24 102:24  85:42,23 86:4,13 2 129: 16,24 —— -102:7 107:22 |
103:3,20 104:16 9, 87:5 88:20,22 ishops 63:5 — :142:24
104:18,19 105:5 = 92:11,12,17,20,20 | short 21:454:15 six 17:14 26:6 29:9 2
106:7,15,22 [07:7 93:13 86:7 108:4 151:23 | 29:10 30:14 40:18 |
107:11,16,24 _ sheets 92:6,7,10 ‘shorthand 2:7 71:6

108:3.7 117:20 -92:15,23.93:4,10  155:4 sketch 74:1

Priorityv-One Court Reporting Services Inc. ~ A Veritext Company
FLR-983-1234

 
jsiag - sure| Page 18

 

 

 

 

slag 76:18,20 sought 125:4 “states 69:25 58:10 59:25 62:13 |
sleep 41:3.109:18 | sound 17:11 20:7 | 124:25 125:3 | 62:16,19,21,24
| 112:24 116:6 23:15 28:2132:19 . 150:14 — 63:4,8,9, 19,23
| 119:20 33:12 38:9 43:5 | stationed § 112:13 64:1,12,19,21
i slip 48:21 67:10,19 68:3 ~  113:20 £15:14 63:13,24 67:5,13
| small 24:831:13 70:20 105:13 117:16 | 106:1,2 40:11
132:12,20 141-23 109:8 131:3 [33:7 | steel 59:4 80:22,24 | streteh 54:8
smaller 84:998:4 | sounds 23:17 | 81:5 93:16,18 ; stripe 111:8,10
' 98:9 24:11 38:10 43:8 2 97:14 stroke 11:12 14:9
smoke 33:4,17,19 | 45:23 108:8 i stenographic 16:8 | 14:10
34:9 39:6,15 source 37:5 / 16:13 strong 59:21
41:20 46:17,25 south 17:12 ! stenogruphically study 52:17 53:1
| 47:8 79:5 spackle 90:21 §  155:9,12 stuff 13:23 60:12
‘smoked 33:21,22 | speaking 152:5 istenotype 155:3 | 80:3 94:18,20,25
33:25 34:3,5 39:8 | specific 75:19 : stephanie 22:17 | 95:2 99:7,24
39:10 41:12,17 ‘spend 97:19 | 42:15,1743:4,9  :  127:11 140:25
“smoker 33:139:4 | spent 56:757:15 > 44:13,2345:1,12 : 44:3 149:24
41:1044:23 46:15 © 65:12 91:3 10419 45:19 , subject 132:12
: 49:6 | 1 12:20 115:22 | stephanie's 44:8 ‘submit 155:14
| smoker's 46:14 | 116:3 119:12 stint 126:18 -subseribed 153:12 |
| 47:6 “spots 79:6 | stipulated 7:1,8,13 156:21
‘smokes 46:23 ! spring 110:21 | 7:18 subsequently |
“smoking 33:16,23 | stable 40:1] stone 72:24,24 72:19 78:12 |
soap §0:2,7,12 stainless 59:3 stop 13:25 14:4 suffer 42:748:25 |
— B13 slamina = 152:7 36:8, 13 suffered 50:16 !
social 15:3 36:22 - standard 135:11 store 55:4,5,9 suite 1:23 3:12,16 !
36:25 37:6 61:20 '  135:14 storm [8:2] 4:20 5:3,8,18,22 |
— 148:13,17149:1 | start) 16:23 57:1 story 26:630:14 —: supervision |
softer 92:7 | 105:2 136:3,8 straight 94:15,17 © 188:14
‘solid 10021,9,16 i 1383 2 94:24 95:2 99:24 | supervisor 71:18
: solomon 2:6 155:3 ' started 20:13,17  ; 100:2,4 151:9 : support 37:10 |
© 1§§:24 | 36:12 43:23 441s street 3:8.204:6 = 72:8 |
son 17:21,22 18:2 © 46:858:1371:2 — 4:14,15,205:22 supposed 72:3 |
| (8:3)5 22:2.7 2 78:17 136:23 | 19:19 21:13 22:19 0 supreme 1:1
— 45:15 138:9 —- 137:6 138:25 —-23:4,10,14,15,23 sure 8:21 11:20 !
son's 20:19 starting 56:14 — 24:426:1127:6 23:17 28:7 38:14
sons 138:12,13 ! state 8:5,8 154:5 | 27:17,20,23 28:10 | 38:23 39:2 54:2]
sorry 48:1149:22 (statement 61:21 — 28:2029:1430:4 9 72:3 95:6 104:25
]22:9 “statements §:13 30:9 40:13 43:13 112:7: 115-9
sort) 73:23 95:6 -staten = 137:15 SS /1OL7 36:8,13 -  116:17 142:4

118:14 '32:8 56:18 57:16 58:8
Priority-One Court Reporting Services Inc. © A Vertlext Company
718-983-1234
[surgery - title]

isu rgery 44:18

surprised 32:24 «tee 5:2
| sweeney 3:21 telephone 5:11
switehed 96:17 tell 32:23 50:7
sworn §$:3153:12 83:11 85:15 93:24

taken

‘talk 16:19 31:19

— 105:2 ere et ood
‘talked 31:15 : _—_ tS 2
| 105:24 12211825 pe
/ 449-10 ithing 16:18 46:19
3 on | §2:23 §4:3 55:
talking 15:2 20:18 | 52:22 54:3 55:3

tear 144210

14:1,15,18.21
21:17 $4:6,7,12
57:25 66:25,25
69:19 74:22 80:10 86:
84:8 86:16,19 test 69:23
testified &:4

92:9 97: 7E 105221 | es 4
105-23 116-21 testifying 7:23

i 25 15:6 16:
121:8.8 125-4 14:25 15:6 16:3

128:2 131:22
145:8 151:22
2:49:7 130
14:17 54:16
103:23 151:24

! tenure 104:6
136:18 137:2
‘term 86:7

| 28:19 38-7 43:3
| testimony 54:20
04:2 1 50:10
153:5 154:]

[58:21
tests 52:24
thank 152:10,12
thereto 7:17

33:23 54:13
103:18 14:14

99:18 126:21

17:10 23:13 26:10

74:23 75:23 82:6
94:9,10,21 120:22 |
| 129:2,5 146:1,3
‘tape 83:22 84:12
:tax 37:12
ith 38:13,15
teacher 35:13,23
35:25

118:l4 [32:8

‘think 11:44 12:19 |
18:14,23 19:13
20:3,18,23 22:15

| 156:21 — 102:2 133:8

i systems 4:19 | 135:17 145:10

ann ars

: i ri3d4 telling 109:16 |

‘take 10:2,6 11:10 a 81308 ed 3
12:11 13:5,10 igo.

 

| thinner
| third 3:12 4:2 5:14

things 15:16 42:23 | thought 114:7
48:21 66:24 73:21 |
73:23 80:8 91:14 | three 13:21,24
91:19 95:23 102:7 |

Page 19

95:24 26:2,14 109:24 110:8

27:14 34:7 35:19
36:16 38:21,21
46:22 50:2 53:2
53:16 55:13 58:13

69:15,17 70:12,15
73:17,20 74:22

77:4 78:23 83:16 ! time 7:6 10:3,16

86:12 90:10,21
91:1,7,8,21,24
92:1,4,19 95:20
96:1,5,16 98:24
99:5 100:21 101:1
101:4,8 £03:6,15
105:18,22,23
108:22 110:2
116:16 117:18
121:15,24 122:19
123:9 124-4
425:10 130:1
134:13 134:18,20
{38:18,25 141:16
143:15,21 L413
145:22,25 148:10
148:19,23 149:13
149:16

thinking § 120:5

11:3

56:19,20,21 57:16
111:12,17 112:20
114:12,13 1171

‘threw 14533
ticket 54:3
59:18 64:2,9, 11,14 | tied
tll

 

111:9 116:24 (
118:5

122:15
22520 28:21
30:21 109:7

12:16 14:9 21:4
21:17 25:12 30:21
34:15 35:5 40:19 |
41:5 54:24,24,95 |
55:18 59:23 66:25 |
67:1 68:1,15
69:13,19 72:14
74:22,94 76:7
79:18 80:10 86:16 |
86:19 87:14 96:18 |
98:5 101:5,10 |
103:8,19 104:15
104:19 105:5,21
£05:23 114:2,8,13 :
114:2,11 116:20
116:210 147224
121:8 124:6,12,13 |
[25:16 {27:15 |
128:2 129:5.9
131:16 13434
135:20 138:4
139:4,9,12 144:7
145:24 J47:2
148:7 |

times 85:9 97:8
124:17 139:12
44:9

tin 126:10

i tiny 122:17

‘tire 3:7

Aitle 79:8

144:17

21:9 42-11 55:23
55:24 56:7 64:13
65:1 66:7 70:16
83:9 105:14,25
106:6 08:4 22

 

Privrity-One Court Reporting Services Inc. — A Veritext Company
718-983-1234
[today - vari]

“today O3 15:1,6— : transcript ar1 7:9

16:3,19 17:10
20:6 23:13 26:10
28:19 34:12 43:4
44:8 46:12 152:6
told 13:25 14:3
17:2 35:2 42:14
46:22 52:1 62:23
96:3 [02:21 103:1
103:5 106:9 114:6
116:22 121:15
127:23 128:13
129:7 137:23
140-9 142:23.24
149:15 151:7,10
iomorrow [52:10
tools 76:15,16
88: 18,19
top

92:10,14,16 96:1) |
99:19
tore l4d4:14 144-1

149:2 |
108:2000 |

total
totally

- toughy 3a:2 :

- tours
town

£33:23 !
LE2b 11311 |
113:11 115:1,4,6,8 |
15:10 12231112 |
122:17,20 2

“trade 53:24 85:21 |

87:23 B8:25 89:29 |
132:6

trades 77:4,10,20

! traffic

54:3 :

training 108:13,16 |
108:21 109:f4,17 |
109:25 110:8,11
116:23

~transeribing 9:10

S4:119013

153:4

“treated 34:16 47:4

“trial 7:5,7 155:7
tried §$124:7
trouble 21:14

_ 34:25 40:22

— tS:11

| trowel 84:8,9

| truck 40:7

(true 153:5 155:15
truthful 15:23
‘try 43:17

| trying 116:16

| 150:8,9 151:2

| tuberculosis 38:16
| 38:17 39:1
“tuesday 2:9
twenty 17:7,14
130723

‘two 11:9,9 14:8

21:6,8 25:3, 11
42:11 57:3,15
63:4 66:7 67:14
68:23 70:15 85:9
85:10 97:23
101:24 147:18
133:19,19,21,21

tylenol 13:4,10
14:1,18

type T7:1619:8,23 0, . ve.
: i unidentified 96:20
deed BULB ATA |
29:20 30:12 33:17 |

34:20 51:14 53:20 :

56:4 57:13 58:25
60:4,9,10 65:17
69:4 73:11,14,17
78:3 8018 §2:25
87:1) 92:18 94:11
94:3 98:12,18
90:3 109;22

i

}
t
j
1
t

t
t
i

112:17 115:19
118:7,17,19,20
119: 16 129:2]
135:8 141:8
typed 118:15

Page 20

i united 58:4,5,7,19 |
| §8:25 59:24 61:6
G1:8,9,15 62:39

62:24 64:11 65:14 |
| 65:20 66:367:7

itypes $9:360:12 | 67:12,17 68:6,10
— TT10 68:25 69:25
typewriter 118:17 | 105:24 106:10,17
_ typewriting | 125:10,13,14,16
155.13 | 125:18 126:14,19
u 127:20 128:4,12
aa. 29:2,8,25 13033
49:19 113:14 20s
i. s 151°12 130:10,14
uce 4:10 | university 52:12
wfa 131-12,15.20 52:13 53:21
131:22 132:5 upper 96:12
una 49:19.20 ‘upstate § 108:20
unable 152:5 a on H
unauthorized tsa “O85
12:8 use 65:6 72:22
‘uncles 81:1 74:19 75:1 81:25
undergo 108:13 82:16 83:20,24

 

| union :
S9O13,14,17 62:13 -

understand 10:8
[0:20 68:1 74:7
78:24 95:1 102:6
Lt6:19 129-4
134:24 140:14

142.4
| understood 22:5
‘unfiltered 39:13

97:6 98:3,21
100:23 101:6
102:17 107:14
15:4 59:]2

62:16,20 63:4,19
63:23 64:1,12,19
65:13,24 67:13
106:1 131:6,10
132:10,17

84:5,7 87:10 :
8819 8917 94:14 |
94:16 99:16,21
134:19 (35:8

uss 79:1 82:20
S716 91:12 92:1

PY 58:6 1563
| vari 5$:4,6,7,20

© $921.24 61:7,8,9
61:15 62:3,9,24
64:12 65:14,21

66:3 67:7,13,17 |
68:6,10,25 [05:25 —
106:10,18 124:11 .
25:13, 15,16,18
126:14,19 127:20
128.4 1 29:2, 8,25

 

Priogitv-One Court Reporting Services Inc. -— A Veritext Company
718-983-1234
[vari - worked]

[30:3,10,14
varied 133:18,19
various 100:23

1O7:14
vehicle 115:2
verbal 8:15 10:5

62:22
veritext 15671
: vessel 101:10,20
| vessels 96:7 97:21

O2:8
virginia 110:16,19

112:22 150:18
visiting 41:7
vocational 53:24
‘voices 10:3
‘volume 1:11

 

voluntary 147;25 |

W

we 81

wait 9:14 44:15

— 106:16

waived 7:5,15

: walking 86:17

‘wall 4:6 84:4 85:2

— OTB

wallpaper 25:23

25:25 41:12

» 143:3,18 144:3

: wallpapering

» 14.1

walls 72:8 73:25

' 76:15,17,20 80:21

| 81:4 82:12 144:5

want 10:13,13

13:11 16:7,12
22:4 54:5,10
60:23,25 74:10
1OLSEG 1024
103:11 104:14,22
107:2,20 121:22

 

wanted 148:4

'war 28:15

“warm = 108:25

| warner S:1,2 6:24

warren 5:13 !

warshauer 5:4
8:12,17,23 16:5, 10 |
28:7 54:5 103:11
b54:4

wash 144:5

watch 68:12,13

! = 126:25

water 89:9,14 94:3 |

— 100:6 104:23 :

| 105:2
|

|

 

way 9:18 16:24
20:14 41:8 45:12
i 91:8 93:23 10133

[43:25
| ways 103:6 [49:16
iwe've 66:14 70:18
10617 108:6
- 130:25
"weather LO08:25
| 146:6
week 62:1 145.24
| 146:1,2,2,4
‘weekends 146.5

| weitz 3:2

“weld 80:21 97:10

'welder 81:5

welders 97:10

/welding 80:16,18

| 80:20,22,23,24

i §1i4

i went 43:24 58:23

~ 60:20,20 63:1,19
64:2 67:17,21
69° [2,22 72:17
90:11,15 106:10

west
i white 5:22 &9:7,8

: wite

: wilbraham
wind
winter
: wish
: Witness 7:23 8:7

_ word
-words 62:23 67:4

- work

106:18,19,23,24
107:7,10,15
115:10 116:25
117:1,8,10 122:5
123:2 125:11,12
125:14 126:11
129:8,12 132:2
£3422 150:17,20
1350:27 141:20
1:23 3:8

99:14
17:21,25
21:24 22:1 24:15
24:22,23 27:3
34:22 37:4 42:23
47:25 48:6 50:5
4:18
FEO

109:3
129:3

SLOG: 1621 15:8

15:11 32:24 37:16 |

A7:2 54:10 74:9
74:25 104:2) 24
105:1 142:8
153:14 153:1
154:21 i56:4
139:15

72:6,9 $4:20 99:3
109:145 1EG:14
119:5 130:7
32:13 146:1
16:24 25:25
31:0 36:1,20
AQ:] 41:23 42:4
45:4 47:10 49:8
49:10 50:22,25
Stijl] | david

 

718-983-1234

iw

Priority-One Court Reporting Services Ine. -— A Veritext Company

Page 24

 

§5:16 58:3,19
60:16 61:3,18,21
62:12 63:11,25
64:18 65:20 66:5 |
TO13 7L4A 73:16
TS11 77:3,145,18
77:21 78:3,13
81:4 85:7 88:12 |
91:10,15,21,25
93:6 94:18 95:16
96:6 97:3 98:20 |
100:23 101:9
102:22 103:2
107:9,13 120:14
120:18,20 124:1,6 |
121:11,20 122:1
123:6,11 [27:13
130:6,16 133:15
135:24 136:4,9,14
136:16 137:6
138:3,8,9,24 139:5
139:6,7,12 40:18 |
141:5,8,18,19,20 |
141:21 142:3,9, 11
142:12,15,18,22
142:25 143:3.6,1]
143:17,23 144-11
145:15,16,25
14612 147:2,6,10 |
149:7 150:24
1811 |
orked 15:16 |
20:23 35:9 39:19
44:3,25 45:2 40.9:
50:21 55:11 59:24 :
60:9 64:11 65:15
67:7 68:24 69:2
69:11,12 70:18
73:6,10 75:4 78:6
78:21 82:20,23
S813 91:11,13

 
 

[worked - york]

92:3 95:17 96:19
96:10) 98:4,11
101:£4,24 103-8
105:17 106:11
107:6 128:4 {30:2
134:13 137:24.235
138:12 140:8
b42-18 [4715

149:4,11,19 151:3

151:10,18
worker 70:23

87:23 126:5,10,16 |

126:18
workers 77:4,11
TTAT 78:2 97:11

121:1,19,25 123:5 -

123710

working 35:1]
36:9,12 46:8 36:7
57:1,15,19 58:13
Gls) 65:12 70:5
70:10,25 71:24

FAAS A425 73:18

75:6 77:6,9,11,13
78:17 79:9,14,18

79:24 83:13 85:14 ©

87:14 91:3,16
95:22 96:19,20
98:7 101:6,20,22
102:11,14,15,16
102:19 104:7
105:24 [17:24
118:5 120:20
127:10,14,17,19
128:5,7,10,14,15
128:18 129:1,15
129:24 131317
133:24 135:21
139:10 146:12
147:3 149:23

150:2,3,4,6 151201

werld 28:15
Wrapped 90:10
wrong § 127:25
wrote = 118:23,25
wrought 76:19

|
| y
-y 11:19 !
yard 58:24 60:20 |

67:22 69:13,21

70:8 71:16 78:14

i 100:24 102:17,19

| 102:23 103:3,9

| LOS:17 [06:11

126:12 129:1

151:13,17

yavitz 4:9

yeah 13:6,16
T4:11 15:11,22,25 |
17:1,5,15,15 18:4 |
18:11,14,18,22
19:1,18 20:1,21
21:1,8,11,22,25
23:11 23:25 24:11 |
24:23 25:10 26:16 |
27:24 28:4 30:4,7
30:14,19,19 31:13
31:7,23 32:16,20
33:1 1,13 34:10,18
35:1,19 36:16,16
37:3, 14,16 38:16 |
41:6,13,22,25 43:6 |
43:6,16 44:6 45:2
45:6,21 46:16,24
A7:13,15 48:7,18
49:9.11,13 50:2
51:10 52:16 53:10 |
53:14 54:31 55:7 |
55:23 56:13,23
57:°7,10,24 58:2.8
58:15,17,17,23
59:11,16 6O:121

Page 22

—_—

60:21 61:11,13,16 |
61:23 63:1,16,16
64:6, 14 65:9
G6:11,17 671,21 |
67:25 68:4,14,18 |
69:17 70:12,21
71:10,15 73:4
74:15,18,25 75:4
TOA8 77:7 78:58
80:6,25 81:7,21
S2:2,15,18 83:4
84:2,18 85:3,20,20 |
85:24 86:6 88:24 |
89:12,18 90:10,15 |
91:13 9216 93:5 |
93:8,15,18 94:4, 13 |
|

94:24 96:9 97:25
99:11 100:2,7,7,19 |
105:14106:13 |
107:8,17 08:9 |
109:4,6,9 111:3,19 |
112:6,6 113:8,13
113:25114:5,16 |
L15:f 117:5,12,15 |
117:21 118:13,21
119:2 121718
122:15,23 123:1
12318 124:2,7,16
125:22,22 126513
126:6,8,23 128:9
128:17 129:11,18
130:5,19 131:5,9
131:13,18,24 |
132:7 133:14 !
E3428 135:2,11,25 |
136:11,25 137-4
137:20,22 138:2,5
138:7,10,10,15,21 |
139:11,11,22

years

145:9 146:10,14
146:17,19,21,23
146:25 147:9,17
148:1,12,15
149:22 150:19,23
151:14,21

year 25:12 26:7,15

27:5 52:10,18
53:8,19 63:13 2
68:23 69:18 78:22 |
79:17,23 80:14
81:9,16 82:19
91:3,11 92:2

95:17 110:25
112:12,19 113:22 |
113:22 115:14,21 |
116:3,25 117:30 |
119:12 125:23 |
126:1,2 130:4
136:3 148:11,21
11:9 12:18
12:20 13:21,24

14:8 17:7,13 20:3
20:19,21,22 21:9
22:14, 15,18 25:3
29:13 33:48

36:1 1,15,17 40:18
48:15,16 49:25
S117 $5:23,24

56:7 57:3,15 :
58:21 64:10,13 |
65:12 66:7 67:14 |
70:15,16 104:20
108:4 115:25
116:22 117:18
130:23 133:5 |
134:9 136:6 137:5 —
139:8 140:13
143:1,1 148:4

14031 141:7 142: york 1:2,4.2:9 3:4

1435.9 144:12

 

4:4.8.8.13.13,17

Priority-One Court Reporting Services Inc, -— A Veritext Company
718-983-1234
nt

lyork - zeroing] Page 2

3:17,21,21 4:3,3,7 |
4:7,11,11,16,16 |
§:4,14,14,22 8:11
16:15 19:4 25:13 |
35:16 34:1 108:20 |
130:18,22 13122 |
133:3 1373
144:33 145:18
15535
| young 31:12
younger 45:19
“yup 64:24

|
Zz

“zere 7611
merged 77:25
zeroing 67:6

Priority-One Court Reporting Services Inc. -— A Veritext Campany
718-983-1234
10

11

12

13

14

15

16

18

19

2Q

21

SUPREME COURT

ALL COUNTIES WITHIN THE CiTY OF NEW YORK

IN RE: NEW YORK CITY ASBESTOS

LITIGATION

DEPOSTTION UNDER ORAL

HAAMINATION OF
FREDERICK G. BROWN

(VOLUME IT)

This Document Applies To:
FREDERICK G&G. BROWN

INDEX NO.: 190195 1"

PRIORITY ONE COURT REPORTING SERVICES, INC.

290 West Mt. Pleasant Ave, &

Livingston, New Jersey

{718} 983-1234

718-983-1234

wmLka

O7 O39

2260)

Page 156

Priority-One Court Reporting Services Inc. A Verilext Company

 
PRIORITY ONE REPORTING (718) 983-1234

 

 

 

 

 

Papo 147 | Page 159:
| Transcript of the deposition of pF YNGH, DASKAT. & EMR, ULE :
, . . . : Addricys Jor Defendants
1 2 the Plaintiff called for Oral Kxamination D2 Goodyear Tire and Ciondlyene Canna
i, . . . : Ja? Wear 2th Sti, Si Fhe i
: 3 inthe above-captioned matter, said © 3 Mow York, New Yurk 16001
4 deposition being taken pursuant to 1 BYE ALERANRRA GHEE. ESO
7 me y : i
3 Federal Rujcs of Civil Vrocedure by ane i 5
" ao 1 : ' CULLN & DYEMARN, E12
* o 4 co 1 ! ' |
G before CHERYT. F. SOLOMON, a Notary Public | & ——Attuipcys fur Defendant Govt |
7 and Shorthand Reporter, at the Hampton i 1) Wall Street
., a lov Mew Vik, Musy Wink HINA 2407 :
& Tnn, One North Avenue, Garden City, New BY: JOSEPIL ANGISLILLO, D&q)
RS a
9 York, an Wednesday, December 20, 2017, |»
(10 commencing at approximately 10:23 in the WILDRAITAM, LAWLINK ab HUA, HAG
' 1 di} Attarnieys far Dilinabeet Anew Lagat .
Oi for :
i OPEN ONT. | Systume Cam and Kamak !
: 1 4 idl IBA Market Street, Suite 4h
P12 | Phikuhaphin, Peangylemnia 19103
‘13 +e 120 DY: NICHOLAS L ORTH, B&O .
| iid :
14 Did) MARSHALL, OENMEUBY, WARNER, COLDMAN & :
i5 i COoaM Te
. ts Attn fl Sutin Aig Wage t
Me | : '
a) I Mares TEC LLC and Leviton '
17 116 harutncturing Carp
| TIS Bdnauga Wynd, Sails M03 '
1 q | 17 Mulyillu, Mew York 11947 |
} : | Wt AMDELW WABRSHALIER, BSC) '
:19 | We i
| 19 i
13 . '
20) | DARKGER, ERRANTE, YAYITS A REAL OD t
'
21 | >t Allurmays far Defundunty :
a ' Anchen, CertainTeed and (i :
22 mu Vit Haar 27h Steva, Veh Bian :
33 1 uw’ York, Mow York 10016 '
“ : ge UY. CUENTA MAGE 1, Bd !
or Ca :
i i ab 1
(25) Joh No, 2744596 oy !
‘ Tinga: £60)

Thy 138

t APPEARANCES: ; 1 TARRY, McTIFRRNAM & MOORE, ESOS
2 ! Attameys for Defendant

 

 

  

WHIT & LUXENBERG, 2 a Cleaver Brooks, Inc
3 Allormeys for Chintll 2 Reetor Street
700 Broadway, oth Flour (3 Mow York, Mow York 10006
a) New York, Mew York Tir : HY: SUA WRITE PLULPT, B&O
BY: PATI RINDI. 1bQ : 4 o_o
: ‘|
. : - ;
: wp sap : KUROWEI SHU. :
: SEGAL, MCCAMBEIDG HL SINGIHE & MAHONEY, LT : & * “Ath , iareceae a
? Atlomeys (nr Defendants RWiTP, nye hal “ sudan
Cianien Deaiver aim Auraria Purp Corapary . American Uulirite a:
& #40 Third Avenue, Suite 1100 7 1405 Green Mount Road, Anite 400

OY Fallon, Winois 623360

New York, New York 1007)
8 TY: RORERT DEMELIZY, EEO

i
POY GY. GEACATCSH,
|
!

   

i .
10 | 2 :
i AARONSON, BATPAPORT, FEINSTEIN At EUTSCTI, ! 10 VIA TELEPHONT: :
LLY id
1a Aflomeys tor Detondant Ford | LEADER A AERO, LP
: G00 Tina Avenue 12 Atiomeys tor Defondnnyts IMC
me Now York, Now York 10016 1 Industries, Tne. and Warren Pampa LLC :
: HYD ILLTANCIY LOPEZ. LARANCURNT, ESQ f3 OSG Third Avcuuc, Vuh Floor '
: 14 : Mow Yutk, Hew York 10017
: 15 14 BY: HRIAN CUTE TES, ES :
i MALAY & BRADY, LEC .15
ita Attormeys far Defendant hackine “Uk PASCARELIA DIVITA PLL
a 150 Trondway, Suite G00 Attomneya for Dofeindam Wind Ine
iP New Vark, Mew Vark 1038 i LY 2L3Y Mout 35, Suite 290
: 1K BY. MICHAEL CURIE. ESt) ' Holicl, Mew Jersey 07733
yy 118 BY: BRADLEY FO DISTOP, RSQ
| MeGHVNEY, KLUGER & COOK, PC ae .
| at} Atirneys Far Defendint DAL if RENZULLI LAW FIRM, LLI :
| 80 Broad Steet, 23rd Flow Attorne ye for Defeudam Pftwer, Ine 1
bay Mew York, Mew York 1004 : al 4&1] Min Suecl, Saike 308 :
' BY: WYAN SWEENEY, LsQ) : White Plams, New York 10601
99 val BY: DAVID PLACED, ERO
24 13
24 14
as tS

 

2 (Pages 157 - 160)

Priority-One Court Reporting Services Inc. -— A Veritext Comparry
718-983-1234
14

 

 

PRIORIFY ONE REPORTING (718) 983-1234

Page 161

McELROY, DRUTSCH, MULVANTY & CARPENTER, LLP 1
Attorneys for Defendant Eaton 2
13200 Moun emble Avenue 3
Morristown, Mew Jersey 07982-2075 ! 4
Uy: DLASISE D. HARRIS, RSG. : 4
6
7
8
9
r1G
1]
]2
13
14
115
16
1?
18
19
20
2]
22
23
24
25

Pape 162:
TIS TERRY STIPULATED, by and between i]
the alturneys for the respective partics 2
herelo, that fling, sealing and 3
certification of (he within Faamination i 4
Belore Trial be waived; that all objections, 5
except as lo form, are reserved fo the time ' gy
of trial. | 7
ITS FURTHER STIPULATED AND AGREED that 8
the tanseripl may be signed before any 9
Notary ublic wilh the same force and effet “EO
as signed before a Clerk or Judge of the ]]
Court. i 12
{TiS FURTHER STIPULATED ANT? AGREEBL that | 13
all rights provided to all parties hy the 114
CPLR shail not be deemed waived and the 1h
appropriate sections of the CPLR shall be 16
controlling with respect thereto, l7
TIS FURTHER STIPULATED ANDI AGREED by 18
and between the atlorneys for the respective 19
partics hereto (hal a copy of the 2()
Examination shall be furnished, without 24
charge, to the atlorney representing the 22
witness testifying herein. :23
‘24
125

 

Vape 165
FREDERICK G&G BROWN,
the Plaintiff herein, having previously
been duly sworn by the Notary Public, was
examined and testified as fallows: ;
MR. WARSTTAUTR: Any statements for
the record before we begin’
(No verbal response given)
CONTINUED DIRECT EXAMINATION
BY MIR. WARSITAULER:

QO. Good morning again, Mr, Brown.

A. Good morning.
Q, Can you hear me okay?
A. Sure. |
Q. Once again my name is Andrew

Warshauer, I'm from the finn of Marshall,
Dennehey, Warner, Caleman and Goggin, I
representa few of the defendants in this
case. Pin going to continue with my
questions this morning, when I'm finished
some of the other allameys in the room
are going to have some additional
questions for you.

The same ground rules (hat were
in effect vesterday are sill in ettect
tor today.
Page 164
A. Okay.

QQ. Wye don't understand one of
my questions, please ask me to rephrase
and Iwill do su.

A. Okay.

QO. THeyou don't know the answer to
one af my questions, "Yd don't know" is a
pertectly acceptuhic anywer, I don't
want you to gucss as to any answers. If
you walt to give an estimate that's fine
but puessing is nal mocessary,

if you could, please allow me to
finish my question before you provide an
answer since the reporter cannot take
down both of our voices at the same time.
And I would also ask lhal you keep your
answers in verbal form as the reporter
cannot take down a pesiure or a nod ara
shrug of the shoulders.

Finally, if you need a breale at
any time during the course of my
questions, let me know, let Patrick know,
you can have as many breaks ag you may
need,

A, Okay,

 

3 (Pages 161 - 164)

Priority-One Court Reporting Services Inc.— A Veritext Company
718-983-1234
PRIORITY ONE REPORTING § (718) 983-1234

 

 

 

Pape 165 | Page 167 |
l Q. Do you understand these : A. tboolieve il was a surgeon, |
' 2 instructions? : 2 think he did my carotid arteries, I'm not
| 3 A. Yes, 3 sure, | got four surgeries in a six
4 Q. Are you taking the same — 4 month period,
5 medications taday that vou touk. a GQ. Ik wasn't Dr, Jagger, Samantha
G yesterday? i 6 Jagger?
7 AL Yea. | 7 A, No, ‘That's my blood doctor.
8 ©. You took Eliquis, the blood - 8 0.) Was it Dr, Gwerteman’?
9 thinner? - 9 A. Yeah,
j)10 <A. Yes, 10 QQ. Gary Gwertzman’?
1] @. You took Simvastatin for 1] A. Yeah, that was it. I only have
12. cholesterol? :12 balfa memory,
(4300 AL Yes. :13 QQ. There's a"W" in there.
i d4 Q. Bid you take any Tylenol’? :14 Tow long have you been seeing
ifs A. Yes. /15) Dr. Gwertzman?
:t6 QQ. Anything else? (16 A. Oh, he did -- well, he did my
17 A. Ttook a Xanax. i 17 carotid arteries, I went out there once,
18 ©. You took a Xanax also? 18 twice maybe and that's it.
19 A. Yes. I got too confused 19 QO. We'll talk more about your
20 yesterday at the end and I'm never 20) medical history in a littke while. |
(21 confused. rei OAL Olay.
122 MR. FINLEY: That's okay. 22 ©. Did you have an opportunity to
23 @. You didn't mention Xanax as one 234 review your testimony from yesterday?
i24 ofthe medications that you take. A. No.
2s A. Wo, because that's the first ©. You didn't review the deposition

 

Puge 10%

i 1 titne Took it in six or eight months, I | transcript?

| 2 don't know. 2 A. No.

1 3 G. So, you have it ready but you 3 OQ. Did you have an opportunity to
4 don't normaity take tt? 4 think back about your testimony
5 A. Yeah. Thave it already fora 5 yesterday?
6 year already if I want. 6 <A. Yeah, 1 gota little confused |
7 Q@. And why did you originally get a 7 there.
8 prescription for Xanax? 8 O. I'm going to continue today
9 A. There was a 200d reason for it ' 9 talking to you about your medical history

{0 andI forget. Either my daughter was 1) and some other areas that we didn't get a

'[1 going through some heavy surgery, | don't 1} chance to cover yesterday.

:12 know, I forget. 42 You mentioned briefly yesterday !

13 ©. Ilow long ago did you get the /13) that you were a smoker as well as many of

P14 prescription? 14 your family members: --

15 A. Oh, over a year ago. 45 A. Yes,

16 ©. Do you remember the name of the io ©. --is that correct’ Tlow old

“17 doctor that gave you the prescription for _17) were vou when you started smoking?

18 Xanax? 18 <A. Twenty-one.

: 19 A. Tle's in there somewhere. :19 OQ. So, that would have been armind

120 Q@. Was it your family doctor? 720) 1930 or so?

21 A. No. :2l1 A, Yeah. [was a nice, honest kid,

: 22 Q. Do you know which doctor if was’? ioe 1 waited,

23 A. I think it began with a "W." 2a ©. Did you have a particular brand

24 ©. De you know what kind of doctor -24 that you favored when you first started
‘25 he was? 25 smoking?

4 (Pages 165 - 168)
Prioritv-One Court Reporting Services Inc. -— A Veritext Company
718-983-1234
— —
Seow Se asm Bw BI as

—
nO

—
had

Roe oe ee
os] oun

19

rH) ba
e-

Ba ha
hw bo

hm

mn fe ww boo

cowo so

15

19
20
21
22
23
24
25

Bo
loon

PRIORITY ONE REPORTING (718) 983-1234

Page 16

 

Pages 171

 

A. Pall Mall, Chesterfield. 1 breaks’?
Q. And those were unfiltered, 2 A, No, We jusl, we smoked right at
right? 3) the machine where we worked,
A, Right. Maybe onge in a while 4 QO. You were allowed to smoke --
Parfiament, thal was fllered. 5 A. Yeah.
Q, When you frst started smoking, 6 QQ. = aa the machinery, okay. And
on average how many cigarelics a day were 7 Ptake it Ghat was also true when you
you smoking? 8 were al United Vari in Freeport?
A. About a dozen but | think J went i 9 A, Yeah,
up to about a pack, 10) QO. You could smoke when you were
Q. Now, according to the document 11) operating the machinery?
provided to us in anticipation of this 112 AL Right. |
deposition, vou were pretty much a pack 4 i 13 Q. And some of your co-workers
day smoker -- j 14 smoked as well?
A. Yeah, 15 A. Yes.
©. -- throughout the entire period i 16 ©. How about when you switched and
of time you were smoking; 1s that : 17 ameoved on ta the sheet metal shop number |
correct? :18 £7 atthe Brooklyn Navy Yard in Brooklyn,
A. Yeah, (19 were you allowed to smoke?
©. Did you ever smoke more than a 20) A, I] don't think so in there.
pack a day? DY Q. You don't think they let you
A. Notreally. [thought a pack, a : 22) smoke ia the Brooklyn Navy Yard?
pack a day was too much anyway, that's :23 A, No, because shop 17 was a pretty
why | quit, P was coughing tog much. 24 dusty, dirty shop, you know, where all
art § noking at about 25° the filings and stutf, we were cutting up
Praga: 170 | Page 172 |
the same time you started working for ' 1 and scraping and plining, plining the
United Vari? 2 ends,
A. No, I don't think so, no. 3 @. So, to the best of your
@. Well, you told me yesterday vou 4 recollection you weren't allowed to stuoke
started working for United Vari in the 5 in the shop?
mid-50s, Well, actually vou said you fi A. No, notin the Brooklyn Navy
started working for them, to be exact you 7 Yard.
said you started working tor them around 8 Q, Could you smoke ona break when
1953 at the 9th Street and Fitth Avenue 9 vou were outside of the shap?
location in Brooklyn. iQ A. [im not sure, ’'m not sure on
A. Oh, then | was smoking. 11 that,
Q. So, if you started smoking 12 ©. And how about when you were
around '35 or 'S6 or so, you would have :13 working on the ships, say the USS
been working at the United Vari location : 14 Constellation, could you smoke when you
on Union Street and Seventh Avenue in -13 were down in the spaces on the ships?
Brooklyn. ‘16 A. I don't think. Maybe up on the
A. Yeah, okay. '17 decks in designated spots. The navy was
. Were vou allowed to smoke at 1% very conscientious about any time they
work? -19 had work going on, they had a fire watch
A. Oh, yeah. °20 with a ire extinguisher, a military man
@. Did vour co-workers smoke as “21 and he stands by when you were doing your
well, some of them? 22 welding or whatever you were doing.
A, Not all of them but seme of 23 Q. Do you recall smoking on any
them, 24 ocessions while you were on the
OQ, Hdl they give vou smoking | 25) Comstellation’

 

Priority-One Court Reporting Services Inc. --

4 (Pages 169 - 172)
A Veritext Company

718-983-1234
19
20

wr de la be ee

>

10
li
12

213

“15

Puge 173°
A. probably did.

QO. Did some ol yaur co-workers --

A, The guys walked on the ships
smoking,

QQ, Did some of your coeworkers

smoke as well?

A, Oh, yeah, yes.

GQ. And when you were on Lhose other
unidentified ships, the small destroyers

 

PRIORITY ONE RUPORTING (718) 983-1234

So 3 ON ur fe le PS

—
7 oe

Thapa: 17G
was. Sameone gol in the office working,
Iwas good at my lyping, Lhey hiked nry
type because they only had manual
typewriters and that's what [learned on,
MR. FINLEY: He's just asking naw

about the smoking.

QO. Tm just talking bo you about
amoking right naw, sir. When you were
doing your typing work, you were able to

v

 

 

and some of the olher ones whose names smoke al the same time?

you can't recall, do you recall smoking 1} A, Oh, yeah. Smoke and drank

an ovcasion there tow? 12) colfuc all day.
A. I think, yeah, yeah. 13 Q. And how about when you went back
Q. And some of your co-workers 14 to United Vari for that brief period of

smoked as well? 15) time after you deft the air force?
A. When I was smoking | really 16 A. Yeah, no change, same thing.

liked to smoke. \7 QO. You still smoked’?
QO. And I take it you continued ta i18 A. Yeah.

smoke when you were in the US Air Force; 19 ©. And some of your co-workers

is that correct’? ©2200 smoked as well?
A. Oh, yeah, 2] A. Yeah,
QO, Did they give you cijarettes? 22 Q. And Lake it when vou were a
A. No. (23 firemen out of Hngine 202, you were
Q. The military didn't provide you (24 allowed {o smoke in the firehouse?

with cigarettes? | 25 A, Oh, yeah.

Tage 174 | Page 176

A. No. | 1 OQ. And some of your fellow firemen
©. You had to buy your own? | 2 smoked as well?
A. Yeah. Well, you had a discount ! a A. Yeah, sure.

price. 1 4 Q, And when you did that side work
©, So, you smoked when you were | § at the residential home projects in

going through basic traiaing at Sampsan 6 Manhaltan and Brooklyn and Queens for

Air Force Base?
A. Yeah,
. And | take it some of your
fellow servicemen or women also smoked’

A. Yeah,
Q. Did you smoke at Langley in
Virpinia?

A. Yeah. The basic training was
finished then, ;

QO. Right. When you went to Lungley
you continued to smoke at the base?

A. Yeah,

©. And | take it some of your
fellow servicemen and women algo smoked!

A. Yeah, and everything else,

Q. low about when you were at the
bases in Germany, were you smoking then
as well’

A, Oh, yeah. ‘Votally independent |

 

Po BS PI pd
f

16
17

‘18
‘Wy
30)

ho
2 wh

oe

Fred Brown Painting, you smoked on some
af these jabs’?

A. Yeah,

©. Unless the homeowner told you
they didn't want vou to smoke,

A, Yeah, right.

Q, Hew long did you smoke
cigarettes for’?

A, Oh, I would say 25 years.

Q. So, if you started in '56 or so,
that would place you smoking until about
1981 or so, the earky 80s?

A, 786, why would [ start --

Q, Well, you told me you started at
ape 27.

A. Yeah,

Q. That would be 136, Do vou think
you started earlier than that?

A. Ethought | did.

 

 

Priarity-One Court Reporting Services Inc.

 

6 (Pages 173-176)

A Veritext Company

718-983-[234
we he Dw SO ON La ee Re

—- oe es
~~] oe ola

4
a0

19
20

2]

22

23

24

98

18
19
20
-2]

22
23

24

25

PRIORITY ONE REPORTING (718) 983-1234

©. Well, you told me originally at
the age of 21, do you think you were a

little younger when you started smoking?

A. Tmight have been, maybe 18.

GQ. Were you smoking when you were

in high schogl?

A. No.

Q. Right after you graduated high
school?

A. Maybe.

QQ. Semetone m the middle partion
ofthe 50s?

A. Okay.

QO. Well again, T wastr't there, 1
don't knew. Ti don't want Lo put wards int
your mouth, so don't necessarily agree
with me, 4 just want io know what the
best of your recelleelion is, 10 you
think you started smoking just afler vou
lefl high school?

A. Yeah, fb would have difficulty
with a yes or no.

MR. FINLEY: Use your high school

graduation as an aneher poi, was it
before your high school gractualion or

after?

A, Whatwas my graduation again?

GQ. Well, you didn'| have an exacl
dete | don't think bul told me you

thought you graduated around 1953 or so.

A. ‘Vhat's right, $3, | have a ring
af home.

©. And dic you start smoking: just
aller Liat?

Al Yeah, f would say so.

GQ. And to the best of your
recolleelion you smoked for about 25
years?

A, Youh,

Q. So, that would place us around
1978 al dhe Gime you stopped, do you
think that was right?

A. Yoah, 1 guess sa, yeu

MR. BINIAY: [youre nol sure,

you're tlol sure. You think il was about

25 years?
THE WITNESS: Yeah, | think 25
years.
QO. Were you sill smoking Pall Mall
and Chesterfield and occasionally

Priorily-One Court Reporting Services Ine,

Page 177 -

|
7
3

16
WT
18
19
20)
12)
122
23
24

195

Page 178:

7

Jun Fe te noo

~J

a
id
11
12
13
14
15
16

ho oe
woo e+]

re
pio

bo BS BS PO BS

ie

Tape 1/9:

Parliament Mtlered cigaretics when you
stopped’?

A. Probably. A few other brands.

O. What else?

A. T shouldn't have said that.

MR. FINLEY: Its what you
remember.

©. According to this --

A. Wings, there were wings.

Q, Wings, you smoked Viceroy
oecastomally?

A, Vigerov, yeah,

Q. And how about Marlboro?

A. Marlboro, yeah. If you give me
mummies, | could let you know.

Q. So, in other words, you didn't
really Have a favorite, you varied
between a bunch of ditferent brands?

A, Yeah. All the young kids and
alufl, everybody was bumming from
everybody else,

Q. Pid you smoke more filtered
vigaredies than unfiltered cigarettes?

A, Oh, that's a toughy. Probably
faler on] smoked more filtered,

Page 140

QO. And at the beginning more
unfiltered?

A, Yeah,

(). What led you to finally quit?

A. Coughing so much. I coughed so

much in the moming, | threw up, close to

thrawing up. Onee I stopped coughing F
Poll goad,

Q. Thd you use any type of smoking
cossalion device te help you quit?

A. Nao,

Q. Cold turkey?

A. Qald turkey, I took up cigars
al that dime, Just threw them all out at
One,

Q. Did you smoke cigars’

A. Yooh.

Q. When did you start smoking
cigars?

A. lamoked eipars, a pipe. Pipe
wits the fast thing,

Q. Were you smoking cigars at the
same Line you were smoking cigarettes?

A. No, no, | smoked -- switched
aver.

A Verilext Company

718 G83~1234

7 (Pages 177 - 1&0)
 

19
20

bo

bo
bo

sd

ber ob BS
Ly

PRIORITY ONE REPORTING (718) 983-1234

Page 18]
1

Q. So, you stopped smoking
cigarettes around 1978 ar so and you
switched to cigars; is that correct?

A. [think I switched to pipes
first.

. You switched toa pipe, okay.
So, in 1978 or so you switched to smoking
a pipe?

A. Yeah.

Q. How long did you smoke a pipe

A. Probably about three or four

@. So, ull the early 80s?

A. Yeah.

@. Do you recall how many bowls of
pipe tohacco a day you wert through?

A. About eight or Len.

OG. Now, you were sul working as a
fireman during the period of lime you
were smoking a pipe; is that correct?

A. Yes.

(). Tiake il you were able to smoke
a pipe in the Arehouse?

A. Yeah.

Page 142 |

QO, And some of your cosworkery or
colleapucs were sull smoking cigarclics
al Lhal time [ luke al, --

A. Yeah.

QO. -- correct?

A. Yeah.

©. Did any of ther smoke a pipe’?

A. Notreally, 1 was really the
oddball one. Oh, yeah, try captain.

GO. Your captain smoked a pipe also,
okay. And when you were doing that side
work on the residential homes in Brooklyn
or Manhattan or Queens, you were able to
amnoke a pipe al lines during some of that
work, correct?

A. Depending on who the people
were.

QO. Unless the homeowners didn’t
wand you stoking --

A. Right.

QO. ein the house.

So, you smoked a pipe From
approxtnately 1978 for three or four
years ito the carly 1980s: is that
correct?

Priority-One Coun Reporting Services Inc.

 

ae
Dow sR OO oO

Ly a le Pa

ba bo be bo bo bo a

 

That sounds good.
Why did you stop smoking a pipe’?
T pot tired of it.
Were you sull coughing?
Twas coughing and | had la bile
on my tongue and it was horrible, |
don't know why T ever slatted.

Q. And at that point you switched
to cigars?

A. Yeah, cigars is the last

QO. And you switched to cigars after
you stopped smoking a pipe; is that
correct?

A. Yeah. One al a time,

Q. So, around '%2 or so you
switched lo cigars, correct?

A. Yeah.

Q. How long dict you smoke cigars
for?

A. Until dt qutt,

Q. When did you finally guit using
any tobacco products’?

A. What year are we in now, 827

QO. You told me you switched from a
pipe to cigars around 1982 or so, (

Jape 184 |

A, Yeah, | quit around 1985, I
think thal was all, |

QO. Were you still smoking cigars
whem vou celired from your work as a
fireman?

A. No, no, f quil.

Q. You quil before that?

A. Yeah.

QO. Sa, to the best of your
recollection you slapped smoking cigars
around 1985 or so’?

A. Yeah, '85, '86.

QO. So, you smoked for three or four
yours?

A. Yeuh.

0. A cigar?

A. Youh.

QO. Did you have a particular brand
of cigars thal you favored?

A. Thad but | can't remember,

POPOP

 

Blunts. T can't remember.
QO. Blunts?
A. T's like a short etgar,
QO. Yes.
A.

So common that | ean‘) remember

8 (Pages 18t - 184)
A Veritext Company

718-983-1234
wn fe le bo

 

35

Mage 185

 

at this point,

Q. How many cigars a day did you go
through’?

A. Ob, 1 went through probably
etght or len,

QO, Eight to ten, okay. And did you
slop smoking a pipe and stop smoking
cigars on your own you just quit cold
lurkey?

A. Yeah, everything.

Q. You never used any smoking
cessation devices?

A. No,

Q. When you were smoking il4

clyrarettes, did you see warning labels on

 

 

16 the sides of clgarette packaging?
17 A. Yeah,
la ©. Do you remember what they said’?
19 A. Attorney General says that mtght
be hazardous to your health. 120)
12) @. And did you continue to smoke 21
'22 alter seeing those warnings?
23 A. Yeah. Everybody smoked.
24 , Did they also have warnings on
(25 the packaging for the cigars? |
Page 146 |
1 A. Not that T noticed. |
2 Tew about on the bowls of the
3 pipe tobacco, do you recall any warnings
_ 4 on the bowls of the pipe tobacco?
5 A. No, |
‘6 ©. Just on the cigarette packaging? |
7 A. Yeah.
& Q. While you were still smoking,
' 9 whether it was cipars or a pipe or
-10 cigarettes, did any doctor ever advise
: 11) you to cut back or to quit smoking? 1]
12 A. Ofthand I can't remember any
(13) doctor,
14 ©. You don't recall any doctor ever il4
: 25 asking you to quit? 14
‘14 A. No, Lrecall doctors on the | 16
_1? other side of the table smoking while he !
-18 was talking to me. |
"19 @. You recall some of your doctors !
'20) smoking? ;
‘21 A. Yeah. ;
22 ©. Do you recall any famity member
‘23 ever asking you to quit smoking?
2 A, No, because my sister and my

mather and my father smoked,

Priority-One Court Reporting Services Inc.

me
ue) ~t

mo

bo
>

ba

a La po

bo be bo bo
aA

PRIORITY ONE REPORTING (718) 983-1234

Page 187

©. Because most of your family |

metnbers were smoking along with you?

A. Yeah.

Q. Andin fuel, some of your family
members continued to smoke atter you

quit; is that correct’? |

A. Oh, yeah. | was the first one
to quit. |

QO. Yau were the first one of your
farivily to quit?

A. Yeuh,

QO. Yaur wile continued to smoke
alter you quil?

A. Yeah, yeah. When she pot fed up
wilh it, she quit.

Q. We spent most of the day
yoslerday talking about the different |
places you worked and the different
places you served in the military and the
differen! places you lived over the
course of your lifetime. !

A. Yes,

©. And you told me about the
different ways you think you may have
cone mlo contact with asbestos over the

Page 18H
course of your lifetime.

A, Yes. !

Q. As vou sit here right now, ix ;
there any other way you think you ry
have come inte contact with asbestos over
the course of your lifetime that we
haven'l already talked about?

(AP defendants object)

A. [don't know, [don't really
kniaw,

QO. Now ayain, your attorney
provided us with a dacument prior to this
deposition that lists the different
places you worked, the different places
you lived, some of the doctors you
visited over your lifetime and in that
document there's some reference 10 you
doing seme work on cars. Did you ever da
any work on automobiles?

A. Youh,

QO. We haven't already talked about
that, correct?

A. Right. | did it myself

QO. Now, is this work you did for
pay or just a hobby, something you did an

9 (Pages 185 - 188)
A Veritext Company

 

718-983-1234
 

PRIORITY ONE REPORTING (718) 983-1234

Page 144

Page 191

 

 

! 1 the side’? To oworkud on vebicles thal you personally
/ 2 A, Tdid il, | dic it on my awn 2 owned’?
3 cars lo save moncy. And then beg in 3 A. ‘That | personally owned?
4 the firehouse, they had a long driveway 4 Q. tn olher words, were they all
5 and f was a pretly good mechanie, the 5 your vehicles?
i @ fellows, they abways asked mie lo help 6 A. Yoah. Bui l did help out
(97 them out and pul ina disk or a plate or 7 friends with their vehicles, Now | can't
| § whatever we were using. & ever help myself out,
9 Q. You just mentioned the a) QO. Do you believe that any of the

10 firchouse, did you ever de any work an 10) auto work that you did, either on your

1] your own vehicles prior to being a 11 own vehicles or assisting some triends,
12) fireman’? -12 perhaps some fellow firetighters with
(130 A.) No, notreally, [learned a lot (130 their vehicles, in any way caused you to
‘14 from them. (14 come into contact with asbestos?
15 Q. So, the first time you ever did 15 A, Oh, na, | don't think sa,

16 any work on your vehicles would have been 616 Possibly with the brakes, a clutch.

17. atter you started working as a fireman V7 ©. Well, alot of things are

18 tor New York City, correct? (18 possible, As you --

19 A. Yeah. But L usually, | mean, :19 A. Well, I'm saying that they

20 used to do little jobs, you know, | don't "20 contained asbestos.

21. think 1 did clutches or transmission or i2t . Can you list for me the
i22 anylbing like that, -22) different vehicles you recall doing work
23 Q. And when vou say little jobs, :23 on thal you think may have caused you to
24 what are you talking about, you're :24 come inte contact with an asbestos part
25 talking about changing the oil’? 25 or component? !
: Papa: 190: Page 192
i] A. Yeah. : | A. Idon't know, had to be all the '
2 ©. Changed spark plugs? ' 2 cars that] owned.
: 3 A. Yeah. Even the points in the 3 Q. Let's focus on the period of
: 4 regular -- | could do that, 4 time that you were a member of the fire :
. 5 Q. Did you change plugs ox points? : 8 department, --
26 A. Yeah. OAL Okay.
/ 7 Q. Did you change tires? 7 QO. -- okay? Can you list for me
a) A. Oh, sure. & the different vehicles you owned during
i) ©. Did you change filters’ 9 that period of time’?
10 AL Yes, 10 A, Well, | know J started off with
EL Q. How about belts or hoses? 11 a'4] Ford,
12 A. Yes. did a lot. 12 Q, Okay, 1941 Ford, what else did
13 Q. And did you typically do this (13) you own during the period of time that
-14 work outside of your house, at the fire -]4 you worked for the fire department that |
; 13 department? ‘15 you think vou did work on?
:lo A. At the tirehouse, we had a long :160 A. Lhad two Buick's. |
17 alley. 17 Q@. So, a 1941 Ford, two Buick's.
18 Q. So, mast of the work that you 18 A. Yeah,
(19 did on your cars, your personal vehicles (19), What else’?
°20) would have been cone atthe firchouse? :20 A. J hada Pontiac convertible.
21 A. Yeah, because if | got stuck | iZ] QQ. Okay,
22 could ask somebody. 22 A. Lhada Ford van for twelve
'23 QO. Did you ever do any bady work’? 23° ycurs,
24 A. Yeah. a4 ©.  Anylhing else? :
25 ©. Were all the velieles that you : 25 A. CUthink that's about it, J ;

 

10 (Pages 189 ~ 192)

Priority-One Court Reporting Services Inc.» A Veritext Company
718-983-1234
PRIORITY ONE REPORTING (718) 983-1234

 

1 probably could think ofa couple more bul
2 now | don't know,

3. Q. Ifyou think of any others, let

4 ome know,

5 A, Okay,

6

; So far we have a 1947 Ford, two
| 7 Butck's, a Pontiae convertible and a Ford
8 van,
G9 AL Okay.
10, ©, The 1941 Ford, I take it you

J] purchased that used, correct’?

12 A. Yeah.

i) ©. Do you remember what year you
purchased it?

15 A. Oh, that was -- | bought the car
‘16 for $50, that should pive you...

17 G@. Do you remember who you bought
£8. it from?

(19 A, Some guy trom Bay Ridge.

i 20 QO. Do you remember what year you

21 bought it or how old you were when you
bought it?
123 A. Iwas probably just about,
124 probably about 19 o¢ 20.
5 Q@. So, that would have been around

1 1935 or so?

2 A. Yeah. That was my fiest car.
3 Q. And | take it you didn't do any
4 wark on that vehicle until you started
5 working tor the fire department?

6 A. Oh, no, no. Lwould have worked
7 United Vari-Cratts and I was using the

& Pord in ali that.

: 9 QO. How long did you own the 194]
i410 Forel?

i] A. That's a tough question, '41

12 Ford is many years ago.

13 QQ. Lunderstund but approximately
14 how many vears did you own it?

(15 A. I probably owned it about six or
(16 eight years.

QO. So, that would have been from
“18 around the age of 20, which would be
:1]9 around 1955, till around the early 1960s;
20) does that sound about right?

ial A. Yeah. Everybody used it, it was
‘24 astreet car, street box car. They

.23) weren't toa tough with insurance, guys
+24 could borrow the car mo problem,

:25 Q, Did you do things on that

oo
Jom

Pape 193 |
I

bo Ba BI
th

=

oe
Rize 194 j

te Ww pa

oo ~~] OF

4)
19
il

32
13
14
15
16

17

18
19

20

Page 195
vehicle, the 1941 Ford, like change the
oil?

A. Oh, yeah,

Q. You changed spark plugs on that
vehicle?

A. Yeuh,

©. How about plugs or points?

A. Yes,
Q. Did you change tires on that
vehicle?

A. Yeah.

Q. Did you change filters on that
vehicle?

A. Yeah,

©. Did you change belts and hoscs
on that vehicle?

A. Right.

©. Now, most of the lime you owned
this vehicle, you weren't working for the
fire department?
Yeah.
Where did you do this wark’?
In the street.
Outside of your home?
Yeah.

>OPO>

Pape 196 |

Q. And you were fiving at 438 69th
Street at that ume?

A. Right. We'd go up to the park,
63rd Street, three or four guys with
car's, all friends would meet and then we
would work on cars.

O. Do you remember the names of any
of the friends that helped you with your
cars?

A. Wo. They're probably all dead.

I could give you the names, George
Gunderson.

George Gunderson?

Yeah.

Anybody else?

Johnny Tloben.

Johnny?

Tloben: TT-€)--Ti-N.

Anybody else?

Louie Thomas. 7 don't know, |
could give you another 20 T think.

Q. Are all these individuals
deceased?

A. I don't know, T haven't seen
them, I've been living in Breezy Point.

>OPOPOPS

11 (Pages 193 - 196)

Priority-One Court Reporting Services Inc. — A Veritext Campany
718-983-1234
PRIORITY ONE REPORTING (718) 983-1234

 

Pape 197

0),
still alive?

A. [don't know,

Q. Do you have any reason Lo
believe that any of the work you did on
the 1943 Ford either outside of your hame
in Bay Ridge or perhaps during the frst.
year or two that you worked at the

Sa, you don't knaw if they're

firehouse in any way caused you to come
10 into contact with asbestos, just on the
‘11 '41 Ford’?
‘120 A. No,
13 QO. Now, you also mentioned two
‘14 Buick’s, can you be more specitic as to
(45 the types of Buick's they were: in other
-16 words, the model?
[17 A. Yeah, I think -- I can't think
!18 of the sub-name, what they were. There
:19 was a four door and I think a two door
:20 because they had very big doors.
i2] Q. The two door was a coupe’?
(22 =6 A.) Yeah.
123 . Do you remember the model of the
-24 coupe’?
‘25 0 AL ON.
| Q. De vou remember the year of the
2 vehicle?
3 A. No.
4 ©. Did you purchase both vehicles
5 used?
b A. Yes,
7 @. Do you recall the year of either
& the two door or the four door?
) A. Noa. Tcouldn't afford a new
.19 car.
ill ©. Low old were vou when you
12. purchased the tour door Buick?
“13 A. Probably over 18, 1 don’t know,
“14 25.
14 @. This was after the '41 Ford?
: 16 A. Oh, yeah, yeah.
i 17 Q. You dida't own it at the same
18) time?
‘190 A. Na.
20 ©. So, you owned the four door
2! Buick during the period of time you were
22 working asa fireman, correct’?
23 A. Wo,no. Four door -- maybe 1
24 did, I'm not sure.
; ao QO. Well, vou told me vou owned the

 

 

Tage 189 :

1 ‘41 Ford ull the carly 60s which would

2 have deen about the time vou started

3) working for the fire department. So, do

4 you think you owned the four door Buick

5 during the curly portion of the years you

6 warked for the New York City Fire

7 Wepariment?

& A, tdon't think so, A little

9 garlier now in those things but I don't
10 think 1 had the ‘41 Ford down at the :
1] firehouse. ;
i2 QO. So, you don't think you had the
13 ‘41 Ford down at the firehouse?
if AL Noa.
is ©. Do you think you owned the four
16 door Buick at any time that you were
17 working asa fireman?
18 A. No. Lworked --T owned the |
19 Buick convertible, I remember taking that |
20 to Virginia on a few trips. |
21 ©. Was that the coupe, the two
22 deor? |
23) A. Yeah,
2 QO. Which did you own first, the
25 four door or the two door?

Page 200) |

i A. Tthink the four deor.

2 Q@. And how many years did you own

3 the four door?

4 A. Probably about three.

5 ©. And this was before you were a

6 fireman’?

7 A. Iwasa fireman.

& OQ. You were a fireman when you

9 owned the four door?
10 A. Yeah.
1! Q. Let's just talk about the four
]2 door Buick first. Did you do things --
13 A. I got them mixed up now. IT was
14 in the air force.
is ©. Do you think you were in the air
6 force when you --
17 AL Yes.
ls ©. -- owned the four door Buick? ;
19 A. Because lused to make trips
20 from Langley, Virginia.
21 QO. So, if you were in the air
22 force, that would place us around [959 ta
23 196: or 2; does that sound about right?
a4 A. Olgay.
25 Q. Pid you own the tour door Buick

12 (Pages 197 - 200)

Priority-One Court Reporting Services Inc. - A Veritext Company
718-983-1234
Lo Bao

19
2
21
2?

23
24
(35

PRIORITY ONE REPORTING (718) 883-1234

Page 20]
throughout the entire period of time you |
were in the aur force?

A. Wo. Once T shipped overseas I
got rid of all my cars.

 

©. So, you would have only owned
the four door Buick before vou went to
Germany?

A. Yes.

QO. Which would put us in the late
50s?

A. Yos.

O. And 7 take you did things like

change the oil on that ear?
A. Yeah, changed stuff.
O. You changed the spark plugs?
A. Yeu,

QO,  Dhd vou do phags and points on that
veltele?

A. Yes.

GQ. Did you change tires on (hat
vehicle?

A. Yes.

QO. Vid you change fillers and belts
and hoses on that vehicle?

A. Yes.

Page 202

QO. Any body work on that vebicle?

A, Probably, probably some body
work but { dan) remember.

QO.
work, Okay. Vo you have airy reasori Lo
believe thal any of the work vou did on
the four door Buick that you owned when
you were in the air foree prior to pome
OVETRCAS 1M ary way caused you lo come

You donk remeber the body

nla corlaed wilh asbestos?

A. Wo. never did any grinding on
if or anything.

Q. Now, vou also told me that you
owned a two door Buick; is thal correct?

A. Youh.

QO. Phd you own that vehicle after 7
you got hack from the air force’?

A. No, no.

QO. When did you own that vehicle?

A. Sometime before T went overseas.
©. So, this was also helore you
well averscan’?
A. Youh.
O. So, tis would have been mud to
late 505 again’?

Priority-One Court Reporting Services Ine.

we CO Oo AE oh ua fe ote a

a Rin TR

ba fa bo bo bo

13
14
145

16
17
18
19
20

]

b

ho
Leo Po ee OD

te

LA

Page 203

A. Yeal. T got newer cars when T
caine back.

QO. Ttake it you purchased the lwo
door Buick used as well?

A. Yeah. T don't know if]
purchased that before T went to Rurope or
what.

GQ. Well, you told me you think you
owned it before you went mig the air
force: is that incorrect?

A. (No verbal response piven}

QO. Tn other words, do you remember
where you drove the two door Buigk to and
from?

A. Yeah, T must have, | must have,
No, Edrove that around Brookbyn.

QO. So, would that haye been before
orafler you were in the service?

A. Wo. Yeah, thal was when | was
inthe service } used thal car,

QO. You used the iwo doar when you
were i the service?

A. Yea.

QO. And this would have been before
you wernl overseas?

 

Tage: 204
A. Right.
Q. Once again, did you do things
like change the oil and spark plugs on
thal vehicle?

AL Yous.
©. And you changed points on that
vehicle?
AL Yor.
QO. Did you chanpe any lires on that
vehicle?
A. Yes.
O. Tlow about fillers or belis or
hoses?
AL Yes.
QO. Did you do any body wark on that
vehicle? !
A. You.
Q. Deo you have any reason lo

belrove thal any of the work you cid on
the iwo door Buick prigr la voing:
overseas it the air Toree in ary way
caused you lo come inlo conlacd with
asbestos?

A. No.

Q. So, we've lalked aboud the '41

13 (Pages 201 - 204)
A Veritext Company

718-083-1234
PRIORITY ONE REPORTING (718) 983-1234

 

 

 

Page 205 Page 207
| 1) Kord and we've lalked about the two i 1 individually?
2 Buick's, You algo lald me that al sore 2 A. Right.
3) poimtin time vou owned a Pontiac 3 Q. Focusing on the Pontiac
4 convertible; iy thal correct? 4 convertible, did you change the oil on
5 AL Yes, § that car?
6 Q. Do you remember the year of the 6 A. Yes.
7 Pontiae convertible? 7 . Did you change spark phigs and
8 A. Na. & points on that car?
9 Q. When did vou own thal vehicle? 9 A. Yes.
10) A. Idon't know, Let's seu, in 10 O. Did you change tires on that
11 between -- | don't know, that's a hard 11 car? }
12 question for me. 12 AL Yes.
13 MR. FINLEY: ‘Take your time. 13 O. Did you change filters on that
14.0 Qs Sure. 14 car?
is A. oi don't know, 183 AL Yea. |
146 ©. Let me try to help you. Did yeu 16 Q.) Did you change belts and hoses
(17 own the Pontiac convertible before or 17) on that car?
‘48 after vou became a New York City 18 A. Yes.
(£9 firefighter? (19 O. Did you do any body work on thal.
2 A. Lowned that before, 20 car’?
210 «GQ. You owned that vehi¢te before 12] A. Yes. On all the cars.
22 you were a firefighter also’? 22 O. Do you have any reasori to
:23. A. [think so, yeah, I'm pretly 23 believe thal any of the work that you
24° sure. 24 personally did on the Pontiac convertible ;
i235 QQ. You owned a lat of vehicles 25 inany way caused you lo come inlo :
Pape 206 Page 208
i | before you were a firefighter, is that 1 contach with an asbestos part or
2 correct’ » 2) component?
a) A. Yeah. They're only secondhand : 3 A. No, Edon'l think sq. :
: 4 gars, 4 ©. Yoralso told me you owned a
5 QO. Lunderstand that, You © 8) Ford van and you owned thal for about
G@ purchased that vehicle uyed | take i? : G twelve years, a long lime.
7 A. Yeah, : 7 A. Right.
8 Q. Do vou remember wha vou : & O. Did you own this vehicle while
9 purchased it from? > 9 you were a New York City firefahter?
(10 AL No, 10 A. Yeah,
| ll Q. Do you remember how long you 14 QO. This was one of the vehicles you
12 owned it? (120 were driving when you were a Grefiphicr?
(13° A. The Pontiac? 1300 A. Yes.
14 Q. The Pontiac convertible, ‘14 ©. Did vou purchase the Ford van
115 A. Lowned that probably about two “TS new or uscd?
(16 years. 16 A. Used.
| 17 Q. And this was prior to going 17 QO. Do you remember whal year you
18) overseas? | V8 prirehased il?
1900 AL Yeah. Tspenta year in 19 A. No, 7 don't remember.
'20 0 Langley, Virginia, 120000 GQ. Do you remertniber who you
al ©. Llunderstand that. Were there (210 purchased it from?
'22 times where you owned more han one car (2? A. Some guy in New fersey but
-23 ata time before you worl averscas? 23) don't know.
‘2400—COAL ON, 240° GQ. You said you owned the vehicle
25 QO, So, all these cars were owned 25 for about twelve years, can you give mc

14 (Pages 205 - 208)
Priarity-One Court Reporting Services Jac. A. Voritext Coimpany
718-983-1234
La Poe

re

oS +] oo

O00 So 2 oh ly fe Le Bo ee

—

—
al!

—_— Re
Lat f-

ah

A

Se
30 -1 oh

faa)

re

tn 4

bo ba bo bo

PRIORITY ONE REPORTING (718) 983-1234

  

Tape 209 : Page 211 |

an estimate as to the period of time you © | solid it?
awned that vehicle; in other words, when 2 A. No, Tdon'.
did those twelve years occur? 1 3 0. Do you remember who you sold iL
A. Idon't know. I know I got rid | 4 to?
of it just betore I was petting out of... , 3 A. No. We used to take a lot of |
©. Just before you were -- 6 trips upstate with it, you know. |
A. Getting out of the service, out | 7 Q. Did you do things like change |
of the... | & the oil on that vehicle? |
GQ. Now I'm confused. You got rid | 9 A. Yeah.
of the Ford van before you got out of the 10 O. Did you change spark plugs and
service’ 1) points on that vehicle?
A. (No verbal response given) | 12 A. Yeah, all of that.
(That doesn’t really make any | 13 O. You changed tires’?
sense because if you said you owned that il4 A. Yeah.
vehicle for twelve years, I don't think 13 QO. You changed filters and bells
i's possible that you could have gotlen 16 and hoses?
rid of it before you efi the service? 7 A. Yeah.
A. Towned it fora Jong time, I i 18 Q. Did you do any body work, on that
now that. (19 vehicie?
Q. Tunderstand that. Did you own 20 A. Yeah.
the Ford van while you were a New York 21 QO. Did you ever change a slarler or
City fireman? 22 analternator on that vehicle’?
A. @h, yes. 24 A. Oh, yeah, starter, yeuh. |
©. So, this would have been after | 2a QO You changed a starter’?
the service? | 25 A. Oh, yeah. Wher it dids't work,
Papo 210 Pape Al?
A. Yeah. Because | was -- F worked 1) Uhttit with & hammer and it would work.
on the Ford van im the fire departmert / 2 GQ And vou die most of this werk in
driveway. - 3 the driveway of the firchouse you were
GO. To the long driveway outside -- 4 working at?
A. Yeah. 35 A. Or wherever il happened, | had
(.  -- of the ftre department? | 6 todo that ona diruway. ‘The slarler was
A. Yoah. And T worked in there for 2 7 -- got hung ap on the first spat. but ]
years. : 8 knew how to fx it wilh « hammer,
QO. Now, this Ford van, did you own 9 O. Do yor think any of the war
it during the early, the middle or the (10) that you did on the Ford van thal you
latter portion of your tenure with the ‘11 owned for twelve yours in any way caused
fire department? 112 you to come --
A. That's what I was trying to i 13 MR. WARSHAUER: Strike thal.
project the next question because T knew ‘t4 Q. Do you think thal any of the
it Was COT. 15) work that you personally performed on the

(16 Ford van itt any way caused you lo come

QO. Tn other words, was this towards
into contact wilh an asbestas-conlaining

the end of your years with the fire

~J oo

department? i ]& part or component?
A. Getting close, T don't know how 19 A. Tdon't think so.
close. 20 Q@. Do you recall any other vebicle
QO. Deo you think you owned this Pord .21 you owned during your lifetime that vou
van in the 1970s or the 1980s? 22 personally did aulomolive maintenance or
A. Oh, yeah, Fethink 1980s, T 23 repair work on?
think. 24 A. Tot to tell you about my Ford
QO. Do you remember what year you 25 van, they had asbestos in the brake shacs

15 (Pages 209 - 212)
Priarity-Qne Court Reporting Services Inc. - A Veritext Company
7ER-983-1234
 

PRIORITY ONE REPORTING (718) 983-1234

Puye 213!

 

| 1 and everything. |
: 2 QQ, Wid you ever do any brake wark 2
© 3 om the Ford van? 3
4 A, Oh, sure. 4
5 QO. Well, you haven't told me about a)
6 thal, you got to tell me these things. 1
7 A. i dtda lot of brake work. i
8 0. How many times do you think you R
9 dida brake job on the Ford van? o
10) A. In twelve yours? 10
ll QQ. Yes. itd
(12) A. I don't know, aboul 30 times 12
| 13. because [ hauled a lot of stull, (43
[14 Q.) Were you tough on brakes? id
| 18) A.) Yeah, Well, } used to do : 14
(16 roofing too, | would carry 500 pounds in 16
17 there, 500, 1,000 pounds, V7
i148 ©. You used to carry roofing iTS
(19 materials -- 44
20) A. Rooting. “20
121000 QQ. an the Ford van’? 3]
! 22 A. Rolls of rooting matertal or for 2 23
23 shingles. 23
‘24 0 Q.) Now, vou didn't -- you only 2d
(25 briefly or | think on one o¢gcasion : 28
Page 214
| | yesterday you mentioned rooting work. but |
| 2 then you didn't tell me that you did that 2
| 3 work when you were doing hat gide work 3
! 4 at the residential homes, so we'll come 4
| 5 back to that in a minute, 5
' ty A. Ldid roofing from day onc. 6
7 G. [ll come back to thatin a 7
& minute, let me -- 8
9 (All defendants move Lo strike the 9
100 non-responsive portions) i
. 1] Q. uetime finish up wilh (he brake |
°12) work on the Ford van, 12
:1300 A. Sure, 23
‘l4. Qs You estimated you did about 30 -t4
(15 brake jobs on that Ford van? 1S
i16 A. Yeah, -16
(17) 0.) Was all of the brake work you 17
(18 did on the Ford van done oulstde of the :18
19 firehouse that you worked at? :19
200 AL Yes, 20
‘21 QO, Bid anyone such as any of the 24
22. other tiremen ever assist you with any of 122
23 the brake work? 23
24 A, Oh, yeah, they hetped me. 2d
24 O. Da yau remember the names of any ‘25

 

Priortly-One Court Reporting Services Ine.

Payge 215
of your fellow firefighters that assisted
you?

A. Ralph Lombardi.

@. Anyone else?

A. No. Funny names, T can't
remember,

. Just Mr, Lombardi?

A. Yeah, Lombardi.

(. What toals would you use ta

perform a brake jab?

1

A. Oh, well, we had spring
releases.

Q. What else?

A. Coil clips, coil elips.

Q. What else?

A. And aspecial screwdriver wrench
thai would lake off the washer that was
holding the pads ort.

|
©. Pid this Ford van take brake |
pads?
A. Yes, brake pads.
O. Didn't use drum type brakes, it

took pads?

 

A. Nod don't think «= 10, lock
brake pauls. T changed the dri types.
Page 216 |
Q. Bul this Ford van took pads’?
A. Yeah. But [had cars (hat was
drunn.
©. Lunderstane you had other

vehicles but we're ust fowusing: on the
Ford van right now.

A. Okay.

©. How long would il take you stark
lo finish to charge the brakes on the
van?

A. All four wheels?

GO. Well, did you do all four wheels
every lime you changed the brakes?

A. Na, | generally would do is lake
off iwa wheels. | had another car in the

firehouse in the garage and we would pull
off all four wheels, gel them tumed
down, bring them back and put them on,
you know, with the new pads ard the new
turn down drurs.

Q@. Is there any part of the process
in performing a brake replacement job on
the Ford van that you chink caused you to
come into contact with ar
asbeslos-conLaining part ar coripanenl?

16 (Pages 213 - 216)
A Vetilexl Cotnpatiy

7ESO83-] 234
 

bo BO bo pa
tn lo Bo

tn fe lo bo ee

115
16

“4a RO bo bo bo

Bee —
on wba wb ot -]

PRIORITY ONE REPORTING (718) 983-1234

age 217 j
A. Well, cleaning out brakes vou i]
used a dry brush since there’s a lot of i 2
dust in there, you clean out with a brush 3
and then use a blower, i 4
Q. So, you used a dry brush to 1 4
clean out the brakes? 6
A. Inside the drum, when I pulled 2 7
off the drum and then J blow it with an ' 8
air hase, 9
©. And then you follow up with an 1d
alr hose? 1
A. Yeah. 12
Q. Now, you mentioned the term drum 13
but then you also said pads. Now, were | 144
the type of brakes on this particular 15
vehicle drum type brakes? 116
A. Drums is a drum that goes around 7
the outside and the pad ts a pad that “18
poes on the inside of the drum, one that “19
gets the grooves in it and gets turned 20)
down, 21
©. Ilow long would it take you to 12e
remove the existing pads an this 123
particular Ford van? 12a]
A. Alleteht of them? 25
Huge 218 |

QO. Well, how mutury were there’ :
A. Tonly hed four tires om iL 2
Q. So, efght pads total? 3
A. No. 4
QO. You sald eight. 5
A. Yeah, Dknow, wrong auess. 6
MR. TINLEY: Take vaur time. 7

©. Tlow many pads were there on the §
Ford van? §)
A. Each wheel had four -- one, 210
two... 14
Q. Each wheel had four? 12
A. No, had two. 13
(). And the van had four tires, : 14
correct? 18
A. Yeah. 16
Q. So, that would be cight pads in 17
total’? 18
A. Yeah. 249
©. So, you were right, you said 20
eight pads. 2!
A. Yeah. 22
Q@. How long would it take you to a3
remove the existing pads? 24
A. I got to jack up the car and all 34

Priority-One Court Reporting Serviecs Inc,

Pape 219

|
that.
QO. You used a Maar jack?
A. Yeah.
QO. No lift or anything?
A. No.
QO. Tlow long would the process of

removing the existing brake pads take
you?
A. Twould say between two and
three hours.
Q. And what would vou do with the
old pads after you look them off? |
A. Phrow them away. |
QO. Any way to tell who made the old |
pads? |
A. | never did, 1 don't know the
name. ‘They're worn down, the asbestos
parc Wah WONT otf. '
Q. ‘They were worn out?
A. Yeah, they were gone,

Q. So, you tossed them in the
garbage?

A. Right.

Q. Now, did you purchase the

replacement pads for that vehicle?
Page 220)
A. Yes,
Q. Do you remember where you
purchased them trom?
A. Oh, we had automotive stores
down around the firehouse,
Q. Deo vou remember the names of any
ofthe autamotive stores you frequented?
A. No,no, There were so many of
ther dawn there,
Q. Bul they were near the house in
Brookiye?

A. Oh, yeah, they were near the
firehouse.
Q. Bo you remember the make or

manufacturer of any of the replacement
brake pads you installed on the Ford van?

A. Lused mostly used Bendix.
QO. Is there a reason that vou :

mostly used thal brand’?

A. Wall, 1 got to come in, I got
naed Lo using therm, there were so many of
therrs.

@. Do you think you ever used any
replacement brake pads manufactured by a
company called Raybestos?

17 (Pages 217 - 220)

A Verilext Company

718-983-1234
Puyo 221 |

} A. No,
2 @. How about Johns-Manville?
| 3 A, Oh, yeah, [heard of
| 4 Johns-Manville,
5 Q. Did you ever use any pads made
6 by Johns-Manville?
7 A. | don't know. E bought a set of
: § them somewhere.
9 Q. Have we now talked about all the
:10)) different work you did on vehicles that
11. vou personally owned that you can
(12. presently recall?

13 MR. WARSITAUER: Well, actually let

(14 meask you differently, let me strike
(15 that, that’s a poorly phrased question.
416 ©. You also told me that on

-17 oscasion you may have assisted the
'18 firefighters with work on their own

‘19 vehicles; --

“2000 AL Yes.

| 7} Q, -- is that correct?
| 22 A. Yes.
23 ©. On occasions when you were

‘24 assisting the firefighters with work on
225 ther own vehicles, did you do the same

Page: 220

i type of work that you talked about doing
2 on your vehictes?
3 A. Basically yes.

4 QO. Did you help them change the

3 oil?

O A. Yeah.

7 QO. Did you help therm change spark

8 plugs or points on their own velicles’?
9 A. All tit for tat, you knaw.

(20, Lelped them change tres?
iT] AL Yes,
/12 ©. Did you ever help them chanze

-130 filters or belts or hoses on their
‘14 vehicles?
:15 A. Yes,

-16 Q. Did you ever help them with body
/17) work on their own vehicles?

18) A. Yeah.

19 Q. Did you ever help them chanpe a

20 starter or an alternator on any of their
own vehicles?

A. Alot of times T didn't, they
did it on their own but a lot of Gines |
did belp.

Q, lunderstand. Tonly want ta

wwoP o

dt:

Mob RI op pa

oa

 

13

15
16
17
18
19
20

 

i 22
[2

13
14
115
i 16

Se ee
oc +]

C4

Po ba Ba BRI Bo Bo
wh Wo Bo

own vehicles, can you tell me

PRIORITY ONE REPORTING (7183 983-1234

he
het

Page 227!
focus on the times that you assisted “|
them, okay?

A. Okay.

Q. On any of the occastons when you
assisted the other firefighters with warl
on their own vehicles, do you think that
you were in any way ever cxposed toa
product or a component thal. contained
asbestos?

A. Yeah. Tf they were working on
another set of brakes or clutches that |
contained ashesios, | could be right
behind them with my car, The driveway
only held about six curs, five, six cars,
we used to line them up and work on each
car,

Q. Did you ever assist any of the
firemen with any brake work?

A. Oh, sure.

QO. Tow many occasions?

A. Idon't know, a lot. I'm down
there 28 years.

QO, When you were assisting the
other firemen with brake work on their

 

Pape 224 :
specifically whal rale if any you played
In the changing of the brakes’

A. Sometimes the whole job myself.

QO. Can you recall any specific
velucle thal someone clse awned at the
fire departinent where vou changed the
brakes?

A. Oh, mo. 1 didn't have a true
interest in it, only my own car,

Q. You just reeall doing it?

A. Yeah, oh, yeah, But some guys
were really stuck and they couldn't
handle it.

QO. And you can't give me an
estimate as Lo how many times you think
you helped a firemen change the brakes on
one of his vehicles’?

A. No, not on one particular
fireman but 7 could tell you about my
Ford van.

Q. Weill, we talked about your Ford
val.

A. Yeah, that was a steady routine.

QO. Would ihe person whe owned the
vehicle be responsible for purchasing the

18 (Pages 221 - 924)

Prigrity-One Court Reporting Services Inc. — A Veriteat Company
718-983-1234
ow we +1

faa PD ee

l4

16
117
‘18
19

122

(23
24

2s

Lo boo

hn

Lo bo Re

te

hob Ra bo Ba

ah

replacement brakes on their vehicle?
A. Me, yes.

Page 225 |

Q. No, The firemen who owned the
vehiele -- :
A, Oh, yes.
QO.  -- that you assisted on --
A, They bought their own.
Q. Would you know the make ar

muanutacturer of any of the replacement
brakes that they purchased?
A. Probably not on one they bought.
QO. You wouldn't know that? |
A. No. Maybe one or two. We |
always used a lot of Bendix brakes. |
Q. Do you know where they purchased
any of those vehicles?
A. Right on Tlamilton Avenue.
@. And you don't remember the name
of the supplier?
A. No. Because they changed, they
changed hands three or four times while f
was there, you know. Auto parts store,
they changed over three or four times.
@. And you can't recall the
specific make or model of any vehicle you

|
Pape 226 |
helped another fireman change the brakes
on?
A. No. Tused to know how to put
the brakes, they're all basically the
same, I knew how to put them together.

. Did you ever assist a fireman
with a clutch job --

A. Yes.

QO. -- on any of their vehicles?

Are you okay?

A. Yeah. Just a cough.

@. Can you recall the make or model
of any vehicle that you assisted
fireman with a clutch job on?

A. No. Tonly took interest in my
cars because I had a side business and i
had to keep them in top shelf condition.

QO. Do you know when the frst tite
vou would have assisted a fireman with a
cluteh job would have been? T don't want
you to guess, Tonty want you to tell me
if you know.

A. Give ita year when they came on
the job, approximate give or take because
[was very -- well, you know, you knew

18
9
20

2]
22

23

/24
98

 

PRIORTPY ONE REPORTING (718) 983-1234

Page 227 |
slarling a job you want to help everyhody
aul, anybody needed my help, | gave them
help,

©. Lunderstand that but T'tn only
talking about a clutch job or clutch
work. Do you kiow when the first time
you would have assisted a fireman with a
elutoh qos’?

A. No, Thev trust tne.

Q. Bo you know when the fast time
would have been?

A. Na, A lot of times just go over
there and tighten up a couple af bolts on
if,

Q. Do you know what toals wauld
have been used in performing a clutch
jab!

A. Basically vice grips and channel
locks, always a persuasive hammer, A few
other tools, L just can't put the name on
them, | like tools.

Q, Bo you know the steps ihe
firemen and perhaps yourself in assisling
him would go through in replacing a
clutch’?

 

|

|

Pape 228

A. Not offhand, it's been quite a

while. |

Q. And you can't recall any |

specific vehicle you assisted 4 Aremen
with changing the clutch on; is that

correct?
A. No. |
(3. That's correct?

A. Yeah. See, the clutch that |
had on the Ford van, | never changed that
ong because that's the one | was doing
all the heavy lugging with.

©. The clutch lasted, you never had
to change it?

A. Oh, no, it lasted. 1 bummed out
a Jot of clutches.

QO. Right.

A. never knew how long they
lasted, Lreally abused a clutch, | had
a double clutch poing up to maybe 1,000
pounds in the van.

©. On occasions when you were
assisting the flremen with changing a
clutch on any of their vehicles, whal
roll if any would you play in the process

8)

 

19 (Pages 225 - 22

Prority-One Court Reporting Services Inc. — A Veritext Company
718-983-1234
Pane

Lag bao

tn

mH hI ba bo pa

PRIORITY ONT REPORTING (718) 983-1234

Pape 229

of changing the clutch? 1
A. Basically just advice, I'd be | 2
working right alongside of them, maybe 3
help out with a few ways, they're 4
twisting a bolt or something. as
©. The fireman was responsible for | 6
changing the clutch on his own vehicle? i 7
A. Gh, yeah. i 8
OQ. AndT take it he would be the i g
one responsible for purchasing the 10

replacement clutch? ‘Lk

A. ITwould say yeah. ila
QO. And Tiake ti the freman would 13
purchase the replacement clutch fram ong ]4
of those area supply houses im Broakbyn'? 15
A. Yeah. (16
Q. Do you know how long the process 117
of removing arn existing cluich would take 48
on any vehicle? 19
A. Forty-five minutes | would say, | 20
©. And how about the process of 12]
installing the replacement clutch’? 122
A. About the same. 23
QO. The firemen who owned the 24
vehicle that the cluteh was being pul. in, | 25
Tray 230) |
he would be the ame that was responsible i |
for purchasing (he replacement ¢luteh, 2
correct? 3
A. Convent. 4
Q. Would you know who the make of 5
any of the replacement clutches that the 6
firemen would install in his awn vehicle? 7
A. Yeah. d just wave you Lhe name 8

of the clutch befarc, what was the name : Y

“10

of the cluich Teave you before? Well,
we used basically all the sare clutches | ll
from the stare, the store om Hamillon 12
Avenue. i413
QO. And do you knaw the name of the 14
store? 15
A. No. In fael, [ can't remember 16
Itnow. See, what was the name of the ‘17
clutch that T bought from that store, ‘48
what was the name of it the clutch’? "19
See, ] forgot it already. 20
QO. Pean't help you, gir. 2)
A. T gave it io you before, 22
©. Tdon't dunk so. 23
A. IT gave you the name of the 24
clutch, yeah. 225

Paper 23 1
Q. Well, the transeript will speak. :
for itself, okay?

A. Okav.

MR. FINLEY: Tow many more
questions do you have along this line’?
MR. WARSTTAUER: I'm pretty much

finished, this is good time lo take a

break,

Q. Si, we're going to lake a short
break now and we'll come back,

A. Okay.

(Whereupon, at 11:27 A.M., a short
recess was taker)
(Back on the record at 11:44 A.M.)

@. Sir, we're back on the record
after a short break, are you able to
continue with your testimony?

A. Okay.

QQ. You had told me that during our
previous session that you had
periodically used a Ford van to haul
around what you characterized as roofing
materials; is that correct?

A. Yes.

Q. Is this material that you used

 

Page 252°

in connection with the work that you did
when you owned and operated Fred Brawn
Painting?

A. Ts that the same material?

QQ. Well, you told me when you
operated your company which you called
Fred Brown Painting, --

A. Yeah.

Q. -- you had mentioned you did
work on residential homes in Manhattan
and in Brooklyn and in Queens and you
mentioned that you did painting work and
wallpaper work and pancling work at these
residential horries:; == ;

A. Yeah.

Q.  -- ts that correct?

A. Right.

QO. Now, you jusl mentioned that
when you owned this Ford van, you used
the Ford van te carry aruund rooting
materials,

A. Used it for painting materials
and everything.

@. Did you use it to carry around
rooting materials?

 

2{) (Pages 229 « 232)

Priority-One Court Reporting Services inc. — A Verttext Company
718-983-1234
tn fe lw bo oe

a Le

bo bo bo bo bo
a

 

Page 233 |

A. Yes, yer.

(All defendants object)

QO. You didn't mention doing any
roofing work when you did the residential
home work in Manhattan and Brooklyn and
Cneens.

A. Well, | was a slow starter with
the roofing.

Q. You were a’?

A. Slow starter with the roofing
work.

©. What does that mean?

A. Newcomer, Iwas painting and
doing wallpaper and whatever way before |
was doing rooting material, Then the
roofing material got too heavy.

QO. What type of roofing wark if any
did you do when you were on those
residential home projects?

A. Lused to do the flat roof which
was the plane roofing material and then
tL had a 90 pound mineral surface on top
alil that was -- and I did shingle
roots, they weigh 100 pounds and were
10 x 10 square,

 

MR. BISTIOP: Can 1 vet read back
when, he's done?

©. Are you done with your answer,
sir?
A. Yea,

(Whereupon, at this time, the
requested portion was read back by the
reporter}
©. Could you recall the address of

any home that you worked on where you did

rooting work?
A. An address’?
Q. Yes.

A. No, but Thad plenty of them,

Q. Can you recall the name or names
afany cuslomers on whose hornes you dic
roofing work?

A. | would have to make sore phone
calls.
Q. Cun you tell me the first year

you would have done a roofing job on any
of these homes?

A. Leould give you the address --
hot the address, Leould give you the
locatian.

Priority-One Court Reporting Services Ine.

Page 234 |

PRIORITY ONE REPORTING (718) 983-1234

1
I
I
\

‘pao

13

115
i 16
17
18
‘19

ka
eo

Pha Bo RO bo bu
th fe bo Bo

 

~Do on Ble ba ee

oC

/y
10
‘Ll
i 12
113
14
115
16
aT
18
19
20
21
(22
23
24

25

Pape 235 |
QO. Where was the location?
A. Tknow 1 did a few of them on
Charch Avenue. |

OQ. Church Avenue where? |
A. Off ofa few blocks —
Q. What borough was that?

A. In Brooklyn, |
Q. Anywhere else other than homes

on Church Avenue?
A. Church Avenue. Was it also
Avenue U! down there?
Q. Avenue U?
A. Yeah, And [ think Church
crosses Avenue U, I did a home there, 25
years ago, you know.
MR, FINLEY: To the best that you
can remember.
THE WITNESS: Pardon’?
MR. FINLEY: To the best that you |
cat remember,
Q. Can you tell me the decade you
would have done this work?
A. 7 ua lo get a starting pain,
QO. Yeu.
A. Tdon't know, I don't know right

 

Pape 236
now. Lprobably been oul from doing the
home jobs, probably been aul about
Tifleen years, L haven't done any home
work, home jobs I can't do anymore,

QO. Well, fifteen years would put us
back in 2002, were you still doing home
renovalion work back in 2002!

A. Yeah, yeah, a litde bit |
BLCKS.
Q. You did home renovation work

after you left the fire department?

A. Oh, yeah, Well, not thal long,
mostly for friends and callbacks from
over the years and I didn't even want to
do therm but I did them.

QQ. When would have been (he first
time you did any roofing work on any of
these home renovation projects? ;

A. 1don't know when T cut it oft,

Q. And that would have been when?

A. When I cut -- 1 pot out in '89
and...

QO. Well, you got out in '89 bul you

Just teld me a minute ago you did same

work after you lefi the fire department.

21 (Pages 233 - 236)
A Veritext Company

718-983-1234
 

bao
oo

Oo

-

bho bo Po Po boa

Lan

we DF et

Ps,

ch tk

PRIORITY ONE REPORTING (718) 983-1234

Pape 237

|
|
A. Absolutely. 95, maybe 2000, : 1 supplier? |
@. Sao, you think the last time you i 2 A. MeDonald Roofing. |
did anv work on these residential home i 3 GQ. What's the narne of the |
projects would have been the late 90s to 4 individual who owns MeDonald Roofing? :
perhaps about 2000? a) A. [don't know if his father is
A. I think that would have been : 6 still alive anymore. Richic was there, ;
most of it. : 7 the father's son.
Q@. Did anyone ever assist you with : 8 @. Richie MeDonald?
any of the roofing work? i) A. Yeah, that was hig san, i'm
A. Oh, yeah. (10) assuming he took aver the business trom
Q. Any of your children? | IL the father, tis father must have passed
A. Yes. []2 away.
©. Which ones? | [3 Q.  Decyou know the make af any of
A. All three of them, 7 had two d4 the materials you purchased in connection
sons and a daughter. 115) with the roofing work thal vou performed
Q. Tunderstand. All of them (16 on these residential projects?
assisted you with roofing, wark? 17 A. ‘Pho lashing cement, come in 3 |
A. Yes, at one tine. T lost one P28) gallon ling.
sot). “49 MR. BISHOP: Can | get a read back
©. Tunderstand that. Did all 20) wher he's dene?
three of your children assist you with 21 (Whereupon, il this time, the
roofing work? 22 requested porkion was read back by the
A. Yea. Not so much the raolng “23 reprticr)
with my daughter, she did the delicate 2d QO. Do you know the make or
work, (25) manufacturer of any of the flashing
Pago 248 Kage 240 |
QQ. Whal tools would you use in : 2 cement that came in the 3 gallon tins?
commechion with (hese raofing projects’? 2 A. MeCormick -- na, I don't know.
A. Hook knives, hook knife, 4 (}) De you know the make or
sheetrock kmife, harners. In my day we 4 manufacturer of any of the rooting
didn't use the air pum, we used 5 shingles you uscd"?
three-quarter nails where you bang ther 6 A. Used ia have them all on the
in, We always used nails, much casicr 7 back of ary hand, I didn't have to worry
than the air pur. § about the names, J just don't remember,
QO. Obviously this is all outdoor 9 ©. Do you know the make or
wank, correct? 10 manufacturer of any of the flat rooting
A. Yeah. “F10o materials you used? |
QO. Do you knaw the make or i2 A. dees, 1 always used to call it |
manufacturer of any of the roofing 13° 60 pound and 90 pound, flat roofing. |
thalerials you used during this period of “14 Sixty pound was just a tar covering and
lime? “15 90 pound was tarpaper with mineral !
A. We used to have all five to ten 160 surface on lap.
brands. Bought dherm affon Melonald ‘17 Q. 10 you know the brand, trade or
A veri. 18 manufacturer's name of any of the
OQ. On where? 1% larpaper you used’?
A. MeNonald Avenue. “20 A. No. Lknew them. all, | don't
QO. ‘This was a supplicr one McDonald 221) know them row,
Avenue? 22 MR. BISHOP: Can! get a read back
A. Yeah. [t's been there for 30 233 of that answer!
years. 24 (Whereupon, at this time, the
O. Do you remember the name of ihe 25 requested portion was read back by the
22 (Pages 237 - 240)
Priority-One Court Reporting Services Inc. A Veritext Company

718-983-1234
 

bo bo bs bo bh bo

La

a

PREORTPY ONE REPORTING (718) 983-1234

Paue 241
reporter) |
©. Is there any other type of 2
residential renovation work that you 3
pertormed on those homes in Manhattan, él
Brooklyn and Queens for Tred Brown 5
Painting that you haven't already told me 6
about? 7

A. Not that remember, no. §
Basically standard stuff, just painting 9
inside and wallpaper. 10

©. You told me that. You told me 11
you did painting, you did wallpaper, you 112
did paneling and you just mentioned today 13
vou did some roofing work. j4

A. Yeah, yeah. When you're taking 15
the wallpaper and sometimes you use waler 16

to take itoff Seanmetimes you used raxor
blades to take it off depending what kind
of paper tl was.

QO. You used razor blades lo remove
the wallpaper?

A. Yeah. That got dirty. Then you
had to sand the wall around there, all
the paper, the dried up paper would be
flying around.

 

Pago 242
QO. Why would you have lo sand Lhe
walls dower’?
A. Because it would leave i lumpy
on the wall, the sheetrock walls, you
need thal! smooth, you car gel it all
off And if they had the metathe paper,
any lithe burp behind the metallic paper
would show up.

QO. So, you would sand the walls
down afler you teioved the paper’? ;
A. Yeah. And it dried, led the
alne dry, strip down the wall, go back
the nexi day, do another raom. Try the |
room, as it dries that's the way you
would sandat You coufdn't sand i wher

iL was wet.
QO. This ts all work that you did
before you painted? |
A. Yeah. Or home, remove the |
wallpaper.

Q. Before you lung new wallpaper?
A. Yoah, foth.
QO. So, etther before you painted or

before you lung the aew wallpaper?
A. Right.

17
1k
19

24)

13

15
16
(17

18
19

a0)

21
22
23

er

28

Page 244

QO. You had mentioned that in |
connection wilh ihe Ford van that you
owned during that twelve year period of
time that you used to haul around
materials, +-

A. Yos.

Q. -- you had cone about 30 or so
brake jobs on that vchi¢le,

A. Youh, the brake jobs, yeah.

QO. Allofthem, done to the best of
your recalleetion outside of the
firchouse where you were working,
carrecl?

A. Right.

@. Is there any other work that you
did in connection with the Ford van that
you owned during that twelve year period
of ime other than the brake work thal
you've already told me about --

A, Yeah.

QO, -- that you think may have
caused you 10 come into contact with an
asheslos-comlaming part or component?
Just focusing on the Ford van.

A, | don't think so, I think it was

Page 24-1 :
all outside. Mayhe a little bit with the
-- when I tried to tell you before,
cleaning out the drums.

Q. And you would use compressed air
and +.

A. Astitf dry brush, you know, ail
thal stati,

QO. And you would clean out the dust
and debris with the air hose?

A. Air hose, yeah.

QO. What would you use to clean cut
the dust and debris?

A, Air hose and a dry -- an old
paintbrush,

Q. Anold paintbrush?
A. It was stiff.
Q. And how long would that process

lake you?

A. Not too bad, I changed -- T
would say two, three hours, all four
lives.

QQ. Sir, have we now talked about
all the ditferent ways you think you may
have come ito contact with asbestos

throughout Lhe course of your lifetime?

23 (Pages 241 - 244)

Priority-One Court Reporting Services Inc..- A Veritext Company
718-983-1234
113

(15
116
17
18
19
i 20
‘21
2

23

(24
25

PRIORITY ONE REPORTING (718) 983-1234

 

Page 245 :

A. LT guess, F think so. A lot of
things I can't remember.

QQ. Lunderstand that. Did there
come a time either during your employment
history or shortly after you retired that
you first learned or heard about the
potential health issues associated with
the use of asbestos In products?

A. There was a point in time when
they were talking about it.

OQ. When was that?

A. That's whatT don't know. But I
know about asbestos being danyerous,

©. You don't know when you leamed
or heard about the potential health
issues about asbestos?

A. No. T disregarded it like 9,000
people on the street.

QO. And why did you disregard it?

A. Because nobacdy else stops
smoking or anything like that.

MR. FINLEY: He's not asking about

smoking.

QO. We're only talking about
asbestos.

MR. FINLEY: When vou learned
asbestos was dangerous,

A. Oh, oh. i was carcful when |
was working wilh if FE (hought, asbestos,
Tdon't know. Sarne hauses had asbestos
shingle on it, used to break them, take
ai] the broken ones ara drill holes and
shingles that fell ofT-

O. Mave you ever been a regular or
daily consumer of aleohol or alegholic
beverages?

A. Yes.

QO. Do you stil drink alewhal’?

A. Yes. liven tonight,

QO. What do you drink’

A. Just beer.

Q. Do you have a particular brand

that you favor?
A. Coors Light. I'ma, I'm gq
Tunctional alcohelte.

Q. Trew many beers a day do you
normaly drink?

A. Twould say about six.

@. About a six pack?

A. (Nodding in the affirmative)

Tape 246 |

1
a
3

13

(15

 

hoo ba Ba

Boe ee
Ch fe Ww Bor Oo AG oe ~ S

Bl bo

125

Page 247 |

©. Has that been fairly consistent
throughout your adull lifetime?

A. Yes. It's my reward for still
being able to work.

QO. How long have you consumed
approximately a six pack ol beer per day?

A. Oh, I don't know, 20 years,

Q. Were you consuming beer when you
were a member of lhe FONY?

 

A. Yeah.

Q. Tlow about when you were in the
service?

A. Yeah. More than that, more than
20 years.

Q. Were you consuming beer when you
were in high sehool?

A. Wo.

Q. So, you slarted shortly after
you left high schoot?

A. Yeah. Never drank when T was in
hish school.

QQ. You started shortly after you
left high school?

A. Yeah.

Q. So, you would dave started

Page 248

drinking beer at about the time you

staricd working for United Vari?

A. fiver aficr that I didn't drink,
Tdrank three or four years after that.

Q. Did you start right around the
time you went mto the air force?

A. Yeah, about then,

QO. And vou continue to drink about
asix pack of beer peor day?

A. Yeah.

QO. Ever anything else, hard liquar,
scotch?

A. Oh, yeah, we used to go to the
SCO elu and | used to take a couple of
hard liquors, | didn't like, | never
liked that, Scugram 7 and stutt, but T
couldn't handle it, so J quit it. Quit
it very quick actually, this is not for
me.

@. And you've consumed beer on a
daily basis since thal. lime?

A. Yeuh, ] could control it.

QO. Tas any health care professional
ever told you to cul back on your alcohal
consumption?

24 (Pages 245 - 248

Priority-One Court Reporting Services Inc, - A Veritext Company
718-983-1234

)

 
—_— — oe oe
FKOwwWaAn Rw S

=)

me

i

ee
f

fe Lo

DOLL o
Ow oo 7 SN Lay

bo bo

ha Bo

bobo he bo he he ee
on

Page 24).
A. No, not really,
QO. Wave you ever been diagnosed
with any alcohol-related illness ar
disease?
A. No. |
QO. We're going to talk now about
your medical history, okay?
A. Okay.
Q. From the time you were born
until you graduated from high school in |

oat

10

around 1953 or so, were you ever | 11
hospitalized for any reason? } 12
A. No. 113
GQ. Were you ever treated for any 14
ailments or illnesses as a child other 15
common variely type things like colds or 1G
flu? i 17
A. Na. 18
QO. Did you have the polio vaceine 719
asachild, if you can remember? : 20)
A. Idon'tremember. Probably cid. 2]
Q. Between the time you praduated 122
high school wp andi) you wert ilo the (23
alr foree, were you ever hosptlalized for 24
any reason? (25
Pape 2450 |
A. Wo. el
QO. Were you ever treaied for any 2
aulments or dnesses other than conimon 3
variety Lype things ike colds or fu’? 4
A. No. 5
@. Tthink you tofd me thal when 2
you were in the service, you had a back : 7
injury and you stayed in bed for a few | 8
days -- a)
A. Yeah. 10
QQ. -- to get better. Nothing more 1d
serious than that, correct? : 12
A. Oh, yeah, Thad back surgery. ! 13
@. Well, when did you have the back ‘4
surgery? “H5
A. Afler the service. 16
Q. While you were in the service, 17
were you ever treated for any ailments or 18
injury? 19
A. No, no. They fust took that -- 20)
when they wanted a court marital because 2]
T wouldn't... 22
©. Beeause you wouldn't rel out of 23
bed, you told tne ihat yesterday. 2
A. [said 99 ahead, court martial 24

PRIORITY ONE REPORTING (718) 983-1234

 

Page 251 |
me, call the cops, 1 can't get out of |
bed.

QO. Any other ailments or illnesses

while you were in the air force?

A. Na, vo, | never really got hurt.

Q. Was the back surgery the first
timne you were hospitalized? |

A. 1 ihink -- oh, when F got out?

Q. Wes. Was that the first time
you were hospitalized?

A. Oh, no, I got all kinds of
sUTECTIEs,

©, What's the first surgery you can
recall having during your lifetime?

A. Total knee replacement.

QO. When was that?

A. Lwas going to go along with you
but now you want all the days, il's
tough.

. Well, you don't have to
necessarily eive me the exact daic, we
can get your medical records bul if you
could give me an estimate of how old you
were or what decade it was, thal wauld
help,

 

Page: 252 |

A. Ithink it was about fifteen :
years ago, fourteen yours ayo,

©. Allright, that would place us
atter 2000,

A, Olay.

QO. Were you ever hospitalized prior
fa 20007

A. Ldon't think so.

Q. You were never treated for any |
ailments or illnesses that required a
hospitalization prior to 20007

A, This is 20177

©. Yes. In other words, you worked
tor the FON'Y until 1989, correct?

A. Yes, |

Q. You started tn '62 approximately
and you left in "89.

A, Yeah,

QQ, Were you ever hospitalized af
any lime during the period you worked for
the FONY?

A. Wo, Idon't think so.

©. Were you ever injured on the

job?
" AL. Na,

25 (Pages 249 - 252)

 

Priority-One Court Reporting Services Inc. - A Veritext Company
718-983-1234
ed ee

or

I

16
17
18
19
i 20

 

16
17
“8
19
20
‘2

7

“34
25

eanucr, | pramise.

Pape 253

QO. Were you ever treated for any
ailmeris or nesses during that period
of time other than common variety type
things like colds or flu?

A. No, | got dragged out a few
times because of smoke inhalation.

@. But nothing that required an
extended hospitalization?

A, Na,

Q. Did you have both knees replaced
or just one’?

A. Lhad that (indicating).

 

PRIORIPFY ONE REPORTING (718) 983-1234

T
2
3
4
4

Page 255:

A. Okay,

Q. Were you ever trealed for any
other types of cancer?

A. Lhad so many surgeries.

©. Did you have prostate cancer?

A. Yes,

Q, Did you have surgery for the
prostate surgery?

A. Thad seeds implanted.

Q. You had radioactive seed
implantation?

AL Yes.

QO. Left knee? 13 Q. Any other type of cancer; skin
A, Left knee, that was a total l4 cancer, melanoma, anything like that? ;
replagement. ls A. No.
Q. 80, you had the lefi knee 16 Q.) And T think I asked you this :
replacement. il? yesterday, you never had a heart attack? |
A. Yeah. /18 0 A. No, T never had a heart attack.
Q. You had back surgery, correct? (19). You did have a heart attack?
A. Yeah. Jhad arthroscapie 20) A. No, Thad @ stroke,
aurrery on my right knee. | ai QO. Tknow you had a stroke, just
Q. So, vou had a left knee | 22 once?
replacement, you had arthroscopic surgery i23 A. Yeah, one stroke,
on your right knee. | 24 QO. Okay, one siroke, no heart
A. Yeah. 25 attacks?
Page: 254 | Page 256 |
QO. You had back surgery, correct? oo] A. No heart attack, there was the ;
A. Yes. . 2. stroke.
©. What other surgeries? : 3 QO. Any other surgeries that you can
A. That one's still a killer, the i 4 recall?
back surgery was slipped off -- my spine 2 A. Oh, yeah, | got the hand surgery
was slipping off my pelvis and Thad a ' @ here (indicating).
red and screws and four or eipht screws 7. Carpal tunnel?
in there. 8 A. No. This was that thing with
QO. So, we have left knce | 9 contraction -- sec, | can't ditt these
replacement, arthroscopic surgery on the EQ) hwo fingers up (indicating),
right knee, back surgery relating to your 1] @. So, you had surgery on your
spine slipping off your pelvis. T think 112 hand?
you told me previously you had carotid (1300 A. Yeah. It's a common disease

artery sureery, correct? i

14

A. Both of them cleaned out. 115
Q. $0, you had two surgeries’? ( 16
A. Yeah, two surgeries. 17
©. What other kind of surperics cid {18
you have? 19
A. Jihad lung cancer. :2()
Q. We'll get to that. 2]
A. Well, you should know about "22
that 23
©. Yes, we'll get to the lung ‘24

getting surgery up Lo here (indicating,
but it didn't work.
MR.TINLEY: Plaintiff is
indicating to a scar on his left hand.
MR. WARSHAUER: On his left hand.
©. Tas any doctor ever told you you
sufter from a condition known as
emphysema?
A. No.
Q. [ave you ever been told you
suiter from a condition known as COFD or

25 chronic obstructive pulmonary disease?

 

26 (Pages 253 - 256)

Priority-One Court Reporting Services Inc. -— A Veritcat Company
718-983-1234
 

15

125

Lo ba

be
_

ha ba ba ho

cn

La bao

Page 257

PRIORITY ONE REPORTING (718) 983-1234

Page 259

 

A, Na, id QO. Tn not sure of the name of the
Q. Have vou ever been trealed for © 2 hospital bul that's where you had the
tuberculosis or TB? 30 surgery performed, correct’?
A. Na. 4 A. Yeah.
QO. Have you ever been treated for 5 QO Do you remember the name of the
picurisy? 6 doetor that performed (he suryery?
A. Na, 7 A. H's a three lelier name, it's
QO. Have you ever been lold you 8 an Indian narne, | don't know,
sutter from asthma? a) MR, FINLEY: Ifyou can't remember |
A. Na, 1d they cad get your medical records, so
Q. Have you ever been diagnosed or ‘VW jusl whal you Gun remember, !
treated for pneumonia? 12 THR WITNESS: Attached to my name !
A. Na, 13 and i's cleven, twelve years ago. |
@. Have you ever been diagnosed or id QO. Tt wasn't Dr, Maheshwari, was |
treated for a condition called chronic :Y5 it?
bronchitis? 16 A. Maheshwari.
A. WNo. 47 OQ. It wasn't that doctor. !
@. Talready asked vou, you never EB A. Yeah, he did some work on me but
had a heart attack, correct? - 29 ddon't know what he did,
A. Right. Probably working my way 20 O. You also had arthroscopic
towards It. 21 surgery on your right knee, correct?
MR. FINLEY: | think we can take a 22 A, Yos,
break if you think you're going to have 23 QO, Da you remember where that was
a heart attack. (24 performed?
THE WITNESS: Not now, (25 A, Same place | think.
Tage 258 Mage 260:
Q. Where did you have the lett knee i] ©. THospital in Brooklyn.
replacement done? | 2 A. Yeah,
A. Oh, hospital down off of 3 ©. Same surgeon?
Atlantic Avenue. 4 A. Noa, it was a different ane, I
Q. In Brooklyn? : 5 don't know though,
A. Brooklyn near the Belt Parkway. 6 QO. Do you remember when the lett
MR. FINLEY: Off the record. : 7 knee replacement and the arthroscopic
(Discussion held off the record) 8 surgery on your right knee was performed?
©. You had your lett knee replaced 9 A. Probably about five years after ;
ata hospital in Brooklyn down by the 10) the other one.
Belt Parkway you said, correct? ‘1k Q. Which was first’?
A. Yes. :12) A.) The lett one.
@. You don't know the name of the 43 The lett knee replacement was
hospital? 44° first?
A. Yeah, working on it, (13) A. Yeah.
Q. Is it SUNY Downstate or 16 Q. And arthroscopic surgery was
Methodist Ifospital or Mount Sinai in (17 about five years later?
Brooklyn? 18 A, Right.
A. Mounts Sinar? It's nght by 19 Q, When was the back surgery
Atlantic Avenve and the highway there im ! 20) performed’?
Brooklyn. 2] A, About five yeurs ago,
©. Not Conev Island Hospital? 22 ©. So, that would have been about
A. Yes -- oh, no, Coney Island is 23° 2012?
at the other end. By the Brooklyn 24 A. Youh, f juess,
Battery Tunnel, 25

Q. Where did you have the back

27 (Pages 257 - 260)

Priarity-One Court Reporting Services Inc. -- A Veritext Company
718-983-1234
PRIORITY ONE REPORTING (718) 983-1254

 

Pape, 264

 

 

surgery dome’? |

A. Downstate, (2

O. SUNY Downstate? 1 3

A. Yoeuh, : 4

QO. Do you remember the name of the 5

dovtor dhat performed the surgery? 6

A. Yoshtharra. Ven hours on the 7

lable, so 1b was serious, a:

Q, Phd you require any physical / 9
therapy following the back surgery in 10
2012? ll

A, Oh, yeah. 42

Q. Where did you go for physical (£3
therapy? ‘4

A. think I went to Sands Point in “15
Rockaway. (16

©. Were you admitted or did you go “17

on an outpatient basis? -18

A. No, in and out because it's 249

Tight next to my house, “20

©. Have you just had the one back ak
surgery? 22

A. Yeah, I think so. 2a

Q. You also mentioned you had two 124

carotid artery surgeries; is that | 25

Piige 262

correct? i |

A. Yes. 2

©. Both performed by Dr. Gwertzman? 3

A. Yes, L believe so, yeah. ‘

QQ. When was the first one 5
performed? i)

A. Oh, I don't know. I would sav 7

-- ['m just guessing in the ballpark, 3

like a year ago, a vear and a haif ago. 9

QO. Where were you hospitalized? -10

A. Damn it, Lneed ny daughter or ll

my wite. 12

Q. Again, it's what you remember 13

and if you don't remember, just tel] me l4

you don't remember. 15

A. [ean't remember. 46

: @. And you had two surgeries, ET
correct? 18
A. Yeah. 19
©. How much time elapsed between 20
the tirst and second surgery? ad
: A. On the carotid artery? 22
(230°C) Yes, (23
24 A. Oh, about six months | guess. 1 24
had two Trends die from that surpery. 25

Page 265 |

QO. De you remember how long apo you
were treated for prostate cancer’?

A. Atter the knee probably about
five to six years apo.

©. Do you remember the name of the
doctor that treated you for prostate
cancer?

A. Yeah, I don't know but it was al
Kings Tighway Medical Center,

O. So, Dr. Greenstein’?

A. Yeah.

Q. And Dr. Greenstcin perfonned the
radioactive seed implantation’?

A. Yes.

Q. And where was that done?

A. In Kings Highway, | think it was
a little root.

©. Was that a division of Mount
Sinai, 3201 Kings Highway in Brooklyn?

A. Wo vne. Tl was on Nostrand
Avenue tn Brooklyn.

 

Q. Tow long ago did vou have your
stroke?
A. Oh, 7 guess about four or five

months ago at least.

Pape 264 |
Q. So, 2017 and you were treated by
Tr. Ahmed?
A. Yeah, lr Abmad,
Q. Where were you hospitalized
following your stroke’?
A. Toan'tremermber. | was only in
the hospital for one or lwo nights before
Twas out,
QO. De vou remember where you were
hospitalized?
A. Can't remernber.
GO. And you alsa had hand surgery on
your left hand, correct?

A. Yes.
QQ. Tlow long ago was that?
A. That was about two vears ago.

That's annoying, worse than it was, never
worked oul.

QO. Did you require any chemotherapy
following vour diagnosis with prostate
cancer?

A. No.

QO. Just the seeds?

A. Just the seeds. And then the
seeds didn't do anything.

 

28 (Pages 261 - 264)

Priority-One Court Reporting Services Inc, © A Veritext Company
718-983-1254
 

18
19

2]

= La bs

bo bo bo bo

5

PRIORITY ONE REPORTING (718) 983-1234

 

Pape 265 |

Q. Gut they never Cook oat your
prostate?

A. No.

@. You still have ib.

A. Yeah.

QO. Andalso told me you were
diagnosed with lune cancer, correct?

A. Right.

Q. When were you diagnased with
lung cancer?

A. Aboul Iwo months ago, two
months.

©. Do you remember the name of the
doctor that diaynosed you with ling
cancer?

A. Yeah, it wag ryt over here,
Reyes.

Q. twas Dr. Reyes?

A. Reyes, yeah,

QQ. What were you experiencing just
prio’ Lo your game 10 the doctor that
fed to the diagnosis; in olher words,
what were you feeling?

A. Before |] had, before | had the
sturgery, right?

. Yes. What were you experiencing
tial led you Lo seek medical attention?

A. I don't know, | don't know if it
wis hard breathing: or what, 1 really
don't know.

QO. Thd you gela CAT sean ora
pultronary Function test’?

AL PTA?

O. PTE sean, did you have a PET
sean?

A. PIT; Pell, yeah,

Q. Where did you have the PET scan’?

A. T don't know.

©. Is lar. Reyes the doctor that
told you you had lung cancer?

A. Yes, | think ga,

Q. And he's a thoracic surgeon?

A. He cid the aulomatic surgery.

QQ. Did Dy. Reyes recommend surgery?
A. T don't know.

QO. You had surgery?

A. Youh.

QO. Where did you have the surgery?

A. Thad so many of them in a three

month period.

 

Priority-One Court Reporting Services Ene,

tn few ba

wo Of ~] oh

ee
LA ba pe cS

—
ta fs

ba he Ba bo bo

boo ee ee
LA de la bo b= Ow oo 7 oh

Hage 266

lity

a
oo -~ oh

ba |
a fe ls bo e So

Bao ba ba po boa bok

Page 267 °

Q. Do you remember where vou had
the surgery following the lung cancer
diagnosis?

A. Can't remember the hospital.
it's locally, it's around here somewhere.

O. Waa it on Long Island?

A. What?

Q. Was it on Lony Island or was it
in Brooklyn?

A. One ofthase two but I don't
know which one,

MRE. FINLEY: EH you don't remember
it's in your records, just to the best |
of your recolicction, |
QO. las any doctor ever told you you

aulfer from « condition known as
asbestosis’

A. No, Oh, a rhythm, a rhythin of
the heart?

Q. No. Did Or, Reyes ever tell you
that he though your lung cancer was
caused by cigaretle smoking?

A. No.

QO. Vd any doctor ever tell you
that they thought your lung cancer was !
Page 268 |
caused by cigarette smoking?

A. No, Never got into a heavy
coriversalion about my smoking.

Q. Have you received any
chemotherapy in relation to your lung
cancer diagnosis?

AL Na,

. do vot know what they did during
the surgery’?

A. Yeah, They said they cut out a
piece, a pices, a pleces, pleces, shaved
aplece and they said they got it all,
whatever it is hey got it all.

QO. Lelt side or the right side? :

A. [think the left side.

@. Have you undergone any radiation
therapy following that surgery?

A. No. ‘They said everything was
clean.

Q. Tr. Michae} Crismali, is he your
family doctor?

A. He was, he was but ne more, he
lefl about a memih ago,

Q. Tow long was Dr, Crismali your
family doctor?

 

29 (Paves 265 - 268)
A Verilext Company

718-983-1234
113
14
15
16
17
18
19
20
i2}

ayy

rar

(24
25

never seen him,

PRIORITY ONE REPORT ING (718) 983- 1234

Page: 249 |

A. Oh, T would say about 20 years,
The new doctor is Tum: TeUeN-G,

O. Tr. ‘Tung’?

A. Yeah.

QO. And he's beet your family

dactar --
A. Yeah. For about --
QO. -- for the fast few months?
A. Yeah, last couple of months.
GQ. What sorl of things did you see

Tor. Crismali for aver the years’?

A. ‘That's 20 years, general
theckup, you know,

Q. General checkups every year?

A. Youh, i never went to the
doctors much until these last four or
five yours,

Q. Did you ever treat with a
1dr. Anthony Manisealo’

A. Yeah, the name 1s familiar,

@. Da you remember what you saw Dr.
Manincaler fer!

A. No, he was, he was like a
tivaicry doctor, | never seen him much, I
I think | seen him for

Poue 270

about ten minutes three different times
and J never knew what he did.

QO. And you also treated with
lr. Aditya Maheshwari?

A, Maheshwari, yeah.

Q. Do you remember what you saw
Dr, Maheshwari for?

A. Na,

QO. Do you remember what kind of
doctor Dr, Maheshwari was?

A. No, but [remember seeing him.

Q. Whois your next doctor's
appointment scheduled with?

A, idon't know. I give that
aulhority over to my wife, she takes care
al the calendar because of my memory.

O, Dovou know when your next
doclor's appointment is?

A. Could be this week or next week.

Q. You don't know off the top of
your head’?

A. No,

Q. Did you ever file a Workers!
Camperisation claim at any time during

your working lifelivic?

Priority-One Court Reporting Services Ine,

20
| 24
122
:23
(24
25

17
18
19
20
21
22
23

a4

25

Page 2 mn

A. No.

Q. You tnentioned as your sources of
income pension and Social Security; is
that correct?

A. Yes.

Q. Do you have any other source of
monthly income?

A. Noa.

OQ. Your wile gels Social Security
also; is thal correct’?

A. Yes.

Q. Does she have amy other source
of monthly income’?

A. No.

Q. Is anyone other than your wife
and partially your son Douglas in any way
financially dependent upon you for
support, anybody else?

A. My son jets -- loses his jobs
very casily.

QO. Well, you told me occasionally
you give same support to Douglas.

A. Right.

QO. Other than your wife and
Douglas, anyurie else financially

Page 272 |

dependent upon you for support?

AL Na,

Q. Are you Medicare eligible, da
you téeceive Medicure?

A. Tdon't know,

OQ. Youdon'l know?

A. Ido.

Q. ‘That's what I'm asking.

A. Oh, Ethought you meant my wilt.

QO. No, you,

A. You.

Q. Do you have a supplement as
well?

AL You,

Q. Who is the supplement with?

A. GiHi,

Q. Where do you pet your
prescriptions for medication filled?
Harnas Drugstore.

Vlarimais'?

TT-A-N-N+A-S,

Where is Hannes Drugstore?
Rockaway Beach Boulevard.
Tiave you spent any of your own
money oui- ofpockel lor (roatment for

EO POP OP

 

30 (Pages 269 - 272)

A Veritext Company

718-983-1234
 

—_ — Oo
Keo O mm Re

eee
Ooo I a

ba y

bo ba bo bo

tn

15

25

ha
ba

—
Let

bo
2

La Bo

PRIORITY ONE REPORTING (718) 983-1234

Pape 273
your current illness? i |
A. Which one Is that? 2
QO. For your lung cancer condition 3
have you spent any of your own money -- ; 4
A. No, : 3
©. -- out of your own pocket? | 6
A. Not that I know of. 7
©. How was your health when you i 8
retired from the fire department in [989% i
A. Great. 110
Q. When did your health stari to 14
deteriorate? 12
A. Right after T retired but / 13
slowly. Thad 25 years of retirement, so 14
I can't complain. | 15
QO. And gradually things began to | 16
crop up like your knee needed Lo be | 17
replaced and you had the arthrascopic (18
surgery on your right knee, correct? 19
A. Yeah. My left knee was... 20
©. Yourleft knee needed to be 21
replaced and -- :22
A. Getting weeker. Thr wailing 123
whether i's going Lo be my knee Lo go
first or me to go first.
Page 274
Q. ‘Vo your knowledge has anyone |
filed any claims on your behalf io any 2
bankrupt enuities or bankruptcy (rusts 3
alleging an asbestos-related illness’? 4
A. Wo, not that f know of, 5
QO. Not that you know of okay. 6
MR. WARSHAULR: Is thal correet; 7
no bankrupley trusts fling to date? K
MR. FINLEY: Correct. E don's 9
know if yvou'te aloviig on Lo another 1)
topie but it's 12:30 -- 11
MR. WARSTTAURER: Yes, T would say 12
now is 4 pretty pood time lo break. 13
MR. TINLEY: Let's lake an hour. -]4
(Whereupon, al 12:33 PLM., a finch ‘15
recess was Laker) 16
(Back on the record al 1:53 P.M.) : 17
©. Back on the record after a break (18
for lunch, are vou able to continue with 11%
your testimony, sir? 20
A. Sure. 21
OG. De you recall the name of the 22
plpe tobacea you used when you were 223
smoking a pipe? ; el
A. Tonly smoked it for five years 124

Page 275 |
and T cand remember,

Q. Bul vou used about eight to ten
bowls por day ++
A. Yeah,
@. == to the best of your i

recollection?

A. Yeah.

QO. You retired from the FDNY around
1989, right?

A. Yos,

©. And this retirement was
voluntary although you started to get a
litle slower as far as being able to do
the work as a fireman, correct?

A. Y¥Yos. Well, Lhad my 20 years tn
and a couple of bad fires and T quil, 1
retired,

Q. Following your retirement when
did you first start to notice your
overall level of activity start to slow
down’?

A, From retirement --
Q. From the time you left the fire
department.

 

A, Oh, about ten years.
Page 276

. So, about the late 90s?

A. Yeah, |

. What did you begin to experience

in the late 90s

A, Getting harder to work and
gelling up in the morning and doing a i
full day's work and in the late 90s 1 was
in my seventies, in my seventies.

©. Well, you weren't in your
suvenlics, you were about 60, 63, 64.

A, Qh, okay, yeah. But probably
when it started to bother me.

Q. What did vou attribute that
change in your health condition to at the
time?

A. My enerpy I euess.

Q. Was there any particular
condition or health-related condition
ihat you attributed your lowering of your
overall level] of activity to at that
lime?

A. At the end strangely enough we
caughl -- like three guys working, the
samc group, ad we caught three bad fires
in three weeks and we were all around the

31 (Paves 273 - 276)

Prtority-One Court Reporting Services Inc. - A Veritext Company
718-983-1234
PRIORITY ONT REPORTING (718) 983-1234

oe once eee ie

Page 277 | Page 279

 

i | same age and we were sitting out on dhe 1 A. Oh, that was quite a while ago, :
| 2 sidewalk and we looked at cach other and : 2 [think about five years, al lcast five
: 3. itwas a summer night and tanks on our ! 3 years.
4 back and we're all exhausted, sweat 4 0. 30, you haven't been able to do
2 dripping and we said it’s time, got lo 2 that at any time over the last five
G get out. | G years’? :
| ©. You think it was just from the | 7 A. No, no. :
/ & demands or rigors or working for the fre ~& OQ. Did you ever work around any |
: 9 department? : 9 welders when you were working at the navy
(10) A.) Well, we had plenty of lime, we 'EO yard? :
(11 had all our time in. ll A. Yeah.
{2 QO. Do you think that it was due te | 12 Q. Do you think you were exposed to
(13 the demands or rigors ofall those years | 13) welding smoke or fumes?
14 you spent working as a fireman’? ‘14 A. Yeah. They were teaching me how
15) A.) Probably an accurmutation, 15 to weld because -- | wasn't supposed to
16.) Haw has your overall health (16 weld but T used to weld every day.
17° condition changed since you suffered your | 17). Did you use welding rods?
EB stroke? 118 A. Welding rads, yes.
(1900 AL Ts going down pretly rapidly, ‘19. Do yau think any of the wedding
(2000 Q.) What have you noticed has (20 rods you used contained asbestos?
21 changed since you had your slrake¢? ial A. Tdon'l know,
122 A. My walk, tiv gail, my stops, 22 QO. Deo you know who made any of the
:23. everything. | walk pathclically but I've ! 23 welding rods you uscd’?
24 started to come alone too, [24 A. No. Tuscd to use welding rods
25° QQ. You noticed that before, even i125 for aluminum, special type of rod.
Pape A738 Payre 280
| 1) before the stroke? 1 Q. Do vou know who made those?
© 2 0 AL Yeah, yeah. So, IL didn't know | 2 A. No. Buld know who -- they made
3 it was really a stroke until | got out of 3 an inner cast that went all around the
4 there. Albofthe volunteer fire 4 rod and was coming out burning,
5) department are very aware of the elderly 5 @. And did you do that work when
6 community. 6 you were at the navy yard?
7 QO. Are you a member of the 7 A. Yeah, when ] was a sheet metal
8) volunteer fire department? . & worker. He'd do something for me and I'd
9 A. Oh no, no, na, ‘Poo old, © 9 do something for him,
10 Q. Tlave you been told by a doctar 10 QO. Did you do any welding at United
( i] to limit your overall activity levels II Vari?
[2 since the stroke? (12 A. No.
“13 A. No. Twas always very active, | | 13 Q. ist when you were working at
/14 wert to the gyim three days a week, | (14 the navy yard?
15 used to ran three or four days a week, “45 A. Right. Soldering, I did
(f6 average 10 0 12 miles every day. (20. soldering al ihe navy yard,
/17 QO. You used do run 10 or 12 miles a JL? O. You did soldering too?
18 day? 1s A. Yeah. Sometimes 1 soldered for,
! 19 A. Yeah. Not seven days a week, :19 you know.
-20 three or four days a week. (20) «QQ. Did you breathe in fumes when
2] QO. And you haven’. been able to do “21 you were doing soldering as well?
:22 what since the stroke? 22 A. Tim sure | did, yeah,
(23 A. No. 23 QO. Did you ever wear any protective
24 QO. When did you stop running thal 24 equipment when you were doing welding or
25 much’? 25 soldering?

32 (Pages 277 - 280)
Priority-One Court Reporting Services Inc, ~ A Veritext Company
718-983-1234
wh a oO

ho bom fiom np :
fn

ah

PRIORITY ONE REPORTING (718) 983-1234

Pape 23}

>

Yeah, Tused a mask.

How about gloves?

Yeah, Tused gloves, yeah.

» The you use gloves when you were
Iding,?

A. Yeah.

GO. Do you know whether those gloves
contained asbestos?

A. Na, I don't

Q. Do you know who made them?

A, No. Ejust wore them.

Q. Other than ithe feft knee
replacement, Lhe arthroscopic surgery on
your Tht knee, the back surgery, the
iwo carolid artery surgeries, the
radioactive seed implantation following
your prostate canger chagnosis, your hand
surgery and dhe surgery you had on your
tung following: your lung gancer

rae
na

O>s

Ww

CG

diagmasis, have vont ever had any other
surgeries during your lifetime that you
wan presently recall’?

A. Lhad surgery on my arm
(indicaling),

Q Indieating your lel arm’?

 

Rob BR bo PB

i Poe <

om

Page 282

A. Yeah,

Q. Why did you have surgery on your
lett arm’?

A. Linipped on the stairs and |
brake off the tendon going from my elbow
do my shoulders.

QO. How Jong ago did you do (hal?

A, Oh, that was quite a while,
about fificen years aga. | couldn't hold
my arm up, it would fall dawn.

GQ. Where did you have that surgery
performed’?

A, don't know.

QO. Do you remember the name af the
doctor that performed that surgery?

A. Lalways put my ann and this
tendon waa broke, il’y all messed up.

GO. De you have any limitation in
the mability af your lef arm?

A. Not really, i's not bad, iL

just dalls dawn, Howauld fall dawn when
Adhda't have the surgery, | forgal
all --

©) You dost some strength in your
left are?

Prioritty-One Court Reporting Services Inc.

a”

1Y
20)
2]
22
23

2d
25

 

1
11
42

13
“14
:15
16
17
18
19
20
OT
29
23
ld
25

Page 283 |
A. Nota lot.
QO. How long were you lospitatized

following that surgery?

A. Oh, only about a weck.

Q. Any other surgeries that you can
recall?

A. No, I think that’s enough,
Probably dia up a few more if you want.

QO. Fust what you recall) Nothing ;
else you can recall?
A. No. ;
MR. FINLITY: Just what you
remember.
A. No.

@. De you derive any monihly income
from any olhicr investment sources trom
stocks a bonds or annuities or anything
like: that?

A. No.

@. Have you ever been a member of
any other union olher thar dhe WEA when
you were a member of the New York Cily
Fire Department?

A. Yeu, il was literally a sheel.
metal union there that | got on,

Pape: 284
Q. Right but you said that wasn't
really a uimign,
A. No, i wasn'l, ihwas a fugagi.

one.
QO. di wasr’'i an official union,
A. No. dl was heavy hitters, jus

colleed the money, you know,
QO. You didn't go lo any meetings
other than «©

AL Na.

Q. os them hitting you wp Por
money?

A. Butwe had to, otherwise we jel

strong armed,

QQ. You dold me carlicr you were
fariiliar with the name Johns-Manville,
wilh what do you associate that mame?

A. Jotins-Manville?

2 JohnssManville.
A. t's insatlation.
O. Do you think you ever worked

either directly wilh or around any
insulation producls mama laolured by
Johns-Marnville over ihe course af your
career?

33 (Pages 281 - 284)
A Verttexl Company

718-983-1234
10
11
12
143
td
15
| 16
117
18
119
20

 

a
oo

—
—

12
13
-14
15
16
17
‘18
19
me
2]
22
23
24
25

PRIORITY ONT REPOR FING (718) 983-1234

Pape 245
A. Qh, yeah, I'm guite sure.
©. And you think that contnbutea
to your overall exposure to asbestos?
A. Tpuess so. Johns-Manville was

very popular. 5
Q. Are you familiar with a company 6
or entity known as Babcock and Wilcox? 7
A. Na. a
O. Are you famittar with a company 9
orentiy known as Combustion 10
Ungineering? iV]
A. Wo. 12
Q. Ate you familiar with a company 13
orentily known as Harbison Walker? 14
A. No. 115
©. How aboul NARCO or North 16
American Refractorics? il?
A. Neither, neither, 18
MR. FINLEY: What was (hal? “19

A. Neither one. | 20)

MR. WARSHAUER: Sir, I'm going to
look over all my roles, those are alt
the questions 7 have for you right now,
Timay have seme additional questions far
you a Hite later on afler your

Puge 237 ;
‘The same rules apply. H you --
A. Yeah,
Q.  1'tr jusl going to ask you to let
me finish my questions before you give me
your answers. If you don't understand
anything thal -- some of ny questions,
just lelime know, | will try to rephrase
them.
A. Okay.
GQ. ‘Thank you.
A. Where are you from, Weitz and
Luxenberg?
©. Aaronson, Rappaport, einstein
and Deutsch,
MR. FINLEY: I'm Weitz and
Luxenberg,
THE WITNESS: Oh, that’s right.
MR. FINLEY: Your lawyers.
©. Mr, Brown, you testified that
you were -- while vou were a firefighter,
you were pulled out of several fires for
smoke inhalation; is that correct?
A. Yeah, yeah.
Q. Hew many times did that occur?
A. [would sav roughly three tirnes

 

 

Pape ARG :
allomey asks you same questions. :
THE WITNESS: Don't knock yourself

out

MR. WARSHAUER: FI try nol lo,

Von going Co slop aside now and see iP
sone of the olfer allormeys in this roorn
have some additional questions --
THE WITNESS: Allright,
MR. WARSHAUER: «= for you. |
thank you very much for your lime over
the last lwo cays.
THE WEPNESS: ‘Thank you.
MR. PINLEY: Anybody in the room? |
MR. LARANCUERNT: Yes, J have some!
CLC LTOTLS.
CROSS-EXAMINATION
BY MR. LARANCUENT;

©. Good aflemoon, Mr, Brown, My
name is Thanoy Lope. Larancuent, (1m
with the firtn of Aaronson, Rappaport,
Feinstein and Deutseh,

lin going ta be asking you some

Follow-up qucstions regarding some of the
automotive work Lhat you did while you
were (a the fire department.

PI bob ba
-

:13

14

Ws

wooo

an
-=2

= in Po

al

_
Page 228 |
at least. They pull that -- sometimes |
you throw up before you get pulled oul,
sometimes you just throw up and watk ant.
©, On those three occasions that
that happened, how many times -- were you
unconscious during any of diese Limes?
A. No, no.
Q. Tow many times did you throw up?
A. Overall, then T went back and
tought the fire.
Q.  Atter you were pulled up, did
you ever have to go to an infirmary or a
clinic --
A. No.
QO. -- to get treatment?
A. Na, I didn't pass out or
aything but I got -- just fed stoke, if
happens that you throw up.
@. So, during the time that you had
amloke inhalation, you were inhaling the
smoke {ram the fire into your lings,
correct?
A. Yeah.
Q). Were vou wearing a mask?
A. Naot at that time,

 

34 (Pages 285 - 288)

Priority-One Court Reporting Services Inc. -— A Verttext Company
718-983-1234
e
mo oe ot kw bs

—
—

—
bo

 

bo ee ee
Dw oo 69 oN GA el

ba ee

boa be ba ba ba
Lea

La

=

10
an

12
13
ltd
15
[6
17
18
19

to bo he bo ho ba
hehe

PRIORITY ONE REPORTING (718) 983-1234

Pape 289 |

(. During your career did vou wear
a mask when you were fighting fires?

A. Gh, yeah.

Q. Did you always wear a mask?

A. Yeah. Well, not all the time,
no, no. A lot of times when we were
first, we didn't taice the time to put on
a mask, we just ran in and the second we
realized, we put on a mask.

Q. So, how often would you say that
you would go inte a fire without wearing
a mask?

A. Pretty often, pretty often.

Tirst engine company would go in without
the mask and that would happen with every
alarm. And we'd get the oi! burner

fires, oi ignition where there was no

fire but smoke, only smoke down there.

QO. At any tune during your career
when you were fiehting these fires, did
vou ever have to break down walls or
ceilings?

A. Yeah.

QO. Tlow many times did that occur?

A. Tdon't know. T remember

td

Page 290) |

breaking down a wall on Flatbush Avenue,
Adlantic Avene. II was an A&P ora
supermurket, iL was burl aver a privan
down in Red flook, the wall was & fel
thick.

GO. And what tool did you use to
break thal wall dawn’?

A. A siedee and we had four men on
the other side that we had to vet out, we
lost Lhree of therm f think.

QO. Do vou remember what decade you
did that?

A. Oh, that was very carly in try
Career.

QO. So, il would have beer the carly
6087

A. Tarly 608 or 70s.

GQ. Now, Pau to say thal dat
building was an older building?

A. Well, it was like T satd on
Tlatbush Averuc and closer lo the water
andl th was truult, it was built aver --
the A&P supermarket, i was bull over a
prison. And, you know, that's what
happened, all the big machinery,

Priority-One Court Reporting Services Inc,

tS
16
17
18
19

)
10
1

42
13
i 14

15
16

17

18
49
20)
3

cra

722

723
ed

“25

Vaya 29]
refrigerator anc everyvibing, afler (he
fire is burning on and you couldn't find
the fire, afler the fre was burning
underneath, the weight finally got to the }
floor and fell through the Moor so it
took three or four firefighters,

OQ. Twant to ask you some questions :
about your testimony regarding the Ford
van that you had while you were at the
fire depariment. |

A. The Ford van? |

GQ. Yes, the Ford van. You owned a
Ford van while vou +« |

A. Oh, the Ford van, ves.

Q. Now, you testified that you
performed about 30 brake jobs on this
vari?

A. Yeah.

Q. And that was over a period of
iwelve years that you --

A. Probably, yeah.

Q. So, you were performing two to
three brake jobs per year on this van?

A. Yoh.

QO. Is there any reason why you were
Pape 202
perlomung so many brake jobs on that
van’?

A. Iwas heavy on the brake pedal!
and the weigiits | carried were average
2,000 pounds, maybe more. And going from
the job ta the buildings where we would
pulon the roof, vou know, it was tough
going up hills and down, tough on the
brakes, ‘The van | had was a standard
clutch and | used to use that to help
brake.

Q. Now, on (hose two to three brake
jobs thal you were doing on that van per
year, were you sometimes fust replacing
the front or rear brakes or did you
always replace all four brakes?

A. All ‘our brakes. [f the ones
were bad, J pull off the drum and T look
alifand iil was thin, you know, no
Tibbon showing or anything, | would put
it hack.

@. And this Ford van had drum
brakes in the front and in the rear’?

A. Yeah.

O. Now, you purchased this van,

35 (Pages 289 - 292)
A Veriltext Company

718-983-1234
Lb

hae oe

Sos Ro

$5 hd Po pa pa

r-
!

(). Did you usually or always usc

loslified that you also performed ¢luleh
jobs on this Tord van, correct?

A. Yeah.

. Can vou give me an estimate of
how miaity ines you performed a ¢haleh
job?

Not all that much, not clutch --

bo

Paper 295
when vou first purchased iL iL was a used
van, correct’? !

A. Yes. |
Q. The very first. time you |
performed a brake jab on that van, were |
you able to tell what the manufacturer of
the brakes that you were removing?
A. No, 1 don't think, 1 don't think
T could tell what it was,
Q. And did you always use Bendix
replacement brakes?
A. Yeah, usually.
Q. When you say usually did you usc
any other brakes?
A. Well, because it was disk
brakes, we'd go to automotive stores and
we would casily get them. Go to one
automotive siore right off Hamilton
Avenue and ask for Bendix. HD had to
wail a day, T'd wait a day, | always
liked to keep the same brakes.
©). Tjust want to clarify. You
said that you usually used Bendix. |
A. Yeah.

 

Page 294 |

Bendix’?

A, t would say -- well, I was at :
the sare firchouse all the tume and |
donght iy stuff at the same store. J
always used it, T always know that always
or never what should be used or should
nal be used.

QO. So, ifthe stare where you used
logo arid buy the Bendix brakes, if they
didi't have them available what other
manufacturer of brakes would you usc’?

A. Well, Tcould wait. I don't
know if you know Red Hook but there's a
lal of automotive stores out there, you
could always got them, so I'd po to the
nexi store. | never had trouble getting
Bendix brakes.

QO. Now, Mr. Brown, you also

A.

 

SOs TN le lw BO

9
i
1]
12
13
14
15
1h
17
18
19
20)
2]
23
23
ad

25

=

13

19

PRIORITY ONE REPORTING (718) 983-1234

 

Page 205 |
what's the other thing | was working on’

GQ. You were just talking about
brakes,

A. Yeah.

@. Which you said you performed two !
to three times per year. |

A. We're talking about eluleh or |
brakes? /

@. Now for the clutches do you know |
how many times you performed those over
the twelve year period that you had that |
van?

A. Oh, I didn't do as many clutches
as I did brakes.

@. Did you do a clutch job once
every couple of years?

MR. WARSITAVER: Objection.

A. Oh, yeah, easy. The clutch used
to po on that too. Te had a hard time
getting -- I don't know what kind of
clutch he used but Thad to go to a
special place to bry the clutch plate.

Q. Where did you po and purchase --
where did you purchase your clutch parts?

A. Idon't know, there was a place

 

Paper 296
on 86th Street.

 

QO. De you recall the name of the
store, --
A. No.
QQ. -- of the parts store?

A. Wo. That was quite a while ago
now.

Q. So, you don't recall any -- the
manufacturer of the clutches that you
installed?

A. Nao, no.

Q. IT want to move on to the brake
jobs that you performed or assisted with
for your feHow firefighters,

A. Tihink it was a double name
cluich, two names they had. I can't,
can't see what was on it.

. Twant to move on to the brake
jobs you performed on vehicles belonging
io your fellow firefighters. Now, for
the brake jobs that you performed on
those vehicles that belonged to your
fellow firefighters, you weren't able to
tell if the brake, the manufacturer of
the brake that you were removing,

36 (Papes 293 - 296)

 

Priority-Qne Court Reporlimg Services Inc. - A Veritext Company
718-983-1234
 

Page 297 Page 249 :

Y Did the portion of what you did,

9 what brake, what manufacturer of brakes ‘
110 did that include removing the clutch?

40. they were removing?

|
! I correct? (7) firefighters with clutch jobs?
'2 A. No,not really. | don't know if / 2 MR. WARSHAURR: Objection, asked
| 3 1 -- 1 don't remember if | could sce on 3 and answered.
| 4 the brake pad, the name of it, | don't i 4 A. Tdon't know. You can po over,
| 5 know.  $ help them pul on one or two nuts, if |
| 6 ©. Now, what about for the brake ; © would take ten minutes, that's all they
| 7 jobs that other firefighters around you 7 needed to get on the drum. I's all
& were performing, were you able lo tell | 8 various Grries.
I
1
I

 

 

‘EL A. Gh, no, I don't know. ‘11 A, Sometimes.
[2 Q. Fair to say that you also don't (120 Q. On those occasions where you
/ 13 know the manufacturer of the brakes that (13 helped your fellow firefighters remove a
‘140 the other firefighters around you were | 14 clutch, were you able to tell the make, !
(15 installing? 15 brand or manufacturer of the cluteh’?
16 A. Wo,T puess not. They were in | 16 MR, WARSHAUER: Objection, asked,
17 the sane neighborhood as the firehouse 17 and answered,
18 though. (18 A. ‘Phe clutch would be removed and :
i 19 QO. Now, I'm referring to the -- you :19 | wouldn't see what it was because he
/ 20) said in the firehouse there would be 20) took il out, :
21 other firefighters performing automotive 124 MR, LARANCUENT. Mr. Brown, thank
22 repair work around you, correct’ 22 you. “Phose are all the questions | have
23 A. Not in the firehouse, in an :23 for now, I'm going (o review my notes
24 alley. i 2a but for now those are all the ones I
25  (. Inan alley, was that next to 125 have, Thank you.
Traps: 298 Tage 300 |
; 1 the firehouse? 7 THE WITNESS: [have more if you
: 2 A. Yoah, ' 2 want.
a) 0. Now, would you be around other a) MR, LARANCUENT: Thank you.
4 firefighters as they would be doing brake 4 MR. FINLEY: Does anybody else in |
i § jobs? ° 5 the roam bave questions’?
6 A. Yeah, 1 guess so, veah, veah. 6 (No verbal response given) |
| 7 Q But vouw're not able to tell the 7 MR. FINLEY: Does anybody on the
| & manufacturer of the brakes -- a: phone have any questions?
| 4 A. No. 7g (No verbal response piven)
| 10 QQ. -- that they were putting in’? 210 MR, FINLEY: Why don't we take
| 1 A. No. ButI presumed that they WW five minutes, Im zoing to check in with
(12 were Bendix because we always wentto tie 12 him and figure out. what we're doing, ;
13 same store with the one rig. :13 (Whercupan, at 2:2] P.M. a shart
'|4 QO. But you don't know that, ‘14 recess was taken}
18) correct? 15 (Back on the record at 2:34 P.M.)
- t6 A. No. T mean, I used to go to the : lo MR. FINLEY: This is plaintiff's
/ +7 store with them and everything, buy the (1? counsel, Patrick Finley. [t is |
‘78 paris. T don't know if] physically seen 1k approximately 2:34. After speaking with !
“19 the Bendix brake come in, go out. “19 my client he is unable to continue
120 Q. Now, you testified that you also 24) Lestilying today, We are going to |
21 helped your fellow firefighters with 2] adjoum for the afemoon and will be
22 clutch jobs, correct’? “22 back al 0:00 A.M, tomorrow. Thank you,
33 A. Yes. 23 (Whereupon, a6 2:34 2M., the
‘2400S. Can you give me an estimate of 240 examination of this wilness was
°25 how many times you helped your fellaw 250 adjourned.)

 

37 (Pages 297 - 300)

Priortty-One Court Reporting Services Inc. -- A Verilext Company
718-983-1234
 

, oe

25

PRIORITY ONE REPORTING (718) 983-1234

Page 301 |
WITNLSS CERTIFICATION |
|
|

ihave read the foregoing trangeript of
my testimony and find it to be truce and
accurate to the best of my knowledge and
belief.

FREDERICK, G, BROWN

Subseribedt and swom to
before nc on this

day af

 

 

Nolary Public

 

Page 302 |
INDEX TO TESTIMONY

EXAMINATION BY PAGE LINE

Continued Dircel Examination 163 8
by Mr, Warshauer
Crogs-Examination BRO 1G

by Mr. Larancuent

 

Priority-One Court Reporlng Services Inc.

17

bee ee
ww be wt oo

bo bo ba

 

: 7 RRFGHE ME PUES.

Page 303 |
CHR TIFICATION

1, CHERYL F. SOLOMON, a Stenotype
Shorthand Reporter and Notary Public within
and lor (he Stale of New York, do hereby
certify that the within Continued
Fxamination Refore Vrial of FREDERICK (1,
BROWN was held before me and T faithfully
and impartially recorded stenagraphically
the questions, answers unl colloquy.

I further cerlify that after said
examination was recorded stenopraphically by
mg, i was reduced ta Lypewriling under my
supervision, and Thereby submit that the
within contents of said examination ure true
and uceurale to the best of my ability.

t further certify that Lam nota
relalive of nor an alormey lor any of
the parties connected with the aforesaid
examination, nor otherwise interested in
the feslimeny ol lhe walness.

CHERYL F. SOLOMON - !

 

LERATA SHEET
Prin ity-Cnus Chur t Bugpgadingy! Va ings
TEES [294
ASSICHMENT MO Tl 274596
CAST MAMI: Wrown, Mrederick vo Astestis
DAE E OF DEPOSICIOGM. Livan?
WITHERS MAME: Prdiiigk Gi Aiwa

Pape: 30d

PAGEALIGH(C EY CHARI BEASOM
‘ t é
f / f
é f i
sence oe f
i f

 

Trederick G Drown
(Notary net required in Cnliternin}
SURSCRIBED ANTE SWORKR Cy
DAY

OF 22018

NOTARY PUBLIC
APY COMMISION EXTIRES

38 (Pages 301 - 304)
A Verileat Company

718-983-1234
[& - 81]

& = 158:2,6,11,15

 

[58:19 159:1,5.9 1405. 160:7 2002 236:6.7
159.10.14.19 150 158:16 2012 60:23
ata rey 1G 30255 | 61:1:
POOsT, TE 16lt 163 302:3 / 2017 157-9 252:12 |
! a “27 171:18,23 | 2641 301-14
07039 156:24 97th «160:13 ' 2018 304:22
| 07733 £60:17 18 177419813) | 202-175:23
07962-2075 161:2 1818 159:11 210 176:21:177:2
! 1 19 193:24 2137 160517
1,000 21317 190198-17 156:17 | 2260 156:23
ang.ag 19103 159:11 23rd 58:20
! 25 176:15 178:12

| EQ) 233:25,25
| -278:16,17
100 233:24
HOOT 159:3
| £0003 158:4
19004 158221
| 10005-2407 159:7
E0006 160:3
£0016 158:13
» £99221
10017 160:13
10022 158:8
10038 158:17
105 159:16
E0601 160:21
10:00 300:22
10:23) 157:10
1100 158:8
446 159:24
11747) 159217
14:27) 231212
Vd:44 23114
42 278:16,17
12/20/2017 304:3

1941) 192:12,17

 

1300 161:2
137. 159:2

193:6,10 194:9
195:1 197:6

1953 170:9178:5
| 249:11 |
1955 194119

1986 168:20
11959 200:22

: 1960s 194:19
° 964) 200:23

1970s 210:22 |
1978 178216 18122
1980s
1984
1982
1985
1989

153_274:17,

2 160:2200:23

181:7 182:23
182:24
240:22,23
L70:18
183:25
184:1,11
252:14 273:9 |
2735:9

2

2:34 300:15,18,23

303
3100 159:11
3201 263:19
a8

©2000 237:1,5 252:4 | 44 159-6

252:7,11

178:21,22 198-14
235:14 273:14
25th 159:2
2744596 157225
27th = 159:21
28 223.22
286 302:5
290) [56:23 160:17
2:2f 300:13

3

30 213-12 214:14

238:23 243-7
29116
159:16

160:17
4

400 160:7

[92-1 94:14
19711 198:15

8 239517 2404

50
500 213:16,17
508

53
155 170:13
| 56

“Sth 159:2

78
. 718-983-1234

-§ 290:4 302:3

Page |

5

193:16

[60:21 |
80s 170:6177:12 |
201:10 202:25

178:6

170:13 176:16
176:19,23

 

6

G0) 240213 276:10
- 600
60s

158:12,16
199: 5 290:16
290-17

. 62 252116
62269
° 63) -276:10

160:7

o30 L60:13
o3rd L96:4
64 276:10
ooh 196:1
Oth 158:3_
7
7 248-16
700 1458:3
70s  290:17
146:25

304:2 _
8

 

2,000 292:5 hoa 10 1 By 158-9
3 : - 80° 158:20
12:33: 274:15 194:18196:21 gag 96-1 $1 16021
(th 159.21 247:7,14 269:5,12
| 275:15

Priority-One Court Reporting Services Ine, - A Veritext Campany

718-983-1234
[82 - asbestos}

| 82 183:15,23
85° 184:12
/ 850 158:8
86 184:12
| 86th 296:1

89 236:21,23

252:17
9

9,000 245:17
90 233-22 240:13
| 240:15

908 237:4276:1.4
276:7
95 237:1
983-1234
9th 170:9

156:25

 

a
a&p 290:2,23

am. 231:12,14
300:22
anronson 138:11]

286:20 287:13

‘ability 303:16

able 175:9181:33

| (82:13 231216

| PAT74 27449

| 275:13 278:21
279:4293:6
296:23 297:8

» 29877 299-14

absolutely 237:1

abused 228-19

acceptable 164:8

: accumulation
27715

accurate 301:6
30)3:16

i aetive 278:13

activity 275:20

276:20 278:11

 

| aro

| ahead
- shoved
‘ailments 249:14

alr

age

additional 163:2]
265:24 286:7
address 234:9,12
234.2324
aditya 270:4
adjourn = 300:21
adjourned 300:25
admitted 26)]:17
adult 247:2
advice = 229°:2
advise 186:10

i affirmative 246:25 |

198:9
303:19
280/18

afford
aforesaid
afternoon
300:21 :
176:21177:2 |
194:18 277:1
166:13,15
194:12 235:15
236:24 252-22
259:13 260:21
262:9,9 26371 4,22
263:25 264:15,16
265.11 268:23
279) 242:7,9
29626
apree
agrecd
12:18
250:25
264:2,3

17716
162:8,13

250:3,18 251:3
252:10 253:2
1359:10 173:19
174:7 1 75:14
200:14,15,21
20122 202:8,17
203:9 204:21
217:9,11 238:5,8

- allow
' aHowed

' ANSWers

‘ anybody

244:4.9.10,13
248:6 249:34
25:4

alarm 289:16
alcohol 246:10,13
248:24 249:3
alcoholic 246:10
246:20
alexandra 159:3
alive 197:2 239:6

‘alleging 274:4

alley 190:17

297-2425
164:12
[70:18
171:4,19 172:4
175 ;24

alongside 229:3
‘alternator 214:22
223.90
aluminum 279:25

amchem 159:20

american 160:6

285:17

anchor 177:24

-andrew = 159:17
163:14
anpiolitla (59:7

annoying § 264:17
annuities 283317 |
answer = [64:6,8,14 |

234:3 240;23

: answered 299:3

299:17

164:9,17
287:5 303310

anthony 269:19

- anticipation

169:12
196:15
94:19 227:2

| anyway

Page 2

271:18 286:13

3004.7
anymore
239-6

236:4

169:23

: applies 156:15

: #reas

apply 287:1
appointment
270:13,18
appropriate
162:16
approximate
220:24
approximately
157.10 182:23
L94:13 247°6
252:16 300218
area 229:15
168:10

-arm = 281:23,25

| 282:3,10,16,19,25
' armed :
: arteries
artery

284.14
167:2,17
254:14
26]:25 262:22
281:15
arthroscopic
253:20,23 254:10
259;20 260:7, 16
2/3.:18 281113
asbestos = 156:4
187:25 188:5
191:14,20.24
197:10 202:10
204:23 208:1
212:17,25 216:25
219:17 223:9,12
243:23 244:24
245:8,13,16,25
2467245 274-4
279:20 28158

Priority-One Court Reporting Services Inc. - A Veritext Company
718-983-1234
[asbestes - body]

285:3 304:3
ashestasis 267:17
aside 286:5
asked 189:6
i 255:16 257:18
299:2,16
‘asking 175:5

186:15,23 245:22

272:8% 286/22
asks 286:1]
assigament 304:2
assist 214:22

229.47 226:6

237-821
assisted 215:1

221217 223:1,5

225:6 226:13,19

22.7.7 2284

297117 296013
assisting 191-1]

221:24 223:23

227:23 228:23
associate 284:17
associated = 245:7
assuming 239:10
i asthma 257:9
‘atlantic 258:4,20

290:2
attached 259:12
attack 245:17,18

255:19 256:)

257:19,24
atiaeks 255:25
attention 266:2
attorney 162:22

B85:19 [88:1]

286:1 303:18

|
1
1
|
|
‘

: attorneys [56:3,7
158:12,16,20

159:1,6,10,15,20
160:1,6,12,16,26

l6l:1 162:2,19

163:20 286:6
attribute 276:13
attributed 276:19
/ aurora 158:7
autharity 270:15

‘auto 191:10

| 225:22

| automatic 266:18

: automobiles
188:19

220):4,7 286:24
293:16,18 294:14

;  297:21

-available 294:10

have 156:23

avenue 157:5
(58:8,12 160:13
161:2 170:9,145
225:17 230:13
235:3,4,9,10,11,12
235:14 238:18,20
238-22 258:4,20
263:21 290:1,2,21
293219

average 169:7
— 27816 292-4
-aware 278:5

| automotive 212:22 ;
i
I

~b 163:1 196:18
-babcock 285:7
back 168:4 175:13
| 186:11 202:17
203:2 214:5,7
216:18 231:10,14
231:15 234:1,7
236:6,7 239:19,22
240:7,22,25
242:12 248:24

barry
_ base

: bases
: basic

. beer

253:19 254:1.5,11

Page 3

26274

260:19,25 261:10 "belonged 296722

26b:21 274: 17,18
277:4 28114
288:9 292721
300:15,22

276:24 282:20
292:18

- ballpark 262:8

bang 238:6
bankrupt 274:3

‘ bankruptey 274:3

274:8
160: 1
174:7,17
1 74:23
174:6,14
basically 222:3
226:4 227:18
22972 230051
241:9

‘basis 248:21

26128

battery 258:25

‘bay 193219 197-7
‘beach 272:23
ped 250:8,24
251:2
, 246:16 247:6
— -247:8,15 248:1,9
248:20
beers 246:2]
began 166:23
273:16
beginning 180:1
behalf 274;2
belief 301:7
believe = 167:1

191:9 197:5 202:6

204219 207:23

250:7,13,14 251:6

 

| berkon
! best 172:3.177:18

2 hetter
beverages 246:11
big 197:20 290:25
biltrite
bird
_ bishap

! belonging 296;19
‘belt 258:6,11
belts 190:11

1OS:15 201:23

bad 244:19 275:16 | 204:12 207:16

211:15 222:13

| bendix 220:17

225:14 293:10,19
293:23 294:1,9,17 |
298:12,19

160:

{78:11 184.9
235:16,19 243:10
2607:13 275:5
301:6 303516
250214

160:6
160:16

60:18
2354:1 239:19

240722

bit) 236:8 244:1
' bite
| blackiner
blades 241:18,20
: blau
‘blocks 235:5
: blaod
blow 217:8
: blower
 phints
body 190:23 202:1 —

[83:5
158:16

159:19
165:8 167:7

217:4
184:21,22

202:2,4 204:15
20719 21:18
222:16

 

Prigrity-One Court Reporting Services Inc. -— A Veritext Company
778-983-1234
[bolt - cars]

bolt 229:5

bolts 227:13

bonds 23:17

bore [59:15

born 249:9

| borough 23576

_ borrow 194:24

bother 276:12

bought 193:15,17

| 193:21,22 221:7

| 225:7,11 230218

| 23817 294:4

boulevard = 272:23

bowls 181:16

— -186:2,4 275:3

box 194:22

bradley 158:15
160:18

brake 212:25

— -213:2,7,9 24411]
214:15,17,23
215:10,19,21,25
216:22 219:7
220:16,24 223:18

223:24 243:8.9,18 |

291:16,23 292:1,3
292:11,12 293:5
296:12,18,21,24
296:25 297:4,6,9

| 208-4,19

brakes 191:16

| 943:14.215:22
2£6:9,13 217:1,6
217:15,16 223:11
224:2,7,16 225:]

225:10,14 226:1.4 -
292:9,15,16,17,23 |

293:7,11,14,16,21
294:9,11,17 295:3
295:8 14 297:9.13
298:8

Page 4

 

brand 168:23

| 184:18 220:19
240:17 246:17

| 299215

| brands

| 238:17

break = 164:20

1 72:8 231:8,10,16

| 246:6 257.23

| 274:13,18 289:21

29057

| breaking 290:1

_breaks = 164:23

17

breathe 280:20

breathing 266:4

breezy = 196:25

brian 160:14

brief 175:14

briefly 168:12

| 213:25

bring 216:18

‘broad 158:20

op roadway 158:3

158:16

broke 282:5,17

broken 246:7

“bronchilis 257:16

'brookkyn = 170:10
170: 16 171:18,18
171:22 172:6
176:6 182:12
203:16 220:11
229:15 232:11

179:3,18

233:5 235:7 241:5 _

258:5,6,10,18,21
258:24 26011
263:19,21 267:9
‘brooks 160:2
‘brown 156:10,16
'  $63:10 176:7

 

232:2,7 241:5
286:18 28719
294:18 299:2]
301:10 303:8
304:3,4,20
brush 217:2,3,5
244-6
buba 159:9
buick 198:12,21
199:4,16,19
200:12,18,25
201:6 202:7,14
203:4,13 204:20
buick's 192:16,17
193:7 197:14,15
205:2
building 290:19
290:19
buildings 2.92:6
built 290:3,22,22
290223

 

bumming 179:20
bump = 242:7
‘bunch 179:18
| burned 228:14
burner 289:16
burning 280:4
— 299:2,3
business 226:16
— 239:10
buy 174:2 294.9
© 295:22 2O8:17
bw 158:7

c

e 158:1 163:1
calendar 270:16
california 304:21
-eall 240:12 25151
callbacks 236:13
called = 157:2
220:25 232:6

captain
- captioned
car

career
careful

carn
- carotid

cars

25715

‘calks 234519
: canada
:eucer 254:20,25

159:2

255:3,5,13,14
263:2,7 264:21
265:7,10,15
266:15 267:2,21
267:25 268:6
273:3 281:17,19
182:9,10
Ia%3
193:15 194:2
19492222 24
198:10 201:13
203:20 206;22
207:5,8,11,14,17
207:20 216:15
PIR 25 293:13,16
224:9

: care 248:23

270:15

284:25

289:1,19 290:14
246:3

158:9
167:2,17

254013 261:25

262122 281515

carpal 256:7
_ carpenter
carried 292:4
| Carry

lolsk

213:16,18
232:20,24

188:18 189:3
190:19 19272
196:5,6,9 201:4
203:) 206:4,25
207121 216:2
22311414 226:16

Priority-One Court Reporting Services Inc. A Verntext Company
718-983-1234
[case - component]

! cause 163518 304:3

east 280:3

eat 266:6

| caught 276:23,24

‘caused 191:13,23

| 197-9 202:9
204:22 207:25
212:11,16 216:23
243:22 267:22
268:1

ceilings 289:22

cement 239:17

240: 1
center 263:9
i certuinteed = 159:20 |
certification 162:4

'  301:1 303:1

certify § 303:6,11

| 303:17

2 cessation

| 185:12

|chance 168:11

‘change 175:16

© 190:5,7,9 195:1,9
195:12,15 201:13
201:20,23 204:3,9
207:4,7,10,13,16

| 214:7,10,21 216:9 -

| 222:4,7,10,12,19

| -224:16 22671
228:14 276:14

— -304:5

/ Changed = 19(0):2

95:4 201:14,15
204:6 21 1:13, 15
211:24 215:25
216:13 224:6
225:20,21,23
228:10 244:19
277:17,21

180: 10)

‘charge 162:22
icheck 300-11.

| chronic

: cigarettes

cigars

changing [89:25
224:2 228:5,23
229: 1,7

channel 227:18

characterized
231:22

checkup 269:13

checkups 269:14

chemotherapy
264:19 268:5 ;
cheryl 157:6 303:3 |
303:24
chesterfickd
178:25
child § 249:15,20
children 237:11
237:24
cholesteral 165:12
256:25

169:1

257:15

church 235:3,4,9
235;10,13
cifuentes 160;14
cigar 184:16,23

cigarette 185:16

146:6 267:22
268:1

169:7
173:22,25 176:14
179:1,23,23
10:23 181:2
1$2:2 185:15
186:10)
180:13,16
180:19,20,22
181:3 183:9,10,11
183:16,58,25

184:3,10,19 185:2 coffee 175:12

185-825 1869

 

cily

| cleaned 254:15
‘cleaning 217:1

client 300:19
clinic 258:13
clips 215:14,14

Page 5

244:8,11 268:19 colloquy 303:10
combustion

285210

156:2,4 157:8 coil, 215:14,14
189:18 199:6 cold 180:12,13
205:18 208:9 »  185:8
209:22 283:22 | colds 249:16 250:4

civil, 157:5 | 253:4
i claim = 270;24 coleman 159:14
claims 274:2 163:16
i clarify § 293:22 collcagues 182:2
_ clean 217:3,6 collect 284:7

|

|

244:3 -come 187:25 188:5
cleaver 160:2 191:14,24 197:9
clerk = 162:14 202:9 204:22

20725 212:52,16
| 214:4,7 216:24
| 220:20 231:10

lose 180:6210:19 | 239:17 249:29
210:20 | 244:24 245-4
closer 290:21 | 277:24 298:19
club 248314 ‘coming 210:15
elatch §=191:16 —— 280:4
226:7,14,20 227:5 | commencing
227:5,8,16,25 © 15710
228:5.9,13,19,20 | commission
228:24 229:1,7,11 | 304:25
229714, 18,2225 ' common 184:25

249216 250:3

253:3 256:13
community 278:6
company 158:7

220:25 232:6

230:2,9,10,18,19
230:25 292:10
294:19,23,25
295:7,15,18,21,22
295-24 296:16
298:22 299:1,10

Priority-One Court Reporting Services Inc. — A Veritext Company
718-983-1234

 

285:6,9,13 289:14

: 299-14 1518 compensation
clutches 189:21 270:24
——- 22351) 22816 -complain 273:15 |
230:6,11 295:9,13 | component 191-25 |
296:9 -208:2 212:18 :
216:25 223°8
243:23
{compressed - defendant] Pape 6

 

 

 

“compressed “244:4 | 274:19 300219 © 29312 294:20 d
condition 226:17 continued 163:8  297:1,22298:15 gs erg 46a
© 256:20,24 257:15 | 173:18 $74:17 | 298:22 : daily 246:10
267:16 273:3 | 187:5,12 30233 | cough 226:11 248-2
276:14,18,18 ! 303:6 | ! coughed 180:5 “damn 262:11
27717 _ contraction 256:9 | coughing 169:24 . dangerous 445-13
/e¢oney 258:22,23 contributed 285:2 )  180:5,7 183:4,5 age y
_ confused 165:19 | control 248:22 counsel 300:17 dap 15820
1ha- . -aling - . ue 4 :
sg Oe cman aT oun PES, dg 1890
ae “ “eo ‘ dasKkal 159:1
| connected 303519 | 268:3 199:21 date 178:4 251-2]
: connection 232:] | convertible 192:20 couple § 193:] ( 974-8 3043
238:2 239:14 | 193-7 L99:19 - 227:13 248:14 | daughter 166:10
: 243:2,16 — 205:4,7,17 206:14 269:9 275:16 | 237:15,24 262511
conscientious 207.4,24 295:16 | david 160:22
TAS cook 158:19 course 64:21 day 169:7,14,21
consistent 247:1 coors 246:19 187:21 188:1,6 160-93 17512
constellation Secapd = 256724 244:25 284.24 | $8117 185-2
© 1721425 cops 25101 court 156:1,22 : 8716 AE
‘consumed 247:5 copy 162:20 © 16212 250:21,.25 | 439.4 949-43
248-20 -corp 159:10,16 © 30421 | FAG} DATE
consumer 246:10 correct 168216 cover [68:11  948-9995-3
consuming 247:8 169:18 173720 covering 240914 0 [  aag, 16,18 279:16
247:15 184:3,21 182:5,15  eplr 162:15,16 --293:20.20 301:14
consumption 1$2:25 183:13,t6 crafts 19427 304-09
248345 187-6 {88:22 -erismali 268:20,24 day's 276:7
contact 187:25 189:18 193:11 -  269:11 : days 250:9 251:18
© 188:5 191:14,24 198:22 202:14 -erop 273:17 278:14,15.19,20
LOF 10 202: 10 205:4 206:2 . Cross 2866: 16 S025 | 926: | 1
204:22 208: — 218:15 224-2 crosses 235: ead 106
3121721624 2286823034 eullen 1595 a8 ae
343-22 244:24 | 331:23 232:16 : current 273:3 | debris aaa
pa ST BE eee : decade 235:21
‘contained [91720 238:10 243:13 | curtis 158:17 981-94 290-1]
sais DS8I9250C,14 ewe 186-11 236.19 Heeeased 19623
a, mot. roe eee december 157:9
_ containing | 212:17 | 257:19 258:11 3 236,21 248:24 decks 172:17
! 216:25 243:23 | 299.32 | 262:1,18 268:10 deemed 162:15
: contents 303215 | 264:13 265:7 cutting 71:25 defendant 158:12
! continue 163:18 : 271-4,10 273:19  : -158:16,20 159:6
168:8 [85:2] — 274:7,9 275.14 . | 159-10 160:1,6,16
231:17 248:8 | 287722 288-22 . 160-20 161:1

 

Priority-Gne Court Reporting Services Inc. A Verilcxt Company
718-983-1234
[defendants - easily]

Page 7

 

defendants 158:7 | diagnosis 264:20 | document [56:15 drink 246:13,15

159:1,15,20
160:12 163:17

© 188:8 214:9 233.2

‘delicate 237-24

| demands 277:8,13

demeusy 160:8

denise 161:3

dennehey 159:14
163:16

denver 158:7

department
190:15 192:5,14
194:5 195:20
199:3,7 210:2,6,12

—  210:18 224:6

| 236:11,25 273.9

| 275:24 277:9

| 278258 283:23
286:25 291:10
dependent 271517

© 87211

depending 82:16
24:18
- deposition 156:8

157:1,4 167:25
169: 13 188.13
3043
_ilerive
| designated
destroyers

28315

173:9

'deferiorate 273:12 |

- deutsch 158:11
l6ls) 286:21
287:14

device

devices 15:12

diagnosed 249:2
257:11,14 265:7,9
265:14

180:10

I7217 |

265:22 267:3
© 268:6 281:17,20
i die 262:25
different 179:18
187:17,18,20,24
188:13,14 191:22
192:8 221:10
244:23 260:4
270: 1
| differently 221:14
difficulty 177:21
dig 283:8
direct 163:8 302:3
directly 284:22
dirty 171:24
24 1:22
‘discount 174:3
discussion 258-8
disease 249:4
256:13,25
disk 189:7 293:15
disregard = 245:19
_ disregarded
245317
| division
' divita 160:16
‘deecter 166:17,20
-  166:22,24 167:7
186:10,13,14
256:19 259:6,17
26156 263:6
265:14,21 266:14
267:15,24 268:21

263:18

'
i

 

’ doven
dr

169:11 188:12,17
doing = 172:21,22
175:9 1&2:11
£88:18 191:22
214:3 222;]
224:10 228:11]
233:3,14,15 236:1
236:6 276:6
280:21,24 292:13
298:4 300-12
door 197:19,19,21
198:8.8,12,20,23
199:4,16,22,25.25

: drum

200:1,3,9,12,18,25 |

201:6 202:7,14

203:4,13,21

204-20

197:26
228; 20

doors
double
296:15
douglas
274725
downstate
261:2,3
169:9
167:5,8,15
259; 14 262:3
263:10,12 264:2.3
2605:18 266:14,19
267220 268:20,24
269:3,11,19,21
270:4,7 10

271-1622

25816

/ dragged 253:5

268:25 269:2.6,24 |

270:10 278:10
282:15

doctor's 270:12,18

doctors 186:16,19
188:15 269:16

drank [75:1]
247:20 2484

“dried 241-24

249+] ]
242; 14
246:7

dries
drill

 

drums

246:22 248038
drinking 248:1
dripping 277:5

driveway 189:4
210:3,4 212:3
223313

driving 20%:12
drove 203:13,16
drugstore 272:19
272:22
215:22,25
216:3 217:7,8,13
217:16,17,19
29:18,22 299-7
216:20
217:17 244:3

dry 217:2,5

949-1913 244-6
244:13

-due 277:12

d uly

163:3
dust 217;3 244:8
244:12

dusty = 171:24
dykman 159:5

a

e 158:1,1 160:18

l63ch,) 19618
266: 11

Carlier 176:24

199:9 284-55

carly 176:18
[8t:t4 | 82:24
194:19 199:1,5
210: 10 290:13,15
290:17

cusier 238:7

easily 27:20
29317

Priority-One Court Reporting Services Ine. -— A Veritext Company
718-983-1234
jeast - fire| Page

 

 

east. 159:21 161:3 fall 282:10,21 filings 17125
easy 295:18 esqs 159:9160:1 | falls 282:2] | filled 272:18
eaton 161:1 estimate 164:10 | familiar 269:20 | filtered 169:5
effect 162:10 209:1 224:15 —— 284:16 285:6,9,13 | 179:1,22,25
163:24,24 251:23 294722 ‘family 166:20 filters 190:9
eight 166:1 181:18 298224 168:14 186:22 | 195712 201:23
185:5,6 194:16 estimated 214:14 187:1,4,10 268:21 | 204:12 207:13
217:25 218:3,5,17 | europe 203:6 © 268:25 269: | 211:15 222:13
218:21 254:7 everybody 179:20 (far 193:6275:13 | finally 164:20
275:2 179:21 185-23 — father 186:25 180-4 183:21
either 166:10 194:21 227:1 — -239:5,11,11 291:4
191:10 197:6 exact 170:7178:3 | father’s 239:7 financially 271:17
198:7 242:23 : 25:21 favor 246:18 | 271:25
245.4 284222 examination 156:9 | fayored 168:24 find 291:2301:5
elapsed 262.20 157-2 162:4,21 18419 3 fine 164:10
elbow 282:5 163:8 286:16 favorite 179:17 | fingers 256:10

 

elderly 278:5
eleven 259:13
eligible 272:3
eliquis 165:8
emery 159°]

emphysema

25672 |

-employment 245-4 |
| experiencing

ends

) 72:2

energy 276:16

 eDeine

175:23
289:14

_ engineering

 

' errante

285:11
entire

20124
entities 274:3
entity

169; 16

300:24 302:3,3,5
303:7,12,15,20
examined [63:4
exhausted 277:4
existing §217:23
218:24 219:7

229-18
experience 276:3

265:20 266: 1

expires 304:25

| exposed

223:7
27912

exposure 28533
-extended 253:8
_ extinguisher
__172:20

285:7,10,14

equipment 280:24 |

159:19
errata 304:1
esq) 158:4,9,13,17

158:21 159:3,7,12 |

159:17,22 160:3,8 |

160:14,18,22

Priority-One Court Reporting Services Inc. A Veritext Company

(ff (57:6 163:1

| fair

 

F

34)3 3,24
fact 187:4 230/16
290:18 297:12

fairly 24721
faithfully 303:8

 

: fact
' federal
feeling 265:25
feet 290:4

‘ fellows
: felt
- fifteen
‘fighting 289:2,20
figure 300:12
file 270223

' filed
. filing

25ai21 27318
P8714 28817
L37:3

feinstein 1558:11
286121 287:13
fell 246:8 291:5
fellow 174:10,26
176:1 191212
25:1 296:14,20
296723 298:27,25

299:13
189-6
180:8
236:3,5
252:1 282:9
170.9

2743
162:3 274:%

718-983-1234

finished

finley

-fdny 247:9 252:14 | finish 164:13

214:11 21629
287.4

163:19
174:15 231:7
[58:4
165:22 174:5
177.23 178:19
179:6 205:13
218:7 231.4
235:16,19 245:22
246:1 256: 16
257122 D4S8:7
259:9 267:12
274:9,14 283:12
285:19 286:13

287:15,18 300:4,7 |

300:10,16,17

“fire 172:19,20

190:14 192:4,14
194:5 195:20

199:3.6 210:2,6,12

21017 224.6
236:11,25 273:9
275:23 27758
[fire - gary]

| 278:4,8 283:23

| 286-25 288:10,21

: 291:3,10

‘firefighter 205:19

| -205:22 206:1
208:9,12 287:20

: first

| 289:11,18 291:2,3

3 firefighters 191:12 :

215:] 221:18,24
223:5 291:6
296:14,20,23
297:7, 14,21 298:4
»  298:21 299:1,13
‘firehouse 175:24
© 181:24 189:4,10
190:16,20 197:9
199:11,13 212:3
214:19 216:16
220:5,13 243:12
294:3 297:17,20
»  297:23 298:1
: fireman 18b:20
'  184:5 189:12,17
198:22 199:17
200:6,7,8 209:22

224:19 226:1,6,14 -
flu 249:17 250-4

22019 22727
229:6,13 275:14
27714

‘firemen 175:23

> 76:4 214;22
223:18,24 234:16
22513 227:23
228:4.23 229.24

 230:7

: fires 275:16

| 276:24 287:21

© 289°2,17,20

‘firm 160:20

163215 286:20

 

Priority-One Court Reporting Services Inc. ~ A Veritext Campany

: flatbush
‘ floor

flat 233-20 240:10

168:24 169:6
181:5 187:7,9 /
189:15 194:2 |
197:7 199:24 |
200212 212:7
226:18 227:6
234:20 236:16
245:6 251:6,9,13
260:11,14 262:5 |
262:21 273:25,25 |
275:19 289:7,14
293:1,4

five 223:14 229:20 |
238:16 260:9,17
260:21 263:4,24
209-17 274:25
279:2,2,5 300:11

fix 212:8

flashing 239:17,25

240:33 |
290:1,21 |
158:3,20
159:2,21 160313
219:2 291:5,5

243-4

. fiuitt 160:3
- flying 241225

: follow

focus 192:3 223:1
focusing 207:3

216:5 243:24

217:10

| 286:23

‘following 261:10

-  264:5,20 267:2
268:17 275:18

© 28116,19 28313

‘follows 163:4

718-98

foree 162:10

165:25. ~~ fore

[73:19 174:7
175:15 200:14,16
200:22 201:2
202:8,17 203:10
204:21 248:6
249:24 251t:4
ford 158:12
193:11,12,17,22
193:6,7,10 194:8
194: 10,12 19574
197:6,11 198:15
199:1, 10,13 205:1
208:5,14 209210
209:21 210:2,9,21
212:10,16,24
213:3,9,21 214:12
214:15,18 215:19
216:1,6,23 217:24
218:9 220:16
224:20,21 228:10
231:21 232:19,20
243:2,16,24 291:8
291:11,12,13,14
2923:22 294:2()

“foregoing 301:4
: forenoon

1571]

forget 166:10,12

forget 230:20

| 282:92

form

i ferty 229:20

‘fought 288:10

four 167:3 181:12

| 182:23 184:13
196:4 197-19
198:8,12,20,23
199-4, 15,25 20051
200:3,9,11,18,25
201:6 202:7
216:11,12,17

3-234

Page 9

218:2,10,12,14
225:21,23 244:20
248:4 25427
263:24 269: 16
278:15,20 290:8
291:6 292:16,17
fourteen 252:2
fred) 176:7232:2,7 |
241:5 :
frederick 156:10
156216 30810
303:7 304:3,4,20
freeport 171:5
frequented 220:7

 

162:6 164:17 | *

i friends 191:7,1]

| 196:5,8 236:13

| 262:25

front 292:15,23 |

i fugazi 284.3 !

full, 276:7 |

| fumes 279:13 !

© 280:20

‘function 266:7

‘functional 246:20

‘funny 215:5

- furnished 162:21|

‘further 162:8,13 |
162:18 3031117

g

-g 156:10,16 163:1
269:2 301210

;  303:7 304:4,20
gail) 27:22

| gallon 2359:18
24021

‘garage 216:16

| garbage 219;22
: garden 157:5
‘gardner 158:7
gary 167:10
[general - hit]

general 185219
269:12,14

. generally 216:14

: genevieve 159:22

: seorge 196:11,13

germany = 174:23
2017
i gesture 164:18

getting 209:5,7
210:19 256:14
273223 276:5,6
294:16 295:20
ghi 27216
i give 164:10 170:25
| 173:22.179:14
193:16 196:11,21
208125 224-14
226123 ,24 234.23
2A 2d 29122123
2714 271:22
287:4 294:22
| 298-24
given 163:7
203-11 209:12
300:6,9
vlaves 281:2,3,4,7
glue 242:12
vo las:2 19623
:  227:12,24 242:12
248:13 250:25
251:17 261:13,17
273.2425 284:8
288212 289:11,14
293:16,17 294:9
294:15 295:19,21
295:23 298:16,19
— 299074
goes 217:17,19
—gopein § (59:14
16316

Page 10

 

going 163:18,21
| 166:11 168:8
[72:19 174:6
202:8 204:20
206217 228:20
231:9 249:6
251:17 257:23
265:2] 273:24
277:19 282:5
285:2)] 286:5,22
287:3 292:5,8
299:23 300:11,20
good = 163:10,11
166:9 175:2 180:8
183:1 189:5 231:7
274:13 286:18
goodyear 159:2,2
gotten 209:16
goulds  159:6
gradually 273:16
eraduated = 177:8
178:5 249:10,22
graduation
—177:25 178:2
' grout 273210
green 160:7
‘ greenstein 263:10
263:12
erinding 202:11
grips 227:18
i grooves 217:20
‘ground 163:23
‘group 276:24
guess 164.9
| 178118 218:6
226:21 236:9
245:1 260:24
262:24 263:24
276:16 285:4
297:16 298:6

 

17724 |

‘guessing 164:11
262:8
gun 238:5,8
gunderson
196:13

196:12

guys
196:4 224:11
276:23
gwertzman = 167:8
167:10,15 262:3
gym 278.14

h

Ih 196:18 272.21
lhalf 167:12 262:9
hamilton 225:17
230:12 293:18
‘hammer 212:1,8
22719
hammers 238:4
i hampton = 15727
‘hand 240:7 256:5
256:12,17,18
» 264:12,13 281:17
: handle 224:13
248317
hands 225:21
-hannas 272:19,20
| 272:22
| happen 289:15
“happened 212:5
| 288:5 290-25
| happens 258:18

 

_harbison 285714
hard 205:11

248-11, 15 266-4
295:19
- harder
harris
haul

216:5
161:3
231221 243.4

718-983-1234

uy 193:19 208:22 |
173:3 194:23

hauled 213:13
‘hazardous 185:20
head 270:2 |
‘health §185:20

| 245°7,15 248:23
273:8,11 276:14

© 27618 277.16
~hear 163:12
heard 221:3 245:6
( 245715

‘heart 255:17,18,19
| 255:24 256:1

i 257:19,24 267:19

 

| heavy 166:11

: 228:12 233:16 !

| 268:2 284:6 292:3 ©

| held 223:14 258:8 |

i 303:8

help 180:10 189:6

| 191:6,8 205:16
222:4,7,12,16,19
299:34 227:1,2,3
299-4 330:2]
251:25 292:10
299-5

helped 196:8
2 14:24 222:10
224:16 2261

—— 298:21,25 299:13

/ hereto 162:3,20

high = 177:6,8,20,23

197225 247:16,19 |
247:21,23 249:10 |

| 249-23

highway 258:20

'  263:9,16,19

hills 292:8

history 167:20 i

| 168:9 245:5 249.7 |

hit 212:1 |
[hitters - knee]

hitters 284:6
hitting 284:11
hobby 188:25
hoben = 196:16,18
held 282:9
holding 25:18
holes 246:7

: holmdel 160:17

/ home = 176:5 178:7
» 195724 19756

| 233:5,19 234:10
235:14 236:2,3,4,6

242:19

homcowner

| 17610

| homeowners

| 182:18

'homes 182:12

| 2h4:4 232:10,14

| 234:16,22 235:8

| 2414

‘honest 165:21

hook 238:3,3

| 290:4 294:13

‘horrible 183-6

‘ hose 217:9,01

| 244:9,10,13

‘hoses 190:11

| 195:15 201:24

| 204:13 207:16

| 281116 222:13

i hospital 258:3,10

| 258:14,17,22
259:2 260:1 264:7

| 2674

: hospitalization

| 292:11 253:8

hospitalized

— 249:12,24 25127

251:10 252:6,19

 

 

indian

hour

 

262:10 264:4,10

283:2

274:14
hours 219:10
244:20) 261:7
house 182:21
190:}4 220: 10
261:20
houses 229:15
246:5

hung 212:7 242:2])
242724

236:10,18 237:3 hurt 251:5

i
ignition 289:17
ii 156:11
Hlianov

286:19
illinois
illness

274:4
illnesses 249:15

250:3 251:3

252:10 253:2
ima 160:12
impartially 303:9
implantation

255:11 263:13

281:16
implanted 255:9
include 299:10
income 271:3,7,13

283:15
incorrect 203:10
independent

174225
index 156:17

302:1

158:13

16Or/

259:8

indicating 253212

256:6,10,14,17

individual
Individually 207:1
. individuals
industries

a8) 24.25
23924

196:22
160:12

infirmary 288:12

inhalation 253:6
287:22 288:20
inhaling 288:20
injured 252:23
injury 250:8,19
inn) 157:8
Inner 280:3

-inside 217:7,19

install
‘installed

241510

23:7
220:16
296:10

‘installing 229:22

249:3273:1 |
‘structions

29715
165:2

| insulation 284:20

. insurance

2R423
194:23

‘interest 224.9

226:)5

interested 303 :20

investment 283:16
ip
: island

158:7
25812223
267:6,8

issues 245:7,16

J

jack 218:25 219:2
jagger 167:5,6
“jeer 240:12

jersey

156:24
160:17 1612
208:22

Page 1I

job 157:25213:9 |
Q15:10216:22 |

224:3 226:7,14,20 |
226:24 227158 |
227:17 234:21
252:24 292:6
293:5 294:24
295:15

jobs 176:8 189:20
189:23 214:15
236:2,4 243:8,9
271:19 291:16,23
292:1,13 294:20
296:13,19,21
297:7 298:5,22

| 299:1

johnny 196:16,17

johns 221:2,4,6

| 2R4:16,18,19,94

285:4

joseph = 159:7

_jndge 162:11

 

 

k

k 16321

' karnak 159:10

keep 164:16

| 226:17 293:2k

kemble 16122

kid 168:21

kids 179:19

killer 254:4

ldnd §166:24

| 41:18 254:18

| 270:9 295:20

kinds 251:1]

kings 263:9,16,19

Kluger 158:19

‘knee 251:15
253:13,14,16,21
253:22,24 254:9
254:11 258:1,9

 

718-983-1234

Priority-Qne Court Reporting Services Inc. -— A Veritext Company
{knee - lost] Pape 12

 

266:3,5,13,20  ‘Feave 242:3

~~ 259:21 260:7,8,13 199:8 236:8 242:7

knives 238:3
i knock 28672
iknow 164:6,7,22

292:7,19 294:5,13
294:13 295:9,20
95:25 297:2,5,11

268:14,15,23
273:20,2 1 275:23
281:12,25 282:3

263:3273:17,19 | 267:11 268:8 ited 180:4 265.22 2441 263:17
273:20,21,24 | 269:13 270:14,17 266:2 275:13 285:25

© 281:12,14 ! 270:20 272:5,6 | left 175:15 177:20 | lived 187:20

‘knees § 253:10 1 273:7 274:5,6, 10 209:17 236:11,25 1BK:15

‘knew 210:14 | 278:2 279:21,22 247:19,23 252:17 | living 196:1,25

| 212:8 226:5,25 ! 280:1,2,19 281:7 253:13,14,16,22 livingston = [56:24
228:18 240:20 ! 2R1:10 282:13 254:9 256:17,18 Ne 158:15 159:15

i 27:2 | 284:7 287:7 258:1,9 260:6,12 160:5,12

knife 238:3,4 289-25 290-24 260:13 264:13 Wp 158:11 159:1,5

159:19 160:11,20
16}:]
locally 267:5
170:10,14 |

 

164:22 166:2,12 297-13 298: 14,18 282:19,25 location
166:22,24 17124 | 29014 letter 259:7 234:25 235.1
| L77ES,17 (79:15) | knowledge 274:1 | level 275:20 locks 227:19
| 183:7 188:9,10 ! 301:6 276:20 lombardi 215:3,7
| 789-20 192:1,10 : known 256:20,24 | levels 278:11 215:8
193:2,4 196:20,24 ! 26716 285:7,10 | levitan 159:15 long 166:13
| 197:1,3 198:13 | 285:14 ( lifetime 187:21 167:14 176:13
| 203:5205:10,11 | kurowshi 160:5 | 188:1,6,16212:21 | 181:10 183:18

189:4 190:16
194:9 206:11
208:6 209:18
210:4 216:8
217:22 218:23
219:6 228:18

244:25 247:2
251:14 270:25
| 281:21
Witt 219:4256:9 |
light 246:19 |
“Viked = 173:17 178:2 |

205:15 208:23 i
)9: ¢ 19:
rave bE 159:12
719.16 LF -Eangley 174:12,16
sao nate : 2 206-2
99-9 293-94 200:20 206:20

 

225:8,12,15,22 | AbaneMNE O19 | 348:16 293221 229:17 236:12
226:3,18,22,25 399-21 300-3 : limit 278:] | 244: 7 2475
22°7°6,10,15,22 399-5 : limitation 252:18 263:1,22 264:15
229:17 230:5,14 — : lasted 992-1315 linc 223.15 234:5 267:6,8 208.24
235:2,15,25,25 998-19 , i 302:3 30455 | 28207 283:2
23619 238-12 ‘late 201:9 202-25 ( liquid 159:10 look = 285:22
239:5,13,24 2402 | 937-4 2765.47 | liquor 248:11 : 292318
240:3,9,17,21 aw 160-20 — liquors 248:15 ‘Fooked = 277:2
244:6 245:12,13 lawler 159-9 | list 191:241 192-7 , lopes 158-13
245:14 246:5 ‘lawyers 287:18 " lists 188:13 © 286:19

247:7 254:22 | leader 60:11 | literally 283.24 loses 27 [19 |
255:21 258:13 Jearmmed 75:4 ! litigation [56:4 | lost 237:18 282:24
259:8, 19 2604 {89:13 245-614 Tittle 167.20 168-6 290-10

262:7 263: 266:3 | 4G: | , 177:3 189:20,23

Priority-One Court Reporting Serviccs Inc. A Veritext Company
FAS983-12354
| louie
‘lowering 276:19
i Jugging 228212

‘lungs 288:21
: Juxenberg

| lynch 1591

- machine
-machinery 171:6

‘ malaby

‘Tot 189:13 190:)2

' mahoney

[fot - mother]

191:17 205:25
211:5 213:7,13

217-2 222-2223
223:21 225:14

227:12 228:16
245:1 283:1 289:6
294:14 |
196:20 !

lumpy 242:3

lunch 274:1) 5,19

lung = 254:20,24
265:7,10,14
266:15 267:2,2|
267:25 268:5
27373 281:19,19

1582
287:12,16

 

m

17133

[71:11 290:25
macsteel 159:22
maheshwari

259:14,16 270:4,5 |

270:7,10
158:6
main 160:21
miintenance

212:22
i58:15
mall 169:1 178:24
man 172720
manhattan 176:6

182:13 232:10

233:5 24} :4

maniscalo 269:19

manual
manufactured

_ manufacturer

| 294:11 296:9,24

; MAXcss
: mecambridge

269:22
175:3

220:24 284:23
220:15 225.9

238:13 239:25
240:4,10 293:6

297:9,13 298:8
299:15

manufacturer's
240:18

| manufacturing

159:16
manville 221:2,4,6
284:16,18, 19,24
2854
market
marlboro
179:14
marshall
163:14
martial 250;21,25

1459:11
179:13

159: 14

mask 281:1

288:24 289:2,4,8,9
289:12,15

/ material 213:22

231:25 232:4
233:15,16,21

materials 213:19

231:23 232:21,22
232:25 238: 14
239:14 240.11

— 2435
‘matter 157:3
159:16

158:6

; mechanic 189°5
: medical

/ medicare
> medications

meet 196:5

“meetings 284:8
melanoma
_melville
member

mecormick 240:2 |
mcdonald 238:17
238:20,21 239:2,4
239:8

mecelroy 161:1
megivney 158:19
mectiernan 160-1
mean 189:19
233:12 298:16
meant 272:9

167:20
168:9 249°:7

251 ;22 259:10
263:9 266:2
272:3,4 |
medication 272:18 |
165.5 3
165:24 2

255: 14
1S9:17
186:22
192:4 247:9 278:7

253:20,22

members 165:14
187:2,5

memory 147:12
270:16

men 290:8

mention 165:23

: aad

mentioned [68:12

189:9 197:13
2)4:1 217:13
232:9,12,18
241513 24371
261:24 271:2

messed 282-17

Priority-One Court Reporting Services Inc. A Veritext Company

718-983-1234

- metallic
- methodist
: michael

mic
' middle 177:11

/ mixed
‘mobility 282:19
imodel 197:16,23

‘morse

Page 13

“metal 171217

280:7 283:25

242:6,7
258:1)7

158:17

268:20

170:6 202:24

210: 10

| miles 278:16,17
military

[72:20
173:24 [87:19

i mineral 233-22

240: 15

| minute 214:5,8

236724
minutes 229:20
270: 1 299:6
300:11
200-13

225:25 226:12
money 189:3
272:25 273:4
284:7,12
month 167:4
266:25 268:23
neonthby 274:7,13
283:15
months 166:]
262:24 263125
265:11,12 269:8,9 |
moore 160:]
morning 163-10
L63:14,19 180:6
276:6
morristown 161:2 .
159:15 :

mother [86:25
[mount - oil]

mount 160:7)

164:2 258:17
263:18

2 mounts 258-19

/ mouth
‘move 214:9

moved
moving 274:10
mt 156:23
mulvaney
mystery 269:24

n 158:) 163:1 (

177:16

296:12,18
171:17

|
6b
|

mn

196:18 269:2
272:21,21

nails 238:6,7
nanie

163:t4
166:16 197:18
219:17 225.18 ;
227:20 230:8,9,14 |
230:17,19,24
234:15 238:25
23973 240718
258:13 259:1,5,7,8 |
259:12 261:5

263:5 265:13
269:20 274:22
282:14 284:16,17
286:19 296:2,15
297:4 304:34

: names 173:10

-narce 285.16
“navy

179:15 196:7,11
214:25 215:5
200:6 234.15
240:8 296:16

171:18,22 |
172:6,17 279:9
280:6,14,16

' necessarily

- necessary
need

| near 220: 10,12

258:6

251721

Lod: 11
164:20,24
242:5 262:11

| needed 227:2

273721 299:7

| neighborhood

297517

neither 285:18,18
285:20

never 165:20
185:11 202:1)
219:16 228:10,13
228:18 247:20
246:°15 251:5
252:9 255:17,18
257.18 264:17
265:1 268:2
269° 15,24,25
270:2 294:6,16

mew 1 46:2,4,24

157:8 158:4,4,8,8
158:13,13,17,17
158:21,21 159:3,3
159:7,7,17,21,2 1
160:3,3,13,13,17
160:21 161:2
189-18 1989
199:6 203:18
208:9,15,22
209221 216:19,19
242-2] 34 269-2
283:22 303:5
newcomer 2733-13
newer 203:1
mice 168:2]
nicholas 159:}2

| night 277:3

nights 264:7
17716.

nod 164:18
nodding 246:25
non 214:10
normally [66:4
246:22

north {57:8
285:16

nostrand 263:20

“notary

157:6
162:10 163:3
301:17 303:4
304:21,24

“notes 285-22

; noticed

> Humber

299:35
notice 275:19
186:1
277:20,25
171-17

| nuts 299:5

-o 163:1 196:18 |

- objections
| obstructive
obviously 238:9
! occasion

0

o'fallon = 160:7
ober 159:3
object
objection 295:17
299:2,16

162:5

L732
213:25 227317

occasionally

178:25 179°14
271:2]1

oceasions =] 72:24
221223 223:4,20
228,22 2884
299-193

 

718-983-1234

occur 2093

[88:8 233:2 |

256225 |

“oil

oddball 152:9
olfhand

office 175:1
official
| oh

Page 14

287 24 289-24

186:12
22811

284:5
166:15 167:16
170:1 1,20 17327
173:21 74:25
175:11,25 176:15
179:24 182:9
185:4 187:7 190:8
19115 193:55
194:6 1953
198:16 209:23
210:23 211:23,25
213.4 214:24
215:11 220:4,12
221:3 223:19 |
294-8.11295:5 |
228:15229:8
236:12 237:10
246:3,3 247:7
248-13 250:13
251:8,11 256:5
258:3,23 261:12
262:7,24 263:24
267:18 26971
27219 275:25
276:1) 278:9

279: 1 282:8 283:4
285: 287:17
289:3 290:13
291:14 295:13,18
297:11

189:25 195:2
201213 204:3 !
207:4 211:8 222:5 |
289-16, 17
fokay - pet]

 

Okay [63:12 l64:1
164:5,25 165:22
lO7 24 [70:17
171:6 177:13
18l:6 182:t1
185:6 192:6,7,12
192:21 193:5,9
200;24 202:5
216:7 223:2,3

226:10 231:2,3,11 |

231118 249:7,.8
252:5 255:1,24
274:6 276711
287:9

old 168:16 193-27]
198:11 219:12,14
44: 13,15 25:23
278:9

alder 290:19

once [63:14
167:17 169:4
180:7, 15 20153
204:2 255:22
DOSES

one's 254-4

' Ones

173210
237:13 246:7
292.17 299:24

operated 232:2,6

operating 171-11

' opportunity

167:22 16833
oral 146:8 157:2
originally 166.7

P77: 1

ortiz 159:12

’ uidoor

23809

. outpatient 261:18

- outside

172:9
190:14 194:24
[97:6 210-4

214:18 217:18 |
| 243:11 24421 |
overall 275:20

| 276:20 277:16

| 278:11 285:3
|
|

218:3.8,17,21,24
219:7,12,15,25
220:16,24 221:5

| page 302:3 304:5
|

2889 paintbrush 244:14
overseas 201:3 : 244:15
:  202:9,20,22 ! painted 242:18,23

203:25 204:21 ‘painting § 176:7

206:18,23 232:3,7,12,22

© 233213 241:6,9,12

| pall 169:1 178:24

| pancling 232:13
241:13

paper 241:19,24

-owned = 191:2,3
192:2,8 194:15
195:18 198:20,25
199:4,15,18 200:9
200318 201:5
202:7 14 203:9
205:3,20,21,25
206:12,15,22,25

© 208:4,5,24 209:2

| 209:14,18 210:2]

| 212:11,21 224:11
224:5,24 225:3
229724 932:2,19
243:3,17 291:12 2 219:18 243:23

owns 239:4 partially 271:16
p particular 166:23
So mmatinmenecnennnns TBAT OT TES 2d
p 18:11 266:11 224:18 246:17

pardon 235:18

i: park §196:3

‘parkway 258:6,11

parliament 169:5
17931

part 191:24 208:1
2I2TS 216:25,25

 

pe. 158:2,19 |

‘- sod 27617
eta: | parties 162:2,14
pam. 274:15,17 | Pa ,
p 30013 593 | 162:20-303:19
“pL-2744596 3042, PANS 22807

i pack 169:10,13,21 PET deel Dee

— 29818

| pasearella 160:16

/pass 288:16

passed 239:11

. pathetically

— -277:23

patrick $158:4
164:22 300:17

169:22,23 246:24
24726 24879
packaging 185:16
— 185:25 18626
pad 217:18,18
297-4
pads 215:18,20,21
215,23,25 2167]

 

people

Page 15

216:19 217:14,23 pay 188:25
| pedal 292:3

pelvis 254:6,12
pennsylvania

159: 11
pension 27):3
182:16
245:18
perfectly 164:
perform 215:10
performed 212:15

 

24 1:24 242:6,7,10

| 299:15 2414
| 959:3,6,24 260:8
260:20 261:6
262:3,6 263:12
282:12,15 291:16
| 29325 294:19,23
| 295:5,10 296:13
| 296:19,21
! performing
216:22 227:16
291:22 292°]
| 297:8,21
‘period 167:4
— 169:16 175:14

181:20 192:3.9.13 |

[98:21 201:1
209:] 238:14
OAS 317 252:20
253:2 266:25
291219 295211
periodically
231:21
| person 224.24
personal 190:19

personally 191:1,3 !

207:24 212:15,22
22t:11

“persuasive 227:19 |

: pet 266:9,9,11,12

Priority-Gne Court Reporting Services Inc. A Veritext Company

718-983-1234
“phrased 221:15

[plizer - put]

plugs 190:2,5

plizer 160:20
philadelphia

159:14 195:4,7 201:15,17
phone 234:18 | 204:3 207:7
300:8 | 211:10 222:8

| physical 261:9,13 | pocket 272:25

physically 298:18 |

2736

 

| presenthy D112

| 281:22
presumed 298:11
pretty 169:43

| 17:23 189:5

| pneumonia 257:12 : 20:23 231:6

274:13 277/19
289:13,13

: piece 268:11,11,12 | point 177:24 183:8 | previous 231:20

picces 268:11,11 1%5:1 196:25

pipe 180:20,20 | 205:3 235:23
181:6,8,10,17,21 | 245:9 261-15
161:24 182:7,10 | points § 190:3,5
182:14,22 183:2 193:7 201:17

204:6 207:8

|
183:12,25 185:7
21411 222:8

186:3,4,9 274:23

_ 274:24 polio 249:19

‘pipes 181:4 | pontiae 192:20

place 176:17 193:7 205:3,7,17
[78:15 200:22 206:13,14 207:3
52:3 259:25 20724

| places

_ plains
plaintiff 157:2

| plaintiff's
“Plane 233:2]

295-2225 poorly 221:15
187:18,19 popular 285-5
[87:20 I88:l4 14 | portion 177:11
placke 160:22 19955 210511
160:21 234:7 239:22
240:25 299:9
‘portions 214-10
possible 191-18
20916
possibly 191:16

58:3 163:2
256:16
300:16

plate 189:7295:22 potential 245:7,15

- played 224:]
Pleasant

plenty 234:14

2770 prescription 166:8 |
pleurisy 257:6 — 166:14,17 |
plining 172:E,1 | preseriptions

272.18

play 228:25 pound 233:22

: 240: 13,13, 14,15

| pounds 213:16,17

| 228:21 233.24
292:5

136:23

please 164:3,12

| previously 163:2
254:13

| price 174:4

prior 188.12

——-189:11 202:8

© 204.20 206:17

| 252:6,11 265:21

| priority 156:22

| 304]

‘prison 290:3,24

probably 173:1
179:3,24 181:12

 

Page 16

| project 210:14

| projects 176:5

—-233:19 236:18
237:4 238:2
239:16

| promise 254:25

' prostate 255:5,8

| 263:2,6 264:20
265:2 281:17

yrotective 280:23

provide 164:13

173224

| provided [62:14

| 169:12 188:12

i pla 266:8

: public 157:6

 162:10 163:3
301:17 303:4

© 30424

| pull 216:16 288:1

29218

185:4 193:1,23,24 | pulled 217-7

194:15 196:10
198: 13 200:4
202:2,2 206:15
225-11 236:1,2
249:21 257:20
260:9 263:3
276:11 277:15

© 28378 29121

problem [94:24

‘procedure 157:5

process 216:21
219:6 228:25

229:°17,21 244:17

product 223:8
“products 183:22
245:8 284:23
professional
248:23

 

Priority-Qne Courl Reporting Services inc. — A Veritext Company

718-983-1234

28721 288:2,11

 

pulmonary 256:25 |

26627
pump [58:7
pumps 160:12

purchase 1984
208:14 219:34

| 229-14 295:23,24

‘purchased 193:11

-193:14 198:12
203:3,6 206:6,9
208:18,21 220:3
225:10,15 239: 14
292:25 293:]

: purchasing 224:25 !

:  229:10 230:2

‘pursuant 157:4

-put 177:15 1&9:7
201:9 216318
[put - replacing}

 

226:3,5 227:20
229°25 236:5
282:16 289:7,9
292:7,20 299:5
putting | 298:10
quarter 238:6
i queens 176:6
182:13 232:11
233:6 241:5
question [64:13
94:11] 208-12
| 210:14 221115
i questions 163:19

23125 285:23,24
286:1,7,15,23
287:4,6 291:7
299:22 306:5,8

| 303:10

- quick 248:18
quit 169:24 180:4
18010 183:20,21
| 184:1,6,7 185:8
'  186:11,15,23

| 187:6,8,10,13,15
© 248:17,17 275:16
quite 228:1 279:1

 

 

 

r

! r 158:] 163:1,1,1
_ radiation 268:16

1 263:13 281216
ralph 21533
“yan 289°%
-rapidky 277:19

| rappaport [58:1]
—- 286:20 287:13

Priority-One Court Reporting Services Inc. A Veritext Company
718-983-1234

-raybestos 220:25
‘razor 241:17,20
‘vead 234:1,7
| 239:19,22 240-22
240:25 301:4

recommend !

173:16 179:17
182:4,8 [8s:9
189:13 209:13
224:12 228119
249:1 251:5 266:4 |
278:3 282:20
284:2 297:2
292:15,23

( red 290:4 294:13
: reduced 303:13
reference 188:17

- refractories
Seireeniaal _ refrigerator 291:1]
regarding 286:23 |
197:4 202:5
204:18 207:22
220:18 249:12,25
291:24 304:5

| regular 190:4
‘related 249-3
73:11, LE T8116 ° relating 254:11
186:3,14,16,19,22
191:22 198:7
212:20 221:12
224-410 225-24
22612 22833
234915 251-14
256:4 274:22
281:22 283:6,9,10 .

‘relative 303:18
‘releases 215:12
-remember 166:16

282:8 285:1 296:6 |

_ receive 272:4

: radioactive 255:10 | reeeived 268-4

| recess 231:13

i 274°16 300714

‘recollection 172:4 ©
177:18 17812
184:10 243:11
267: 14 275:6

266:19

2 record 163:6

231:14,15 258:7,8 |
274:17,18 300/15 |
recorded 303:9,12
records 251:22
259:10 267:13
rector 160:2

referring 297:19

285:17

 

291:8

246:9

274:4 276:18

relation 268:5

179:7 184:20,2 |
84:25 185:18
186:12 193:13,17
193:26 196:7
197:23 198:]
199719 202:3.4
203712 205:6
206:8,11 208:17
208:19,20 210:25
211:3 214:25
215:6 220:2,6,14
225118 230:16
235117,20 238:25
240:8 246:8 245.2 —

i vemove 27:23

Pave 17

249:20,21 259:5,.9 |
259:11,23 260:6
261:5 262:13,14
262:15,16 263:1,5 |
264:6,9,11 265:13 |
267:1,4,12 269:21 |
270:6,9,1 1 275:1
282:14 283:13
289:25 290:11
297:3

218:24 241:20
242:19 299713
removed 242:10

299:18
removing 219:7
229:18 293:7
296:25 297:10
299:10 |
renovation 236:7
236:10,18 241:3 |
renzulli 160:20 |

“repair 212:23

297222

| rephrase 164:3

28777

_ replace 292:16
replaced 253:10

258:9 273:18,22

- replacement

216:22219:25
220:15,24 225:1,9 |
229:11,14,22
230:2,6 251:15
253:15,17,23
254:10 25822
260:7,13 281:13
293:11 :

: replucing § 227:24

292:14

 
 

freporter - served]

reporter = |57:7
164:14,17 234:8
239:23 241.)
303:4
reporting § 156:22
304:1
represent 163:17
representing
162:22
requested 234:7
239222 240:25
require 261:9
264:19
required 252:10
253:7 304;21
reserved 162:6
residential 176:5
[82:52 214:4
232:10,14 233-4
233:19 23733
| 239:16 24133
respect 162:17
respective 162:2
162219
‘response 163:7
203;11 209:12
300:6,9
- responsible
| 224:25 229:6,10
230:1

 

responsive 214:10 .

i vetired 184-4

| 245:5 273:9,13
275:8,17

' retirement 273:14

| 275:11,18,22

2 review 167:23,25
299:23
reward 247:3

“reves 265:17,18,19
266,14, 19 267:20

rights

rhythm

i richie 239:6,5

Page 18

 

267:18,18
ribbon 292:20
rid 201:4 209:4,9
209: 17 !
ridge 193:19 197:7 |
rig 298213
right 169:3,4
171:2,12 174:16
175:8 176212
177:8 178:6,17
{82:20 188:3,23
194:20 195:17
196:3 200:23

: rods 279:17,18,20
: role 224:]

| roll 228:25

‘rolls 2)3:22

i Yoofing 213:16,18

204:1 207:2 208:7 |

216:6 218:20
219:23 223:12
225:17 228:17
229:3 232:17
235:25 242:25
243-14 248:5
25213 253:21,24
254-11] 257:20
258119 25912]
260:8,18 261:20
265:8,16,25
268: 14 271523
273:13,19 275:9
280:15 281714
204] 285:25
286:8 287:17
293218

162:14

rigors 277:8,13
ring 178:6

/ road
robert

160:8

/ rockaway 261:16

272:33
rod 2454:7 279:25
2RO:4

159:16 160:7 ' sands ?61:15

" save 189:3

“roofs 233:24
: room

“roughly 287:25
: route

279;23,24

roof 233:20 292:7

213:20,22 214:1,6
23) :22 232:20,25
233:4,8,10,15,16
233:17,21 234:11
234:17,21 236:17
237:9,17,22,23
238:2,13 239:2,4
239:15 240:4,10
240:13 241:14

 

163:20
242:13,14 263:17
286:6,13 300:5

160:17

routine 224.33
rules 157.5 163:23 |

: run

28714
278:15,17

“runing 278:24

Tyan

Dee ates aes ee

: s 158:1 272:21

| SHDLPSOM

i Saw 269:21 2706
saying 191:19
says

samantha

sand

158:21
5

304:5

167:5
L74:6
241:23 242:]
242:9,15,15

1&5:19

sccondhand
sections
| security 271:3,9
: see

seed

| seeing

' sepal
: sense
, Serious

: served

scan 266:6,9,10,12 |
sear 256:17 |
scheduled 270:13
school 177:6,9,20
177:23,25 247:16
247:19,21,23
249°10,23
sco 248:14
scoteh 248:12
scraping 172:1
screwdriver
215:16

screws 254:7,7

i Seagram 248:16
‘sealing § 162:3
second 262:21

PAIS |
20673 |
163:16

185:15 205:10
228:9 230:17,20
256°9 269:10
28615 296:17
29723 299/19
255110
263213 281:16

seeds 255:9 264:23

264:24,25
167:14
185:22 270:11

'seek 266:2
‘ seen

196:24

269:24,25,25

298:18

15836

209:14
250:12

261:8

[87:19

Priority-One Court Reporting Serviees Inc. ~ A Veritext Campany
718-983-1234
[service - stands]

3 service 203:18.20 T
: shullz
side 176:4 182:11

203:22 209:7,11
209:17,25 247:12
250:7,16,17
servicemen
(74:20
services 156:22
| session 231720
> set 221:7223:11
seven 278:19
seventh 170:15
seventies 276:5,8
276,10
shaved 268:11
i shawnette = 160:3

|
|
|
| 174:10
|
|
|

i 28324 304: 1

sheetrock 238:4

| 242.4

shelf 226:17

‘shingle 233:23

| 246-6

shingles 213:23
240:5 246:8
shipped 20:3
ships 172:13,15
173:3,9

shoes 212:25

shop) 171:17,23,24

—-172:5,9

short) 184:23 231.9

— -231:12,16 300213

shorthand = 157:7

—— 303:4

shorily 245:5

| 247:18,22

| shoulders

28256

show 242:%

showing 292:20

164:19

 

sheet 171:17 280:7 |

six

 

sh rug 164:19

160:5

186:17 189:1
214:3 226:16
268:14,14,15
29:9
sides 185:16
sidewalk 277:2
signed 162:9,11
simvastatin
165:1]

i sinal 258:17,19

203:19

2 singer 158:6

sir (75:8 230:21
231:9,15 234:4
244:22 274-20
285:21

sister 186:24

sit 188:3

sitting § 277:\

166:1 167:3

194:15 223:14,14

246:23,24 247:6

248:9 262:24

263:4

sixty 240:14
oskin 255.13
‘sledge 290:8

slipped 254:5

Slipping 254:6,12
| Slow 233:7,10

275:20

i slower 275-13
slowly 273:14
small 173:9

/ smoke

169:20
170:18,21 171-4
171:10,19,22
172:4,8,14 173:6

 

 

Page 19

173:1] 7,19 174:12 ' soldering 280:15

174:17 175:10,11
175:24 176:11,13
179:22 180:16
181:10,23 182:7
T82:14 183:18
L&S:21 187.5, 62
253:6 279:13
27:22 288:17,20
288:21 289:18,18

: smoked 171:2,14

{
|
I
|
I
|
|
|

i emoker

| smooth

173.13 174:5,10
174:20 175:17,20
176:2,7 L78:12
179:10,25 180:20
180:24 182:10,22
184:13 [85:23
186:25 274:25
168213
169:14

: smoking 168:17

168:25 169:6,8,17
169:25 170:11,12
170:25 172:23
173:4, 11,16
174:23 175:6,8
176:17 177:3,5,19
178:8.24 180:9,18
180:22,23 184:1,7
[81:21 182:2,19

; solomon

280:16,17,21,25
157:6
303:3,24

somebody 190:22

/ sounds

son 237:19 239:7,9
271:16,19

sons 237:15

sort 269:10
sound = 194:20
200:23

183:1

: source 271:6,12

| sources

spaces

27:2

283:16

172215

spark 190:2 195:4
201:15 204:3
07:7 211210
222:7

speak 231:1
‘speaking 300/18

special 215:16
279:25 295:22

specific 197:14
223414 225:25
22834

specifically 224:1

. Spent

183:2,12 184:3,10 |
spine 254:5,12
/ spot 212:7

[85:7,7, 11,14
186:8,11,17,20,23
187:2 245-2123
267:22 268:1,3
274:24

242:5

social 271:3,9
sold) 211:1,3

‘ soldered

280:18

718-983-1234

LA716
206:19 27224
27374 277-44

“spots 172:17
ispring 215:11
square 233:25
‘stairs 282:4
standard 241:9
5 292°9

stands [72:2]

Priority-One Court Reporting Services Inc.-- A Verilext Company
[start - taken]

start [69:25
—-176:19 178:8
180:18 216:8

248:5 273:11

: = 275:19,20

| started 168:17,24
169:6 170:1,5,7,8
170:12 176:16,20
176:24 177:3,19
183:7 189:17
192:10 194:4
199:2 247:18,22
247:25 248:2
252:16 275:12
276:12 277.24

starter 211:21,23
211:24 212:6
222:20 233:7,10

starting 227:1

| 235:23

state 303:5

statements 163-5

‘stayed 250:8

steady 224:23

stenographically
303:9,12

stenotype 303:3

step 286:5

steps 227:22
277222

stiff 244:6,16

‘stipulated 162:1,8

162:13,16

stocks 283:17

stop) 183:2 185:7,7

, 278124

stopped 178:16

| 179:2:180:7 188

i 183512 184-10

steps 245:20)

 

i store 225:22

' stuck

: stult

930:12,12,15,18
293:18 294:4.8,16

suny 258:16261:3 |

summer 277-3

supermarket

296:3,5 298:13,17 |
Supervision

stores 220:4,7
293:16 294:14
strangely 276:22
street [58:20
159:2,6,11,21

290:3,23

303:14

supplement

272: 1245

supplier 225:19

160:2,21 170:9,15 |
i supply 229:15
‘support 271:18,22

194:22,22 195:23
196:2,4 245:18
296: |
strength
strike 212:13
214:9 221:14
strip) 242:12
stroke 255:20,21
25523 Db 256.2
263:23 264:5

282:24
2
l

238:21 23971

272: 4

: supposed 279:15

‘ supreme

277:18,21 278:1,3

278:12,22
strong 284:14
190-2 |
224:12
17 E225

179:20 201:14

213.13 241-9

244:7 248:16

29404
sub 97:18
submit 303:14

subseribed 301:12 :
: surgery

304:21
suffer 256:20,24
259719 267:16

i suffered 277:17

! 4
' suite

158:16 159:11,16
160:7,17,21

 

136:]
sure 163:13 167:3
172:10,10 176:3
178:19,20 190-8

LOR 24 205:14, 24

213:4 214:13
223:19 25934
274:21 280:22
285: 1

surface 233;22

surgeon

156:23 158:8

240:16

167:4
260:3 266:17

surgeries 167:3
251:12 254:3,16
254:17,18 255:4
256:3 261:25
262:17 281:15,21
283:5

166:11

250:13,15 251-6

25:13 253:19,21

253:23 254:1,5,10 |
254:11,14 255:7,8 |
256:5,1 1,44 259:3 |
259:6,.2t 260:8.16 -
260:19 261:1,6,10 |

Pape 20)

261:22 262:21,25 |
264:12 265:25
266:18,19,21,23
267:2 268:9,17 |
| 273119 281:13,14 |
 281:18,18,23 !
| 282:2,11,15,22
| 283:3

| sweat 277.4

| sweeney 158:21
switched = 171:16
|: 180:24 181:3,4,6,7 |
| 183:8,11,16,24
| sworn 163:3

| 301:12 304:21
systems  159:10

4 266:11 269:2
table
‘dake 164:14,18
| 165:14,24 166:4
17:7 173:18

[86:17 2018 |

 

174:9,19 175:22
181:23 182:3
193:10 19433
201:12 203:3
205:13 206:6
| 211:5 215:17,19
| 216:8,14 217:22
| 218:7,23 219:7
226:24 229:9,13
229:18 231:7,9
241:17,18 244:18
246:6 248-14
257:22 274:14
289-7 299:6
300:10
‘taken 157-4
231:13 274:16
300: 14

Priovity-One Court Reporting Services Inc. -— A Veritext Company
718-983-1234
[takes - times]

itukes 270-15

Vtalk 167:19 200:11

i 24936

talked = 188:7,2]

| 204:25 205:1
221:9 223:)

»  224:21 244.22

talking 168:9
175:7 18:18
187:17 189:24,25
227;5 245:10,24
295:2,7

tanks 277:3

tar 240:14

tarpaper 240-15
240219

tat 222:9

th 257:3

teaching § 279;14

(tee [59°15

‘telephone 160:10

tell 2:12:24 213:6
214:2 219:14
eedi2S 234-19
226:21 234:20
235:2] 244:2
262:14 267:20,24
293:6,9 296:24
297:8 298:7
299-14

ten
238:16 261:7
27025 27S:2 045
299:6

tendon = 282:5,17

tenure 210:11

term 217:13

test 266:7

testified 163-4

| B8719 29E15
294.19 298-20

 

300:20

lestimony 167:23
168:4 231:17
274220 29178
3015 302:1
303:21

‘thank 286:10,12

IST:18 185:5,6 |

' thins

287:10 299:21,25 |
300:3,22 :
therapy 261:10,14 |
268:17 :
thereta 162:17
thick 290:5
thin 292:19
thing 175:16 /
80:21 256:8
295:1
1O1s17
194:25 199.9
200:12 201:12
204:2 214:7 213:6
245:2 249:16
250:4 253:4
269:10 273:16
think 166:23
167:2 168:4 169:9 |
1703 17E:20,21 |
172:16 173:13
176:23 177:2,19
178:4,17,20,22
18b:4 184:2
187:24 188:4
189:21 191:15,23 |
192:15,25 193:1,3 |
196:21 197:17,17 |
197:19 199:4,8,10 |
199:12,15 200-1 |
200: 15 203:8 |
205:23 208:3
209215 210:21,23

 

thomns
thoracic 266:17
| thought

‘testifying 162:23 210:24212:9,14 ©

212:19 213:8,25
215:24 216:23
220:23 223:6
224:15 230:23
235:13 237:2,6
243:231 (25,25
244:23 245:]
250:6 251:8 252:1
252:8,22 254:12
255:16 257:22,23
259:25 261:15,23
263:16 266:16
268:15 269:25
277:7,12 279:2,12
279:19 283:7
284:2] 285:2
290:10 293:8,8
296145

thinner 165:9

third §158:8,12
160:13

196:20

169-22
176:25 178:5
24674 267:2 1,25
272:9

‘three 181:12

1$2:23 184:13
196:4 200:4
219210 225:31,23
237:14,21 238:6
244:20 248:4
259:7 266:24
270:1 276:23,24
276:25 278:14,15
278:20 287:25
288-4 290210
291:6,23 292:12
295:6

Page 2]

“threw 180:6,14

-throw 219:13

| 288:2,3.8.18

‘throwing 180:7

thruway = 212:6

‘tighten 227:13

Iq} 181:14 194:19
199°]

time 162:6 164:15
164:21 1667]
169:17 17071
172:18 178:10,15
178:16 180:14,23
181:20 182:3
183:14 189:15
192:4,9,13 195:18
196:2 198:18,2]

i 199:2,16 20111

| 205:3,13 206:23
208:6 209:1,18
28613 218:7
226:18 227:6,10
23177 23426
2560:17 237:2,18
238215 239.3]
240:24 243:4,18

 

243:4,9 248:1,6,21

249:9 29 251:7,9
252:20 253:3
262220 270:24
274:13 275:23
276:)5,.21 277:5
277:10,11 279:5
28:10 288:19,25
289:5,7,19 293:4

§ 29413 295119

‘times 182:14

| 206:22 213:8,12
222:22,23 2237]
224:15 225:21,23
227:12 253:6

Priority-One Court Reporting Services Inc. A Veritext Company
718-983-1234
times - use|

270:1 287:24,25
288:5,6,8 289:6,24
294:23 295:6,10

| 298:25 299:8

i tins 239:18 2?40:1

tire 159:2

tired 18323

tires 190:7 195:9

201-20 204:9
207:10 211:13

_ 218:2,14 222:10

| 244:21

tit: 222:9

tobacco 184217

| 183:22 186:3,4

| 274:23

today 163:25

| 165:5 168:8

| 241:13 300:20

- told 170:4 176:10

|

 

176:20 17731

178:4 183:24
187:23 198125
202:13 203:8
205: 208:4 213:5
224:16 231:19
232°5 236:24
243:6,11,11
243-19 B4R D4
250:6,24 254:13
256:19,23 257:8
265:6 26615
267:15 271521

© 278: 10 284:15

tomorraw 300:22

: tongue 183:6

‘tonight 246:14

tool 290:6

tools 215:9227:15

 297:20,21 238:1

 

' trips

: trouble
' true

| trust
- trusts
try 205:16 286:4

lop 226:17 233:22 —

240:16 270:20
tupie 274511
tassed 219:21
total 218:3,18

241:15 253:14
totally 174:25
tuugh 194:11,23

213:14 251:19

292:7,8
toughy 179:24
trade °240:17
training 174:6,14
transcript 157:1

(62:9 168:1 23 5:1

301:4
transmission

189:2]

treated 249:14
250:2,18 252:9
253°] 255:2 257:2

257:5,12,15 263:2 |
263:6 26421 270:3 |
‘treatment 272:25

288715

trial 162:5,7 303:7 |

tried §244:2
tripped 282:4
199;20
200:19 211:6
294: 16
17127 224:8
301:5 303:15
227:9
274:3,8

287.7

‘trying 210:13 :
tubereulosis 257:3 °

tunnel 256:7
-  -258:25
turkey
183:9
iturn 216:20
i durned 216:17
217:20
twelve 192:22
208:6,25 209:3,15
212:11 213:10
243:3,17 259;13
291:20 294:11
twenty 168:18
i twice 167:18
twisting 229:5
two 192:16,17
193:6 197:8,13,19
1O72) LORS
199:21,25 202:14
203:3,13,21
204:20 203:1
206/15 216:15
218:11,13 219:9
| 225:13 237:14
| Bd4d:20 254:16,17
256:10 261724
262:17,25 264:7
264.16 2645-1 1,5]
26710 281+15
286:11 291:22
292:12 294:5
» 296116 299:5
‘tylenol 165-14
‘type 175:3 180:9
| 215:22 217:15,16
222:1 233317
241:2 249:16
250:4 253:3
255:13 279:25

180:12,13

 

 

unhiktered

types 197:15

Page 22

 

215:25 255:3
typewriters 175:4
typewriting |

303:13 !
typically

 

190:13

dyping [75:29

u

ue 235:11,12,14
269:2

uce 159:20

wa 283721

unable 300:19
unconscious 288:6 |

undergone 268:16
underneath 291:4 |

understand 164:2 |
165:1 194:13
206:5,21 209:20
216:4 222:25
227:4 237:16,20
245:3 28735

169:2

179:23 180:2

“unidentified = 73:9 »

union 170:14 !
283:2),25 284:25 |
united = 170:2,5,14

171:8 175:14
194:7 248-2 |
280:10 |

“upstate 211:6 |

use

158:9
17:23 180:9
215:9,22 217:4
221:5 232:24
238:1,5 241:16
244-4,11 245:8
279:17,24 281:4
290:6 292-10
293:10,13,25

uri

Priority-Qne Court Reporting Services Inc. A Veritext Company
718-983-1234
[use - wheel |

294: 14

uss 172:13

usually 189:19

293:12,13,23,25
v

v 304:3

yaceine = 249:19

van 192:22 193:8

208:5,14 269:10

209:21 210:2,9,22

212:10,16,25

213:3,9,21 214:12

 

214:15,18 215:19
216:1,6,10,23

217:24 218:9,14
220:16 224:20,22
228:10,21 231:21
232:19,20 243:2
243:16,24 291-9
291:11,12,13,14

291:17,23 292:2,9 |

299:13,22.25
293:2,5 294-20
:  BO4S:12
vari 170:2,5,14
»  171:8:175:14
194-7 248-2
'  280:11
'yaried 179-17
| variety 249:16
-  250:4 253:3
"various 299°8
vehicle 194:4
 195:1,5,10,13,16
| 195:19 198:2
—— 201:18,21,24

202:1,16,19 204:4
204:7,10,16 205:9 |

205:21 206:6

208:8,24 209:2,15

211:8,11,19,22

212:20 217:16
219:25 224:5,25
225:1,4,25 226:13
228:4 229:7,19,25
; 230.7 243:
i vehicles 189:1 1,16
| 190:19,25 191:1,5
191:7,11,13,22
192:8 198:4
25:25 208:11
216:5 221:10,19

222:17,21 223:6
223725 224:17
225:16 226:9
— 228:24 296:19,22
>verbal 163:7
164:17 203:11
© 200:12 300:6,9
-veritext 304:1
vice 227:18
viceroy = 179:10,12
virginia 174:13
199:20 200:20
206:20

yisited 188:16
‘voices 164:15
‘volume 156:11

—yoluntary 275:12
volunteer 278745
| Ww

Ww 163:1 166:23

— 167713

wait 293:20,20

5 294d:12

‘waited 168:22
walting 273:23
waived F62:5,15
walk 277:22,23
28823

221-25 222:2.8.14

wanted
- warner

"warning

| Warren

“washer
. watch
waler

; Waly

walked 173:3

walker 285:14

wall 189:6 241:23
242-4 12 290:1,4,7

wallpaper 232:13
233:14 241:10,12
241:16,21 242:20
242.2124

walls 24?:2.4.9
289221

want 164:9,10
166:6 176:11
L77ES IL? 18219
222225 226:20,2 |
227th 236: 14
251:18 283:8
291°7 293222
296:12,18 30022

250:21

159:14,15

 

163:16

15:15

warnings 185:22
[85:24 [86:3

160:12

warshauer = [59:17
163:5,9,15 212:13 |
221:13 231:6
256:18 274:7,12 |
285.21 286:4,9
295:17 299:2,16 |
302:4

215:17
172:19
241316
290:21
188:4 191-13
197:9 202:9 |
204:24 207:25
DADE LG 21914
223-7 233.14 |

. weigh
i weight 291:4

' weights 292:4 |
-weitz 158:2 28711.

' wet

Page 23

242.14 257:20
271:16 |
ways 187:24 229:4 |
244:23
we've 204:25

205: 1
weaker 273:23
wear 280:23 289:1 |
289:4 |
wearing 288:24
28911

wedding 279:19
wednesday 157:9
week 270:19,19
278:14,15,19,20
28374

weeks 276:25
233:24

287:)5

weld 279:15,16,16 -
welders 279:9

welding 172:22
279:13,17,18,23
279:24 280:10,24
281:5

went 167:17 169:9 |
174:16175:13 |
I81:17 185:4 !
201:6 202:20,22
203:6,9,25 206:23
248:6 249:23
261215 269:15
278:14 28033
288:9 298: 12

west 156:23 159:2

242:16

wheel 218:10,12

 

718-983-1234
jwheels - yeah]

‘wheels 216:11,12

216:15,17
| white 160;21
wife 187:12
| 262:12 270:15

| 271:9,15,24 272:9 |

wilbraham 159:9
“wileox 285:7
wings 179:9,9,10
i witness 162:23

| 178:22 235:18
257:25 259:12

300:1,24 301:]
| 303:21 304:4
‘women = 174:10,20
‘words 177:15
| 179:16 191:4
197:16 203-12
i 209:2 210:16
| 252:13 265:22
wore 281:11
i work = 170:19
17219-17529
176:4 182:12,15
184:4 188-5819
P88:24 189:10,16
190:14,18,23
19] :10,22 192:15
194:4 195-22

196:6 197:5 2021 |

| 202:3,5,6 204:15
204:19 207:19,23

214:17,23 221-10
22) :18,24 222:
223:17 223:5,15
223:18,24 227:6

933-45 11,17

286:2,8,12 287517 |

211:48,25 212:1,2 |
212:9,15,23 213:2
213:7 214:1,3,3,12 |

234:11,17 235:22
236:4,7,10,17,25
. 237:3,9,17,22,25
| 238:10 239:15
241:3,14 242:17
243:15,18 247:4
256:15 259-18
| 275:14 276:5,7
| 279:8 280:5
| 286:24 297:22
i worked 171:3
I87:18 188:14
191:1 192:14
194:6 197:8 199:6
199:18 210:1,7
214:19 234:10
252:13,20 264:18
284-2]
“worker 280:8
! workers 170:21

171:13 173:2,5,14 |

175:19 182:1

270:23

working = 170:1,5,7 |

170:8,14 172:13
175:) (81:19
TS9:17 194-5
195:19 198122
199:3,17 212:4
223:10 229:3
243:12 246-4
24:2 257:20
258:15 270:25
276:23 277:8,14
279:9 280:13
2951]

worn 219:17,18,19

“worry 24027
“worse 264:17

232:1,10,12,13,13 :

Priority-One Court Reporting Services Inc. — A Veritext Company

 

718-9

wrench 215:16 |

wrong 218:6

 

x
(x 233225
xanax 165:17,18
165:23 166:8,18
yard 17):18,22
172:7 279:10
280:6,14,16
yavitz 159:19
: Yeah 166:5 167:9
| 167:11 168:6,21
169:15,19-170:17
170:20 171:5,9
£73:7,13,13,21
174:3,8,11,14,18
174:21,25 175:11
175:16,18,21,25
176:3,9,12,22
177:2 178:10,14
178:18,18,22
179:12,14,19 !
180:3,17 E8L:9,15 |
181:25 182:4,6,9
183:10,14,17
184:1,8,12,15,17
185:10,17,23
186:7,21 187:3,7
| 1872111414 |
| [88:20 189:19
| 190:1,3,6,21,24
| 191:6 192:18 !
193:12 194:2,21
195:3,6,11,14,21
(95:25 196:14
197:17,22 98:16
| 198:16 199:23
— 200:10 201:14
202:15,23 203:1,5 |

 

 

 

83-1234

Page 24

203:15,19,23
205:23 206:3,7,19 |
208:10 210:1,5,7
210:23 211:9,12
211:14,17,20,23 |
211:23,25 21315 |
214:16,24215:8 |
216:2 217:12 |
218:6,16,19,22 |
219:3,20 220:12 |
221:3 222:6,18
223-10 224:[ 1,11 |
224:23226:11 |
228:9 229:8.12,16 |
230:8,25 232:8,15 |
235:13 236:8,8,12 .
237:10 238:11,23 |
239:9 2411515 |
241122 247-1119
242:22 243:9,9,20 —
244:10247:10,13 |
24772024 248:7
248:10,13,22
250:10,13 252:18
253:18,20,25
254517 255:23
296:5,13 258:15
259:4,18 260:2,15 |
260:24 261:4,12
261:23 262:4,19
263:8,11 264:3
265:5,16,19
266:11,22 268:10
269:4,7,9,15,20
270:5 273:20
275:4,7 276:2,11 |
278:2,2,19 279:11
279: 14 280:7,18 |
280;22 281:1,3,3,6 -
282:] 283:24 :
285-1 287:2,23,23
Jyeah - younger] Page 25

28:23 289:3,5,23 | 15813131717 |

291:18,21,24 - 158:21,21 159:3,3 |
292:24 293:12,24 © 159:7,7,17,21,21 |
294:21.295:-4.18 —  160:3,3,13,13,21

: 298 :2,6,6,6 :  189:18 199:6

‘year 166:6,15 | 205:18 208:9 |

183-23 193:13,20  209:21283:22 |
197:8 198:1,7 | 303:5 |
205:6 206:19 yoshiharra 261:7 |
208:17 210:25 young 179:19
226:23 234:20 younger 177:3

|

_—-243:3,17 262:9,9

| 269:14 291223

292:14 295:6,11 | !

i years 176.15 |

| 178:43,21,23 |
181:13 182:24
184;14 192:23 !
194:12, 14,16 |
199:5 200:2
206:16 208:6,25
209:3,15 210:8,17 |
212:11 213:10 |
223:22 235:15 :
236:3,5,14 238:24 -
247:7,14 24834
252:2,2 259:13
260:9,17,21 263:4 |
364:16 269:1,11
269:12,17 273:44
274:25 275:15,25
277:13 279:2,3,6
282-9 291 :20

© 295116

: yesterday 163:24
165:6,20 167:23
168:5,14,12 170:4
P8717 21431
230:24 255317

york §156:2,4
137:9 158:4,4,8,8

 

Priority-One Court Reporting Services Inc. - A Veritext Company
718-983-1234
10

11

12

13

14

Lo

17

18

19

20

21

aa

23

2d

 

SUPREME COURT

ALL COUNTIES WITHIN THE CITY OF NEW YORE

IN RE: NEW YORE CITY ASRESTOS LITIGATION

DEPOSTTION UNDER ORAL
EXAMINATION OF
FREDERICK G. BROWN

(VOLUME IIT)

This Document Applies To:
FREDERICK G. BROWN

INDEX NO.: 190)395-17

PRIORITY ONE COURT REPORTING SERVICES, INC.
290 West Mt. Pleasant Ave, Suite 2260
Livingston, New Jersey 07039

(718) 983-1234

Priority-One Court Reportmg Services Inc. A Veritext Company
718-983-1234

 

 
PRIORITY ONE REPORTING (718) 983-1234

Page 305 Tangges 407 +
To OMeGIVMITY, KLGMHIR de COOK, BO :
Atirncys for lefenchint At
2 80 Broad Sireer, 231d Floor
Mew York, Mew York 10004
30 RY: RYAN SWEENEY, ES)

Transeript of the deposition of
the Plaintiff called for Oral Rxamination
in the above-captioned matter, said
deposition being taken pursuant ta

eye (30 LYAGCU, DASTCAT. & EMERY, LLP
Federal Rules of Civil Procedure by and Attameys fr Defendants
before CHERYL F. SOLOMON, « Notary Publie | Gamiyein Tire and Gonos Camas
: : est 250K Streed, 5th Flasar

and Shorthand Reporter, at the Hampton Loy New Yark, Mew Yar. 10001
Tan, One North Avenuc, Garden City, New

BY: ALEAANDIRA OHER, TAQ

g :
York, on Thursday, December 21, 2017, 4
meine Ar ARAEAY 4G WILBRAHAM, LAWLEI & BUBA, EQS :
commencing at approximately (0:23 in the ta Attorasys for Defandants Aiv & Lagu
forenoon. Systeme Corp and Karnak :
Nn 1818 Market Street, Suite 3100 :
Philadelphia, Pennsylvania 19103

# * ® 120 AY: NICMOLAS L ORTIZ, ESQ

|
iB} i
14 BARRY, MebTinakN AN a MOORE, TSOS |
Athimeys for Qelindant |
11s Cleaver Brooks, ine '
2 Kewlur Sinead |
| 1G Mew York, Now York 1gU06
| BY: SHAWHETTBE FLUITT, ESQ) '

 

vi
(78
: DARGER, BRRAWTE, YAVITZ & BLAU, LLY
: io Attomeys for Defendants Amelie,
: CertainTeed and Wee
1 at} 116 Fast 27th Street, 12th Floor
: Auew York, Now York LOO1A
DZ) BY) GENEVINVE MACSTEETL, HAG
23
2a :
f4 ‘
Joab No. 2780313 24

Page 306 Page JUS

| VIA TELEPHONE:

|
| 1 APPRARAMN EIR:
1

WRIT? & DUS ENT RG, Por RENAUD LAW FIRM, LEP

 

mo

a Ailoriteys for Mhamtill 3 Atlaracys lor Defendant Miser, Inc
700 Trondwary, oth Floor Kt Mun Streul, Suite 50H
4 Baw York, wove York DOCH ah White Plaims, New York 10601
BY: PATRICK FINLEY, E5G) BY. ROWER) LEVEY, ESQ
5 5
6 "ot
MARSHALL, DENNEHEY, WARNER, COLEMAN & : LPARER & REREOM, LLP
7 MND « ; “79 Attarneys for Defendants IMO
Atunieys for Detecikuits Borg Warner : Inihasirias, Ine and Warren Pumps 2
a Moss Th 7.12 and Levitan Ok 630 Third Avene, 7th Floor

: Manubichuring Carp New York, Mew York 1017

Alluaneys Cor Detncands Cider Holmdat, New Jersey 0733

io Id Maacas Koad. Suite ots ‘ srr puenapnsas png
OO BAY BRLAR CIP GET TES, PSG
i Melville, Now Wark 11747 | Io , " *
7700 TY: ABMDRIW WARSHATIER, nO | lL PASCARELLA DIVITA PLLI!
‘dl | ” : ;
ty ere we ue owpuguin @ ae pp ' Attorneys for Dotondant Bird
(2200 SEGAL, MOCCAMBRIDGE, SISGER & MOALTIONTEY, LTD | 1 2137 Raute 24, Suite 200
I Renver, BYW/TP ond Aurora ump Company | TOW: GAARRIED & MULE. neo
#30 Third Avenue, Suile 1 P00 ' iW om “ wees
4 New York, Mow York 1OGzu

(75 KUROWSE STITUTE, LLG

AY. URI CARN TAG
Allormmeys for Delendant

 

i iG Annerigan ilteie ;
AARONSOMN, RAPPAPORT, FRINSTIUN A DEUTSCH, : Wh Hudson Biot / :
Say LLP 17 New York, New York 101 i
, Attorneys for Defendant Ford BY: ROBERT DEMEUSY, ESQ 1
18 G00 Third Averiuc “18 i
New York, New York LOG 10 :
779 RY: TILIA OM TL OPRMZ LARANCUTNT, BEG ' CULLEN A OYEMAM, LDF
22 : 20 Altomuys tor Defendant Goulds
:2100 MALABY & BRADLEY, LLC 4 Wall Street
: Attomeys tor Delendant Glickmer 12s Alew York, Mow York ]OQ0S-2407
Bt 150 Broadway, Bute G00 ‘ BY: JOSEPH ANGIOLILLG, HAG
Naw York, Mew York 108 oF
. 23 BY: MICHAEL CURTIS. Eat “33
id ad
a3 3S

 

  

Pricrity-One Court Reporting Services Inc. A Verilext Company
718-983-1234
PRIORTPY ONE REPORTING (718) 983-1234

Taye 309 Paye FL:

 

 

1 MeELROY, OLUTSCLL MULVANLY & CARPRNTRR, TEP | J FREDERICK G BROWN,
Aligincys for Defendant Raton 2 the Plaintiff herein, having previously
3 1400 Mount Rembte Avenue 3 been duly sworn by the Notary Public, was
Morisluwn, New Jersey 07962-2079 4 examined and testified as follows:
3 BY: DENISE D, TARRY, E8Q, 5 MR. FINLEY: Does anyone in the
; 6 room have any questions before I ask my
6 7 questions this morning? .
; 8 (No verbal response given)
‘ 9 MR. FINLEY: Anybody on the phone’?
ig 10 {No verbal response given)
10 li EXAMINATION DY
a 12 MR. FINLEY:
i 12 13 Q. Good morning, Mr. Brown.
iS 14 =A. Good morning.
14 13 ©. Tlow are you today?
LIS 16 A. Good.
16 17 QO. As you know my name ts Patrick
oy 18 Finley and T am your attorney
‘ (19 representing you from Weitz and
og 20 Luxenberg.
- 24 Now, I'm going to ask you a
39 22 couple of questions today, okay? Even
2y 23 though I'm your attorney, the same mies
D2 124 apoly as when Andrew and some of the
25 i25 other lawyers spoke with you this week.
Page 310 | Page 312:
i ITISHEREBY STIPULATED, by and between | t WPT ask you a question, i you
2 the ultormeys for the sespective partics 1 2 don't understand any question or if you
3 hereto, thal Gling, sealing and : 3 need me lo rephrase it, please let me
4 certification of the within Examination ' 4) know and Tl do so. Please, wail for ine
5 Betore Trlal be waived; that alf objections, 5 to finish asking my question before you :
G except as to form, are reserved to the time : 6 start your answer so that the court
on trial. - 7 reporter gets everything down and that's
8 ITISFURTHER STIPULATED AND AGREED thet ° 8 pretty much it, Same ground rules apply
| 9 the zanseript may be signed before any . G even though I'm your lawyer. ;
10) Notary Public with the same force and effect 10 Now, before we begin did you
iT) as i signed before a Clerk or Judge of the 11 take any medications today that are
12 Court, 12 different than the medications you took
P13 ITIS FURTHER STIPULATED AND AGRERD that: 13) on Tuesday and Wednesday that you
“14 all rights provided to all partics by the (14 previously testified to?
15) CPLR shall net be deemed waived and the | 15 A. No.
{4 appropriate sections of the CPLR shall be ! 16 Q. ITs there anything about the way
17 controlling, with respect thereto, | 1? you feel today that would prohibit you
18 ITIS FURTHER STIPULATED AND AGRERM by | 18) from testifying this morning?
-19 and between the attorneys for the respective (19 A. No.
20 parties hereto that a copy of the (20 Q. Sa you're goad to go?
21) Examination shall be furnished, without 2h 6 AL Yup.
22) charge, to the attorney representing the 22 GO. Okay, good.
“23 witness testifying herein. 23 Now, I'm going -- I'd Itke to
24 24° draw your attention to the time period
“28 (25° right after you graduated high school,

3 (Pages 309 - 312)
Priorilty-One Court Reporting Services Inc. -— A Veritext Campany
718-983-1234
woo

CO so Eo La

“at

b-

DURA Ee io

oa

bh -

hn ot Lo ba ee

ba be bo bo bo

PRIORITY ONE REPORTING § (718) 983-1234

Page 313: Pape: 315 |

 

 

 

onay? 1 MR. EINLEY: Wilhdrawn, !
A. Okav. 2 (. As part of your responsibilities |
Q. So, Lbelieve you testified on 2 3) all), Rakison, did you have to travel?
Tuesday and Wednesday you wradualcd high | 4 A. ‘Travel where, meaning where?
school in approximately 1953); is that 5 QO. Sa, yaur job responsibilities as
correct? i 6 asheel metal worker you worked in the
A. Yes. ! 7 shop, correct’?
Q. And after you graduated you & A. Yeah.
started to work as a sheet metal worker 1 9 (Did there ever come a point in
with E.D. Rakison -- ‘10 lime where you would have to leave the
A. Yeah. (13) shop for work purpose?
Q. -- which I believe was also 1]2 A. Sometimes [ had to hang some
United Vari? (13) signs.
A. Vari-Cratts, ld Q. And would vou hang the signs at
Q. Okay, correct. And vou worked 15 commercial and industrial locations
there from approximately 1933, 1954 to :16 throughout --
about 1935: is that correct? 17 A. Yeah. On banks and stuff,
A. Yeah. '18 ©, And would that be throughout New
@. So, I want to taik to you just 219 York City?
about that time period right now. (20 A. Yes. Basically Brooklyn and New
A. Then the service. (2) York.
©. And then you went into the 22 Q. Brooklyn, Manhattan’?
service, right? Okay. 50, what I want 23 A. Brooklyn and Manhattan.
to talk ta you about right now is the ‘24 QQ. Queens?
period between 1953 and when you went 25 A. Maybe a tew in Queens. I didn’t
Page 314 Pape 316:
inte the service 11955, so that two : | go into the Bronx or Staten Island.
year period al TD. Rakison, okay? : 2 Q. So, during this period of time
A. Yeah. 3° between about 1953 and 1935, you would
(. Just so we're clear, that this 4 travel throughout Brooklyn and Manhattan;
is the only period right now that we're 2 is that correct?
talking about. b A. Yeuh,
A. Okay. 7 QO, Sometimes Queens? ;
Q. Your job responsibilities there, / 8 A. Yeah, :
you were a sheet metal worker and you a) ©. And what type of locations would
assisted in the creation of signs, 10) you be going to?
correct? dd A. Various ones, John's bargain
A. Yes. i 12 siores were very popular, it was a chain
QO. And T believe that you testified 130 of stores,
thal you worked, the plant was on 9th ‘14 Q. So, you would be going to
Street and Titth Avenue in Brooklyn? 15° commercial Jocations?
A. Yes. lO OAL Yes,
@. And that at some point it moved 17 Q. Did there ever come a point in
to Union Street between Seventh and 18 time where you would go to industrial
Eighth Avennte in Brooklyn’? 19 locations?
A. Yes. It moved into bigger 20) A, | guess, ofthand | don't
shops. 21) remember,
G. Now, as part of your 22 Q. But you detinitely remember
responsibilities at E.D. Rakison, you 23) going lo commercial locations; --
worked both in the shop and did you ever 24 A. Yoah,
-- 25 Q. se is Chal corregt?

 

4 (Pages 313 - 316)
Priority-One Court Reporting Services inc. ~ A Veritext Company
718-983-1234
PRIORITY ONE REPORTING (718) 983-1234

 

—
—

—
all

b

ho

—

Ps
=

ba

=

PI ba ta ba bho

on fe

hat ba ee

Page 317 |

 

Page 319 ;

Whar vou were pain lo these ] CAG defendants object)
locations, would there sometimes be other 2 A, Yeah.
tradesmen who would be working al (hese 3  Atthe end of your time at E.D.
locations? 4 Rakison, thal was about £955; is that
A. Oh, yeah, all kinds, 5 correct?
Q, So, these would be -- can you 6 A. Yeah,
tell me whal type of tradesmen would be 7 Q. After that period of time, you
there’! % went into the Uniled States Air Force; is
A. There would be everything, there / 9 {hat correct?
would be plumbers, electricians, 10 A. Correct,
carpenters, ail, all the trades that they Wa ©. And you were in the air force
needed. (12 you said for about three -- |
Q. So, you would be working either 13 A. Four years.
hanging the sign or doing some type of 14 Q. About four years?
sheet metal work -- 15 A. Three vears and eight months I |
A. Yeah. 16 think. :
Q.  -- and there would be plumbers \7 Q. About three years and eight
and electricians and carpenters working 14 months, okay. So, that would bring us to
around you; -- 19 about 1958?
A. Yeah. 20 A. Right.
(All defendants object} 2] Q. When you got out of the air
@. -- is that correct? 22 force, you started te work again with
A. Yes. 23) KD, Rakison, --
(All defendants object} 12400 A. Right,
©. Again, during this pertod (25 QO. -- correct? So, that would be
Vigne FE Pape 320)
between 1953 and about 19545, do you | in about 1953?
recall offhand approximately how many 2 A. Yes.
commercial ane industrial locations you 3 QO. Do you recall for about how long
would have been to throughout New York 4 you worked for E.D. Rakison before you
City? 3 went to the navy vards?
(AN defendants object te form) 6 A. Not too long, II knew that job
QO. You can answer the question. 7 wasn't going anywhere.
{All defendants object, asked and 5 i keep losing my voice.
answered) . 4 ©. Would you like some water?
A. I don't recall. 10 A. No, no. I think it's in my
Q. Was it many? iE] throat.
(All defendants abject) i 12 QO. lf vou need to take a moment or
©. You can answer the question. 13 take a break or get some water, just let
(All defendants object) il4 me know, okay?
A. Not too many, I don't think, not 15 A. Okay. Pm fine but T think it's
-- Pdid most of my work in the shop. :16 going to be a permanent thing which T
Q@. Do vou recall the type of work :17) don't like.
that the tradesmen that you would have 18 Q. Weil go slow and take your
been around on the instances where you -19 time.
did travel, what tvpe of work they'd be 20000 AL Okay.
doing? 2] Q. So, when you got out of the air
{All defendants object) 22 force and vou started with E.D. Rakison,
A. Offhand no. 23° again were your job duties about the same
OQ. You just remember working around (24 as they were before vou went into the air
them? 25) forec!

 

5 (Pages 317 - 320)

Priority-One Court Reporting Services Inc. — A Veritext Company
718-983-1234
a
jun fe ow ha

 

 

20

PRIORITY ONE REPORTING (718) 983-1234

 

Pape: 321
(All defendants object)

A. My job in TLD. Rakison?

©. When you went back after --
A. Oh, yeah.

QO. - you left the service.

A. Same thing, yeah,
O@. So you did the same work’?
A. Yeah.
©. Ancdihat work included both
being in the she) and being at other
locations?
(AY defendants object)
A, Right.
©, And those locations, would they
also have been throughout New York City?
(Al defendants object)
A. Would they all what?
QO. Phroughout New York City.
A. For B.D?
©, For B.., yes. Would you have
to go Lo locations commercial and
industrial’
(AN defendants object}
A. Td take these oulside jobs

occasionally.

Puge 322

@. And they'd be the same types of
locations --

(All defendants object)

A. Basically i was in the shop mast
af the time,

GQ. You were in the shop most of the
time --

A, Yeah.

GQ, -- bud (here would be some times
you would =

A. Yeah.

QQ,» have to travel?

A, Youh.

(All defendants object)

A. Like a special job or if T was
working an in the shop, T would go to the
site and install it.

QO. You would have to go to the site
and ingtatt tl, is thal what you said?

A. Ycuh.

Q. And those siles were throughout
New York (ily, ==

A, Yes.

Q. =» correet?

(All defendants object)

13

15
lo
17
18
19

ba
=

BA
—

ro Ba
fad Bo

Fa bo
tn

 

i

oy] oo on

9
10
lt
12
|13
14
115
16
17
18
19
20
21
22
(23
24

(25

Pajra 323

A. Yes.

QO, And thal way in 1958?

A, Youn.

Q, Would that also have been in
1959?

(All defendants object}

A, ‘58 ar ++

QQ. De you recall the years thal you
worked at E.D, following the service?

A. Yeah, "38 -- it would be "59,

QO. 30, 1938 and 1959. And when vou
went to those sites, would you have seen
the same tradesmen, the sume types of
tradesmen that vou testified to
previously?

(All detendants object)

A. What was the question again?

Q. You saw the same types of
tradesmen?

{All defendants object)

A. Yeah,

Q. And then at some point you
started to work at the Brooklyn Navy
Yard, correct’

 

 

AL Yes,
Magu Ad
Q. Bo you recall what year that
was? |
A. | guess it was '39, starting in
9,
Q. Approximately 19390?
A. Yeah,
©. Andi beltteve you testified on

Tuesday that the first place you worked
at the navy vards was shop 17/; is that
correct?

A. Right. | had to take a test to
vet in to there, mechanic, sheet metal
mechanic,

©. ‘You took a sheet metal mechanic
exam’

A. Yeah. Otherwise I would have
been an apprentice and it was St. Paddy's
Day, the sury said you pass.

@. So, you went in as 4 mechanic,
not as an apprentice then’?

A. Yeah,

©. You got to skip that part.

A. Yeah.

G. And when you started you starled
al shop 17, correct?

 

6 (Pages 321 - 324)

Priority-Qne Court Reporting Services Inc. -— A Veritext Company
718-983-1234
 

mo

19
20)
2]
22
23
24
28

-and they had -- T don't know if there was

 

A. Correct,

©. And ts that located at the
Brooklyn Navy Yard?

A. In the navy yard.

©. In the Brooklyn Navy Yard, okay.

A. Yeah.

@. And was shop 17 a designated
sheet metal shop?

A. Yeah, yeah.

©. Were there any other tradesmen

A. Mastly sheet metal workers.

O. As part of your duties at shop
17, did you have to go on to any of the
ships thal were docked there?

(All defendants objcet)

A. lused to work ona ship and
come hack Lo the shop, yeah, right.

G0 you reeall for approximately
how long you worked at shop 17?

A. Probably about a year and a |
hall They tested me to see what I could
do, whal type of work T did because you
were ona ship, sometimes you'd be your
own supervisor and they wanted to make

Page 326
sure you're doing work.
MS. FLUEET: Can T have a rea
back, ploase?
(All defendants object)
MR. OR'TTA: Move to strike
TOTTCSPOTIST VE POPLIONS.
0),
of shop 17 looked like?
A, Yeah. Hohad big tables like
this (indicating), had two guys working
on cach lable doing what they were doing,
you know, making bulkhead walls and stutf

Do you recall whal the interior

a dozen af therm,

GQ, A doven tables like the one
thai’s in this room?

A, A big, wide, open area.

QO. Do you recall approximately how
mary people would be working in shop 17
alany piven lime?

A, Oh, EF don't know, T didn't count
therm.

©. Was il big enough to hold 25
people?

A. Oh, yeah, yeah.

10

thal were working tn shop 17? ilk

i 2

13
14
15

116

17
18
19

(20
21
22

23

a4

al

25

on fe le Bare

oN ot +] o-

‘11
12
13
“14
15
“16
17
18
(19
20
Dy
22
23
24
25

 

ape 327

 

You're »-

A. Ib was a pretiy dirly shop,

GQ, What do you mean by that?

A. Well, it was clirly, il wasn't
awepl up (hat much, dust all aver the
place.

Q. Was there any piping inside shop
17?

A. Allalong the walls but 1 don't
knew the condition they were.

Q. Do you recall if that piping was
insulated?
A. No, i don't.
Q. During the period of time you
worked at shop 17, do you recall what
your hours were?

A. It's regular -- yeah, I would
say elght to four or nine to five, either
one,

Q. Eight to four or nine to five,
is that Monday to Friday?

A. Yeah,

Q. Did vou have to work on nights
or weekends?
A. Oh, D worked all the time every

Tage 328
day.

QO. During a given seven day period
of time, how often would vou say you were
working in shap 17?

A. Ll was petting married so I was
working all overtime.

Q. So, you were warking both your
reguiar time and overtime during that
period?

A. Oh, yeah, veal.

©. Did there come a point in time
when you were transferred to the USS
Constellation?

(All defendants object}

A. Yes, Iwas.

©. And --

A. Because it was smaller -- the
Constellation was a big ship and there
were other smaller ships, battle
cruisers, J don’t knew what the heck they
called them, I'm not a navy man.

GQ. When you worked at the navy
yards, you were a civilian employee,
eorreet?

A. Yeah.

 

 

7 (Pages 325 - 328)

Priagitv-One Court Reporting Services Inc. — A Veritext Company
718-983-1234
PRIORITY ONE REPORTING (718) 983-1234

Pape 329 | Page 33)

 

©. Deo you recall what these

| ©. De you recall on Tuesday when 1 trades working.

2 Andrew was asking you about yourtimeon | 2 Q. Bo vou recall --

3 the USS Constellation, he reterred to a ' 3 A. Plumbers and electricians,

4 fire that happened on the ship; do you 4 welders, sheet metal workers, all kinds |

5 remember that? : 3 oftrades. Any kind of trades you can |

| 6 (All defendants object} 6 think of was practically there. |
| 7 A. Oh, yeah, | was very aware of : 7
8

| 8 the fire. tradesmen were working on?

 

9 ©. Did you start -- — (All defendants object) |
#0 A. In facet, it was still smoking, i iQ A. Some enys were working on
“HL the fire. {11 installing bathrooms, bulkhead walls and
; {2 QO. Right, [remember you said that i 42 that was it. Actually everyihing, they
:13 on Tuesday. Did you start working on the 13) were building the ship inside.

14 Constellation before the fire or after 4 @. Were they rebuilding what had

(15) the fire? 1S been destroyed by the fire?

16 A. Afier the lire. 16 (All defendants object)

17 ©. Affer the fre, okay. [7 A. What they could they would cut

18 A. The decks on the Constellation [8 out, some of those § inch plates of steel

119 which were tremendous size, couple of {9 or the -- not the plates af steel but the

20) ball flelds, they were all twisted and 20 duct work that put them in the atr

'21) warped and they were 3 inch steel, solid 21 conditioner and breathing the air and

122. sleel. ‘22 completely burnt, gone, disintegrated.

23 QO. On the deck of the 23 @. And as part of your duties on

94 Constellation? 24 the USS Constellation, de you reeall whl

28 A. Yeah. Cut them out and take 23 areas of the ship you were in?

Pape 3340 Page 332

| 1 them oul, tremendous job. | (All defendatils object)

| ? QO. Do you recall for approximately 72 A. Of the Constellation’?

3) how long you worked on the USS : 3 QO. Yes.

| A Constellation for? 4 A. Tot lost twa or three limes om
5 A. | would say probably a year. ! 5 the Constellation, a couple of hours cach
6 ©. Of the time you were in the navy | 6 time because it was 3,000 carmpartments
7 yards, about a year was on the | 7 and so Twas pretty much all over the
& ConsteHatian? | & ship. Twas down in the boiler room and
9 (All defendants object) 9 plus all the jabs Twas doing om the

10 A. Yeah. Thut T was at the navy 100 ships, on the ship was pretty much all

11) yards fonger than that. ! 1] over the boiler room -- all over the

12 OG. Correct. No, T know what I'm : 12) ship.

13) just talking about the period of time you 13 QO. You just mentioned that you

14 were on the Constellation igelf $4 recalled being in the boiler roam, do you

15 A. Aboula year. “45 remember whal tradesmen would have been

14 QO. And during your ume on the :46 working in the boiler room al the same

17) Constellation, do you recall working / £7 time you were there?

(18 around other tradesmen besides sheet fs (All defendants object)

19 metal workers? i 19 QO. You can answer the question.

20 {All defendants object) 20 A. Pipe latherers and stuff putting
2] AL Yeah. (21 in, putting in the pipes and for the
22 ©. Do you recall what other trades :22 boilers and ali of that and the fath,

23) you worked around? -23 when they mixed up lath.

24 (Al defendants abject} 24 Q. Do you recall seeing these men
-25 A. Yeah, there was all kinds of .2o do that?

& (Pages 329 - 332)
Priority-QGne Court Reporting Services Inc. — A Veritext Company
718-983-1234
: Y
10)
1
12
13
14
15
16
17
TR
19
120

i 2}

ht
hl

/ ho Boe bo
pun ou

PRIORITY ONL REPORTING (718) 983-1234

Puge 333 |

A. Oh, yeah,

(. As part of the work that they
were doing, did you happen to notice
whal the air looked like in the boiler
room?

(All defendants object)

A. Well, there was -- it wasn't
like outside, Ghat's for sure,

Q. What do you mean by that?

(All detendants object)
A, Dust, there's stuff in the air.
GQ. ‘There's dust’
A, Yeah,
Q, Did vou see that dust?
(All detendants object)
A. Yeah.
Q. Did you breathe that dust?
(AU defendants object}

A. Yeah,

©. De you beHeve that dust exposed
you fo asbestos?

(All defendants object)

A. Idon't know, I guess it was.

©. While you were in the boiler

5 room, do you recall any individuals

Page 334

working on any pumps?
(All defendants object Lo form)
A. Yeah,
(All defendants object to fori)

MR. CURTIS: What was his answer?

(Whereupon, at this time, the
requested portion was read back by the
reporter)
©. Deo you recall what pieces of

equipment you would have seen in the
boiler room?

(All detendants abject)

A. That would be pumps in the
bauer room,

Q. Any other pieces of equipment
you remember’?

MR. ORTIZ: Can T pet a read back,
please?

(Whereupon, at this time, the
requested portion was read back by the
reporter}

Q@. Do you recall any other
equipment you would have seen in the
boiler room other than the pumps you

menlionge?

Ph RB OR PO oP

wi Pe

i

18
19
20
2]
‘93
93
24
25

 

 

A. Yeah, Batler room is bigs.

QO. You recall the boiler?

A. Yeah.

Q. And do you recall secing
tradesmen working on the boiler and the
pumps you just mentioned?

(All defendants object to form)

A. Youh,

Q. Do you recall what bype of work
they'd be doing?

(All defendants object)

A. Ldaon't know, atlaching pipes
and the lath, I dont know. The
mechanics covered the new pipes with the
lath,

Q. But you fust recall them doing
the work?

A. Yeah.

MR. ORTIZ: Can I yet a read back
of the last answer, pleasc’

(Whereupon, at this lime, the
requested portion was read back by the
reporter)

©. Do you recall when these
individuals were doing the work you just

 

mentioned, what the air looked like?
(All defendants object)

A. Yeah. Tt was pretty -- it was
dusty and mostly dusty in the shop,

0. So, if was dusticr than in the
ship?

A. Yeah.

(AH defendants object}

A. They were doing a lot of filing
and prinding.

MR. ORTIZ: Move ty strike the

TLON-TeSponsive por'lrans.

Q. Did there ever come 4 point in
time when you were in the engine room of
the Constellation?

(AH defendants object, leading)

A. Yeah. Dven when | was lost,

Q. When you were lost; da you
remember that?

(All defendants object)

A. Yeah.

QO, What do you remember about being

in (he engine room?
(AH defendants objcet)
A. How big it was, the engine room,

 

Priority-One Court Reporting Services Inc. -— A Veritext Company
718-983-1234

Pagy 335

 

Puge 336

9 (Pages 333 - 336)
 

19
20)

itd

16
17
(18
119
20
2y
29
24
24

38

PRIORITY ONE REPORTING (718) 983-1234

Mage $37

O. De yor recall secing men working if

in Lhe engine raqm') 2

(AL defendants object, leading) i 3

A. Yeah. ‘There was a drive shatt 1 4

an the Constellation, was humongous, | 4

Q. Do you roeall secing men work on | 6

the drive shall you just mentioned? : 7

(All defendants object to form) | 8

A. Like the whole ship, the drive 1 9

shall, it went from, like, forward to att 10

and il was a powerful looking pipe, like 1]

a pipe on there, (12

@. And you recall being around that 13

drive shalt? ited

A. Yeah, 15

(All defendants object) 16

A, Everybody would walk by it. 117

@. Do you recall any other areas of 118

the ship you would have been on? | 19

(All defendants object) 2a)

A. Well, sometimes what they would »21

do ix assign me -- atter ] gota little 22

cslablished there, had a couple of 23

helpers, twa or three helpers and they 134

3 assign me a room where they had their own 24
Page 334

drafted out and then they put, all got _

put in the bullchead walls here, here and 2

that was a job with the helpers. 3

Q. Se, you'd be doing that work 4

with helpers that vou were assigned? 5

A. Yeah. 6

(All defendants object) 7

QQ. And while vou were doing the 8

work with these helpers, were there other . 9

iradesmien working around you? 10

(All defendants object) 11

A. Sure, 12

Q. Do you recall what other 13

tradesmen would be working around you 14

while you were doing this specific work? 15

(All detendants object) 16

A. Well, they had all kinds of 17

running clectrical wire for 18

communications within the ship and there 2149

was a lolof frades stepping on top of 20

cach other and having arguments who had jal

(a9

the right,
Q. And you remember having those 2
argurrienis’? 2d
A. Yeah. Ehad more priority than os

Page 3340 |
you.

Q. And! believe you testified on
Tucsday that some of the work that you
did in adadtiion lo the sheet metal work
involved shecirack; is that correct?

A. Yeah.

QO. Do you recall what area of the
ship you were doing the sheetrock work?

(All defendants object)

A. | think. in the beginning T
started, that's when I started, about
id-ship, |

QO. And do you recall what your |
hours of work were while you worked on
the Constellation?

A, Pretty varied because they
wanted the ship done fast. Anybody
wanted to work overtime and | worked
uverlime all the time.

Q. So, you were working, would il
be fair lo say you were working five days
a weck? |

(Ail defendants object) |

A, Oh, yeali, it would be fair, To |
work I did that, like, 60 hours a week,

|

 

Page 340

Q. You were working aboyt 60 hours
a week?

A. Yeah.

, And if you had the opportunity
for overtime, you said you took the
overtime!

CAH defendants object)

A. Overtime, yeah.

Q. And | recall on Tuesday you
testificd that you helped sorne of the
plumbers do work on insulation on the
ConsgicHation; is that correct?

(All detendants object)

QQ, You helped plumbers?
A. Yeah, I helped thein.
QO. And -

at

A. They would help me too, we were
pretty friendly,

Q. You guys worked together’?

A. Yeouh,

Q. ‘The guys on the ship worked
logether'?

(All defendants object to form)
A. Oh, yeah.
Q. When you worked on the

10 (Pages 337 - 340)

 

Priority-One Court Reporting Services Inc. - A Veritext Company
718-983-1234
PRIORITY ONE REPORTING (718) 983-1234.

Pape 241 |

Tage 345 i

 

 

 

 

| Constellation, were vou given breaks I (All defendants objeet)
| 2 throughout the day? 2 A. Yeah.
| 3 A. Yeah. Coffee breaks and you gel 3 QO. Anddo you recall the names of
/ 4 one inthe morning and one in the 4 any of the other ships you worked on?
i § afternoon. 2 <A. Yeah -- no, T don't recall,
| QO. What would you do when you were 6 They were small, they were destroyers and
on your breaks when you were working on 7 they were smaller than dhe Constellation,
i 8 the Constellation? & Q. The Constellation was the
i 4 A. Goto sleep. ; 9 Jargest ship you worked on?
10.) Where would you sleep’? 10 =A. Yeah.
I A. Anywhere. We used to sleep on ll Q. Do you recall how many other
[120 the insulation f remember until we all 12 ships you did work on?
43°) started getling very ilehy, 13. A. No. Throw it was a few
[4 QO. You sfepton the insulation of 14 destroyers.
/15 the ship? ids Q. And what type of work did you do
i16 A. Summertime it was very hot. :6 on these ships?
(17) Q.) This was inside the ship, '17 A. Well, what they were doing was
18 correct? [8 take everyliing [rom the main deck up on
19 A. Insulation, no, we went outside. 19 the top and taking all of that off
(20 Tf it was bottled upon the deck, 20 because it was slcel, il was too top
21 materials because that's where they }2l heavy. And they'd take that off and then
22 stored the insulation. P22 put down combing, metal combing to the
123 QO. On the lop af the deck’? 23) deck, bring it and then when they built ;
24 0 A. Onome deck, didn't have to be 24 the new bulkhead, which we did, they put
25 the top. 29 rubber in between the steel and the
Pupe 344 ;
Q. And you recall laying on the | metal, the metal combing. :
imstelestion’? 2 QO. And this was on the destroyers
A. Oh, yeah. Lonly got itehy 3 that you did the werk. on’?
anes. 4 A. Destroyer, yeah. Probably they
Q. Approximately how many times, if 5 -- always put rubher in between the
yen can recall, would you lay on the 6 steel, chemical reaelion, it would rat
insulation? 2 7 gat in maybe a year er two,
s A. Wit was niece and ¢lean, | | 8 QO. When you were doing that type of
9 wend just lay - bud | scen them tuke | 9 work on these other ships, were there
(10) away a guy Lo the hospital because he got | 10 other tradesmen working around you?
14 so itchy. Ae was working so hard and got ! ll (AH defendants object}
12 sweaty and they jusl throw down the 4200 A. Uh-huh.
| 13) insulation. 13 QO. Do you recall what other
|14 Q.  Whal was lhe working environment il4 tradestnen would have been working around
15) onthe Constellation like, you just said 115 you?
(160 people were swealy, do you recall what it 116 A. Same hing, welders -- sometimes
21%) was like in there’? 17 it had to gel so crowded, you had to pet
:18 (All defendants object) “18 out of the way of the plumbers, out of '
19 A. Vhey did everything in there, ! 19 the way of plumbers, You worked there
°20) you know, they did welding and they 120 for two hours and we'll come back, it
210 installed everything, loilets, i2l just got too crowded.
everyting. 22 QO. To you recall seeing these

3) workers do any work with insulation?
MR. CURTIS: 1cading,
A. Yeah. Phe straight insulation,
1] (Pages 341 - 344)
Priority-One Court Reporting Services Inc, — A Verilext Company
718-983-1234

22

23 Q. And did there come a point in ‘a

24 ime when you worked on any olber ships 24
25 in the Brooklyn Navy Yard’? 24

 
eT

16

18
19
20)
i21
22
23
| 24
25.

‘16
17
18
19
20
2]

22
23

24

25

_ PRIORITY ONE REPOR

Pape 345 |

(iwas all prefabricated and (hen when it
came lo the clbaws, lhey used to put on
the straightest right up to the elbow and
then they mix up (heir own, their own
inswation and put it on by hand,

QQ. Did you help them with this or

just wateh therm do it?

A. Wo, | watched them do il,

QO.  Watehed them do it?

A, ‘Too sloppy.

MR, CURTIS: Form.

A, ILtook a little talent to do it
nice and neat.

Q. When you were watching them do
Uhis, cid you notice anything about the
aiy around where they were doing this
work?

(All defendants object to form)

A, When they first put it on, might
gota litle dusty,

Q, Do you recall seeing that dust?
A, Yoah, [was watchmg, I could
sce, next day they would smooth it down.
Some of them used wet rags, some used

_sandpaper, sandpaper created dust,

  
  

 

2

bo bo ho bo .o

a
on

| 25

Fuge 346

Q. And you saw the dust be created?

A. Oh, yeah.

Q. And were you close enough to
breathe in this dust?

A, Yeah, very easy.

, And do you believe this dust
exposed vou ta asbestos?

A. Yeah, | guess it did.

Q, Did you do any sheetrock work on
these destrayers?

(All defendants object)

A, Jimsure did. [think I put
in four bathrooms in the destroyers. 1
was putting in all the appliances, soap
rays, you know, stuff on -- the
convenience items.

QO. Butdo you recall working with
sheetrock?

{All defendants object)

A, Yeah,

©. Do you recall the name of the
shectrock, you would have used’?

A, Georyia-Pacific, is that a
sheclroct’?
.  -Edon't know, sir,

Priority-One Court Reporting Services Inc.

1

is

he
oo

bo bo bo bo bo
Lo po oe

ee

VING (718) 983-1234

Ihige 347 |
What do you recail doing with
the sheetrack?

A. Putting it up on (he beams, I
think we used Lo rivel iCam, top rivets,
put it up there.

Q. But you don't remember the name
ofthe manufacturer of the sheetrock you
used?

A. Wa.

Q. Do you recall for approximately
how long you worked on these other ships?

A. Probably a year and a half.

Q. So, you were on --

A. Tswilched around from the
CansteHation lo lhe ather ships.

Q. And how long did you say you
rememthered being on the Constellation
for?

(At defendants object to form)

A. Uthink i's (hree years -- or
one year, one year -- l'm not sure. Tt
might have been three, | con't know. |

Q. Turing the periad of time you |
worked al the navy yard, did you work on
aty Gather ships or in any other places
Page 348 -
other than what you've already told us
here’?

(AL defendants object)

A. Wo. The only thing I think when
T was working on the Constellation and
the cruise ships where they were changing
the top, (hey only used me to prt in the
bathrooms and stuff as a filler because
they wanted me to be busy up there.

Q. Are there any other ships or any
other shops or any other places at the
navy yard thal you remember working ad
dhuting the periad of time you were at the
Brooklyn Navy Yard?

(All delendants object}

A. Wa,

QO. And did there come a point in
time where you stopped working at the
tluvy yard’?

A. Yeah.

Q. Vo you remember when that was?

A. Definitely stopped.

Q. Yes. Und you stop working there
before you wert lo the fire department?

A. Oh, yeah, that's why | stepped.

12 (Pages 345 - 348)
A Vertext Company

 

7ER-983-1 234
3

117
118
119
20)
‘21
| 22

| 24

 

Q. That's why you stopped’?
A. Yeah.
Q. So, you went from working at the
navy yard to the FDNY: is that correct?
(All defendants object)
A. Yeah.
©. So, you would have been out of

the navy yards from approximately 1959, ; § room, had to be keep cleaning it out.
1960 to about 1962; is thal correct? i 9 QO. Was that part of your duties ag
A. Yeah. That's what the fire 10 a firefighter?
department was about. iI A. No, bul it was a problem,
(All defendants abject) 112 Q. Andatsome point? belicve you
©. And wher you started -- 13 testified after you started in the fire
A. ‘Took a hell ofa cut in pay too, 14 departinent is when you began your side
the fre department, dawn to one third. i 15 business: is thal correct?
Q. ‘Took a one third cul in pay? 16 A. Wher] what?
A. Yeah, ‘1? QO. Atsome point afler you started
QQ. When you -- (18) in the fire department, =
A, Beeause they had more benefits 19 AL Yes.
in the fire department, so thal’s why | ! 200 owe wou started a side business;
clidd i. (210 is that correct?
©. Wher you went to the fre 22 A. Yeah.
department, | believe vou testified you 23 QQ. De you reeall whal year you

WCTE ES

A. Correct.
Q. And is that the only location

at the fi

A. Yes, Pworked -- we relocated They liked watching ihe lon redheaded

10 other frchguses maybe fust lor 6 arl.

overnight or two nights, 7 QO. Your daughter you're referring
QO. Raght, right. Aside from Like a Sto, right?

special assigmment, you were assigned Lo 74 A. Yeah.

202) 1000-6. iT believe when you testified on
A. Lake that, (11) Tuesday and Wednesday, you mentioned that
Q. So, vou were there for the °12 you did both mlerior and exterior work

entirety of your garcer as a firefighter? 2130 as part of your side business; is that
A. Yeah. Ut was right by the 140 eorrect?

Brooktyn Battery Tunnel, 15 (AL defendants object)

GQ. And Engine 202; 1s that correct, 160 AL Yeah,

am [saving that correctly? 17 QO. Andifl recall correctly, |
A. Yeah, 18 belicve you said you worked about 20
QQ. De you reeall how Engine 202 was : 19 hours a week doing that side business?

heated by ehange? 0) (All defendants abject)

A. No. How was 1t what? 3 A. Youh. | had a ¢areer with the
QO. How the building was healed? 22) fire department to keep it legitimate, I
A, | ihink 1 wag oil heat “23 only worked so many hours.

believe. 24). So, you would keep the fire

QO. Did you ever have ary occasion 25) departrient appraised af your side

PRIORIPY ONE REPORTING (778) 983-1234

Mage 349 :

Ln 4 La bo

sigmed Lo Engine 202 in Red Hook:

Page 350 |

rc depart ent?

Prority-One Court Reportmy Services Ine.
718-983-1234

ta, you know, be in the boller room of
Engine 202?
(All defendants object to form)

A. Yeah.
. Did you ever do any work on the

6 boiler there?
7 A. Yeah. It was a mess, the boiler

24 started thai side business?

Pago 341 |

 

 

!
|
ig Chat carrect?? is A. Na, no, Pdon't know, [just 1

T started off very light with my two sons
| 2 and my daughter because the customers

that you were assigned during your Lime 3) liked to see -- found oul they were my
4 fanuly and plus they did very nice work.

5

Tape 347,

 

13 (Pages 349 - 352)

A Verilext Conmpany
 

!
2
3

13

iB
a)

20)
‘2!

22

23

Bed
38

13
14
15
16

te

he bo bo

1?
18

bao
a)

bo

Phas fo

Ln

Page 433

hugincgs’? l
A. Yeah, 2
OQ. Okay, 3
A. And then aller a while T -- 4
©. You were able to balance both. 5
A. Yeah, : 6

(Al defendarits object) (7
Q. As part of the interior work you 8

did, did vou ever do any work with a)

sheetrack’? 40
A. Yeah, sure. iq]
Q. What kind of work did you do 12

with sheetrock? 13
A. Sheetrock is a drywall and iid

everything else. 415
Q. And what kind of work would you 16

do? 47
A. Putting up all the walls and | is

tape it, sand it or wipe it down smaath, 19

A lot of times I could use sandpaper on 20

that. i 21
QO. Do you recall what products you 22

used with the sheetrock when you were 23

doing this taping work? 24

(All defendants object) 24
Pape 454 |

A. Yeah, Tused spackle. : |

GO. Anything else? ?

A. T said I used the tape, taping, 3

the lape all over and then another layer 4

of spackle, then sand it all down, 5
QO. Do vou recall what the air 6

looked like while you were doing this 7

sanding work? 8

(All defendants object} . 9
A. The air got a little sloppy fram / 10

sanding, down the -- 1 don't know what you ‘14

call it, joint compound. 12
Q. Did vou sav joint compound’? i 13
A. Yeah. i14

(All defendants object) 115
MS. MACSTEEL: Can 1 get 4 read 16
back, please? 117
(Whereupon, at this time, the 18
requested portion was read back. by the 19
reporter) 120)
@. Do you recall the name of the i2y
joint compound you would have used’? 22
(Ail defendants object) i23

A. Georgia-Pacific, ‘24
QO. You reeal) Greargia-Pucific joml i253

Priority-One Court Reporting Services Inc.

PRIORITY ONE REPORTING (718) 983-1234

Page 355
compound?

A. Yeah,

@. Do you recall what it came in,
hike how it was packaged’?

A. Itcame ina 5 gallon bucket,
tin buckets.

Q. And you used that during your
time in Fred Brown Fainting?

A. Yeah. When T got, like, four or
five guys, T used quite a lot of It.

Q. And you mentioned that the air
looked sloppy, can you describe what you
meant by that?

A. After it's dry you can't sand
tl, the joint compound. And even the
sheetrock, when you're putting (he joint.
compound in, you gol to wait avermight.
sornctimes before you could sand iL
because i's too soft.

QO. And after it hardened what would
you do?

A. Well, after you -- then when you
sanded it, it was all full of dust, then
you sand it, then you brush tt down anid
then sweep it up.

Page 350

Q, And did you see that dust?
A, Yeah, | did it.

GO You did that.

A. Youh.

QO. Phd you breathe thal dust?
A. Yeah.

(All defendaris object)
2. Bo you believe thal dust expased
you Lo asbestos? :
(All defendants object}
A. You'd be all white.
O. When you were doing this work,
did you ever wear a rrask?

_

A, T don't think se.

©. De you recall secing any
warnings on Lhe «=

A. ‘Foo much, | didn't wear a mask.

O. Deo you reeall secing any
warnings on the Georpgia=Pacific lin
bucket?

(All defendants object}
A, Might have been but didn't pay
any allention lo ik.
0).
Saw a wartling or nol?

Can you say for sure whether you

14 (Pages 353 - 356)
A Verilext Company

718-983-1234
19

30

3]

39
33

2A

25

PRIORITY ONE REPORTING (718) 983-1234

Page 357
(All defendants object)
A. Idon't know if there wag -- on
the tin cans maybe there was 4 warning
but I believe they chanyed the tin cans
to plastic.
O. Do you remember when they
changed trom tin cans to plastic?
A. No, no.
Q. But do you specifically recall
sceing a warning on the tin can’?

|
2
3

,

a lua

Page 359

QO. And anything else?

A. Well, ?T did sorne renovalior
work, especially with roofing work, it
involved you got io pul anew beam or
something, you just can't put a little --

a lot of rooms were rotien, so you have
Lo take that out and when you take that

out, 2 * 6 beams, 2 x § beams were alsa
rotted, you had to replace that bear.

QO. And you did this work during ihe

 

 

{All defendants object) FAT period of time you worked as a
A. Yeah, on the tin can, yeah, (12 firefighter, correct?
yeah. 13 A. Youb.
Q. Do you remember what it said’? W4.0 Q. Do you recall what year you
A. No. I could see the warming on | 15 stopped doing this type of work?
a cigarette pack, it's like a warning on 160 A, Tdan't know, | stopped -- |
a cigarcLic pack. 17 don't know exaclly when | stopped roofing
QO. Do you recall seeing that? (18 butt got -- those rolls were 90) pounds a
A. No. The attorney general on the 19 rall, garry (hem up a 35 foot ladder,
ciparelle pack, smoking may be hazardous 2Q) QQ. iP you recall you lestified that
to your health. i230 you stopped working, the fire department,
Q. Do you remember seeing a warming 122) you telired in 1989, were you still doing
ihe Uhat on the joint compound bucket? 23 this work aller 19897
A. Tdon't know if did or not, 24 Al bight have donc small, litte
(All defendants object) 25 jobs, like a garage or something,
Tape: 358 Page 360
A, Nobody paid attention to it, it iy Q. So, the bulk of the Fred Brown
was rol om every can. We thonght it was, 2 Painting business ovcurred during the |
like, just required for the law, the law 3 years you were a firefighter; 1s (hat
required iL. 4) gorregt?
MS. MACSTEEL: Can I get a read 2 A. Youh.
back? a QQ. Go you recall yeslerday you
(Whereupon, at this time, the 7 teatilied about seme cars thal you owned;
requested portion was read back by the & do you remember Chal?
reporter) ° A, Youh.
Q. Other than the sheetrock work 10 GQ. And you testified ta doing I
you just mentioned with the joint 11) beheve approximately 30 brake jobs on a
compound, was there any other work that 12) Ford van; do you remember thal?
you would have done as part of Fred Brown 613000 A.) Yeah. That was the one | used
Painting that you haven't already 140 for all the work on the roaling,
discussed? 15 For the Fred Brown Painting
(All defendants object) “16 business, correct?
A. Oh, FT don't think sa. ‘1? A. Yeah, Udid ctuiches and
Q. You did roofing work you 18) brakes, they didn't last much time, |
lestified to, right? 7149 ©. Dy vou reeall the manufacturer !
(All defendants object) 20 af the clutch you would have uscd”
A. Yeah. 21 MR. WARSHAUEBR: Objection.
QO. And you did painting work? .22 @, Take your lime,
A. Ves. 23 Al Dol reeaif what?
Q. And this drywall wark? 24 GQ. Phe manulaelurer of the clutch
A. Yeah, 25

you would have replaced.

 

Priority-One Court Reporting Services Inc.

15 (Pages 357 - 360)

A Veritext Conrpatiy

718-983-1234
14
at)
a]

33

24
iad

 

a
=o 0%

12
13
i14
15
i16
19
18
19
20
21
22
23
24
as

PRIORITY ONE REPORTING (718) 983-1234

Page 301:
ME. WARSHAURR: Objection ta form:
A. I think the clutch was Borg

Warner.
Q. Borg Warner?
A. Yeah,
MR. WARSHAUER: Objection to form.

Q. Do you recall approximately how
many clutch jobs you would have done on
that van?

A. I don't know, maybe we used to
put them out quite a lot on the van, |
pushed that truck. !

Q. Do you recall how long you owned
the van for’?

A. Twelve years, l replaced three |
ToLors.

Q. Three motors?

A. Yeah.

Q@. Do you recall if you --
MR. TINLEY: Withdrawn.
Q. Ifyvon recall three motor

replacements, do you recall how many

cluich replacements you would have done’?
A. Tdon't knew. The clutch, !

don't know, maybe in twelve years, maybe

11
12
13
14
15
16
i?

(18
19
20)
2]

22

23
24

Page 363

QO. aut you think you probably did
about twelves is thal correct?

A. Tim assuring ==

MR. WARSHAUEFR: Objeetion to form,
truscharacterizes Lestimorry.

A. Tim assuming over a twelve year
period that Tawned th.

O. You also mentioned 4 two door
Buick thal you owned! ==

A, Yeah.

QO. -- yesterday, do vou recall any
brake work you would have done on the twa
door Buick?

A, Oh, those were just social cars,
you know, f glidn't.,

Q. So, you didn't do any brake work
on the two door Buick?

A. Limight have did one job or
somethings, | chen't beat them up that
much,

QO, Eknow you testified about a
four door Buick that you owned, do vou
recall doing any brake work on the four
door Buick?

A, No, but | had that for quite a

 

 

Taga: 362
about icn.
QO. About ten clutch jobs over the
twelve years?
A. Buta lot more -- well, I don't
know if there was more brakes or
clutches. Thad different fellows
driving the van, standard shift, some
guys don't know how to drive standard.
©. To you recall the process by
which you would have changed the clutch
in the van, what you would have done’?

A. Little bits and pieces ona
clutch.
©. To the best of year

recollcetion, haw would you go about
changing the clutch in the van?

A. Fthink most of my work was on
the brakes.

GO. Right. And then vou testified
to the brake work yesterday but with
regards to the clutch work, do you recall
what you would have done in order to
change the clutch on the van?

A. Not ofthand, I'm drawing a blank
there.

19
20
23
122
23
24

Page 36d
while toa, !

Q. But de you recall doing any
brake jobs on the four door Buick’?

A. Yeah, probably a couple. Brake
jobs were very casy, much easier than a
clutch,

Q. Do you recall what brand of
brake you would have used on the four
door Buick’?

A. Bendix,

Q. Bo you recall approximately how
many brake jobs you may have done on the
four doar Baek’?

A. Didn't you just ask. me that
question?

Q. We, On the four doar Buick you
testified that you recalled doing Bendix
or replacing the brakes on the four door
Buick with Bendix brakes, do you recall
approximalely how many limes you would
have done that?

A. You're asking me two simular
quesligns,

QO. Prephrase the questign. Yau
owned a four doar Buick, correct?

 

16 (Pages 361 - 364}

Priority-One Court Reporting Services Inc. » A Veritext Company
718-983-1234
PRIORITY ONE REPORTING (718) 983-1234

Pape 305 | Page 367 |

 

 

| A. Yeah, ? carburetor apart, you pod lo give il loa
2 (Q. Do you recall doing brake jobs 2 regular mechanic, it's so complicated,
3) onthe four door Buick? 3 . But you did this work yourscll?
A A. Yeah, That was basically a 4 A. Yeah, yeuh. (
5 family car, § O. And the Ford, the 19417 Ford you
6 Q. And you testified that you 6 purchased, again you purchased that used,
7 remembered using Bendix brakes when you 7 eorecet?
; § did those brakes jobs, -- 8 A. Yeah. !
a) A. Yeah. 9 ©, So, do you recall the |
10 0 «Q. -- correct? 10° manufacturer of the brakes you would have |
11 Bo you recall how many times you 1] removed from the Ford the first time you
12. did brake jobs on the four door Buick? 12 had do change the brakes’? |
(130 Fust the fourd door Buick. 13. A. I don't know the first, what it |
14 A. Oh, four times that was. 14) was, | just took it out and bought new |
:18 Q. Approximately four times on the 15. brakes, brake pads and evervthing for it.
116 four door Buick? 16 ©, The new brakes you put on would |
(17. A. Yeah. 17 have been Bendix, correct?
18 ©. And you recall using Bendix 18 A. Yeah,
(19) brakes for those jobs, correct? 19 Q. And did you do additional jobs
‘2000 AL Yeah. 20 on that 194] Ford’?
21 ). Do you remember testifying about 21 A, Yeuh, yeah.
122 the 1941 Ford vesterday? 22 = (),) And you used Bendix for those
123 A. Yeah. 23 jobs tow, correct!
24 (1). De you recall -- ad A. Yeah. Thad the ‘41 Ford about
| 25 A. 7 had that car. 25° six oF seven years,
Page 346 Tape: 308 |
i] QO, id you do any brake jobs on the 1 Q. So, you wouldn't know the name
/ 2 1941 Ford? 2 ofthe manufacturer of the brakes
: 3 A. Yeah, on that ear. 3 initially but subsequently it was Bendix,
od (And Tbeleve you testified that i 4 correct’?
S you bought that car for $40; is that i 3 A. On that, veah.

© @) eorrect? i 6 Q. Do you reeall being diagnased
7 A. Yuuah. | 7 with lung cancer?

i GQ. That's a pretty good deal, ! 8 A. Yeah. When | went -- [ found

1 9 A. Flad no windshield. ' 9 out, ) found out like a lu, [didn't

| 1th Q. When yer bought i it had no | Q

idk

[}2

1Q expect it.

(11) windshield? i] Q. Do you remember when that was?
112 AL Youth. |] A, Jt was probably about two years
}13. Q.) Do you recall -- (13 ago, lhree years aga,

14 A. Twasn't the richest of kids. i14 Q. That you were diagnosed with

1h QO. Tunderstand that. (15 lung cancer?
| 16 Bo you recall doing brake jobs 16 A. Yeah,
117 on that 1941 Tord? 17 Q. Do you recail jroing to the
18 AL Oh, yeah. 18 doctor in 2017?
39 Q. Do you remember what type of 19 (All defendants object)
20 brake you would have used when you did 20 A. For juni cancer?
210 the brake jabs on the 1941 Tord? : 2] QQ. Yos,
/22 A. Tendlix. oe A. No -- yeah, yeah -- no, | don't
‘23 O. When you -- (230 know, My shorltenm memory --
24 A. There were simpler brake jobs, 24 QO, No, understand thal, sit,
:25 there wasn't as many -- say you take a | 25 As park of your lung cancer

 

17 (Pages 365 - 368)
Privrity-One Court Reporting Services Ine. - A Veritexl Company
718-983-1234
PRIORITY ONE REPORTING (718) 983-1234

Page 364) |

 

4

The 474

 

: 1) diagnosis, did you have surgery? 1 QO. Approximately how many nieces
7 2 AL Yor. 2 and nephews do you have? |
i 3 QO. Bo you remember when that 3 A. Its unathor week tor my family
' 4 surgery was? 4 tree. |
i 5 A. That was only about... 5 OQ. More than one?
i 6 OQ. Was that done recently? 6 A. Yeuh, | got nephews, two nephews |
/ 7 A. Yeah, within the year. 7 and that's about it,
i § QO. Tao you recall how long after you & Q. ‘Two nephews, okay. Do they have
© % were diagnosed with lung cancer that you 9 any children? .
10) had the surgery’ 10 A. Yeah,
1 (Ail defendants objcet) 1] Q. Do you know about how many?
(120 A. Thad -» they took out a picce 12 A, They have about -- one nephew |
13° al pig slice, 13° has two and the other nephew single. |
i400 QQ.) (Do yeu remember when that 14 Q. About how often do you see your
| 1S surgery was? 15 nephews?
(160 A. No, but L know it wasn't too 16 A. Over the holidays.
17) long ago. (17). And you have two children still
18 Q, Do you remember how much time ‘18 alive today, correct’? |
19 passed between the diagnosis and the (19) A. Right.
20) surgery’? i290 Q, And how offen do you see your ;
21 {All defendants object) 21 gholdren’?
'22 A. Not log much time, monthy | | 22 A, Well, my son lives with me, my |
23) would say. | don't know how many months, | 23 daughter is about a mile away. |
124 six months, cight months, | don't know, ia4 ©, So, you see them fairly often?
(25 Q, When the doctor gave you your |25 <A. Yeah. |
Tag: 374) Page 372 !
| | diagnosis, do you recall what he said to ' £0 Q.) Did you tell them about your
| 2 vou? | 2 lung cancer diagnosis?
(3 (All defendants object) a) A. Oh, yeah, they know about it.
| 4 A, They were figuring it was | 4 Q. How did they respond to that?
| § asbestos related, | 5 A. Well, my daughter was in the
6 Q. You remember the doctor saying | 6 hospital getting diverticulosis surgery.
7 that to you? 7 She got out, like, two days ago, three
& (All defendants object) 8 days ago.
9 A, Yeah, right. Began with an "RB," ' 9 Q. But do you remember when vou
(10) R-K-something, (10 were given the diagnosis talking to your
i 1] MR, FINLEY: Off the record. 11) children about it?
12 (Discussion held off the record) 12 A. Oh, yeah.
i 13 Q. Do yau reeall how vou fell when 13 Q. Do you remember how they felt,
']4 you were given this diagnosis’? ‘14 did they tell you how they felt when they |
‘15 A, For what, the lung cancer’? 15 heard about it?
| 16 QL Yes. 116 A, No, not really because T had so !
17 A, [felt fine, i17 many surgeries between my shoulders and
18 QO, Do you have any grandehildren’? :1% my knee, my wrist and all, they don't :
1g A, No. ‘19 wantto hear any more about surgery.
20 Q. Do you have any nigecs or 20 Q. And vou're married, correct?
-21 nephews? (210 AL Yes.
i 22 A, Yes, | 22 ©. Bo vou recall when you pot ;
23 QO. Do you have any grandnicees ar 23° married?
(240 nephews? 24 A, Yeah, sure. My wite would kill
28 AL No. 25

mei | don't, December 9th,

 

18 (Pages 369 - 372)

Priority-One Court Reporting Services Inc. — A Veritext Company
718-983-1234
 

PRIORITY ONE REPORTING (718) 983-1234

Page 973 ; Page 375 |

 

1 QO. December 9th, do you remember i) MR. FENDEY: [t's about 11:30,
2 whal yeur'? © 2 Jet's lake about ten minutes before we
(3 AL BT. : 3 continue, ten minute break,
i 4 QO. Do you recall approximately how i 4 (Whereupon, al 11:29 A.M., 4 shart
§ tong you were dating your wite before you 1 4 recess wis taken)
6 gol rmarried? i 6 (Back on the regerd at 11:45 A.M.)
7 A. Oh, about seven years. 7 CROSS-EXAMINATION
& QQ. So, you've known your wife for i & BY MR. ORTIZ;
! 9 the majority of your life then; is that i 9 (, Good morning, sir, My name is
10 fair to say? (10 Nick Ortiz, I'm going to have some
lk A. Yeah, Sinee | came out of the : 11 questions for you, okay?
12 service. (12) AL Okay.
13 Q. Did you tell her about your lung 13 @. Same rules apply and I don't
14 cancer diagnosis? :14 want you to guess at any answers. Ifyou
15) AL Oh, yeah, :15 do not know an answer to one of my
16 Q. How does she feel about that? 16 questions, let me know that, okay, sir?
17 A. Just get it done and we'll see. 17) OAL Okay.
18 QQ.) And | believe that you testified “18 Q. And if you need to take a break
19 that she's dependent on you; is that “19 for any reason, as long as a question is
20 correct? ‘20 not pending, just let me know, you can
Zl A. Yeah, ‘21 take as many breaks as you need, okay?
Z2 Q. Tus want to go back quick to '220OALOFine,
23° your time as a firefighter al the PONY, :23 @. And if you would, please wait
24 did you have any other dutics aside from :24 until I complete the question before you
25 just fiebting firey! (25) start your answer and I will wait until
Pape 374° Lage 376
1 A. Yeah. Well, as | gol more - | you finish your answer before I ask the
2 senior, 1 ended up diving the + | drove 2 next question s0 we're not speaking over |
3 the rigs for about ten years. 3) each other and the court reporter can
4 ©. The fire trucks’ 4 take down the questions and answers,
5 A. Yeah, ‘The engines, the purmnpers 4 okay’?
6 andstuff, Not the ladder one but the 6 A. Okay.
7 engine, 7 ©. Sir, Dtist of all Just want to
8 QO. The engine trucks’ & oo back and fii in a couple -- sol'm ;
9 A. Yeah, 9 poing toa jump around, fill ina couple of
10. «Q.) Did vou have any other duties .10 blanks here from some of your earlier
11 aside from. driving the irucks’? -11 testimony.
112 A. Well, then afler a while sore 12 Is it accurate, sir, does your
13. battalions wanted me Lo core to their aid 13 son Douglas smoke currently?
14 and just be a personal driver for them 14 A. Yes,
-15 and that's what | did with them for a few 15 Q. Is it accurate that as long as
160 years. “14 your son Douglas has lived in your home,
ii? MR. FINLEY: [think that's al] -17 he has smoked in the tamily home?
(48 the questions [have for you. I'm going ‘18 A. Yeah. Well, we kind of chopped
‘19 to Jook aver my notes bul [ believe -19 down on that because we gave up smoking,
(20) that's all Che questions [ have for you :20 we said it's not fair, we quit smoking,
i2l right now. '24 sono more smoking in the house. !
i22 THE WITNESS: [That's enough. :22 ©. But as of today Douglas still
123 MR, FINLEY: ‘Thank you for your 23 smokes in the family home, correct?
(24 Lime, sir. -2400CO AL OVery rarely, He's not terrible
25 THE WITNUSS: Thank you. : 29 himself, he smokes, be amokes at night.

19 (Pages 373 - 376)
Privrity-One Court Reporting Services Inc. -— A Veritext Company
718-983-1234
10
it
12
13
i1d
115
116

17

19
20
12]
33
24
25

Se “sD la in Bo

a
WR Bie po oe

18
19
'20
2]

i22

aA

125

Page 377 |

Q. Wp until the current. cate, dows |
Douglas still smoke in your presence? |

A. Only when we're outside, yeah.

Q. low about when you're in the car
together?

A. No, he won't smoke in the cur.

Q. When was it that you had that
discussion to try and have Douglas nat

smoke as mich in the family home, when
did that happen?

A. Tle doesn't smoke in the living
room, the kitchen, nobody does in the
house anyiriore now,

(. When did that happen, sir?

A. (h, T have to guess.

MR. FINLISY: Nobody wants you to
guess, 1f you can recall approximately.

 

A. Approximately about eight years
apo.
Q. Tdon't know if this was asked

of you but has your son Douglas lived
with you throughout his lifetime?
A. Yeah.
QQ. UWave you lived in the same home?
A. Yeah, unforninately,

Page 378
MR. FINLEY: We won'ttell him you |
wald thal.
PH WTPNTSS: Can't kick him out.
©. The doctors that currently treat
you for your cancer, sir, did any of the
doctors that treat you for your cancer
ask you what you did for a living?

A. Offhand | can't remember, I
ddoin't know.

G. Tlave you ever told ary of the
doctors that are eating you for your
current condition about any of the
cqpuuipiment cr products that you worked
wilh or around in your career?

A. V didn't get that full question.

. Yes, sure. Tlave you told any of
the doctors that are Weating you for
your current condition about any of the
cquipment, products or materials that you
worked with or around in your working
career of did that topic never come up’

A. Tdeon't dunk it ever came up. i

QO. Did you ever tell any doctar
that's eating you for your current
condition that you worked with or around

a

13
14
15
16
17
18
19
20

23

113

14

(15
16
47
18
49
20
2]

99

aie

23
24
25

are treating you for your lung cancer

PRIORITY ONE REPORTING (718) 983-1234

 

Page: 379 |
amy asbestos-comlaining products or
materials during your lifetime?

AL Na,

QO. For any of the doctors that are
Irealing you fer your lung cancer, have
you Lold those dectars, have you been
truthful with those dociers with any
questions they've asked you?

A. Oh, yeah.

Q. Have any of those doctors asked
you about vour smoking history? |

MR. FINLEY: Objection.

A. I don't think so. They might
huve asked just in passing, | don't know,
i don't know,

Q. As you sit here today, do you
remember telling any doctor that's
treating you for your lune cancer about
your smoking history and how much you
smoked and when you smoked?

MR. FINLEY: Objection.

A. Have doctors asked me that?

0. Whatl'm asking is just a little
ditferent question. Are the doctors that

 

Page $40
condition, --

A. Oh, I don't know.

@.  -- has the topic of your smoking
history even come up?

A. No, I don't think sa.

©. [believe vou had surgery, one
of the surgeries was to -- did you have
arteries’?

A, Yeah, carotid arteries.

@. And 1'm sorry if 1 missed this
but when did that happen?

A. You're forgiven.

©. Thank you. When did that
happen, sir?

A. That happened I would say about
two years ago at least.

©. Did any doctors tell you that
that condition that led to the surgery
tor your carotid arteries had anything to
do with your smoking history?

MR. FINLEY: Objection.

A. No, ne.

©. Counsel had asked you questions
and | den't want to co back through this

but the times that you smoked and when

20 (Pages 377 - 380)

Priority-One Court Reporting Services Inc. -— A Veritext Company
718-983-1234
PRIORITY ONE REPORTING (718) 983-1234

 

ee ee ee —
Oe AN Re Oo eh Re

PH
2

It —-

c.

ba

ba

al
ee
>

ba

Lay

or en

cua

+

~~

- oO Mw

Pa

E

—
hed

w3o ~ oN La

ba ba bo bo hobo — - pera erareannnennes
-e Ls pa me

A

Pape 38]

you ultimately stopped smoking, from (he
time you started smoking cigarettes until
the time you ultimately stopped cold
turkey, did you ever attempt to stop
smoking in between that time period’

A. No,

QO. From the time that you started
smoking cigars until the time that you
ultimately stopped smoking cigars cold
turkey, did you make any attempts to stop
smokine in between that period’?

A. Wo,

Q. And same question for your pipe
smoking: From the time you started
smoking the pipe until the time that you
stopped smoking the pipe, did you make
any attempts to stop smoking?

A. Wo. I see that it wasn't, it
wasn't worth to smoke now. I'm still
coughing in the morning and everything,
that's when I decided okay, cut it all
out.

Q. You were asked questions about
and you testified that you read warnings
on cigarette packages, I want to ask you

isitaccurale to say that before you
started smoking cigars, you knew that
smoking lobacco products could cause lung
cancer?

MR. FINLEY: Objection,

A. T think so though.

QO. And same question --

MR. ORTIZ: Well, strike that,
let's just move on.

@. Stir, for any of the homes you've
lived in, have any of those homes been
tested for radon?

A. For what?

Q@. For radon.

MR. FINLEY: Objection.

A. What is radon?

(). Do you know what radon is?

A. No.

Q. So, have vou had anyone test
your homes for the presence of radon in
the homes?

A. WNo.

Q. And you are not aware that any
of your homes were tested for radon,
that's accurate’?

Tage 382:

|
i
1
1
|
i
|
i
|
|
i
i
|
i
1
|
i
|
j

10

t

 

‘1d
(12

in

13
14
1)
16
17
18

ee

12

13

14
145
‘16
LT
18
19
20

[hm hom bo bP
i i wba ee

 

MR. FINLEY: Objection,

A. [don'teven know what it is,

Q. Sir, during vour time period
working [or the fire department, vou were
asked questions yesterday about what you
would do when you would fight tires, 1s
il accurale Lo say that it would be a
regular aceurrence during the time that
you fought fires that you would have to
break through wails?

A, Yes, Oh, that was a timelk
company, [ was the engine and I was also
driving: the engine. Other than that the
breaks were often but if I had a problem,
I'd go in there and help.

©. Is that something that would
happen in the regular course during the
time that you worked in the fire
department?

A. Oh, veah, yeah. Tad one on
Atlantic Avenue, ended up being an 8 foot
thick wall and we finally broke through
it bcause we were using everybody and
that's when we lost three flremen,

©, And during the time periods that

 

Page 444

you would break through the walls, was it
your understanding thar you were breaking
through insulation that was in the walls
as wel]?

MR. FINLEY: Objection.

A. Well, it was a dirty job.

©. Was it dirty because of the
insulation that you were breaking through
as well?

A. Mt could have been dust,
insulation, deteriorated insulation or
could have been just deteriorated
concrete, lortar.

@. When you did break through
walls, did you notice insulation as you
were breaking through the walls?

A. No, i didn't.

Q. When you would break throngh the
walls, you testified that that was a
dusty process?

A. Oh, yeah,

QO. You could see dust in the air?

A. Very obvious.

Q. And | believe your testimony was
you were nal wearlayz a mask during that

Priority-Qne Court Reporting Services Inc. -— A Veritext Company
718-983-1234

Tape 383

‘

21 (Pages 381 - 384)
15
16
1?
18
19
20
21
(22
123

 

25

sw oe La ee

on

£0
)1l

12
113
l14
(15

19

PRIORITY ONE REPORTING (718) 983-1234

Page 385 ;
lime period, coreet? 7d
A, Ne. Too hare breathing, just ( 2
pulup with the aggravation, do your job / 3
and gel oul. 4
QQ, Rather (han wear the mask, | §
correct? | 6
A. Right, 7
QQ, And did the mask we're talking 8
about also include a respiratar as well? y
A. No. Just had a mask on that was 10)
coming from an air tank, had the air tank 1]
on it, 12

Q. So, when vou would break through 13
these walls or you were present when l4

others were breaking through the walls, 15
which happened, correct? 16

 

A. Yeah, 117
Q. The dust that was created from 1s
the walls, did you breathe that dust in? WY

A. Qh, veah, Lhad to. Had no mask 24)

Pape AR7
A. Never realhy treated, | just
threw up, galrid ait, Tool two
Trinules before we went back in and fought
the fire.
. Ts that sennething, sir, that
eecurred during a regular course when yau
fought Ares?
A. Notusually but if you just
finished a big meal, that usually came
uy).
Q. Was i regular and frequent when
you fought the fires that you would
breathe mm smoke?
A. Oh, yeah,
Q, Did that happen on each and
every occasion you fought the fires?
A. Many, many occasions.
Q. And is it accurate to say that
vou fought hundreds of tires in your
career?

 

Did you fight thousands of fires

A. No. My whole career was in Red
Hook when it first started burning down

 

 

Pages FAB |

©. Okay, sir, I'm going to move to
your time period working for the Brooklyn

in tact today vou testified that when you
were assizned at the Brooklyn Navy Yard
you were assigned to shop 17, -- |

« comeet? And you worked at
shop 17 for a year and a half before you
were transterred, correct?

Do you remember when In -- you

dale, do you know when your start date |

on. 2100 AL Oh, yeah.
@. And did that ovcur each and (2200,
every time that you broke through the 230m your career?
walls or others were breaking throujh the ad
walls in your presence? /25
Tage: TRG :
A. Sometimes we'd have enough air - | and then it all burned down. And now
in the tanks that we didn't need it. : 2 it’s all yupple-yuppie land, it's all
©. For the majority of these 3) built up beautiful,
occasions you were not wearing the -- 4
using the respirator, the air tank, 5
correct? > & Navy Yard, okay, sir?
A. Right, 7 A. Olay.
Q. So, on those occasions that you : 8 CG. All ruzht, siz, vou testified,
were not using the air tank or respirator : 9
and either you broke through the walls or P10)
someone broke through the wails in your Vt
presence, is it accurate to sav thal you : 42 A, Right,
breathed in that dust that was created’ 1300 Q,
A. Oh, yeah. .14
QO. Lknow you testified yesterday, 45
sir, that when you would fight these (16 <A. Short staff.
fires, obviously there would be smake ! 7 QO.
present, correct’? 18 had the years £959 and 1960 as a start
A. Yeuh, 19
Q. And vou were sick to your 20) was, what month’?
stomach from breathing in the smoke? 21 A, Start date?
A. Yeah. Just from eating dinner, 22 Q. When did you stazt at the
QO. How many times in your career °23) Brooklyn Navy Yard, what month?
were you treated for smoke inhalation? 24 A. Qh, 1 don't know,
MR, FINLEY: Objection. ‘25

O. You worked af the Brooklyn Navy

 

22 (Pages 385 - 388)

Priority-One Court Reporting Services Inc... A Veritext Company
718-983-1234
PRIORITY ONE REPORTING (718) 983-1234

Page 38y | Page 39)

 

1 Yard till somewhere around 1961, '62 time ! 1 47, and then another period there, that :
2 period, approximate dates, sir, correct? | 2 was the same time period.
3 A. Yeah. 1 3 Q. Are you saying the overlapping
4  Q. Do you know what month you ended : 4 time period?
: 5 atthe Brooklyn Navy Yard? : 3S A. That period was over...
6 A. When J quitit for good? 6 Q. So, the times you were on the
7 QQ. Yes. : % USS Constellation was not -- what's the |
8 A. Lwouid say that would be in -- ' 8 wordI'm looking for -- long durations |
( 9 '61 or '62 -- when did 1 get out of the | 9 just on the Constellation, you could be
40. fire department? | went right from one i tO back and forth between the Constellation |
| il to the other. t1) and shop [7, correct?
42 Q. Do you know what month you 12 A. Yeah, could, but they didn't put
: 13 started at the fire department’? 13) us back to shop 17, they put us on the
(dd AL 2/10 T think. 14 smaller ships.
15 Q. Febmary 10th? 15 ©. So, over the time period, over a
16 A. Yeah. Because it was my wife's 16 one year time period you could be on the
| 17 birthday. 17) Constellation, corrcet?
18 QO. You worked on some unknown 18 A. Yeah. But T could have, could
: 19 destroyers for approximately a one your 19 be on the Constellation, which T could
(20 time period. 20 also be in the shop a litle bil, you
21 A. Yeah. 21 know.
22 G. You talked about the USS a2 ©. And that's what T just wani to
23° Constellation. Do you know, sir, if the 23 follow up on. So, if we just looked at
| 24 Constellation was in the water or out of 340 the lime thal you were anty on the
| 25 the water when you worked on the 24 Constellation, understanding that it may
Paps 390) Page 392 |
/ 1) Constellation? 1 nod be cumulative -- may not be
2 A. Tn the water. 2? consecutive days that you were there
3 QO. Tn the water? 3 A. Okay.
4 A. Just isting. 40°. -- but if we just looked at the
5 GQ. Sorry’? 5 time on the Constellation, just there,
> A. Listing badly, 6 noton the shop and net on the
7 Q. FE just couldn't -- I didn't hear 7 destroyers, and if you added dhat time
8 what you said, sir, ['m sorry. & period up --

 

/ 9 A. Tt was listing badly. | think 9 A. Well, Tused to bounce back and

: 10. the fire department nearly sank il, then - (700 forth, that’s what T mean overlap, T used

Y1- it was in ary dock, had to pour so much 11) to bounce back from the destroyers to the

$2) water on it, 12) shop or the Constellation.

{3 Q. Given that you were in shop 17 13.0 @.) «Tunderstand.

-t4 fora year and a half and you were on Lhe 14 AL “They needed me to Albin where
-35 destroyers for another year, would if. be 18 they needed work.
'{6 accurate that if you looked at the time 16 ©. So, let me just get the question
: 7 you were on the Constellation since you 17 out so thal we're on the same page. Tf ;
- {8 were only at the Brooklyn Navy Yard for TA owe just took the time that you were
:19 approximately one to two years, [hat you 19 physically on the Constellation and not

/20 were only on the Constellation [or a 20 inthe shop and not on the destroyers, --

(21. short period of time? i2l A. Okay.

22 MR. FINLEY: Objection. 22 CO. -- just that time period, are we

: 23 A. Ne, When 1 was on the = (23 talking about a month or two?

.24 there's an overlapping in the year and a Dd MR.TINLEY: Objection.

25 half and then the year when [ was in shop 25 . Just on the Constellation itself

 

23 (Paes 389 - 393)
Priority-One Court Reporting services Inc. -- A Veritext Campany
718-983-1234
PRIORTTY ONE REPORTING (718) 983-1234

   

 

 

Ld ba ee

PI ba ba ba ba

on

bh

Page 393 |
and not anywhere else.

A. Twas on the Constellation more
than a month or twa.

Q. $0, what's your best estimate?

A. | don't know, 1 would call it
aver a year airyway.

Q. Now, let me just ask you some
questions, sir. The U.S, Government,
were they your employer? You were
working for the union, was the union
hired by the government to do the work?

A. I don't know that.

Q. Do you know one way or the
other -- ‘

MR. ORTI#: Strike that, I'm

SOITY,

QO. Bid the U.S. Navy have a
presence on the Constellation when you
would be on the Constellation?

A. Yeah, they were there every day.

©. Would tt be accurate that the
U.S. Navy would oversee the work that was
done on the Constellation?

A. Yeah. They set up fire watches
and everything because they didn't want

 

another fire.

() Ts i accurate thal the navy
directed the work thal was to be
performed on the Constellation?

MR. FINLEY: Objection.

A. We had supervisors on the ship
averseeing the work T was doing,
overseeing the work that the guys working
for me were doing but we were responsible
for our jobs and T euess the supervisors,
the same, same supervisors on the ship
every day.

Q@. And when you say supervisors,
were these navy personnel?

A. No, civilian.

QO. Did your supervisors report Lo
the navy?

A. Idon't know. T think so.

@. Do you know ifthe work that you
performed on the Constellation or the
other destroyers was ultimately
controlled and supervised by the navy?

MR. FINLEY: Objection.

A. Well, now you're getting dawn to

the lower echelon of labor, so I think we

|
Puge 344 |
|

oo
—

7

No
8

ba bo
La

14
15
16
17
18
19
20

21
23

23

24

28

So dD on fe oe

nat
2

ho

13

itd

16
‘17
18

19

2)

bo

bo
+ fh

fs

Taye 395 :
were just supervised by supervisors and
they didn’t answer Lo the navy for any
direction. !

Q. Da you know if they answered to
the navy; you do aot know one way or the
other?

A. No, to.

OQ. The Constcllation tyelf, sir,
that was an extremely lurge vessel?

A. Oh, yeah,

0).

A. Yeah, a carrier.

OQ. dust as a frame of reference, if

we look the Constellation and put it down
in Manhalian and stood it from top to
boaltam, would it be taller than
skyscrapers down in Manhattan?

MR, FINLEY: Objection.

A, I never measured it.

QO. Did you know that -- do vou know
one way or die other, were there
thousands af different compartments on
the Constellation’?

A. Yeuh, thousands. Yeah, T think
there were over 3,000 rooms.

Was il a carrier’

Pugre 396 |
©. Obviously you did not work in
every compartment, correct?

A, No, but] got lost ina lot af
them,
QQ. [Ee would be easy to pet lost,

right, because of how large it was?

A, ‘There was no -- everything was
-- Lhere wag no exit signs, no nothing.

©. You, six, were a sheet metal
worker, correct? |

A. Correct,

Q. Your responsibility was to
fabricate, la cul, to weld and work with
slecl, correct?

A. Anything, aluminum, brass.

QQ. Any metal, correct?
A. Yeah, yeah.
©. You were never trained at all to

work on any equipment, correct?
A. No, not really,
QO. ‘That's correct?
A. Yeah,
@. ‘Today lor the first time you
were asked quesliong --
MR. OR'TIA: Let me just put on the

24 (Pagres 393 - 396)

 

Priority-One Court Reporting Services Inc. A Veritext Company
718-983-1234
PRIORITY ONE REPORTING (718) 983-1234

Pape 39? | Page 309 |

 

| record because the questions l'm going 1 size of any pump on the Constellation,
2 to ask now I made many objections ta the 2 could you do that?

3 questions by plaintiff's counsel, 'm i 3 A. No,

4 poing to ask these questions pending a i 4 MR. CURTIS: Form.

5 ruling on those objections as a courtesy | 3 ©. If Lasked you to tell me the

~]

 

6 to plaintiff piven his health and to ; 6 color of any pump on the Constellation,
plaintiti’s counsel, 7 could you do that?
& MR. FINLEY: Sure. : & A. Well, most of them were white
9 MR. ORTIZ: Without waiving any of : 9 that I know of, most of them were white.
[0 those objections. 10 Q. Do you know if that was an |
1] MR. FINLEY: Understood. Lf original color or if they were painted? |
12 QO. Sir, you were asked questions 12 MR. CURTIS: Form.
13. for the first time today about pumps, | 13 A. Idon't know if they were
ld okay? |14 painted.
14 A. Yeah. 15 QO. You don't know one way or (hy
14 QO. Pirst ofall, is it (ait to say | 16 other?
17 that you have never reectved training on 17 A. No. |
18 working on pumps, correct? 18 @. Ts th accurate, sir, thal -- do
}19 MR. CURTIS: Form. “19 you know if there was various dilferent ;
20 A. 7 -- putnps, T worked on pumps 20 systems that existed on the
21 training different -- T have pumps at 21 Constellation, do you know one way or the
22 home and T worked on mine but I don't | 22 other as a sheet metal worker?
23 have any idea how to de iL. — 23 MR. CURTIS: Form.
24 Q. The pumps you worked with tn 24 QO. Systems. |
25 your home have nothing to do with your 25 A. For what? |
Pape 308 Page 40 |
1 current diapnosis, correct”? : 1 Q. For the vessel fo operate, |
2 A. No, because | used Lo reriove 2 A. Oh, yeah, there had to be,
© 3) water in the basement and things like 3 QO. Do you know what those systems
: 4 that. 4 were?
5 QO. A sump pump? 5 MR. CURTIS: Form.
: 6 A. Yeah. 7 6 A. Tlad dozens of systerrs.
: 9 QO. ‘The pumps that you've Lestified 7 QO. Te you know the systems?
& toon the Constellation, ’s far to say D8 A. Wa. :
i 9 that you never worked on those pumps, 7 9 QO. Por any pump thal you observed
(10 correct? -10) onthe Constellation, would it be
dt MR. CURTIS: Form. “1 accurate to say that you could nol.
712 A. Correel. -42) describe that putup based on which system
13 QQ You never received any traming ' {30 it was associated with?
| 14) to work on those purnps because you were a 14 MR. CURTIS: Form,
| 14 sheet metal worker, correct? 15 A. Absolutely.
| 16 MR. CURTTS: Form. 16 QQ. That would be coreet, yau could !
(17 A. Right. / 17) net?
18 O. Trl asked you to fust tell me “18 A. Yes, Tcould not.
(19) what the pump looked like on the 19 Qo TfT asked vou Lo provide the +
-20 Constellation, could you do that? ‘20 to describe the function of any pump that
21 MR. CURTIS: Fort, (21 was on the Constellation thal you
23 A. Wa, Tdomn't thittk so because T 32 observed, could you do that?
23) did't wateh them on the Constellation, I 23 MR. CURTYS: Form.
P24 world pust walk on by. 24 A. That's how il was doing by
24 CQ. If} asked you to tell me the i23 looking at the pump?

25 (Pages 397 - 400}
Priogity-Que Court Reporting Services Inc, ~ A. Veritext Company
718-983-1254
le fla RR et

PRIORITY ONE REPORTING (718) 983-1234

Page 401

0. Yes.
A. Na.
©. Wlasked you t tell me what

was flowing through any puny that you
observed an the Constellation, could you
tlo that?
MR. CURTTS: Farm.
A. Wo,
Q.
temperature of anything that was Towing

IP tasked you lo tell me the

 

P11 thraugh any pump orn the Constellation,
12) could you do thal?
(13 MR. CURTIS: Farm,
Pld A, No.
'15 QO, Tf Tasked you for the age of
| 16 any pump on the Constellation, could you
17° do that, --
18 MR, CURTIS; Form,
| 19 Q. -- could you give me that?
120 A. Na,
2] QO. Would it be aceurate thal you
220 would nol know how many limes a pup may
(23 have been worked on on the Consiclialion
(24 before you first observed it; --
25 MR, CURTIS: Pann,
Page 402
i A. No,
2 Q,  -- 1s that true?
3 A. No,
4 GQ. Is that true’?
a) A. True, yeah.
6 MR. CUR TES: Form.
7 QQ. Would you know the maintenance
% history for any pump that was on the
Y Constellation?
10 A, Wa,
I) MR, CURTIS, Forn,
12 MR. FINLEY: Objection.
13 Q, Did you read any manuals for any
| 14 pumps on the Constellation?
(15 MIR. CURTIS: Form.
(1G A. No, not really.
37) QQ. Did you read any specifications
“18 for any pumps on the Constellation?
“19 MR. CURTIS: Forn,
20) A, No, ‘Thal wasn't my Meld.
:2] QO. Lunderstand that, In just
22 going to ask, you these questions + J
(23 understand if was nol your leldd, that's
“240 why Im just asking.
“25

You sand there was about 3,000

 

Priarity-One Court Reporting Services Inc.

|
2
3

ta

6
7
8
9
10
1
12
13
id
1s
16
17
at:

 

10
1
12
}13
14
115
16
117
8
19
20)
2
22
23
(24
i245

Pape 403 |
different compartments on (his
ConsicHation.
A. At least.
QO. Th T asked you to deseribe for
me the designation of any of those
compartments where you observed a pump,
could you do that for me?
MR. CURTIS: Form,
A. Now?
QO. Yes.
A. No, no, Tm lueky | lind myself
a hore.
Q. For any purnp thal you observed
on the Constellation, ty if fair, sir,
thal you could no tell me if anyone was
working on a pump in your presence on the
Constellation?
MR, CURTIS, Form,
MR. FINLEY: Objection.
A. Na,
QO. Is that accurate?
A. Yeah.
MR. CURTIS: Form,
MR, FINLEY: Do vou understand his
question?

  

Pape 404
THE WITNESS: Ifa pump was
warking, it looked like it's working.

MR, FINLEY. That's not the
question he asked you,

A. Rephrase it then,

(All right, siz, And if you do
nol understand one of my questions,
you'll tell me that, okay?

A. Yeuh, okay.

Q. Sir, for any pump that you
observed -- first of all, let me ask vou
his: How many pumps were there on the
Constellation, would you know one way or
the other?

A, Na,

Q. For any compartment that you
were inom the Constellation, could you
lell me how many pumps were in per any
compariment?

AL Ma.

MR. CURTIS: Letime just make a
blanket objection to all the pump
imquirics sa | don't keep chirping,

MR. ORTIZ: ‘Phal's fing,

MR. CURTIS: ‘Phanks.

26 (Pages 401 - 40h)
A Vertiexl Company

718-983-1234
 

USERS

 

a
es) eu fe wh om oo oe

we

20
2]
22
a3
a4

125

PRIORITY ONE REPORTING (718) 983-1234

Paya 405

O. Were you in any compartments --
MR. ORTIZ: Strike that.
. Ts it accurate to say that the
raaqority of the compartments that you
entered on the Constellation, there was
fol even a pump present?
MR. FINLEY: Objection.
A. ITdon't know.
©. You don't know one way or the
other?
A. Wo.
©. You mentioned that there were
plumbers working on the Constellation,

are you sure about that?
A, When they were working on the
pumps, | assumed they were haokmeg up the
pumps to where they had to be working on
them.
GQ. Well, you're assuming that and J
teally dom’. want you to assume here

Ba bo bo bo ba ee

beeause Fin going to ask you about facts
and whal you recall.

A. Well, haw did they get ona
botlor, isn't (fiat a ==

QO, Let me just follow up on

Page 4d
questions with you, okay, sir?
A. Okay.
QO. For any pump that you observed
on the Constellation, is il accurate Lo

SHY thal you riever saw any other
individuals work on that pump?
MR, FINLEY; Objection.

A, [saw ++
QO. |g that aecuraic?
A, bsaw Chern working on the pump

but | didn’t know whal they were doing.

©. How mary times did you actually
sce saTOCOTG work on a putnp as opposed ta
any other pices of equipment?

A. You mean working on a pump
amd --

Q.  Juston a pump and Ut follow
upon thal but | wart to ask you just on

a pulp, can you say thal you saw someone
in your presence working on a pump on the
Constellation more than one lime, can you
say one way or Lhe ather?

MR. FINLEY: Obycetion.
A. No, 1 cdam'l think sa.
Q. So, for that one occasion where

bo ty bo ha ta

Lat Pao meee So a Ga +]

be
oe

iol
1a

18

on
ows

Lao Pa Re

un fe

Page 407
YOU saw someone working on a pump on the
Constellation, is it fair to say you do
not knew what they were doing on the
pump?
MR, FINLEY: Objection.

A. [don't -- tf they were working
on the pump, LE don't know what was wrong
with the pump.

©. On that one occasion where you
saw other individuals working on a pump
in your presence, is it accurate to say
that vou do not know what compartment
they were in when they were working on
the pump?

A. Yes.

QO. So, do you have an understanding
that these various compartments an the
Constellation had designations?

MR. FINLEY: Objection.

A. Yeah.

QO. You know that, okay. Do you
know how the compartments were
designated’? Tor instance, you were asked
questions over objection hy your counsel
about holler rooms and engine rooms; do

 

Page 408
you remember those questions or do you
not remember ther?

A. No. Continue with the question.
QO. Well, do you retnember being
asked by your counsel about questions
pertaining to the boiler rooms on the

Constellation, do you remember that or
not?
A. What questions?
O. Do you remember your counsel
asking you questions about botler rooms
on the Constellation?
A. Asked me about where were they
located.
QO. Do you remember or not?
A. Well, T probably answered
negative.
MR. FINLEY: Do yourememberme |
asking you those questions?
MR. ORTIZ: Counsel, TH ask the
questions.
A. Not offhand.
O. You do not, okay. ;
MR. FINLEY: Are vou okay?
TITE WITNESS: Yeah.

27 (Paves 405 - 40%)

Priority-One Court Reporting Services Inc. -— A Veritext Company
718-983-1254
PRIORITY ONE REPORTING (718) 983-1234

 

 

ame

 

 

Page 409 | Tape 41]
i Q. Str, Jet me ask you, do you know | 1 A. That's truce.
2 how many boiler roars were on Lhe : 2 QO. And just regardless of the
| 3 Constellation? 3 onurnber af times that you may have
1d A. Wo. 4 observed pumps on the Constellation, you i
5 ©. De you know ifihere was more 5 could not tell me where those pumps were

; & than one boiler roorm on the 6 by any type of designation, correct?
| 7 Constellation? 7 A. Correct.
8 A. No, but T assure. 8 QO. You could not tell me where
o ©, Ve you know how many engine Y those pumps were by telling me the type
(100 rowims there were on the Consiellatien’? 10° of pump it was, the function or which
VT A, Na. 1] syslem it was associated with, correct?
! 12 Q. Do yau know if there was any 12 A. Correct,

13) machinery rooms en the Constellation? 13 Q. So, if l wanted to try and

14 A, tL know there were but | didn't 14) figure out where any pump was located

15 se¢ (hem, 14° when you walked by a pump or you may have

1G 0. Okay, you didn't see them, (16 seen somebody near a pump or working on
17 Is i accurate (o gay, sir, thal ‘17 il, it would be unable to give you -- for
18 you could not tell me which boiter room ! 1% you to give me any facts or information
19) you ever entered on the Constellation by “19 to describe where that pump would be
(200 designation or name’? °20 located on the Constellation?
“2100 A, Yes, that’s accurale, :21) 0A, Corteet.
22 OQ, Isataccuraic that you could 22 Q. And would your answer be the
23 not tell me what engine room you ever :23) same regardless if anybody else asked you
(24 entered on the Constellation by i24 [hose questions in the future?
(25 designation or name; ig thal accurate? 25 A, Yeah, ] wouldn't know, |
| Pape 410 | Puge 412 |
i ot A. Yes. | ] ©. The plumbers that you testified |
: 2 Q. Thinking back, sir, on this pump : 2 to, were they union plumbers? :
' 3) that you recall somebody working on in 3 A. Oh, J don't know.
: 4 your presence, do you know whal. thal pump 4 QO. You don't know, |
5 was 5 A, I don't even know if Iwasa |
| 4 A, Ethink if wasn'l on pumps every union worker, |
i 7 day but L would just wall by, nol pay 7 © Youdo not know?
' & much attention to them, ‘Phey had them on a) A. Na,
_ 9 the floor but. o And that's during the time you |
! 14} MR, CURTIS: Mave to sirike as (10) were al the Brooklyn Navy Yard? :
AV UNTESpUNsT VE, 1 A, Yeah,
(2 MR, ORTIZ: Jom, 12 ©. Your counsel asked you about
13 MR. FINLEY: Oppose. 13) plumbers and if you were friendly with
14 Q. So, when you would be walking by (14 the plumbers. Did you have friends that
(15 and anybody was working on a pump in your 15 were plumbers in the Brooklyn Navy Yard?
-16 presence or -- “Wy A. No, not really. |
V7 MR. ORTIZ: Strike that. 17 Q. No?
18 Q. When you would be waking by, :18 A, | made triends there.
(19> cid you just assume dial individuals were 19 Q, I lasked you tor the names of
| 20) working on pumps! : 20 any of those individuals, could you give
12] A, Yes, '2] therm to me? !
| 22 QO, You did nat know if these 22 A. No,no, Less than 40) years ago
(23) individuals were working on purnps as 23) 1 couldn't.
240 opposed to any other piece of equipment, 24 QQ. Sir, you testified that vou

truc? 124

25

 

Priority-One Court Reporting Services Inc,

yourself? would remove insulation on the

28 (Pages 409 - 412)
A Veritext Company

718-083-1234
18
19
20

2}

199

Daa

24

—
—

ho

—
a la

Lita

“1m

bo bo bo bo
nn

boo ee
wD oa

ba bo

Let baa

PRIORITY ONE REPORTING (718) 983-1234

Pape 413
piping; do you remeuther that testimony?

A. Yeah,

Q. And others removed insulation on
this overhead piping, correct?

A. Yeah,

Q. Was it your understanding that
the insulation that was on the piping
contained asbestos’?

A. No, I don’t think so.

Q. You don't know one way or the
other?

A. No.

@. Did the piping, the overhead
piping that was on the Constellation run
through every single compartment on that
vessel?

A. Oh, 7 don't know.

(). Is the reason, sir, that you
could not answer any specific questions
concerning ~munps because your jab as a
sheet metal worker had nothing to do with
the equipment that was on the vessel,
correct?

A. Correct.

©. All of your attention that

Pape 414
was --
MR. ORTIZ: Strike that.

©. Your attention on the
Constellation was diverted to your work
that was dealing with metal that was in
the bulkheads and the beams, correct’?

A. Right.

(Sir, ts tl accurate that you
fever saw anyone working with arry type of
insulation regarding the pumps; is that
accurate?

MR. FINLEY: Objection.

A. Pumps, I don't know what -- they
had to be working with some sort of
insulation with the pipes going through
there.

Q. That's what T was going to ask
you. So, the insulation that you
observed on the Constellation, is it
accurate to say that the insulation vou
observed was work by you or others on
pipes that was running through the
Constellation, not on any equipment,
correct?

A. I would think that's correct,

hI

13

 

18
19
120
21

ol

be
E.

ta

- kw Ba ba
han of

 

La Bo ee

nny fe

oh] Oo

9
£0
‘tl
12
13
ji4
15
16
7
18
19
:20

Ta fa ba ba ba
La ba re

cA

sir, that you would have no facts or

Pape 435 :
Q. Bo you know where the insulatian
that was used on this piping through the
Constellation, do you know if that was
provided by the navy?
MR. FINLEY: Objection.

A. don't know,

Q@. You don't know one way or the
other’?

A. (Nodding in the negative)

@. Do you know where the insulation

|
|
that was used on the Constellation was |
provided? |
MR. FINLEY: Objection. |

Q@. Who supplied it, do vou know who
did that’?
A. I don't know.

Q. For any insulation that was -=
that either you removed or was rernoved in
your presence, would tl be accurate to
say that you would have no idea when that
insulation was installed?

MR. FINLEY: Objection.
A. Right.
©. And would tt be fair lo say,

Page 414
information fo say whether any of the
insulation that cither you removed or was
removed In your presence was installed
atter the equipment was installed?

MR. FINLEY: Objection.
MR. ORTIZ: T'll strike that too.
A. What was that last question’?
QO. Illrephrase it. Do you need a
break, sir, are you okay?
A. Wo, I'm okay.
©. Do you want some water?
A. I'm getting acold. No, T don’t
need that.
@. Was it your understanding, sir, |
that the equipment that was on the
Constellation did not come with any
insulation; is that fair?
MR. FINLEY: Objection.
A, Yeah, I couldn't tell.

Q. You wouldn't know one way or the
other, right?

A. Noa.

Q. 1s that accurate?

A. Yeah.

©. And sir, you would have no facts

29 (Pages 413 - 416)

Priority-Qne Court Reporting Services Inc. - A Veritext Company
718-983-1234
PRIORITY ONE REPORTING (718) 983-1234

 

Ww RI

Ss) oS oun ke

10
‘11
:12
13
14
15

[6
7
18
19

20
21
22

he Ba bo

haa

4
5

Page 47
or taformation that any of the pump
manufacturers specified for any
asbestos-containing product or material
to be applied or installed to pumps,
correct?

A. Right, yeah.

MR. FINLEY: Objection,

Q, You would not know, that's
accurate’?

A. Yeah, Lread up, I usually
didn't read up on a pump.

Q. lunderstand, that wasn't your
responsibility, correct?

A. (Nodding in the affirmative)

©. Sir, in those other naval
destroyers that you worked on, did you
also work on the pipe insulation that ran
through those vessels as well?

A. Idon't know. I think T--I
know I did the bulkhead walls on those
but I doen't know if T worked on the
pipes.

@. Do you remember seeing pipes
that ran through every compartment on
those vessels?

Page 414
A. Oh, yeah.
O. Were those pipes insulated as
well?
A. I didn't particularly notice.
©. Do you remember seeing dust
coming from pipes on the vessels’?
A. There's always dust in those
rooms.
Q. Did you breathe that dust in’
A. Did 1 breathe in what?
©. Did you breathe that dust in?
A. Oh, breathe it in, sure..
Q. Sir, at any time did the navy
ever provide you with any warnings about
the hazards of asbestos?
A. The navy?
QO. Yes,
A. Wo, I don't know.
MR. ORTIZ: All right, sir, I
think I'm poing to check my notes, thank
you for your time. If T have any
follow-ups, I'll come back.
THE WITNESS: Do your notes ever
end?
MR. ORTIZ: They usually do.

Priority-One Court Reporting Services Inc.

 

Lt boo

re

o +] oo

el

: 42

a

23
‘id

 

[5
16
17
18

119
130)

24
79

aa

23

24
25

et ot

9
1)
1]
12
13

‘Id
15

16
17?
18

19
20
2
22
193
24
25

Pape 419:
MR. FINLTEY: Off the record,
(Discussion held aff the record)

CROSS-EXAMINATION

BY MR, CARNI:

Q@. Good afternoon, Mr. Brown,
A. Good afternoon.

QO. My name is Uri Carmi. Are you |

|

okay to continue?

A. Sure.

Q. When your lawyer was asking you
questions a litth: bil earlier today, you
testified that you saw dust in the boiler
room that you inhaled; do you recall that
testimony?

A. Yeah.

QO. And you further testified when |
your lawyer was asking you questions that
vou guess tut dust was asbestos; do you
remember that?

A. Not really but | can understand
saying if.

OQ. Why de you gucss that the dust
you saw in the boiler room contained
asbestos?

MR. FINLEY: Objection,

Tape 420
MR. CARWNI: I'll rephrase,

Q. What's the basis for your guess
thal the dust you saw in the boiler roam
contained asbestos’?

A. T don't know ifihere was a
reason for it. Oh, because of the piping
having asbestos, having a covering on it,

©. Sa, you belteve that the dust
that you inhaled in the boiler room which
had asbestas came fram (he piping; is
thad what you're saying?

A. The covering, yeah,
Q. The insulation on the piping?
A. Yeah.

MR. CARNI, Allright, that’s all
Phave for now, thank you,

THE WITNESS: Thanks for being
short.

MR. CARNI: My pleusure,

MR. TINLEY: Docs anybody have |
short questions before | give him a
lunch break?

OFT the reward.

(Discussion held off the reeerd)

CROSS-EXAMTNA TION

 

30 (Pages 417 - 420)

A Verilext Compuny

718-985-1234
tn fla ba ee

a

510
It
12
13
14
14
16
17
18
19
120
121
i229
23
i Dd

125

 

So FOTN ua fe Lae ee

PRIORITY ONE REPORTING (718) 983-1234

 

Pape 421
BY MR. LARANCUENT;

@. Good afternoon, Mr. Brown.

A. Good afternoon.

QO. Again, my name is Ilianov [oper
Larancuent. I'm just poing to be
following up on some of the things that
you told your attorney.

A. Okay.

@. Yesterday vou testified that you
purchased a used 1941 Ford around 1955
for $40, correct?

A. Yes.

Q. So, this 1941 Ford was about
fourteen years old when you purchased it?

A. Yeah, yeah.

Q. And when you purchased it, you |
didn't know the maintenance history of
this car, correct?

A. Wo.

©. What condition was this 194!

Ford when you purchased it?

A. It had, it had a banged in rear
left fender, it had no front windshield
and it was through a fellow that lived on
my block.

Page 422
Pair Lo say tl wasn'tin tint

Q.
cord tion’?

A. No, il wasn'Lin mint T bought
it in January, February, January or
February.

QQ. &o, this car needed a lot of
repair work?

A. Yeuh.

Q. The ties were worn down?

A. Oh, T don't know offhand,

QQ. Did the car have dings, dents
and scratches on the body?

A. Oh, veah, it had a dent, the
rear fonder was --

O. Do you know how many miles this
Ford had, this 1941 Tord?

A. No. The engines were good, very
food,

QO. Was ita high mileage vehicle
when you purchased it fourteen years --

A. Tt was pre-owned but T knew the
auy who had tt.

Q. Tow many miles can you estimate
that the vehicle had?

A. Oh, I don't know, I don't know,

iQ
El
12
[3
14
I3
l6
17

Powe 425 |

O. De vou know if it had over
30,000 miles?

A. Probably did.

GQ, Would it have had over 60,000
miles?

A. No, t don't think that.

QQ. So, it had somewhere in
between --

A. 609,000 miles back then was a lol
of mileage.

©. Would it have had over 56,000
miles?

A. Let's keep it at 50.

Q. So, fair to say that it would |

have been highly unusual for a car with
30,000 miles to have original brakes on
it?
A. Oh, yeah, T think so.
@. Practically impossible, correct?
A. Yeah.
MR. LARANCUENT: JT have no further |
questions, thank you.
THE WITNESS: All right.
|

MR. FINLEY: Anyhody else have
questions?
Page 424
OFT the record.
(Discussion held off the recor)
MRE. FINLEY: Why don't we slop
right now and we'll come back aller
lunch.
(Whereupon, at 12:36 P.M. a [unech
recess was taken)
(Back on the record at 1:51 P.M.)
CROSS-EXAMINATION
BY M8. MACSTUEL:
©. Good afternoon, sir, My name is
Genevieve MacSteel and I'm from the law
firm of Darger, Errante, Yavily and Blau.
T wanted to ask you about the
Fred Grown Painting Company, do you
recall] when you first started thal
business?
A. The date?
©. Or the year?
A. Icould come up with one beeause
I started early. Let's see, T got out of
the service, got oul of the serviec about
‘55 --
THE WITNESS: The zone area, 35
and what?

31 (Pages 421 - 424)

Priarity-Qne Court Reporting Services Inc, -— A Veritext Company
71 R-983-234
Wha oo

cn Bs

oc +]

| o
‘10
itl
12
13
14
15

ee ee
wo oo]

bo
Lo ba = oS

tn Fe

tobe tebe ee

[8
19

ba Ba ba ba ba
on el be

pa

PRIGRITY ONE REPORTING (718) 983-1234

Pape 435
MR OFINLIEY: Deo you recall
approxtmaicty when you slarled your side
business’?
THR WITNESS: As soon as T got
back fram the service, thal was --
MR, FINLAY: Peart.
THE WITNESS: Oh, you can't say

that,

Well, Jetme ask you this: You
already were working ay a New York City
tirefiphter al the Gane, correct?

A. When | was making’?

QQ. When you had your side job --

A, Yes,

Q. - you were already in the fire
department, correct?

A. Yes, yes,

0. Do you recall how Jong alter you
were in the fire department (hat you
started the side jobs, if il was yours
tater or --

A. Ob, no, Lworked, | worked in
the fire department for seven or cight,
about seven or eight years before |
started the painting. I slarled off very

Page 424
small, just me myself.

Q. Deo you recall when you started
with the fire department?

MR, FINLEY: Objection, asked and
answered,

A. Well, IML try and get a
starting date on this, Abautl.'52 -- I'm
terrible with dates,

QO. It's okay. 50, approximaicly
seven vears after you started with the
fire department you started your
business, correct’?

A, Started what?

Q. Your side business, the Fred --

A. Yeah.

Q.  -- Brown Painting, correct?

A. When did | startin the fire
department’?

Q. That's okay if --

MR. FINLEY: You testified to il
already in the record.

QO. Yes, it's in the record, ac
that's okay. Tm jusl. trying lo get a
time frame i you were able lo give me
that, so (hat'y fine 17 al's sever years

La ba bee

OA Bsa a ee es a a
pao oe Do la Rl be

oe bo F-
Ha La fb

bw I-
Naty

 

sod Ua te le PO

a)

/ 9
10
1d
(12
13
14
15
16
47
18
19
20
Dl
22
23
24
25

Page 427
titer, that’s fine.
A. Seven years.
©. And was that company ever
registered with the state?
MR. FINLEY: Objection, asked and
answered,
A. No,
QO. Did you tile separate taxes for
that business?
A. Wa,
MR. FINLEY: Objection.
Q@. Did you maintain any paperwork
with regard to that side business?
MR. FINLEY: Objection.
{). Did you retain any kind of
records or paperwork?
A. Wo ,no. Kt started offas a
father and son and a father and two sons,
then a father and two sons and my
daughter, then it dwindled down.
(. When you first started was iL
just you and your son Dougias or your
other son?
A. Me and my son David. ;
(. Oh, sorry, David, okay. ;
Page 424
A. He's the one who passed away.
QO. Right.
And how long were you and David
doing this business before your ather son
joined you?
A. Before te started? Ol, T don't
know, we did it for, T would say Aflcen
yours.
QO. And when did your dauehiter join
afier you started the business?
A. Oh, she used to because she
didn't like being a waitress and she
enjoyed painting.
QO. Would she do that more ona
full-time basis?
A. When she did it for me, yes,
when she first started, yeah.
Q. When you started the business,
did you have a regular place where you
bought your supplies?

A. Yeah.

©. Where was that?

A. Malacoff Paint Store.
©. Muller?

A. M-A-L-A-C-O-T-P,

32 (Pages 425 - 428)

Priority-One Court Reporting Services Inc, - A Veritext Company
7L8-983-1 254
17

NNN Ree
he Oho os

13

15
(16
17
18
19

hobo bo Pa ba ie)
ABP Ss

et bo bo
i

PRIORITY ONE REPORTING (718) 983-1234

 

Taga: dad

QO. Malacofl?
A. Malacoff,
QO, And where was that located’?

A, Itwas located on Nostrand
Avenue between Cand D, | think. He
might not be there anymore,

Q. | was just going to ask you if
you knew whether he was still in
business,

A. He might be.

Q. Did you know who the owner was
tor Malacotf supply?

A. Yeah, Mr. Malacoff.

Q. Do you know his first name?

A. lezy.

Q. Do you recall what type of
painting you would buy, what kind of
paints you would buy when you --

A. Mostly Benjamin Moore.

©. Do you know what type of
Benjamin Moore paint you would buy?

A. There was a lot of painting in
flat in the beginning, selected. ©

Q. Did you buy flat, latex or what

type of paint?

Page 434)

A. All of it before.

Q. All of it?

A. ITbought flat, latex, oil based,
alcohol based. A professional painter
uses everything.

©. On average ina week do you
recall how many jobs you would do when
you started the business’?

A. I didn't do much, it was all
full family, like. Thad to cover two
puys that were steady for about fifteen
years I puess.

Q. And what was the name of the two
piys that worked with you an a sicady
basis?

A. Oh, wow. I don't know where
they lived. Jimmy Ryan and Pete Calcio.

Q@. And do you know where they
lived?
A. Jimnry Ryan lives in South

Carolina, that's all I know.

Q. And do you know where Pete
lives?
A, In Staten Island,

Q. Do you still communicate with

Priority-One Court Reporting Services ine.

!

1

 

93

10
lI
12
13
14
[3
16
17
18
19
2)

2
122

i34

10
fi]

2B

bo F-

5

Pe en

Lay

6
7
8
9

+

ray

i 1d
15
16
7
: {8

19
20)

21

22

23

2a

jobs on average would you have a week;

Pape: AML |

 

etther one of thern? ;
A. Once ina while. We're all
getting too old to talk on the phone, too
old to get out of the chatr.
©. Did you pay Aimmy and Pete off
the books?
MR. FINLEY: Objection,
A. Yes.
©. Tknow | asked you this before
but T don’t think you gave me an answer:
On average how many jobs would you have a
week?
A. Oh, some jobs would last a month
if it was a big Queen Anne family home.
T would say the average job, average job
was Loo big, | would bire more guys.
Q. My question ts how many of those

would you have one job, would you have
iwo jobs a weck’? Just an uverage amount
that you wended have per week,

A. T would stay with one job until
T finish i, go on to ihe next, | didn't
like all the mumbo-jumbo,

Q. So, when you had a job, some of

Page 432

thent would last up to a month; is that
correct?

A. Youh. Hit was a big job, 1
would gel on them, ttke half of them.

OQ.  Whal was the most amount of
poaple you cripluyed ta do a job?

A. 1 was qn an average ratlo,
average amount of people?

Q. No. You already tald me that
you always had Jimmy and Pete as staples.

A. Yeah, yeah.

CQ. Tut Vi saving what was the most
amount of people you ever had on one job?

A. Lol'y say seven or eight, yeah.
Vout | never hired them all for long, I
didn't want Loo many,

QQ. And what kind of trades did you
hire, just painters’?

A. Painicrs, yeah, But we were
pulling up Sarilas wallpaper and...

QO. You mentioned earlier today
afler your atlomcey asked VOU some
questions that you recalled using
Creareia-Pacifte joint compound; da you
recall that?

 

33 (Pages
A Verttext Company

429 » 432)

718-983-1234
18

bo ba bo bo bo be
Let PI Do wo

a

 

Page 433

A. Yeah,

Q. Do you recall at what location
you recall using Georgia-Pacific jomt
compound’?

A. Lused Georgia-Pacife for
years. Sometinies | had three or fout
guys working, we go through a lot, ive
or six 5 gallon buckets,

Q. Did you use spackle or joi!
compound or both’?

A. I don't know technically the
ditterence, L used both of them all my
life.

QO. You used both?

A. Yeah.

Q. What was the difference between
the spackle and the joint compound’?

MR. FINLEY: Objection.

A. Trealtly don't know the
difference, I just know L used to cull it
-- I don't know what they call it now, if
they call it joint compound or spackle.
What's the most common name’? It's the
same thing basically.

Q. Let me ask you this again: At

the itme that you had your side job, your
side business, sorry, did you use spackle
or did you use joint compound?

MR. FINLEY: Objection.

A. I don't know what's the
difference. It was a case of 5 jrallon
bucket, joint compound or spackle, come
out with the same can 1 guess all the
time.

QO. Well, let me ask you this, da
you know the difference between spackle
and joint compound?

A. Wo. I don't know the technical
difference.

Q. Pardon?

A. I don't know the different
ingredients, the ditference.

Q. Do you know what spackle is used
for?

A. Yeah,

Q. And do you know what joint
compound is used for?

A. One is used for, one is used for
wallboard, sheetrock.

OQ. Which one is used for the

Priority-One Court Reporting Services Inc.

Pape 1345

Let bo

 

‘18
19
‘20
21
(22
23
24

25

PRIORITY ONE REPORTING (718) 983-1234

Page 445
sheetrock, the snackle or the joint
compound?

A. Jotnt compound.

©. And what is the spackle used
for?

A. Spackle is used for small cracks

and stuff on the wall, for leveling them
out, skim coating the wall.

Q. Do you know who made the spackle
that vou recall using?

A. Tdon't know what was there. 7
know T used Montrose and something else,
Montrose and -- also T used a lot of
Synkoloid, T never heard.

QO. Did you use Synkolgid joint
compound?

A. [think so, youh,

@. Da you recall using other brancs
of joint compound?

A. Na, just those Tew. You ysed
the sheet board, they used to shrink tao
much.

QO. The Georgia-Pacific, do you
recall whether you sed Jom compound or
spackle?

Page 430
MR, FINLEY: Objection.
A. I don't know which one | got,
probably used beth of them,
Q. De you know if CGreorgia-Paqifle
made both spackle and joint cumpound?
MR. FINLEY: Objection.

A. Ethonght they did,
MR. FINDLEY: Da you know?
THR WITNESS: [| would say yes.
QO. Can you ==
A. They changed al one point.

MR. FINLEY: Wait for her to ask
the questions.
Q, Vo vou recall haw (he
Cieorgia- Pacific came packaged, the joiml
compound?
A. When - first started using il,
iL was trietal cums, 5 gallon buckets,

©. Do you reeall what the color
was?

A. No.

@. De you reeall what the color of

the lid was’?
A. No. Tonly used the inside.
@. Tlow did you know it was

 

34 (Pages 433 - 436)

A Verilext Company

718-083-f234
10

19
20
‘2 ]
22
23
Def
128

PRIORITY ONE REPORTING (718) 983-1234

 

Page. 437 |

Page 439) |

 

Georgia-Pacific who made that joint | 1 (viscussion held off the record)
compound that you used? ' 2 ©. Did you fave todo any kind of
A. Well, when I asked for it, | 3 mixing of this pasle-like jam compound
always bought mostly Georgia-Pacilic, | od thad you beget?
Q. Do you recall what the color of | § Al Yeah. Most of the time | would
the Synkoloid joint compound was’ : 6 thin il down a ditde bit so il was
A. That came ina yellow can. (7 wasier ta work with.
Q. Do you recall anything on the i 8 O. How would you do that?
metal buckets that you recall being made ; 9 A. ‘To putit-- 4 gallon, puta
hy Georgia-Pacific? (10) gallon in there, mix if up,
A. [might have read something on Lk 0, When you say put a gallon in,
it but T -- maybe I forgot it, maybe 1 112) what are you referring to’?
didn't, T don't know. T might have | 13° A. Into a 5 gallon plastic pail and
gotten confused. (14 mux it up a litle, just a littl: water,
Q. Do you recall any color 15) sert of the way you would thin paint so
associated with the Georgia-Pacific joint 116 it would be brushable,
compound on the packaging? 117 QO. Would you add water to tt, is
A. No. The Montrose I know was 18 that what you're saying?
biack T think, black. (19 A, Yeah.
OG. Do you recall if there were any 20 Q, And it already came ina 5
pictures or logos on the metal cans that 21 gallon container, correct?
you associate with Georgia-Pacific? jad A. Yeah.
A. No. 123 0. So, vou would transfer ta
©. Do you reeall ef there was any 24 another container?
writing on the cans that you associate 23 A. No. Justa small, a gallon at a
Tue 438 Trae 440 |
wilh CieorgiaePacifie? 1 time.
A. Vihought there was some warning 2 Q. And what would you mix it with?
oni, Pdon't know if dere was. . 3 A. Water,
QO. You meicated that at some point . 4 . Would you use any kind of toals
you teeall that there was a change to the | 4 todo the mixing or --
actual conlatier, correct? 6 A. Oh, a metal stirrer or a wooden
A. Yeah. 7 one if it wasn't too thick,
(). What was the change? 8 Q. You indicated that you saw some
A. Ti went from a metal to plastic. | 9 warnings on the bucket, do you recall if
QO. Deo you recall when that was? | 10 you saw the warning on the metal bucket
A. No. | 1] or on the plastic bucket or both?
QO. Bo you recall how long after you i 12 A. [think the metal bueket -- no,
started your business that this change | 13. no, no, fm switching back. and forth
took place? | 14 trom the metal --
AL No. | 13 QQ. Was it etther one or on both?
QO. You indicated that they came in | 16 A. No, no, the metal bucket didn't
§ gallon buckels, carrect? | 1? have it.
AL Yes. ;18 @, De you recall what color the
OQ. Was this a powder form’? “19 warning was on the bucket?
A. Paste. 2) MR. FINLEY: Objection,
@. What color was the paste? 21 A, Only bucket that 1 know of color
A. Yellowish, white-yellow, a cream (22 Lremember was the synkeloid one which
color, Tdon't know, I thought it was a (23) was yellow with cream.
crea or white color. 24 QO. Sa, just so the record is eleur,
(25 you don't recall (he ealor of the

MR. TINLEY: Off the record.

 

35 (Pages 437 - 440)

Priority-One Court Reporting Services Inc. A Veritext Company
718-983-1234
20
io]

“

23

23
i 2d
125

 

So EF TN Ua Ee Le pO

toe ON

b

13

“oo La te

18
19
20
21
192
23
24

(25

PRIORITY ONE RE PORTING (718 3) 983-1 1234

Page 447
Georpia-Pacific joint compound container,
correct?
MR. FINLISY: You're talking about
the metal bucket or the plastic bucket?
MS. MACSTCEL: Dither one.
A. No.
©. Just so it's clear, 1s it
correct that you don't recall the color

 

Page 443 |

Jom compound containers?

MR. FINLEY: Objection. !

A. Yeah, but I don't know how long
ago dread it, L don't know if 1...

@. Do you recall if there was --

A. i was there to paint, not to

read the labels,
Q. (Do you recall if there was any

 

 

of the Georgia-Pacific joint compound 9 alher writing on the containers? And
Ducket that was made of metal, correct? 10 we're talking about the joint compound.
A. Right. 1] A. Noa.
QG. And is it eorreet that you der't }2 Q. Was there any other writing
recall the color of the Cicorgia-Pacile¢ 113 besides the warning?
joint compound container thal was made of i 14 MR. FINLEY: Objection.
plastic that you recall? 15 A. Idon't know.
A. Youh. 16 Q. Do you recall if there were any
QQ. Do yau recall what the wanting 17 instructions on the containers of joint
said on the bucked that you recall? 18 compound that you used?
MR. FINLEY: Objection, I'm 19 A.) Gh, there probably were but 1
confused, which bucket? (20 don't know what they are now.
MSs. MACSTREL: He wasn't sure iP 2) QO. Well, do you recall what they
it was metal or plastic, so whichever /22 were when you used them?
one it was, [im just asking docs he 23 MR, FINLEY: Objection.
recall what the warming said, i a4 A. Not really. T's 50 vears ayo,
MR. FINLEY: Do you understand the =| 25 remember if I recall those instructions? |
Pape dd? | Paps: ddd |
question’? { 1 Very tough. !
THE WITNESS: Before | did, 22 6.) Do you reeall ifthe
MR. FINLEY: Okay, 3 instructions thal you recall were the
A. Ewasn'b sure iP il was 80 much 4 same on all the joint compound
about the tin bucket having a waming, > containers, whether dicey were made by
QO. Right, | understand that you're @ Synkoloid or Montrose or Georgta-Pacilie?
not sure which one, 7 A. No, T don't know. They could
A. Youh. & have been all made by the samme company
Q. But Pin just asking you deo you 9) but 1 don't know. ;
recall what the actual warning said’? 19 QO. When woud you use the
A. No, the actual wanting | don't 23) Georgia-Pacific joint compound, tike gn |
remember. 12) what occasion?
Q. Do you recall if there was a i13 A. Well, most of the time on afl
warning a any of lhe paint buckets that 14. the jobs. !
you used? 13 QO. And when would you use the
A. What type of paint bucket? '16 Montrose?
QQ. Orn any of the paint buckets, 17 A. Allthe time, whenever I bought !
A. No. Butit was probably a 18 the -- 1 think Montrose was the best one.
warning on al of therm, Mal, semigloss, ! 19 Also Manstield [sic]. :
oil base, alcohol base, whaiever, 20 QO, Manville, Fohns-Manville? :
QO. Und yau ever read those 12] A. Yeah, [liked that one. 1 used”
warnings? 22 them, the ones T liked, which didn't
A. Oh, yeah, [read them, stan .23) shrink up too much.
right out. 24 © ©6©(,) So, would it be -- would | be
25 correct in saying that you used the

QO. Did you read the warnings on the

 

34 (Pages 44] - 444)

Priority-One Court Reporting Services Inc. — A Veritext Company
718-983-1234
PRIORITY ONE REPORTING (718) 983-1234

 

-
i 2
3

13
14
145
116
17
18
19
20
121
22
23
24
25

 

“ro bg
mn fe La

Thay 445
Jobns-Manville and the Montrose the most?
MR. FINLEY: Objection.

A. don't know which one [ used
the most. L used to use Synkoloid when |
first started olf the most, :

Q. When did you start using the
Georgia-Pacilie; do you recall?

A. They were nixed up, vou know,
like one week | use this. 1 thought they
were all the same to be honest.

©. Do you recall if there was a
difference in the color of the joint
compound in the bucket between the
ditferent manufacturers?

A. Oh, no, I don't know that. |

QQ. Where would you apply the
Georgia-Pacific joint compound on a job?

A. Wherever Thad T would apply the
Montrose to a specific spot, T considered
them all basically the same.

QO. Butlm just asking you right
now about Georgia-Pacific, where would
you use it on a fob; do you understand
what I'm saving?

A, QOnany place that I would use
Pape 446
the others.

GQ. Gut would you use it to repair a
wall, would you use it for what purpose?

A. Yeah, to repair a wall or even
seams that 1 was aoing to tape, taping
and then give another coat the next day.

@ And when you used it, would you
just be trying to cover up the seam or
would it be for some other purpose?

A. No. Lused two, I used two or
three layers anyway.

©. No, Lunderstand, we're going to
pet to that. I'm fust trying to figure
out when you got into a room or an area,
what would you do, the first thing you
would do?

A. I'd see which one of them T was
poing to use. But Thad all three, most
of the time I used the one T had the most
af, '

0.
to understand when you walk inte the roam
that you're goine to paint, what do you
do tirst?

A. [put down drop cloths, strip

Tunderstand that. I'm trying

Priority-One Court Reporting Services Ine,

9

40
ft]
12
13
1d
15
16
17
‘18
19
20
‘21

22

23

a4

25

Pape 447

a |

off all the scales off the wall, yive it

a quick skim coal, Wher that dries a
quick light sanding with a sligk and then
1 go over and then T coat it or give ita
coat of primer paint and this way you
wouldn't see the marks im the wall,
There’s so many different ways of doing
spackle.

Q. We're talking about doing the
joint compound.

A. Okay.

QO. When would you use the jaint
compound in that process?

A. Hanging, when you hang new
sheetrock.

Q. You would hang the sheetrock and
then what would vou do next?

A. Pul join! compound over after
the space was fell,

Q. Would you ever tape it first?

A. T pul the joint compound first
and then T put the tape on, this way the
tape, the room, put the Lape on and then
Trivett another coal of joint compound,
Then T let it dry overnight and come back

 

Duge 448
and give it another coat when it dried,
Q. And when you would apply the
Join. compaund, how long would that take
Lo apply il ta that sean?
A. Well, depends on how big the
scains were, how decp it was.

QQ. Can you give me an average?
A. light fool seam,
QO. For example, if it was an & foot

scam, how long would that take vou to
apply the joiml compound?

A. Ten minutes,

Q. And when you applied the joint
compound, i was wet, correct?

A. Yeu,

Q. And you would then apply the
tape?

A. Youh.

Q. And then you would let it dry?

A. Yeah. If | had time, the job

was big criough, | would apply the tape
and then try la work my way around the
root and hoping it would be dry, give it
another coal and pul joint compound,

QO. And when you applied the secand

37 (Pages 445 - 448)

A Veritext Company

718-983-1254
 

20

a
an fe

“43

15

PRIORITY ONE REPORTING (718) 983-1234

Tape dad

coat, thal would be wet as well, correct’?

A. Yeah, thal coat was wet but I
usuatiy did it ihe next day, liked to
vive ila sanding rubdown.

QO. When would you sand, after the
second coal you would then sand it down
do make tt smooth?

A. Yeah.

Q. And how long would the sanding
hake?

A. Well, depending on the size of
the TOWN.

QO, On average?

A, What's an average room?

MR. FINLEY: Tt you can.

©, Well, [et me ask you this: You
talked aboul it would take ten minutes
tor an & Toot +»

A, Bight foot.

QO, ss gearn, right?

A, Yeuh.

©. How long would il take you to |
sand that?

A. dust (he ore sev?

QQ. Yer.

 

Page 450
A. I don't know, Depending on how
bad off it was, you know, and how much

joing compound -- some of them were

uneven a lol, you fol Lo sort of Fugazi
it up, pul on the secemad cara.
G, Bul din just talking about haw
long it would lake vou Lo said 1.
MR. FINLEY: Objection.

A, Hard to compare, | don't know
how’ bad the imperfeetion is on th
QO. Lunderstarul.

Could you tell me the longest
dime it would take you to do that?
A. Bight foot seetton, § foot, T
don't know, working on tl, half hour,
OQ, And what would you be sanding it
with?

A. Sandpaper, mediuun grade
sandpaper.
GQ, Would i be correct that you did

not use Joind compound on every job that
you did’?
MR. FINLIGY: Objection.
A. Notuse il? Tr other words,
maybe d uscd spackle, could be, yeah.

bo ba bo bo

hl

]
2
3

43

15
‘1G
17
18
19

ba
Lat bo b=

on fe

Pape: 45]

QO. Deo vou recall the last time you
recall using Georgia-Pacitic joint
compound?

A. The last time fused what kind
al jomt campaund?

Q. The last time you used it,

A, | haven't warked in quite a few
years,

©. Lunderstand. I'm just saying
can vou recall the last tume you used it,
the decade, the vear?

A. Yeah. Maybe fifteen, 20 years.

©. When you recall the containers
changing, --

A. Yeah,

QQ. -- do you recall if the actual
joint compound also changed?

A, Oh, I don't know.

@. Did you ever see anything on
either the metal cans or the plastic cans
that said that the joint compound
contained asbestos’?

A. No, I dou't think sa.

O. Do vou know if there was joint
compound that did not contain asbestas?

Page 452

MR. FINLEY: Objection.

A. Tknow now, T didn't know then.
@. Deo you know if Georgia-Pacific

made joint compound that did not contain
asbestos?
A. That's where they change over to
later, Georgia-Pacific changed over to
that?
G@. I'm just asking if you know
whether they ever made joint compound
that did not contain asbestos,
A. Idon't know,
©. Do you know if the joint
compound that you recall being made by
Georgia-Pacific, whether it was in a
metal container or in a plastic
container, whether tt contained any
asbestos?
MR. FINLEY: Objection.
A. Iknow -- well, you said
Georgia-Pacific did contain asbestos, 1
don't know which one contained it.
Q. My question to you is do you
know whether the joint compound that you
used made by Georgia-Pacific ever

38 (Pages 449 « 432)

Prrority-One Court Reporting Services Inc. -— A Veritext Company
718-983-1234
PRIORITY ONE REPORTING (718) 983-1234

 

 

| Page 453 ! Page 435
| 1 contained asbestos? 2d A. T never really paid mueh
3 A. O8, T don't know. 2 allertion to (he color but buck in the
| 3 ©. When you had these different "3 creamy yellow thing,
| 4 jobs that you would do and when you would ! 4 QQ. Was the color the same for
| § have to use the Goorgia-Pacific joint | §) Mantrose and Tor Johns-Manville?
6 compound, who on your team would actually | 6 MR. FINLEY: Objection,
7 doa the sanding: would it be your sons, | 7 A. Treally don‘. + could be
& would it be your daughier, would tt be | & élose, | don't -- chal t said it was ne
9 you, would it be your employers, who Y imporlance ta me, the color,
110 would it be? 10 ©. Well, would it be fair to say as
| 11 A. Tiverybody did it, J even did it. | 11 you recall they were all basically in the
112 Q. So, different people that you (12 beige family?
(13 employed did the sanding including 13 MR, FINLEY: Objection.
14) yoursell? it4 A, Youn, pretty much,
115 A. Yeah. 1S Q,. Do you recall if there were any
‘16. So, would it be fair to say thal 16) warnings on any of the other
! 17) you did not do the sanding on every job ‘17 manufacturers! joint compound, whether it
(18 that you did use the Georgia-Pacific (18 was Syokoloid, Johns-Manville or
| 19 joint compound; would that be Lair? 19 Montrose?
124) A. Yeah, that would be fair, 220 0 A. Dimight have read them but that
| 2] Q. Afler you sanded what did you do 2) was a while,
1220 next lo the walls? (22), Did anyone ever tell you that
! a3 A. Painted i, latex or oil based 23 the Georgia-Pacific joint compound that
24 primer. (24 you used contained asbestos? |
(25 Q,) What was the color of the joint | 25 A. No,
Pape 154 Page 456
‘ 2) compound alter it dried? io] ©. Deo you know if you were ever
i 2 A. While, : 2 exposed to asbestos trom a
(3 Q. Whal color was it when you ' 3) Georgia-Pacitic joint compound?
. 4 apphed it when it was wet? And we're 4 A. Na, :
: § talking just about Georgia-Pacific, a) MR. FINLEY: Objection.
G A. Lihink il was like a » 6 MS, MACSTEEL: I'm almost done. :
7 ereamish-while, yellowish tint. : 7 MR. FINLEY: Off the record.
$ Q, Te you know if the _ (Tiscussion held off the record) |
» 9) (eorgia~Paci fe joint compound came m i 4 ©. Lknow | had asked you before
! 10) more (han one color, the actual compourul’? 40 and you did mention that you did one
‘V1 A. oT never used, | only used -- ¥1) Queen Anne location, do you recall any
y2 0, Pardon’? 12 specific ike addresses or sites that you
(43000 AL I never used a different color (130 may have worked using Georgia-Pacific
‘14 one. 14. joint compound? :
115 Q. Would you be able to tell the “15 4“. No, no. I'm not painting now
(16 ditterence between a joint compound that '16 nearly 30 years, 25, 30 years.
‘17 contained asbestos versus one that did 17 QO. Lunderstand.,
18 not contain asbestos? 18 A. And that's my last job, you're
49 MR. FINLEY: Objection, (19 going close tu 40 years, G0 years, 50
200 AL No. 20) years,
21) Q.) Do you recall what the color of 21 Q. 1's okay tf you dan't remember,
(22. the joint compound was for the Synkaloid? 2220 you can just let me know you don't
23 MR. FINLEY: Objection, (230 remember,
‘24 QO, The actual joint compound, the 24 A. Edon't remember,
25° mixture, do you recall (he color’? 25 MS.MACSTERL.: Sir, | think those

 

39 (Pagos 453 - 456)
Priority-One Court Reporting Services Inc. - A Veritext Company
718-983-1234
 

43

a4
ioe

24
23

 

e
20 so J oy ba BR Le pa

— ue ees oo
ba Re

—
Lao

Eo
=

Boe ee eee
- wo 3 7 oN Lay

be Le

Lo ba

bo bo bo bo
A

PRIOREPY ONE REPORTING (718) 983-1234

Fuge 457 :

are all the questions Lhave. Thank you
tor your time.

THE WITNESS: Okay, you're
welcome.

MR. FINLEY: Anybody else in the
room have questions?

(No verbal response given)

MR. FINLEY: Anybody on the phone

have questions?
(No verbal response atven)
MR. TINLEY: Sit, Ihave like two
minutes of questions to ask you.
Off the record.
(Discussion held off the record)
FURTITER EXAMINATION
BY MR. TINLEY:
Q. Tltagain, Mr. Brown,
A. Tlello.
QQ. As you know Tim your attomey
from Weitz and Luxenberg. T just have a
couple of follow-up quesiions as T was

reviewing my notes before --
A. Okay.
Q. -- Tpust wanted to ask you

about real quick.

Page 454

Sit, when you worked for H.12,
Rakison, did anybody from 1. Rakisan
ever warn you about the dangers of
asbestos?

A. No. Didn't even know it
existed.

©. When you worked at the Brookivn
Navy Yard, did anybody at the Broaklyn
Navy Yard warn you about the dangers of
asbestos?

(All defendants object)

A. Wo.
©. Did any of your supervisors warn
you about the dangers of asbestos at the

Brooklyn Navy Yard regardless of whether

they were a civillan or military
personnel?
A. Wo.

Q@. The second ume you worked for
Rakison, did anybody from there warn you
of the dangers of asheslos?

A. No.

QO. When you were working at TD.
Rakison, did you ever use a mask or a
respirator?

|
4
3

4
5

13

19
20
21
22
23

a4

fe ee ey
TL ie be me oe

M7

149
20

be

be

Sho RS BG

et

Ly =

 

A. Wo.

Q. Was one ever provided to you?

A. No.

Q. Wher you worked at the Brooklyn
Navy Yard, did you ever wear a mask or a
respirator?

A. Wo.

Q. Was one ever provided to you?

A. No.

Q. When you worked tor the fire
departrient far the City of New York, did
anybody at the FONY warn you of the
dangers of asbeslos?

A. Na,

Q. Had somebody warned you of the
dangers of asbestos, what would you have
done?

{All defendants object)

A. Well, E would listen to it first
and sec how if came across to me and see
how serious | look tt, 1 don't know,

QO. And if you took it seriously,
would you have done something different?

(All defendants object)

A. Yes, probably.

Page 460

©. What would you have done
different?

(All defendants object)

A. | would tind out what I could do
lo correct the situation,

MR. FINLEY: Thank you, sir, I
have no further questions.

THR WITNESS: Okay.

MR. FINLEY: Does anybody in the
roum have any additional questions?

(No verbal response given)

MR, FINLEY: Does anybody on the
phone have any questions?

(No verbal response given)

MR, FINLEY: Okay, this concludes
the deposition, 1 want to thank
everybody for their time and patience
over the last few days. Thank you.

(Whereupon, at 2:40 P.M., the
examinalion of this witness was
concluded)

Pinge 409

 

40 (Pages 457 - 460)
Priority-One Court Reporting Services Inc. A Veritext Company
718-883-1234
18
1
20
12]
22
123
24

25

Page 461

Thave read the foregoing trangeript of
my lextmony and find it te be true and
yecurate to the best of my Knowledge and
belict.

FREDERICK. G, BROWN

Subsermbed and swom 4a
hefore me on thig
2017,

dav of

Notary Public

 

lage 462 :
INDEX TO TESTIMONY i |

 

EXAMINATION TY FAGK LINK

Exaunination by 3H i *

Mr. Finley 4

Cross-Txamination 3745 7 i .

by Mr. Ortiz i 4
y

Cross-Fx amination 414 3

by Mr. Carnt

Cross-Examination 420 25

hy My, Larancucnt

Crosé-Lxamunation 424 9

by Mg, MacSteel

Further Examination 457) 15

by Mr. Finley

 

  

2 WEEGRE ME THIS,

Mays: 463
CRRTIFICA TION

1, CHERYL F. SOLOMON, a Stenatype
Shorthand Reporter and Notary Public wilhin
and for the Stale of New Yark, do hereby
cortily that the within Continued
Examination Before Trial of FREDERICK @.
BROWN was held before me and T faithfally
und impartially recorded stenographicully
the questions, answers ankl colloquy.

I further cerlify that after said
cxamination was recorded stonggraphically by
me, it was reduced to typewriting under my
supervision, and [hereby submit that the
within contents of said examumalion are inc
and accurale lo the best of my ability,

I further certify that 1 am nota
relative of nor an alterney lor any of
the parlies connected with the aforesaid
examination, nor othenwvise interested in
the testimony of the witness.

appt F SOVMEW

Page 404 |

ERRATA SHEET I
Priority. One Cow Repaitiage Ver itgst :

TER Td

ASSNMENT MO PL-27B03 13

CASE MAME: Urewn, lirederick vo Aaslitatis

DATE GHEE PORIPION: DLL

WIHDRAS NAME Foheik Brown

PAGELINE(S) CAN BEAR

 

H fen,
a OS. /
a !
t ! Jd
t t !
f /

é

F

Fualwick & Brown
(Mutary not requized in Californias
BUDSCHIM AN LS WORM TO
PLAN
SHOE

NEARY BUHL
MY COMMISSION EXPIRES

 

4] (Pages 461] - 464)

Priority-One Court Reporting Services inc, - A Verilcat Company

718-983-1

234
T& - 9th]

 

& 21 3059 |
& 306:2,6,12,16 | 17 3249.25 325.7 2137 308.12 |
306:21 307:1,5,9  325:11,14,20 | 2260 304:23 :

326:8,19 327:8,15 | 23rd 307:2 !

' 150 306:22

307:10,14,18 ot x : |
) 390:13 391:1,11 42:8

oe 859113 | 25th 307:6

07039 304:24 17th 308:8 2780313 305:25 0

07733 308:12 ' 1818 307-11
07962-2075 309:2 | 1{90195-17  304:17

27th 307220 |
/ 290) 304223 308:12 |

Page |

308 308:3

52 426:7

33 424:23,24

S58 323:7,10

39 323210 324:3,4

5th 307:6

6

6 359:8
60 339:25 340:1
456:19

1

 

 

 

19103 307:11

| 2:40 460:19

10001 30727 W941 365:22 366.2 | 3 G00. 30618 22
10003 306:4 | 366:17,21367:5 [a gen 161 373:3 389:9
10004 307:2 F SO720 4211013 | 3 990 332:6.395:25 | 62 389:1,9
10005-2407 | A21:20422:16  ay9.05 630 308:8
308:21 (T9SS 31351625 39 360211 456:16 6th 3063
10006 307:16 | 316:3 31811 456216 a
10013 308:17 1994 313:16 30,000 42322
10016 306218 (1955 SIRT BIAT sas an6-9 7 A62:5
307:20 31613 S18 T S194 3409 307-11 ae

| 10017 308:8
10022 306:14
10038 306:22
105 306:9
10601 308:4
10:23 305:10
10th = 389:15
11 462:3

- 1100 306:13
(116) 307:20

11747 306:9 /

14:29 375-4 |

11:30) 373.1

12 307:15 359:8,8

421:10 718 304:25

Bl 462:3

. ’ ' ; O83.
1958 319:19320:1 4 49¢.19 359.49. 718-983-1234
323:2,11 RIE 460-5 — 4642
1959 323:5,11 an , | 8 :
: 324-5 340-8 ; 3 ~ b sesuieeeeennanmeste
: ‘8 359:8 383:
388:18 “41 367-24 B399:8 383.21
| : 448:9 449-18
©1960) 349:9388:18 419 462:6 460-14
1961 38931 420 462:8 80 307-2
1962 349:9 424 462:9 81 408-3
1989 359:22,23 | 44 308220 ( wee

U:51 424:8 457 462:11 = a

2 | 5 ;
(9 462.9

355:5 433:8 4346 |
436:18 438:17
439-9, 13.20
366:5 412:22
A34:11 42313

11:45 = 375:6
E2/21/2017 464:3
(12:36 424:6
| 12th = 307:20
/ 1300 309:2

2/10 389:14

(20: 382:18 45112 |
2017 305:9 368:18 |
| 46:14 | 50

| oth

983-1234 304:25
“99 308:16
314:14372:25 |

37331

137 307:6
AS 462:11

(2018 464:22 :
202 349:24350:10 | 443:24 456:19,19
| 350:16,19351:2 | 50,000 423:11,16

 

Priority-One Court Reporting Services Inc. — A Veritext Company
718-983-1234

 
fam. - assignment] Page 2

a agreed 310:3,13 | 460:9,12 “asbestos 304:4 |

 

am. 375:4.6 | 31018 3 anymore 377:13 | 333:21 346:7
aaronson 306:16 aid 374:13 : 429:6 © 35679 370:5 37911
ability 463-16 Pair 307:10319:8 | anyway 393:6 | 413:8 417:3

. > 319:11,21 320:21 446:114 418:15 419:18,24

able 353:5 426:24
454215

absolutely 400-15

accurate 376:12
376:15 342:5,25
383:7 386:12

320:24 331:20,21 | apart 367:] i 420:4,7,10 451:22
333:4,11 336:1 i appliances 346:14 | 451:25 452:5,11
|
|

345:16 354:6,10 | applied 417:4 452:18,21 453:1
448:13,25 454:4 454:17,18 455:24

355:11 384:22

385:11,11 386:1,5 | applies 304:15 456:2 458:4,10,14

| 386:9 Papply 311:24

 

 

397-128 300-16 . 458:21 459:13,16

| 393-2} 394-9 : alcohol 430:4 312:8 375:13 464:3

| 399-18 400-11 | 442220 | 445:16,18 448:2.4 | aside 350:8 373:24

| 401-21 403-21 | alexandra 307:7 | 448:11,16,21 ! 374:11 |

! 405:3 406:4,9 alive 371:18 _ appraised 352:25 | asked 318:8

. ‘afrminom 396:)5 | apprentice 324:17 | 377:20379:8,10

100 oS aLee | amchem 307:19 | 34:20 | 379:14,22 380:23

| Ala} 20 415-19 : american 308:16 | apprepriate | 381:23 383:5

416003 4179 | amount 431:20 : 310:16 | 396:24 397:12

! AG1-6 463-16 432,5,8,13— | approximate ! 398.1825 399:5 :
actual 438:6 Vandrew 306:10 | 389:2 | 400:19 409:3,9,15 |

442:10,1} 451216 | 311:24 329:2 "approximately / 403:4 404:4
454:10,24 ( angiolillo 308:21) © 305:10313:5,16 0} 407:23 408:5,13

| udd 439-17 _ AME A3 1°14 318:2 324:5 | A11:23 412:12,19 :

: added 392-7 | 456:11 325:19 326:18 © 42674 427:5 43129 !

“addition 339:4 answer 312:6 330:2 342:5 © 432122 4373

: additional 367:19 318:7,13 332:19 347:10 349:8 ! 456:9

460-10 334:5 333:20 © 60:11 361:7 asking = 312:5

addresses 456°12 375:15,25 376:1 364:11,20 364:15 | 329:2 364:22

| affirmative 417-14 | 395:2 411:22 2 371:1 373:4 | 379:23 402:24

| aforesaid 463-19 — Ab319 431:10 : 377:17,18 389:19 | 408:11,19 419: 10

l aft 337-10 camswered 318:90 | 390119 425.2 | A1917 441223

| afternoon 341-5 395-4 408:16 | 426:9 : 442:9 445:21

419:5,6 421:2,3 » 42625 427:6 area 326:17 339:7 | 452:9

| 4a4-b] pupswers 375:14 0 424:24 4d6:14 i assign §337:22,25

! age 401-15 | 376:4 463:10 areas 331:25 assigned = 338:5

| ageravation 385:3 | anybody 341-9 / 33718 i 349024 350:3,9

ago 368:13,13 | 339:17 410215 |" arguments 338:21 :  388:10,11 :

| © 411223 420:20 338124 ‘assignment 350:9 |

369:17 372:7,8

377:19 380216

412:22 4434.24

Priority-Gne Court Reporting Services Ine. -~ A Veritext Conpany
718-983-1234

423:24 457:5,8 arteries 380:8,9,19 | 464:2
458:2,5,20 459.12 :

 
[assisted - brakes]

assisted 314:10 | b
associate 437:22 b al
437-25 weet

‘back 321:3 325:18
-326:3 334:7,17,20
335:19,22 344:20

associated § 400:13
41] }:11 437-16
assume 405:20 |

409:8 410:19 |
assumed 405-16 |
assuming 363:3,6

373:22 375:6
376:8 380:24
387:3 391:10,13

OSD 392:9,11 410:2
: atlantic 383:2] A18:22 423-9

! attaching 335:12 494:4.8 425-5

-attempt 381:4 440-13 447-25
( attempts 381:10 455-9

“Mention Vong Pad. 450:2,10
| attention 2 | badly 390:6,9

356:23 358: 1

‘balance 353:5
ALU :
HOB 41325 hall 329:20

| 41433 45512 i banged 421:22
: attorney 310:22 | banks 315/17
Da awe | bargain 316:11
157-19 463-18 Sbarry 307.14 .
OETA MOLE base 442:20,20
attorneys 3063.7 | naged 400-12
306;12,17,24 430:3,4 453:23

S071,5,10,14,19 basement 398:3
Sree basically | 315:20
EE 3224 364574
 wurora 30613 433.24 445:20
ave 304:25 455-11
avenue 305:8 basis 420:2 428-15

309:2 314:15,19
383:21 429:5

bathrooms 331-1]
346:13 34:8

average 430:6 battations 374:13
Sone. ‘battery 350:15
A120 32:78 battle 328:19

| 448:7 449 13 14 | beam 350:4.9

‘aware 379: : ; ;

lnniael | beams 347:3 3459:8 |

359:8 414:6

354:17,19 358-6,8 |

 

benjamin 429:19

beat 363:19-

Page 3

 

‘bits 362:12
‘black 437:19,19
blackmer 306:21

| blank 362:24

beautiful 388:3
began 351:14
370:9

_ beginning 339:10 | blanket 404:22

429:23

heige 455:12
belief 461:7
believe = 313:3,12
314:13 324-7

i blanks 376:10

i blau 307:18
424:13

| block 421:25

‘board 435:21

333:20 339:2 body 422:12

346:6 349:23 boiler 332:8,11,14

350:24 351:12 | 332:16 333:4,24

352:10,18 356:8 | 334:11,14,24

357:4 360511 —-335:1,2,5 351:1,6

366:4 373:18 | 351:7 405:24
374:19 380:6 | 407:25 408:6,11
384:24 420:8 | 409-2,6,18 41912 |

bendix 364:10,17 © 419:23 420:3,9
364:19 365:7,18 | boilers 332:22
366:22 367:17,22 books 431:6
368:3 |

henefits 349:)9 bottled = 341:20

bottom 395:16

429-2] ‘bought 366:5,10

berkon 308:6 | 36714 4223

best 362:14 393:4 428:20 430:3
444518 461:6 A37:4 439:4
463:16 Adds}?

i big 326:9,17,23

bigger 314:20
biltrite 308:16
‘bird 308:11
birthday 38917
bit 391:20 41911

: bounce 392:9.1]
328:18 335:1 bradley 306:21
336:25 387.9 i brake 360:11
431:14,16 432:3 362:20 363:12,16
| 363:23 364:3,4,.8

446:5,2 |
364:12 365:2,12

36715
i brakes 360:18
- 362:5,18 364:18
439:6
367:10,12,15,16

 

Priority-One Court Reporting Services Inc. . A Veritext Company
718-983-1234

borg 306:7361:2,4

366:1,16,20,21,24

364:19 365:7,8,19 |
[brakes - city}

368:2 423:16
brand 364:7
brands 435:18
brass 396:15
break 320:/3

375:3,18 383:10

384:1,14,18

385:13 416:9

42():22
breaking 384:2,8

384:16 385:15,24
breaks 341:1,3,7

37§:21 383:14
breathe 333:17

346-4 356:5

385:19 387:13

4189, 10,11, 12
breathed 386:13
breathing 331:2!

385:2 386:21
brian = 308:9
| bring 319:18
343223
proad 307:2
broadway 306:3
—— 306:22
broke 383:22

385:23 386:10,11
bronx 316:1
brooklyn 31/4:15

314:19 315:20,22
| 315:23 316:4
| 323:23 325:3,5

342:25 348:14
350:15 388:5,10
388:23,25 389:5
390:18 412: HS
© 458:7,8,15 459:4
-brouks 307:15
> brown 304:10,16
311.13 355:8

 

i
ee

358:13 360:1,15
49:5 42132
| 424:15 426:16
| 457:17 461-10
| 463:8 464:3,4,20
| brush 355124
| brushable 439:16
i buba 307:9
bucket 355:5
| 356:20 357:23
| 434:7 440:9,10,11
| 440:12,16,19,21
| 441:4,4,10,18,20
| 442:5,16 445:13
buckets 355:6
| 433:8 436:18
| 437:9 438:17
442:14,17

|

| ,
buick 363:9,13,17 |
| 363:22,24 364:3,9

 364:13,16,19,25
| 365:3,12,13,16
building 331:13
— 350:22
built 343:23 3883
bulk 360:1
bulkhead = 326:12
——-331:11 33822
343-24 417-20
bulkheads 414:6
burned 388:1
burning 387:25
burnt 331:22
business 351:15
© 391:20,24 352:13
352.19 353:1
360:2,16 424.17
425:3 426:12,14

428218 429:9
430:8 434:2

- busy 348:9
buy 429:17,18,21

| bw

 

called

canada
/eaneer 368:7,15

_ cans

_ carburetor
career

carolina 430-21

carotid 380:9,19
427:9,13 428:4,10 | “25 :

438:13

429-24
300:13
c

A2R25 429:5
calcio §=430:17
california 464:21
call 354:12 393:5

433:20,21,22
305:2
328:2 1
307:6

368:20,25 369:9
370:15 372:2
373:14 378:5,6
379:5,18.25 382:4 |
357:3,4,7 2
436:18 437:21,25
451:20,20

caplioned = 305:3

car 365:5,25 36633 |

366:5 377:4,6
421:18 422:6,11
423:15

36711
350:13
352:21 378:14,21
36:23 387:20,23
387:24 :

-earni 306:14 419:4

419:7 420:1,15,19 |
462:7

carpenter 309°]

-earpenters 317:11 |

S178

“certify 463:6,11

: chain
‘chair 431-4

chance 350:20
"change 362:23

: changed 357:4,7

chirping 404:23
- chopped
cifventes 308:9
| cigarette 357:16

city 304:2,4 305:8

Page 4

cearrier 395:11,12
-earry 359:19
ears 360:7363:14
ease 434:6 464:3
cause
‘certainteed 307:19
| certification

382:3

310:4
46121 463: 1

463:17
316:12

367: 12 438:5,8,13 |
452:6 464:5

 

362:10436:11 |
451017 45227 :

changing 348:6

362:16 451:14

“charge 310:22
cheek 418:20

chemical 344:6 ;

cheryl 305:6 463:3 |
463 :24

children 371:9,17
371:21 372:11

370.18

357:17,20 381:25 |
cigarettes 381:2 i
cigars 381:8,9 |

38212 |

375:19 3178:5
3211518 322:23
475:10 459:11

 

718-983-1254

Priority-One Court Reporting Services Inc. — A Veritext Company
[civil - convenience]
| civil 305:5
civilian 328:23
| 39415 458:16
clean 342:8
qeaning 351:5
clear 314:4 440:24
441:
cleaver 307:15
clerk 310:11
close 346:3 455:8
456:19
: cloths 446:25
Feluteh 360:20,24
361:2,8,23,24
362:2,10,13,16,21
i 362:23 364:6
‘clutches 360:17
362:6
coat 446:6 447.2 4
447-524 448: | 24
© 449:1,2,6 450:5
eoating 435:8
' coffee 341:3
‘cold 381:3,9
416:12
coleman 306:6
colloquy 463:10
color 399:6,11
436:19,22 437:5
437:15 438:21,23
438:24 440:1821
A4Q:25 441:8,13
445:12 453:25
454:3,10,13,21,25
455:2.4.9
combing 343:22
343:22 344: 1
come 315:9316:17
325:18 328:11
336:13 342:23
344:20 348:17

 

—374:13378:21 0 |

| 380-4 416:16

| 418:22 424:4,20

| 434:7 447:25

‘coming 385:11

| 418:6

| commencing

| 303:10

i commercial

| § 315:15 316:15,23

> 318:3 32:21

| commission
464:25

common 433:23

communicate
430;25

communications
338:19

company 306:13
383.12 424:15
A27:3 444:8

compare 450:9

| compartment
396:2 404:16,19
407:12 413:15

— 4Aly24

, compartments

| 332:6 395:22
403:1,6 405:1,4
A07:17,22

complete 375-24

“completely 331:22 |

complicated —367:2 |

compound 354:12 |

—— 354:13,22355:1
355:15,17 357:23

| 358.12 432:24

| 433:4,10,17,22 |

~— 434:3,7,12,22
435:2,3,16,19,24
436:5,16 437:2,6

 

Priaritv-One Court Reporting Services Inc. -

| confused 437:14

: connected
consecutive 392;2
considered

! constellation

437:17 439:3
441:1,9,14 443:1
A443 TOK 444-4
444:11 445:13,17
447:10,13,18,21
A47:24 4489311
448 14.24 450:3
450:21 451:3,5,17
451:21,25 452:4
452:10, 14,24
453:6,19 454:1,9
454:10,16,22,24
455:17,23 456:3
456:14

 

| concerning 413:20 !
- concluded §460:21 |
i concludes 460:15

|

concrete 3584:13

condition 327:10
378:12,18,25
380:1,18421:20 |
493:2 |

 

i

condifigner
33:2]

441 :20
463319

445:19 |

328:13,18 329:3
329: )4, 18,24
330:4,8,14,17
331:24 332:2,5
336:15 33725
339:15 340:12
341:1,8 342:15
343:7,8 347:15,17
348:5 389:23,24 |
390:1,17,20 391:7 |
39P:9, 10,17, 19,25

 

71 8-983-f234

' container

Page 5

 

392:5,12,19,25
393:2,18,19,23
394:4,20 395:8,14
395.23 398:8,20
398:23 399:1,6,21 |
400:10,21 401:5
401:11,16,23
402:9,14,18 403:2
403:14,17 404:13
404:17 405:5,13
406:4,21 407:2,18
408:7,12 409:3,7
409:10,13,19,24
411:4,.20 413:14
414:4,19,23 415:3
415:11 416:16

contain 451:25
452:4,11,21
454:18 !

contained 413:5 |
419:23 423()-4
451:22 452:17,22
A53:1 454.17
455:24

 

43826
439:21,24 441:1
441-14 452:16,17

containers 443:1,9 |

44317 44435
451:13

containing 379:1
417:3

contents 463:15
continue 375:3 |

408:3 419:8
continued 463:6
controlled 394:22 |
controlling 310:17 —
convenience |

346-16

 

- A Verttext Company
[cook - defendants]

cook 30734
copy 310:20

corp 306:8 307:10 |

correct 313:6,15
'  343:17314:11
315:7 316:5,25

319:25 322.24

323:24 324:10,25

325:1 328:24
330:12 339:5
340:12 341:18
34974,9,25 350:1

350:16 351:15,21

352:14 359:12
360:4,16 363:2

364:25 365:10,19
366:6 367:7,17,23

308:4 371:18
372:20 373 :20

386:6,18 388-13
38:15 389:2

39L-1E,E7 396:2
396:10,11,14,16

396;19,21 397-18

398-1,10,12,15

AQO 1G 441:6,7,11

411:12,21 413:4
413.2324 414:6
4]4:24.25 417:5

417:13 421:11,18
423219 425:11,16

426:12,16 432:2
438:6,17 439-21
441:2,8,10,12
444-25 448.14
449:1 450:20

460:

correctly § 350:17
352:17

 

| coughing = 381:20
| counsel

380:23
397:3,7 407:24
408:5,10,20
412:12

count 326:21
317:22 319:5,9,10 | counties 304:2

couple 311:22

329:19 332:5
337:23 364:4
376:8,9 4357:21

course 383:17
387:6

court 304:],22
310:12 312:6
376:3 464: |

"courtesy 397:5
cover 430010

446:8

“covered 335:14
376:23 385:1,6,16 '
-eplr 310:15,16

: eracks
: crafts

covering 420:7,12

435:6
313:14

| cream 438:22,24

' creamish

' created

creation

44Q:33

44:7
ereamy 455:3
345725
346:1 385:18
386:13

314:10

-eross 375:7419:3

42025 4249
462:5,6,8,9

: crowded 344:17

| cruise

344-21
348:6

cruisers 328:20

» cullen

308: 19

cumulative 392:1

| current 377:1
378:12,18,24
398-1

currently 376:13

| 378:4

“eurtis 306:23

| 334:5 344-24
345:11 397:19
398:11,16,21
399:4,12,23 400:5
400:14,23 401:7
401:13,18,25
402:6,11,15,19
403:8,18,23
404:21,25 410:10

customers 352:2

cut 329:25 331:17
349:14,16 381-2)
396:13

! d

(d 309:3 311:1
42055

| dangers 458:3,9
$814.21 469-13
» © 459:16

‘dap 307:!
darger 307:18

| 424:13

daskal 307:5

( date 377:1 388:19
3882192) 424-18
D  ADG:7 464:3
dates 389:2 426:8
| dating 373:5
‘daughter 352:2,7
| 371:23 372:5

| 427:20 428:9

| 453:8

david 427:24,25
42833

 

71898341234

 

decided 38121

i decks

’ defendant

Page 6

 

day 324:18328:1

328:2 34] :2
345.23 393:20
394:12 410:7
446:6 449:3
461714 464:22

days 339:21372:7 |

A72°8 393:3
460:18
deal 366:8

i dealing 414:5 |
' decade 451:11
_ december

305:9
372:25 37351

deck = 329:23
341:20,23 24
343-5823

BOTS

deemed 310:15

deep 448:6

306:17

306:21 307:1,14

308:3,11,15,20

30921

defendants 3067

306:12 307:5,10
307:19 308:7
317:21,24 318:6,8
318:12,14,22 .
31911 32111216 |
321:23 322:3,14 |
32225 323:6,16
323:20 325:16
326:4 328:14 :
329:6 330:9,20,24 |
331:9,16 332:1,18 |
333:6,10,15,18,22 |
334:2,4,12335:7 |
335:11 336:2,8,16 |
336:20,24 337:3,8 |

 

Priority-One Court Reporting Services Inc. » A Veritext Company
[defendants - dusty] Page 7

 

 

 

337:16,20 338:7 | describe 355:12 : directed 394:3 | 428:4 447:7,9
338:11,16 339:9 | 400;12,20 403:4 direction 395:3 idegor 363:8,13,17

| 339:23 340:7,13 | 411:19 ! dirty 327:2,4 i 363:22.24 364:3,9

| 340:23 342:18 designated 325:7 ! 384:6,7 ! 364:13,16,18,25
343:1 344:1] 407:23 ‘discussed = 358:15 365:3,12,13,16

345:18 346:11,19 | designation 403:5 | discussion 370:12 ‘douglas 376:13,16

| 347,19 348:3,15 409:20,25 411:6  ,  377:8 419:2 : 376:22 377:2,8,2 1

| 349:5,12 3541:3 designations i 420:24 424.2 © 427122

| 352:15,20 353:7 407:18 439-1] 456:8 ‘dozen 326:14,15
353:25 354:9,15 destroyed 331:15 2 457:14 dozens 400:6
354:23 356:7,10 destroyer 344:4 : disintegrated | drafted 338:1 |
356:21 357:1,1] | destroyers 343:6 331:22 draw 312:24
357:25 358:16,20 343:14 34422 diverted 414:4 ‘drawing 362:24
368:19 369:11,21 : 346:10,13 389:19 | diverticulosis ! dried 448:1 454:1

| 370:3,8 458:11 (= 390:15392:7,11 | 372% dries 447:2 !

| 459:18,24 460:3 | 392:20 394:21 | divita 308:11 | drive 337:4,7,9,14 |

' detinitely 316:22 Al7:16 i dock 390:11 | 36228

| 348:22 deteriorated | docked 325:15 driver 374:14

i demeusy 308:17 384:11,12 | doctor 368:18 driving 362:7 |

i denise 309:3 deutsch 306:16 2 369:25 370:6 | 374:2,11 383:13 |

'dennehey 306:6 309:1 | 378:23379:17 | drop 446:25 |

dent 422:13 | diagnosed 368:6 | doctors 378:4,6,11 ; drove 374:2 (

‘dents 422-11 | 368:14 369:9 378:17379:4.6,7 dry 355:14 390-11

denver 306:13 diagnosis 269:1,19 379:10,22 24 > 447725 44831925

_depariment — 37024,14372:2,10 380217 drywall 353.44

| 348:24349:11,15 9 373:14 39874 document 304:15 > 358:24

— 349:20,23 350:4 . difference 43312 doing = 317:14 duct 331:20 :
351:14,18 352:22 © 433:16,20 434.6 38:21 326:1,11 duly 3413 :
352:25359:21 434: 1114.17 _ 326:1 1 332:9 durations 391:8 |
383:4,19389:10 = 445:12454:16 = 333:3.335:10,16 dust 327:5333:11 |
389:13 390:10 | different 312:12 : 335:25 336:9 —— -333:12,14,17,20 |
425:16,19,23 | 362:6 379:24 | 338:4,8.15 339-8 © 345:21,25 346-14 |
426:3,11,18 | 395:22 397:21 | 343:17 344:8 46:6 355:23

| 45911 399:19 403:] 345-16 34721  356:1,5,8 384:10

dependent 373:19 | 434:16 44:14 | 352:19 353:24 | 384:22 385:18,19

depending 449:11 | 447:7453:3,12 » 354:7 356212 | 386:13 418:5,7,9 |

450-1 | 454:13.459:23 —359:15,22360:10 4 18:11 41951218

: depends 448:5 | 460:2 © 363:23364:2,17 =. 419:22 420:3,8

deposition 304:8 | dings 422:11 — 365:2 366:16 ' dustier 336:5

— 305:1,4 460:16 ‘dinner 386:22 —  394°7,9 400.24 “dusty 336:4,4

464:3 ; 406.11 40723 © 345:20 384:20

Prority-One Court Reporting Services nc. A Verilext Company
718-983-1234
1
i

'

 

e 306:1,1 311:1,]

[duties - find|

duties 320:23 :
- employed

325:13 331:23

351:9 373:24

374:10
dwindled = 427:20
dykman 308:19

c

370:10
ed, 313:10314:2
314:93 3153

Page &

 

em ery. 3075

432°6
453:13

: employee 328:23
‘employer 393:9
‘employers 453:9

319:3,23 320:4,22 |
324:2,19,20 323:9 |

458:1,2,23
earlier 376:10
419:11 432:21
early 424:2)
easier
east 307720
easy 346:5 364:5
396:5

‘eating 386:22

eaton 30921

echelon 394:25

effect 310.10

eight 319:145,17
327:18,20 369:24
377:18 425:23 24
43214 448°8
449:19 450:14

eighth §314:19

eiher 317:13
327:18 386:10
45:18 41 6:2
431:1 440:15
441:5 451:20

elbow 345:3

elbows 345:2

electrical 338:18

clectricians
317:10,18 330:3

ended 374:2
383:21 389:4

engine § 336:14,23
336:25 337:2
349:24 350:16,19
351:2 374:7,8
383:12,13 407:25
409:9,23

| engines 374:5

AQ217

. enjoyed 428:13

464-5 439-7 -entered 405:5

409-19 24

"entirety 350:13
_ environment

342:14

| equipment 334:10

334:15,23 378:13
378:19 396:19
406:14 410:24
413-22 414-23
A16:4,15

crrante 307518
44:13

errata 464:

‘espectally 359:30 0 |
hesq 306:4,10,14,19

| 306:23 307:3,7,12 fair
307:16,21 308:4,9 :

308 13,17,21
309:3

: esqs 307:9,14

_ established 337323 !

estimate 393.4

422223

everybody 337:17

383.23 433-11
460:17

| exactly 359:17

| exam

| oxamined

324:15

examination 304:9
305:2 310:4,21
311:11 375:7
AL9:3 420:25
434:9 457:15
460:20 462:3,3,5,6
462:8,9,11 463:7
463:12,15,20

31 1:4

| example 448:9

- exbsted

expect

399:20
458:6

exit 396:8

368:10

“expires 464:25

| exposed

' exterior

333:20
346:7 356:8 456:2
382:12

extremely 395:9

f 305:631t1

f

428:25 25 463-3
463.24

i fabricate 396:13

: fact

329:10 388:9

facts 405:21

411:18 414:25
A16:25

339:21 24
373:10 376:20
397-10 398-8

403:14 407:2

415:24 416:17
422:] 423:14

453:16,19,20

455:10

 

: fields

i feel
fcinstein
: fellow
‘ fellows 362:6

fairly 371:24
faithfully 463:5
family 352:4 365:5 |
371:3 376:17,23
377:9 430:10
431:14 455312
fast 339:17
father 427:18,18
427:19 |
fdny 349-4 373:23
459:12
{cbruary 389:15
A2?:4,5
federal 305:5
31217 373516 |
306:16 |
421:24

felt 370:13,17
372:13,14
fender 421:23

422-14
field 402:20,23

329:2(0)

fifteen 428:7

a

- fifth

430:11 451:12
314:15

fight 383:6386:16 |

387:22
fighting § 373:25

| figure 411:14

44613

‘figuring 370:4
file 427:8

‘filing 310:3336:9 |
fill 376:8,9 39214 |

! tiller
‘finally 383:22

348:8

find 403:11 460:4
461:5

Priority-One Court Reporting Services Inc. A Verilext Company
718-983-1234
[fine - future] Page 9

 

i fine 320:15370:17 | 331:15348:24 ~— | follow 391:23 found 352:3 368:8 |
| 375:22404:24 =| 349:10,15,20,22 | 405-25 40617 368:9 (
| 426:25 427:1 | 350:4 351:13,18 418:22457:21 | four 3191314
‘finish 312:5376:1 | 352:22,24359:21 | following 323:9 | 327:18,20346:13 |
| 431:23 | 374-4 383:4,18 421:6 © 3§§:9363:22,23
‘finished 387:9 - 387:4 389:10,13 follows 311:4 ——-364:3,8,13,16,18 |

|
|
|
\
|
|
|
|
|
1

| finley 306:4311:5 390:10 393:24 foot 359:19383:21  364:25 365:3,12 |

 

311:9,12,18 315:1 | 394:1.425:15,19 | 448:8,9 449:18,19 | 365:14,15,16
361-20 370:11 | 425723 426:3,11 450: 14,14 : 433:6

| 374:17,23 375:1 | 426:17 459:10 : force 310:10319:8 | fourd 365:13

| 377.16 378.1 ! firefighter 350:13 | 319:11,22 320:22 | fourteen 421:14
379:12,21 380:21 | 351210 359:12 320:25 | 422:20 !
382:5,15 383:1 | 360:3 373:23 ford 306:17 ( frame 395:13 |
384:5 386:25 425211 360:12 365:22 = 426:24 |
390:22 392.24 ‘firehouses 350:6 366:2,17,21 367:5 | fred 355:8358:13 |

i 994°5,23 395.18 firemen 383:24 367:5,11,20,24 | 360:1,15 424:15 i

| 397:8,11 402:12 | fires 373:25 383:6 421:10,13,21 | 426: 14

i 403.1924 4043 | 383:9 386717 422: 16,16 i frederick 304:10
4AQS:7 4062723 | 387:7,12,16,19,22 | foregoing 461:4 =: 304:16 461710
407:5,19 408:18 | firm 308:2424:13 : forenven 305:11  ; 463:7 464:3,4,20
48:24 410:13 i first 324:8 345:19 forgiven 380:12 | frequent 387:11
414:12 414:5,13 367:11,13 376:7 | forgot 437:12 friday 327:21
415:22 416:5,18 ~~ 387:25 396:23 ‘form 310:6 318:6 friendly 340:18
AL?:7 419:1,25 397:13,16 401:24 »  334:2,4 335:7 —  4)12:13
42020 42524 404:11 424:16 337:6 340-23 friends 412:14,18
424;3 4251.6 AQ7:21 428:17 | 345:11,18 34719 © front 421:23
426:4,20 427:5,11 429:14 436:17 | 35123 361:1,6 | fugazi 450:4
A27:14 431-7 —  445:5 446:15,24 | 363:4397:19 full 355:23 378:15

| 433-18 4344 | 447:20,21 459:19 | 398:11,16,21 | 428:15 430:10 |

| 436:1,6,8,12 five 327:18,20 '  399:4,12,23 400:5 | fumetion 400:20

| 438:25 440:20 339-21 355:10 : 400: 14,23 401:7 | 411:10

| 441:3,19,25 442:3 | 433:7 | 401:13,18,25 ‘farnished 310:21

»  443:2,14,23 445.2 | flat 429:23,24 | 402:6,11,15,19 ‘further 310:8,13

| 449:15 450:8,23 | 430:3 442:19 | 403:8,18,23 31018 419:16

| 452:1,19454:19 | floor 306:3307:2 | 438:19 > A233] 457315

| 454:23.455:6,13 = 307:6,20 308:8 | forth 391-10 — 460:7 462:11
AS6:5,7 457:5,8,11 . 4109 — 392:10 440:13 — 463:11,17
457:16 460:6,9,12 © flowing 401:4,10 - forward 337:10 future 41:24

»  460:15 462:4,11 flu. 368-9 ‘fought 383:9 !

‘fire 329:4,8 14,84 © fluitt 307-16 326:2 :  387:3,7,12,16,19

| 329:15,16,17

Priorily-One Court Reporting Services Inc. A Veritext Company
7L8-983- 1234
lg - hooking]

5
~g@ 304:10,16 3111
461:10 463:7
464:4,20
gabriel 308:13
gallon 355:5 433:8
434:6 436:18
438:17 439:9, 10
439:11,13,21,25
parape 359:25
i garden 305:8
gardner 306:12
-general 357:19
genevieve 307:21
«424/12
| georgia 346:23
© 354:24.25 356:19
432:24 433:3,5
435:23 436:4,15
437:1,4,10,16,22
A381 441:1,9,13

 

Hd 5 722 45122
452:3,7,15,21,25
453:5,18 454:5,9
> 458:23 456:3,15
getting 328:5
341:13 372:6
394:24 416:12
434:3
gir 352:6
wive 367:1 401:19
AT1:17,18 412:20
420:21 426:24
446:6 447:1,4,24
| 448:1,7,23 449:4
given 311:8,10
— 326:20 328:2
341:1 370:14
372:10 390:13
397:6 457:7,10

Page 10

 

460:11,14
go 312:20316:1,18
320:18 321:21
322:16,18 325:14
341:9 362:15
373:22 376:8
380:24 383:15
431:23 433:7
47:4
rogpin §306:7
going 311:21
312:23 316:10,14
316:23 317:1
320:7,16 368:17
374:18 375:10
376:9 388:4 397:1
397:4 402:22
| 405:21 414:15,17
© 418:20 42155
429:7 446:5,12,18
446:23 456:19

 

312:20,22 366:8

375:9 389:6 419:5 |
happen

419-6 421:2,3
| 429:17,18 424:11
goodyear 307:6,6
gotten 437:14
 voulds 308520

| rey IZ |
government 393:8 “hard

| 39311

‘grade 450:18
graduated = 312:25
—— -313:4,8

: grandchildren

| 37018

| grandnieces

| 370:23

I grinding 336:10
| ground 12:8

 

good 311:13,14,16 ©

444-611 445:7,17 hanging 317:14

: hardened
‘harris
| hazardous 357:20 :
i hazards 418:15
: health

: hear
heard 37215

guess 316:20
324-3 333:23
346:8 375:14
377:15,17 394:10
A19:18,22 420:2
430:12 434:8

guy 324:18 342:10 |
A22:22 |

puys 326:10
331:10 340:19,21 |
355:10 362:8 |
394:8 430:11,14
431:16 433:7

h |

half 325:22 347:12 |

388:14 390:14,25 |
433:4 450:15

hampton 305:7

hand 345:5

hang 315:t2,14
447:14,16

447-14

333:3
377:10,14 380: 1]
380:14 383:17
87:15

happened 329:4
380:15 385:16

342:11 385:2 |

45059

355:20

309:3

357-21
397:6
372:19 390:7 |

435-14

718-983-1234

| helpers 337:24,24
i hereto 310:3,20
high 319:25 3134

‘highly 423:15
- hire

: hold
: holidays
-holmdel
home

‘heat 350:23
heated
‘heavy 343:21
-heek 328:20
held

330:20,22

370212 419:2
420:24 424:2
439-1 456:8
A57:14 463:8

hell 349:14

hella 457:18

help 340:17 345:6
383:15

helped 340:10,14
340:15

338:3,5,9
hi 457:17
422319

431:16 432:18
hired 393-11
432:15
history 379:11,19
380:4,20 402:5
421-17
326:23
371:16
308112
376:16,17
376:23 377924
397:22,25 403:12
431.14

 

‘homes 382:10,11

382:20,2 1,24

honest 445-10
i hovk 349:24

387:25

‘hooking 405:16

Priority-One Court Reportmg Services Inc. A Veritexl Cornpany
[hoping - kind]

hoping § 448:23
hospital 342:10
37236

hot 341:16
hour 450:15
hours 327:16
332:5 339:14,25
340:1 344:20
352:19,23

| house 376:21

 

' inchided
‘ineluding 453:13

377513

hudson 308:16

huh 344:12

humongous 337:5

hundreds 387:19
i

idea 397:23

415:20

iii 304:11

Ulianoy 306219

421:4

imo 308:7

impartially 463:9

imperfection

450:10

im porta nee 455:9

impossible 423:19

inch 329;21

BBLS

include 385:9

32129

index 304:17
462°]

indicuted 438:4, 16 |

4408

indicating § 326:10

individuals

335:25 406:6
407:10 410:19,23
412:20

inside

333:35 - ,
: Interested

‘ interior

industrial 315:15
316:18 318:3
| 321:22
| industries 308:7
information
411518 416:1
417:1
ingredients 434:17
inhalation 386:24
inhaled 419:13
430:9
initially 368:3
‘inn 305:8
‘inquiries 404:23
327:7
331:13 345:17
:  ARG:24
: install 322:17,19
‘installed 342:21
415:21 416:3.4
| 4174
installing 331:11
‘instance 407:23
‘instances 318:19
: instructions
443-17,25 444:3
insulated 327:12
A182
insulation 340:11
341:12,14,19,22

 

342:2,7,13 344:23

34:95 345°5
384:3.8.11,11,15
412:25 413:3,7
414:10,15,18,20
415:1,10,17,21
416:2,17 41717
420:13

463720
326:7
352:12 353:8

invalved 339:5
359:4

ip 306/13
island 316:1
430724

342:11
items = 346:16
izzy 429715

 

1 a
|

jf 306:4

january 422:4,4

jersey 304:24

| 308:12 309:2

jimmy 430:17,20

431:5 432:10

job 305-25 314:8

| 315:5 320:6,23

| 322 32215

| 330:1 33833

| 363:18 384:6
385:3 413:20
425:13 431:15,15
431:19,22,25
432:3,6,13 434:1
445:17,23 448:20
450:21 453:17
456: 18

“jobs 321:24 332:9
359:25 360:11
361:8 362:2 364:3
364:5,12 365:2,8
365:12,19 366:1
366:16,21,24
367:19,23 394:10
425:20 430:7
431:11,13,18,20

| 444:14 453-4

‘john's 316-11
johns 444:20

445:1 455:5,18

itchy 341:13 342:3

Page 11

join 410:12 428-9
‘joined 428:5
| joint 354:12,13,22
| 354:25 355:15,16
| 357:23 358:11
432:24 433:3,917
433:22 434:3,7,12
434:21 435:1,3,15
435:19.24 436:5
436:15 437:1,6,16
439344159 14 |
443:1,10,17 444:4 |
444-11 4451217 |
447:10,12,18,21
447:24 448:3,11
448:13,24450:3
450:21 451:2,5,17 |
451:21,24 452:4 :
452:10,13,24 |
453:5,19,25 454:9
|

 

 

454:16,22,24
453:17,23 456:3
456:14

-poseph 308-2)

judge 310-11

jumbo 434:24

_ jump 376.9

: k

/k 31h

| karnak 307:16

i keep 320:8 351:8

'  352:22,24 404:23

2 423:13

‘kemble 309:2

I kick 3783

i kids 366:14

ill 372:24 |

kind 33125 353:12 |
353:16 376:18 :
427:15 429117
432.17 439:2

 

 

Priority-One Court Reporting Services Inc. -— A Veritext Company
718-983-1234
5

 

[kind - funvest]

4dQ.4 451:4

kinds 317:5

330:25 33 1:4
338:17
kitchen 377:12
KJuger = 307:1
knee 372:18
knew 320:6 382:2
427:2) 429:8
know 311:17
3) 2:4 320-14
326:12,13,21
327:10 328:20
330:12 333:23
335:12,13 342:20
343:13 346:15,25
347:22 351:1,25
354-1} 357:2,24
359:16,17 361:10

 

361:24,25 362:5,8

363:15,21 367:13
368: 1,23 369: 16
369:23,24 371-11
372:3 375;15,16
375 :20 377:20
378:9 379: 14,15
380:2 382:17
383:2 386:15
388:19,24 389-4
389:12,23 391:21
393:5,12,13

395:20,20 399:9
399:10,13,15,19
399:21 400:3,7
401:22 402:7
404:13 405:8,9

410.22 Al ).25

412:3,4,5,7 413:10
413:17414:13
415:1,3,6,7, 10,14
415:16 416:20
417:8,19,20,2 1
418:18% 420:5
421:17 422:10,15
422:25,25 423:1
428:7 429:11,14
429:20 430:16,18
430:21,22 431:9
433:11,19,20,21
434:5,11,13,16,18
434:21 435:9,11
435-12 436:2,4.8
436:25 437:13,18
438:3,23 440.21
443:3,4,15,20
Ada: 7.9 445-3. 8.15
450:1,2,9,15
451:18,24 452.22
4523.9, 12,13,20
452:23 24 453.2
454:8 456:1,9,22
457:19 458:5
459:2 |

knowledge 461:6
known 373:8

| kurowski

| labor
ladder 359:19

‘ land

| jarancuent 306:19 |:
406:11 407:3,7,12

407:21,22 409:1,5 :

‘goo3y4 . ‘
409912,14 A104 tayae 395:9 396:6

308:15
I

T3072 42825
8O4010 10 Wwe. |
394:18,19 395:4,5 ‘abels 443-7

394:25

374:6
388:2

421:1,5 423:21
462°8

 

largest 343:9

latex 429:24 430:3

453:23
lath 332:22,23
335:13,15
latherers 332:20
law 308:2 358:3,3
494:12

lawler 307:9
lawyer 312:9
419:10,17
lawyers 311:25
lay 342:6,9
laver 354:4
layers 446:11
laying 342:1
leader 308:6
leading 336:16
337:3 344:24
leave 315:10
led = 380:18

left 321:5 421:23
A447 19

 

iJegitimate 352:22
‘Jeveling 435.7
devey 308:4
leviton 306:8
Hid 436:23
Hife 373:9.433:13
| Hifetime 377:22
379:2
light 352:1 447:3
“liked 352:3,5
| 444:21,22 449:3
| line 462:3 464:5
liquid 307:10
listen 459:19
‘listing 390:4,6,9
litigation 304-4
little 337:22
| 345:12,20 354:10

Page 12

359-5,24 362;12
379:23 391:20
419:1 1 439:6,14
439:14

lived 376:16
477-2 1,24 382:11
421:24 430:17,19

lives 371522
430:20,23

living 377:11
37827

 

divingston 304:24

Mle 306:8,21 308:7

© 308:15

ip = 306717 307:5

307118 308:2,6,19

«30971

| located 325:2

408214 41 1:14,20

| 429:3.4

‘location 350:2

| 433-2 456-11

| locations 315315

| 316:9,15,19,23
317:2,4 3183
321:14,14,21

© 922:2

logos 437:21

‘tong 320:3,6

| 325:20 330:3

| 347:11,16 352:5

| 361:13 369:8,17

37315 375119

376:15 391:8

425:b8 428:3

A32:15 438:12

443-3 448:3,10

— 44979,22 450:7

longer 330:11

longest 450:12

Priority-One Court Reporting Services Inc. - A Veritext Company
718-983-1234
[look - montrose]

Wook 374:19

looked 326:8

333:4 336:1 354.7
355:12 390:16
391:23 392:4
398:19 404:2

looking 337:11
391:8 400:25

lopez 306:19 421:4

losing 320:8

lost 332:4 336:17
336:18 383:24
396:3,5

lot 336:9 338:20
353:20 355:10
359:6 361:11

433:7 435:13
450:4

lower 394:25
lucky 403:11

 

lunch 420:223
474-5 6

lung 368:7,15,20

368.25 369.9
370:13 372:2
373:13 379:5,18
379:25 38205
luxenberg 306:2
31b:20 4587220
lynch = 307:5

Tr

m 428:25

machinery 409/13

macsteel 307:21
354:16 358:5
424:10,12 441:5
41:21 456:6,25
462:10

Priority-One Court Reporting Ser

362:4 396:3 422:6 »
— 423:9 429:22

_ mahoney 306212
| main 308:3 343:18
| maintain 42712
| maintenance
| 402:7421:17
| majority 373:9
i 386:3 405-4
making 326:)2
425:12
malaby 306:21
malacoff 428:23
429:1,2,12,13
man 328:21
manhattan 315:22
315:23 316-4
395:15,17
mansfield 444:19
manuals 402:13
manufacturer
347:7 360: 19,24
367:10 368:2
manufacturers
417:2 445:14
455°17
manufacturing
306:8
manville 444:20
44420 445: 1
455:5,18
market 307:11
imarks 447:6
/ married 3285
372-2023 373:6
marshall 306:6
mask 356:]3,17

 

385:20 458.24
459:5
material 417:3
materials 341:21
378:19 379:2

|

1
{

matter 305:3
maxess 306:9
mecambridge
306:12
meelroy 309:1

i megivney 307: ]

mctiernan 307:14
meak 387:9
mean 327:3 333:9
392:10 406:15
meaning 3145:4
meant 355:13

measured 395:19
mechanic 324:12
324: 13,1419

3672
mechanics 335:14
medications
© 342:11,22
‘medium 450:18

“melville 306:9
memory 368:23

- men

' mention
: Mentianed

B52 D4 B57]
337:6
456:10)

334:25 335:6
336:1 33727

352:11 355:1]
358:11 363:8
405212 43222]

! mess 351:7

metal

384:25 385:5,8,10

313:9 314-9
315:6 377:15
324: 12,14 325:8
325:12 330:19
33474 3394
343:22 344:1, |
396:9, £6 398115
399:22 413:2 |
414:5 436:18

Page 13

437:9,21 438:9
440:6,10,12,14, 16
441:4,10,22

45 1:20 452:16
michael 306:23
mid 339:12
mile 371:23
mileage 422:19
423:10

miles 422:15,23
423:2,5,9,12,16

| military 458:16
miller 308:13
/ mine 39722
smint 422:1,3

minute 375:3
minutes 375:2
387:3 448:12
449:17 457:12

| mischaracterizes

: missed

363:5
380:10

mix 345:4 439210

439:14 440:2

: mixed 332:23

332:13 |

445:8

mixing 43923

A405

omtixture 444:35
“moment 320:12

- months

| montrose

monday 327:21
month 388:20,23
389:4,12 392:23
393:3 431-13
432.1
31921518
369:22,23 24 24
435:12
435:13 437:18
444°6,16,18 4457]
445:19 455:5,19

vices Inc, — A Veritext Company
718-983-1234

 
[moore - objections]

 

moore 307:14
429-192]
morning 311:7,13
311:14 312:18
,341:4375:9
381:20
morristown
morse 306:8
mortar 384:13
motor 361:21
motors 361:16,17
mount 309:2
move 326:5
336:11 382:9
388:4 410:10
moved 314:17,20
mt 304:23
muller 428:24
mulvaney 309-1
mumbo 43124
: il

mn 306:1 341:1
tame 3y1:17

| 346:21 347:6

309:2

 

:  354:2] 3681]

'  375:9 409:20,25
419:7 43-4
424:11 429:14
430:13 433:23
464:3,4

names 343-3
A]2:19

| naval 417:15

navy 320:5 323:23 °

324:9 325:3,4,5

“near
inearly 390.10

‘neat
: need

‘ needed

“negative 408:17

“fever

393:17,22 394:2
394:14,17,22
395:2,5 412:10,15
415-4 418:13,16
458:8,9,15 459:5
ALL-16

456:16

345:13

312:3 320:12
374:18,21 386:2
416:8,13

317:12
392:14,15 423:6

 

»  44S:9
nephew 371:12,13
mephews 370:21 |

370:24 371:2,6,6,8 |

371.15

378:21
387:1 395:19
396:18 397:17
398:9,13 406:5
Al 4:9 432:15
435:14 454/11, 13
A55:|

new 304:2.4,24.
305:8 306:4,4,9,14 ©
306:14,18,18,22
306:22 307:2,2,7,7 |
307:16,16,20,20
308:4,8,8,12,17,17 -
308:21,21 309:2
315:18,20 318:4
321:15,18 322:22

nice

| .
| nicholas

holes
418:20,23 457:22
notice

number

352:4

307:12
nick 375:10
nicces 370:20
37):1

night 376:25
nivhts 327:23
350:7

nine 327:18,20
nodding 415:9
417:14

non 326:6 336:12
north 305:8

| mostrand 429.4
i notary 305:6

310:10 31133
461:17 463:4
464:91 24

374:19

333:3
345:15 384:15
418-4

411:3

0

(ee

“o 311:1 428:25
aber 30777
object 317:21,24

318:6,8,12,14,22

319:1 321:1,12,16

321:23 322:3,14
322:25 323:6,16
323:20 325:16
32674 328: 14

342:8 345313

 

328:2 1,22 330:6
330:10 342:25
347,24 348712, 14
348:19 349:4.8
388:6, 10,2325
389:5 390718

33514 343224
359:4 367:14,16
425:10 447:14
459:11 463:5

329:6 330:9,20,24 |
331:9,16 332:1,18 |

333:6,10,15,18,22 0
_ objections

334:2,4,12 335:7

335:11 336:2,8,16

336; 20, a4 337: 3.8

 

objection

Page 14

337:16,20 338:7
338: 11,16 339:9
339:23 340:7,13
340:23 342:18
343:1 344:1]
345:18 346:11,19
347:19 348:3,15
349:5,12 351:3
352:15,20 353:7
353:25 354:9,15
354:23 356:7,10
356:21 357:4,11
357:25 358:16,20
368:19 369: 11,21
370:3,8 458:11
459:18,24 460:3
360:21
361:1,6 363:4
379:127,21 380:21
382:5,15 383:1
384:5 386:25
390:22 392:24
394:5,23 395:18
402:12 403:19
404.22 405:7

406:7,23 407:5,19

407:24 414:12
415:5,13,22 416:5
Alls 417:7
419:25 42 6:4

A275 VL J4 4307 |

433318 434:4
436:1,6 440:20
44:19 443:2,14
443223 44572

45():8,23 452:1,19 |

454:19,23 455:6
455:13 456:5
310:5
397:2,5,10

Priority-One Court Reporting Services Ine. - A Veritext Company
71R-ORS-1234
[observed -

parties}

observed 400:9,22 :
401:5,24 403:6,13 |

404.11 406:3
411:4 414:19,2]

| obvious 384.23

“obviously 386:17

396.4

/ occasion = 350:25

387:16 406:25
407;9 444.12

 secasionally

321:25

occasions 386:4,8

' gecur
. oecurred

38 7:17

385:22
36072
3876

- occurrence 383:8

: offhand

: oh

316:20
318:2,23 362:24
378:8 408:22
422:10

317:5 321:4
326:21,25 327:25
328:10 329:7
333;] 339:24
340:24 342:3
B4G:2 348725
358:17 363:14
365:14 366:18
372:3,12 373:7,15
377:15 379:9
380:2 383:11,20
384:21 385:20
386; 14 387:14,21]
388:24 395:10
40052 412:3
413:17 478:1,12
§20:6 422:10,13
4272:25 423:18
425°7,22 427:25

: oil

/apen

Pape 15

 

428:6,11 430:16
431:13 440:6
442:23 443.19
445:15 431:18
453:2

350:23 430:3
442:20 453:23

, okay 311:22

312:22 31371, * 14
313:23 314:2,7
319:18 320:14,15
320:20 3245:5
329:17 353:3
371:8 375:11,12
375:16,17,21
376:5,6 381:21
388:4,6,7 392:3,21
397:14 404:8,9
406:1,2 407:21
408:23,24 409:16
416:9,10 419:8
421:8 426:9,19,23
ADT 25 443°3
447:11 456:21
457:3,23 460:8,15
old 421:14 431:3,4
once 34274 43 1:2
ones 316:11
444.22
326117

- operate 400:1
Dappartunity 340-4 |

oppose 410:13
opposed 406:13
410:24

oral 30478 305:2
order 362:22

| original 399:11

423216

 

pe.
pen.

336:11 375:8,10
382:8 393:15
396:25 3979
404:24 405:2
408:20 410:12,17
414:2 416:6
418:19.25 462:5
outside 321:24
333:8 341519
377:3
overhead 413:4,13 |
overlap 392:10
overlapping
390:24 391 °3
overnight 350:7
355:17 447.25
oversee 393:22

overscemg = 394:7,8 |

overtime 325:6,8
339:18,19 340:5,6
340:8

owned 360:7

361113 363:7,9,22 |

364:25 422:2
awher 429:)]
p
306:1,)
306:2,7 30714
424-63

p

460319

| pl-2780313 464:2

“ortiz 307:12326:5 _

334:17 335:19

Priority-One Court Reporting Services Inc.

_ pacific 346:23
354:24,25 356:19
432-24 4333.5
435:23 436:4,15
437:1,4,10,16,22
438:1 441:1,9,13

444-61 445:7,17 |

445:22 451:2
45203, 7, 15,21,25
453:5,18 454:5,9

718-983-1234

_ pack
‘packaged 355:4

453:23 456313 |
357:16,17,20 |

43615

packages 381:25
‘packaging 437:17
: paddy's
pads 367:15

Pane 392:17 462:3

324:17

464:5
- paid 358:1 455:1

“paik 439:13

paint 428:23

429.2125 439715
443:14,16,17

443 :6 446:23
447:5

painted 399:11,14

453:23
painter 430:4
painters 432:18,19

painting 355:8

348:14,22 360:2
360:15 424:15
425725 426:16
428:13 429:17,22
A56:15

paints 429:18

paperwork 427; 12

427:16

pardon 434-15
454:12

part 314:22 315:2
324-22 325:13
331:23 333.2
351:9 352:13
353:8 358:13
368:25

: particularly 418: 4

parties 310:2,14
310:20 463:19

A Verilext Compatiy

 
[pascarella - pump]

| pascarella 308:11 |

“pass 324:18
passed 369:19

| 4281

passing, 379°14
paste 438:20,21
439:3

patience 460:17
patrick 306:4

| 314217

pay 349:14,16

| 356:22 410:7
43135
pending 375:20
«397-4

: pennsylvania
307211

‘people 326:19,24
| 342-16 432-6,8.13
© 45312

' performed 394:4
| 394:20
| period

312.24

 

313:20,25 314:2,5 |
| place 324:8 327:6

316:2 317:25
319:7 327:14
328:2,9 330:13
347:23 348:13
359:11 363:7
381:5,11 383:3
385:1 388:5 389:2
389:20 390:2 |
391:1,2,4,5,15,16
| 392:8,22
periods 343:25

: places

[pete 430:17,22

431:5 432:10
pfizer 308:3
philadelphia

307214
phone 311:9431:3

457:8 460:13
physically 392:19
pictures 437:21
pie 369:13
piece 369:12

406:14 410:24
pieces 334:9,15

362:12
pipe 332:20

337:11,12 381513

38t:15,16 417:17
pipes 332:21

335:12,14 414:15

414:22 417:22,23

4182.6
piping 327:7,11

A13:1,4,7,13,14

i 7 i

415:2 420:6,10,13

428:19 438:14
445,25
347:25
348: 14

"plains 308:4
: plaintiff 305-2

306:3 311:2 397:6

“plaintiff's. 397:3,7
: plant 314:14
plastic 357:5,7

/permanent 320:16 |

personal 374:14
personnel 394:14
| 458517

pertaining 408:6

438:9 439° 13
440:11 441:4,15
441:22 43 1:20
452:16

plates 331:18,19

_ pleasant 34:23
i please 312:3,4

| pleasure 420:19
epllp 308:1]
‘plumbers 317:10

: plus
point 314:17 315:9

popular 316:]2
portion 334:7,20

| practically 331:6

“pre 42272]
- prefabricated

| presence 377:2

32633 334:18
335:20 354:17
373123

31717 3313
340:11,14 344:18
344:19 405:13
412:1,2,13,14,15
332:9 352:4

 

316:17 323:22
398-71 336:33 |
342:23 348:17
351:12,17 436211
438:4

335:22 354,19

358:5
-pertions 326:6

336:12
“pounds 359:18
pour 390:11
“powder 438:19
powerful 337:11

423-19

345:1

342:20) 385:25
386:12 393:18
403216 406:20
407:11 410:4,16
45:19 410:3

Priority-One Court Reporting Servicers Inc. A Veritext Company

718-983-1234

Page 16

present 385:14
386218 405:6
pretty
332:7,10 336:3
339:16 340:18

366:8 455:14
previously 311:2
312:14 323:15

primer 447:5
453:24

priority 304:22
338:25 464:1

probably 325:21
330:5 344:4
347:12 363:1
364:4 368:12
408:16 42333
436:3 442:18
443:19 459:25

problem 351:11
383:14

procedure 305:5
‘process 362:

384:20 447:13

product 417:3
. products 353:22

378:13,19 379:1
382:3

| protessional 430:4

prohibit 312:17
provide 400:19
418:14

| pravided 310:14

415:4,12 459:2,8

public 305:6

310:10 311:3
461:17 463:4
464:24

| pump 306:13

398:5,19 399:1,6
400:9,12,20,25

312:8 327:2

i
 

[pump - recall]

401:4,11,16,22

402:8 403:6,13,16 ;

404:1,10,22 405:6 |

406:3,6,10,13,15
406:17,19,20
407:1,4,7,8,10,14
410:2,4,15 411-10
411:14,15,16,19
4i7:tit
pumpers 374:5
pumps 308:7

334:1,13,24 335:6 |

397:13,18,20,20

397:21,24 398:7,9

398:14 402:14,18
404:12,18 405:16
405:17 410:6,.20

410:23 411:4,5,9
413:20 414:10,13
417:4

421:10,14,16,21
422-20

2 purpose 315:11

: put

446:3,9
pursuant 305:4
pushed 361:12

343.2224 344:5

“purchased 367:6,6

331:20 338:1,2—

345:2,5.19 346:12 |
347:5 348:7 359:4-

359:5 36L:11
367:16 385:3
391:12,13 395:14
396:25 439:9,9,11
446:25 447:18,21
447:22,23 448:24
450:5

putiing 332:20,21

346:14 347:3
3453:18 3545:16

4q

456:11
queens 315:24,25
316:7

318:7,13 323:17
332:19 364.1524
375:19,24 376:2
37815 37024
38°13 3827
392:16 403:25

404:4 408:3 416:7 |
‘vatio 432:7
reaction
2 read 326:2 334:7

431:17 4427]
432:23
questions 311:6,7
311:22 364:23
374:18,20 375:1 1
375:16 376:4
37928 380:23
381223 383:5
393°8 396:24
397:1,3,4,12
40)2:22 404-7
406:1 407:24

408:1,5,9, 11,1921

4} 1:24 473-19
419:11,17 420:21
423-2225 432:23
436:13 457:1,6,9
457°12,2] 460.7
460:10,13 463:10

quick 373:22

447:2,3 457:25

quit 376:20 389:6
| quite 355:10

361:11 363:25
451:7

‘radon

| rags

question 312:5,2,5 _rakison 313:10

: ran
‘rappaport 306:16

real

i rear

i reason

' recall

rr 061 BELL
queen 431:14 |

370:9,10
382:12,14
382:16,17,20,24
345:24

314:2,23 315:3
319:4,23 320:4,22
321 :2 458-2,2,20
458224

417:17,24

rarely 376:24
344:6

334:17,20 335:19

335;22 354:16,19

358:5,8 381:24

402:13,17 417:10

417:11 437:11

442:21,23,25

449:4,7 455:20

461.4

457:25

really 372:16
38711 396°20
402:16 405:20
412:16 419:20
A93:19 443.24
45571,7

421:22

422: 14

378:19

413:18 420:6

464:5

rebuilding 331:14
318:2.10,17 |

 

 

320:3 323:8 32411 |

325:19 326:7,18

Page 17

327:11,15329:]) |
330:2,17,22 33122 |
331:7,24 332:24
333:25 334:9,22 |
335:2,4,9,16,24
337:1,6,13,18
338:13 339:7,13
340:9 342:1,6,16
343:3.5,11 344:13
344:22 345:21
346:17,2] 34751
347:10 350:19
351:23 342:17
353:22 354:6,21
354:25 35533
356:15,18 357:9
357:18 359:14,20
360:6,19,23 361:7 |
361:13,19,21,22 |
362:9,21 363:11 |
363:23 364:2,7,11 |
364:19 365:2,11
365:18,24 366:13
366:16 367:9
368:6,17 369:8
370:1,13 372:22
3734 S777
A05:22 410:3
419:13 424:16
425:1,18 426:2
429:16 430:7
432:25 4332.3 |
435:10,18,24
436:14,19,22 2
437:5,8,9,15,20,24
438:5,10,12 440:9 |
440:18,25 441:8
441:13,15,17,18
441:24 442:10,13
443:5.8 16,2125
444:2,3 445:7,11

Priority-One Court Reporting Services Inc. — A Veritext Company
718-983-1234
' recalled 332:14 |

; recollection

: record 370:11,12

 

red
: redheaded

: received 397:17

[recall - roams}

451:1,2,10,13,16
452:14 454:21,25
45571115 456-11

364:17 432:23

398713
recess 375.5 424-7

362:15

375:6 397;1 419:1
419:2 420:23 24
424:1,2,8 426:21
426:22 438:25
439:] 440):24
456:7,8 457:13,14 |
recorded 463:9,12 |
recerds 42716
rector 307:15
349:24 387:24 |
352:5 |

 

4

‘reduced 463:13

referred

regarding 414:10
regardless 411.2

reference 395:13
329:3
referring = 352:7
439512
regard

427-13

411:23 458:15

| regards 362721
registered 427:4

regular 327:17

32878 367:2 383:8
383:17 387:6,11
428-19

: related 370:5

| relative 463318
_ relocated

350:5

| renvulli
repair 422:7 446.2

Page 18

 

remember 316:21

316:22 318:24
329:5,12 332:15
334:16 336:19,22
338:23 341:12
347:6 348:12,21
357:6,14,22 360:8
360:12 365:21
366:19 368:14
369:3,14,18 370:6
372:9,13 373:1
378:8 379:17
388:17 408:1,2,4,7
408:10,15,18
413:1 417:23
418:5 419:19
44():-22 443:12
443.25 456:21,23
456.94

remembered
347:17 365:7

remove 398:2
42:25

‘removed 367:11

413:3 415:18,18

416:2,3
renovation 359;:2
308:2

44674

rephrase 312:3

364:24 404:5
416:8 420:1

replace 359:9
replaced 360:25

361:15

| replacements

361:22,23

“replacing 364:18
report 394:16

 

: respective 310:2

1
t

: respirator 385:9

t

! retired
reviewing §457:22

reporter 305:7
342:7 334:8,21
335:23 354:20
358:9 376:3 463:4

reporting 304:22
464:1

representing
310:22 311119

requested 3347 _
334:20 335:22
354:19 358:8
required 358:3,4 |
464:21
reserved 310:6
respect 310:17

 

340:19

386:5,9 458-95
459:6

respond 372:4
response 311:8,10
457:7,10 46021 |
460:14
responsibilities
314:8,23 315:2,5
responsibility
396112 417:13
respaosible 394.9
responsive 326:6
336:12

retain 427:15
359222

‘richest 366:14 |

rid

387:2

right 312:25

313:20,23,24 !
314:5319:20,94
321:13 324:11
325:18 329:12

718-983-1234

-vivels 347-4

338:22 345:3
350:8,8, 14 352:8
358269 362119
370:9 37119
374:21 385:7
386:7 388:8,12
389: 10 396:6
398:17 404:6
414:7 415:23
416:2) 417:6 !
418:19 420:15 |
43:23 424-4 |
498:2 441:11 !
442 :6,24 445:21
449:20

rights 310:14

rigs 374:3

rivet 347:4

road 306:9

robert 308:4,17

roll 359:19

rolls 359:18

roofing 358:18
359°3,17 360:14

room 311:6
326:16 332:8, 1 |
332:14,16 333:5
333:25 334:11,14
334-24 335-1
336:14,23,25
337:2,25 351:1,8
377:12 409:6,18
ANG 23 4191323:
420:3,9 446:14,22 |
447:23 448:23
449:12,14 457:6
460:10

raoms 359:6
395:25 407:25,25
408:6,11 409:2,10 |

Priority-One Court Reporting Services Inc.» A Veritext Company
| rotted
rotten 3459:6
route 308212
“rubber 343:25

 

“s 306:1 308:13

jreoms - similar|

Page 19

 

rot 344:6
359-9

344:5
rubdewn 449:4
rules 305:5 311:23
312:8 375/13
ruling 397:5
run 413:14
running 338:18
414:22
ryan § 307:3 430:17
430:20

5

 

46455

“sand 353:19 354:5 |

sanded

| sanding 354:8,1 1

355:14,18,24
449:5,6,23 450:7
355:23
453:21

447:3 449-49
450:16 453:7,13
453217

| sandpaper 348:25 :

345:25 353:20
450:18,19

sanmitas 432-20)

“saying 350:17

sank 390:10

saw 323:18 346:1 |
356:25 406:5,8,10 |
406:19 407:1,10
414:9 419:12,23
420:3 440:8,10

370:6 39133
419-21 420211

| &eeN

432:12 439:18
44425 445124
451:9

scales 447:
i school

312:25
313:5
scratches 422:]2
sealing 310:3
scam = 446:5 448:4
448°-8,10 449:20
449.24

 

scams 446:5 448:6 |

second 448:25
449:6 450:5
458:19

section §450:14

sections 310:16

see 325:22 333.14
345:93 352.3
356:1 357:15
371:14,20,24
373:17 381:18
34:22 406-13
409:15,16 424:2}
446-17 447:6
451:19 459:20,20

seeing, 332724
335:4 337:1,6
3 ehch 22 34522]
356:15,18 357:10
357:18,22 417:23
418-5

323:12

334: 10,23 342:9

411:16

-segal 306:12
‘selected 429-23
‘semigloss 442.19
senior 374:2
separate 427:8

serious 459:21
seriously 459:22
service 313:21,23

314-1 321:5 323-9

373:12 424:22,22
425:5

services 3(0)4:22

set 393:24

seven 328:2
367:25 373:7
425:23,24 426:10
426:25 427:2
432:14

seventh 314-18

shaft 337:4,7,10
337.14

shawnette 307:16

sheet 313:9 314:9
314:6 317:14
324:12,14 325:8
325:12 330-18

| ships 39515

328:19 332:10
342:24 343:4,12
343:16 344:9
347:11,15,25
348:6,10 39114 |

shop 314:24315:7 |
BIS11 31816 |
321:10 322:4,6,16
324:9,25 325:7,8
325:11,13,18,20
326:8,19 327:2,7
327:15 328:4
336:4,6 388:11,14
390:13,25 391:11
391:13,20 392:6
392:12,20

shops 314:21
348-11 !

 

short 368:23 375:4 |

331:4 339-4 396:9 |

398:15 399-22
413:21 435.21
464: 1

sheetrock 339:5,8
346:9,18,22,24
347:2,7 353:10,13
353:14,23 355:16
358:10 454:24
435:1 447:15,16

‘shift 36227

ship 325:17,24
328:18 329.4
331:13,25 332:8
332:10,12 337:9
337:19 B38:19
339:8,12,17
340:21 341:15,17
343:9 394:6,11

718-083-1234

’ shorthand

388-16 390:2 |
420:18,21

305:7
463:4 |
shoulders 372:17

‘shrink 435:21

Abed 23

“shultz 30815
i sie 444:19

sick 386:20
side 351:14,20,24
352:13,19,25
425:2,13,20
426:14 427:13

434:1,2
sien 317:14

signed 310:9,11
isigns 314:10

similar

315:13,14 396:8
364:22

Priority-One Court Reporting Services Inc. A Verntext Company
jsimpler - street]

_simpler 366:24
singer 306:12
single 371:13
413:15

i Sir 346725 368.24
| 374:24 375:9,16
376:7,12 377:14
378:5 380:14
382:16 383:3
386:16 387:5

396:9 397:12
399:18 403:14
| 404:6,10 40651
409:1,17 410:2
4}2:24 413-18
414:8 415:25
416:9,14,25
—A1T:15 418:13,19
424-11 456:25
457:11 458:1
i 60:6
‘sit 379:16
site 322:17,18
sites 322:2]
323:12 456:12
situation 460:5
six 367:25 369:24
433:8
size 329:19 399:1
© AdOct1
skim 435:8 447:2
skip 324:22
skyscrapers
395:17
sleep 341:9,10,11
Slept 341:14
slice 369:13
sloppy 345:10
354:10 3455:12

 

: slow
: small

smaller

smoke

| 388:4,6,8 389:2,23 |
390:8 393:8 395:8 |

: smoking 329:10

‘ smooth

social
' soft
~ solid

: SOs

— s00n.

320348
343:6
359:24 426:1 |
435:6 439:35
328:17,19
343:7 391-14
376:13 |
377:2,6,9,11 |
381:19 386:17,21 |
386:24 387:13 |
smoked 376:17
379:20,20 380:25
smokes 376:23,25
376:25

357:20 376:19,20
376:21 379: 41,19 |
380:3,20 381:1,2,5 |
381:8,9,11,14,15
381:16,17 382:2,3
345:23
353319 449-7
soap 346:14
363:14
355:19
329:2 1
305:6

solomon
4632324

somebody 410:3
411:16 459:15

son 371:22376:13
376:16 377:21
427: 18,22,23 24
428:4

342:1 427:18

427:19 4453:7

5:4

sorry 380210

390:5,8 393:16
427:25 434:2

 

Priority-One Court Reporting Services Inc. A Veritext Company

. standard

2 startled

Page 20

 

450:4
south 430:20

| space 447519
' spackle 354:1,5

433:9,17,22 434:2
AI4:7,11,18 43551
435:4,6,9,25 436:5
447:8 450-25
speaking 376:2
special 322:15
350:9

‘specific 338:15

413:19 445.19
456:12
specifically 357:9
specifications
42:17

i specified 417-2
‘spoke 311:25

spot 445:19
st 324:17

staff 385:16

4$42:23
362:7,8
stuples 432:10

sland

_ start 312:6 329-9

329:13 375:25
388:18,19,21,22
426:17 445:6
313-9
319:29 320:22
323:23 324:24,24
3391111 341213
349:13 351:13,17
351:20,24 352:1
381:2,7,14 382.2
387:25 389:13
424:16,21 425:2
425:20,25,25
426:2,10,11,13

FIS-O83-1234

. stirrer
: stomach
' stood

isort, 414:14.439:18 | 427:17,21 428:6

428:10,17,18
430:8 436:17
438:13 445:5
starting 324:3
426:7

Slate 427:4 463:5
Staten 316:]
430:24

States 319:8
stay 431:22
steady 430:11,14
steel 329:21 22
331:18,19 343:20
343:25 344:6
396:14
stenographically
463:9,12
Sstenolype 463:3

 

|
stepping 338:20 |
|

stick § 447:3
stipulated 310:1,8 |
310:13,18

44():6
386:21
395:15

stop 348:23 381:4
381:1OI7 4243
stopped 346:18,22 |
348:25 349:1 (
359:15,16,17,21
381:1,3,9,16

i store 428:23
/stered 341:22
stores 316:12,13
straight 344:25
' straightest 345:3
street 307:2,6,11

307:15,20 308:3 |
308:16,20 314215 |
314:18

ee
[strike - things|

 

strike 326:5

| 336:11 382:8

© 393113 405:2

| 410:10,17 414:2

| 46:6

i strip 446:25

stuff 315-87

| 326:12 332:20

333:11 346:15

| 348:8 374:6 435°7

-submit 463:14

‘subseribed 46:12
464:21

subscquently
368:3

: suite
306:13,22 307211
308:3,12

summertime
341:16

sump 398:5

“supervised 34:22 |

39582]
supervision
463.14
“supervisor 325:25
supervisors 394:
394:10,11,13,16
S93.f 458313
: supplied 4145:14
| supplies 425720

supply 429:12
supreme 3(4:1

sure 326:] 333:8
338:12 346:12
347:21 353:11
356:24 372:24
378:16 397:8

© 405114 4) 8:12

419:9 44:21

442:4,7

304:23 306:9 |

surgeries 37217 “talked 389:22

380:7 | 449317
‘surgery 369:1,4 | talking 314:6
| = 369:10,15,20 | 330:13 372:10

385-8 392:23
441-3 443-10

372:6,19 380:6,18 |
sweaty 3427:12,16 |

| Sweeney 307:3 447:9 450:6 454:5
; Sweep 355:25 taller 395:16
iswept 327:5 tank 385:11,11
"switched 34714 386:5,9

switching 440:13 | tanks 386:2

‘sworn 31133 ‘tape 353:19 354:3
| 461:12 464:21 354:4 446:5

| synkoloid 435:14 447.20,22 23,23
| 435:15 437:6 448°17,21

440:22 444:6 taping 353:24

 

| 445-4 454-22 354:3 446:5

i 455:18 taxes 427:8

| system 400-12 ‘team 453.6

| 4dsl1 tec 306:8

i systems 307:10 ' technical 434:13

399:20,24 400:3,6 | technically 433-11
_ 400-7 telephone 308:1

373:13 378:1,23
380217 398:18,25
399:5 401:3,9
403:15 404:8.18

table 326:11

‘tables 326:9,15

take 312:11

| 320:12,13,18 !

| 391:24 324:11 | |

| 329-25 342-9 : teats tengo
343:18,21 359:7,7 0 Tho ones
360-22 366-25 : telling 379:17

 

375:2,18,21 376:4 pe
448:3,10449:10 | taro ure
449:17,22450:7 | FEN
460-43 | ten 362:1,2 374:3
taken 305:4375:5 | 3/0-2,3 448.12
. | 449317
| 44:7 MONT oy
‘talent 345:12 ! ee oe 0a
; alk 4 3: C 4 errmbie 3/0612
‘talk 313:19,24 ee

431:3

 

{ tell 317:7372:1,14 |

409:18,23 411:5,8 |

Page 2]
i test 324:11 382:19
tested = 325:22
382:12,24
testified §311:4
:  312:14 31333

| 314:13 323:14
| 324:7 339:2
| 340:10 349:23
| 355513 352:10
358:19359:20
360:7,10 362:19
363:21 364:17
365:6 366-4 :
| B7318 38124 |
|

 

384:19 386:15
388:8,9 398:7
| A12:1,24 419:12
| 419:16 421:9 /
| 426:20 |
testifying 310:23 |
| 312:18 365:21 |
‘testimony 363:5
376:11 384:24
413:1419:14
461:5 462:1
463221
thank 374:23,95
© 380:13 418:20
420: 16 423-22 |
| 457:1 460:6,16,18
‘thanks 404:25 |
42047 |
thereto 310:17
“thick 383:22 440:7 -
thin 439:6,15
thing 320:16 321:6 |
| 344:16 34824 |
433:24 446:15
i 45533
“things 398:3 42 1:6 :

Priority-One Court Reporting Services Inc, — A Veritext Company

718-983-1234
[think - two]

ithink 318:15

——319:16 320:10,15 |
331:6 339:10 |
346:12 347:4,20 |
348:4 350:23
356:14 358:17

| 361:2 362:17

| 363:1 37417

| 378:22 379:13

——-380:5 382:6

| 389-14 390:9
394:18,25 395:24

| 398:22 406:24

| 410:6 413:9
414:25 417:19
44 8:20 423:6,18
429:5 431:10
435-17 437:19
440:12 444:18
45 1:23 454-6

| 456:25

thinking 410:2

third § 306:13,18

—— -308:8349:15,16 |

thought 358:2 |
436:7438:2,23 |
445:9

’ thousands

— 395:22,24 |

three 319:12,15,17 |

| 332:4 337:24 i
347:20,22 361:15
364:17,21 368:13
372:7 383:24

33:6 446:11,18

threw 387:2

threat 320:11

‘throw 342:12

‘thursday 305:9

GH 389-4

 

387:22

313:20 315:10
316:2,18 319:3,7
320: 19 322:5,7
326:20 327:14,25
328:3,8,11 329:2
330:6,13,16 332:6
332:17 334:6,19
335:21 336:14
339:19 342-04
347:23 348:13,18
350:3 354:18
355:8 358:7
359:11 360:18,22
367:11 369:18,22
373:23 374:24
381:2,3,5,7,8,14
381:15 383:3,8,18
383:25 385:1,23
388:5 389:1,20 |
390:16,21 391:2,4 |
391:15,16,24 !
392:5,7, 18,22
396:23 397:13
AQ6:21 412:9
418:13,21 425:11
426:24 428.15
434:1,9 439:5
A40:1 444213517
446:19 448:20
450:13 451:1,4,6
451210 457:2
458:19 460:17
limes 323:9 332:4
342:5 353:20
364:20 365:11,14
365:15 380:25
386:23 391:6
40 1:22 406:12
411:3

‘top

| time 310:6312:24 “tin 355:6 356:19

357:3,4,7,10,12
44255

‘tint 454:7
‘tire 307:6
‘tires 422:9

tobacco 382:3
today 311:15,22
S127. 1,17 371:18
376122 379:16
38819 396:23
397-13 419:11
432321
Loikets 342:21
told 348:1 378:10
378:16 379:6
— 421174329
tools 440:4
338:20 341-23
341:25 343:19,20
34 7:4 348-7
395115

“topie 378:21 380:3

‘tough 444:}

_ trades 317:11
330:22 331:1,5,5
338:20 432:17

: tradesmen 317:3,7 |

318:18 323:13,14
323:19 325:10
330:18 331:8
332:15 335:5
338:10,14 344:10
344: 14

: trained 396:18

training 397:17,21 |

| 398213

| transcript 305:1
| 310:9 461:4
transfer 439:23

Page 22

transferred
328:12 388:15
travel 315:3,4
316:4 318:20
| 322112
trays 346:15
| treat 378:4,6
| treated 386:24
| 38721 !
‘treating 378:11,17 |
| 378:24 379:5,18
—  379:25
tree 371:4
tremendous
329:19 330:1
trial 310:5,7 463:7 |
‘truck 361:12
| 383-11
‘trucks 374:4,8,11
true 402:3.4,5
410:25 41121 |
461:5 463:15 |
truthfal 379:7
try 377:8 411:13
— 426:6 448222
trying §426:23
—— -446-8,13,21
tuesday 312:13 :
3b3:4 324:6 329°]
329:13 339:3
340:9 352: 11 |
‘tunnel 350:15 |
turkey 381:4,10 |
‘twelve 361:15,25
362:3 363:2,6 |
twisted 329:20
‘two 314:1 326:10
33224 337-24
344:7,20 350:7
352:1 363:8,12,17 |
364:22 368:12

 

 

Priorily-One Court Reporting Services Inc. — A Veritext Company
718-983-1234
jtwo - way]

371:6,8,13,17
372:7 380:16
387:2 390:19
392:23 393:3
427: 18,19 430:10 |
430:13 431:20

446:10,10 457:11
etype 316.9 317:7

325123 335.9 !
343:15 344:8
359:15 366:19
411:6,9 414.9
429:16,20,25
442:16
| types
| 323.18
| typewriting
463.13

u

fas. 393:8,1 2
wee 307219
ul 344:12

 

> 381:9 394:21

unable 411-17

‘understand 312:2

| 366:15 368:24
392:13 402:21,23
403:24 404:7

| 417:12 419:20

441:25 442:6

— 445:23 446:12,2]

| 46:22 450:11

| 451:9456:17

: understanding

| 384-2 391:25

| 407216 413:6

— 4lé:l4

understood

| 397-14

lee etree tie

: uneven 450-4
| unfortunately

: unknown
317:14 318:17,20 unresponsive

377245
union 3)4:18
393:10,10 412:2,6

| united 313:13

31938
389:18

410.11

“unasual 423:15
/ups 418:22

uri
‘use 353:20 433:9

|
322:1 323:13 |
|

306:14 419:7

434:3,3 435:15
440:4 444:10,15
445:4,9,23,25
446:2,3,18 44712
45002124 45335
433:18 458:24

“uses 430:5

uss 328:12 329:3

ullimately 381:1,3 !
Husttally 387:8,9

| Vari

330:3 331:24
389:22 391:7

417:10 418:25

46453

van 360:12 361:9
361: 11,14 362:7
362:11,16,23

33:13 14

varied 339-16
"various 316:11

399319 407:17

vehicle 422:19,24

verbal

312:8,10
457:7,10 46021]
460.14

| yeritext 46421

versus 454:17

| Vessel 395:9 400-1

413:16,22
ivessels 417:18,25
418:6
voice 320:8
volume 304:11
ow Bt
wait 312:4 355:17
— -375:23,25 436:12
‘waitress 428-12
| waived 310:5,15
| waiving 397:9
walk 337:17

398224 41027

446722
walked 4]i:i5
walking 410:14,18
wall 308:20
383-99 435:7.8
© 446:3.4 447:1,6
| wallboard 434.24
/ wallpaper 432:20

 

‘walls 326:12 327:9 |

334:11 338:2
353:18 383:10
384:1,3,15,16,19
385:14,15,19,24
3$3:25 386:10, 11

i 447:20 453122

_ want 313:19,23
372:19 373:22
3745:14 376:7
380:24 381:25
391:22 393:25
405:20 406:18
416:11 432.16
460:16

 

Priority-One Court Reporting Services Inc. — A Veritext Company

718-983-1234

) warren

Page 23

 

wanted 325:25 |
339: 17,18 348:9 |
374:13 41113 |
424.14 457:24
wants 377:16 |
warn 458:3,9,13 |
458:20 459:)2 !

: warned 459:15
| Warner

306:6,7
361:3,4

warning 356:25
357:3,10,15,16,22
438:2 440:10,19 |
44):17,24442:5 |
442:10,11,14,19
443:13 |
warnings 356:16 |
356:19 381:24

ATR: 14 440-9
442:22,25 455:16
warped 329:2]
308:7 |
warshauer 306:10 |

 

360:21 361:1,6
363:4
watch 345:7
398.23
watched
waiches

345:8.9
393-24

‘watching 345:14

345:22 352:5
water 320:9,13 !

389:24,25 390:2,3 |

390: 12 398:3 i

A16:11 439:14,17

440:3 2
way 312:16 34418 -
344219 393:13 :
395:5,21 399-15
399:21 404:13
405:9 406:22

 
[way - yavitz|

413510 415:7
446:20 439:15
4475.22 448:22

2 ways 447:7

- weekends 327-24
weitz 306:2 311:19 |
45720 :
welcome 457:4

i weld 396:13
‘welders 331:4

| 344:16

wear 356:13,17

385:5 459:5
Wearing 384:25
386:4

wednesday 3f2:13 :

313:4 352:11
week 311725
339:22,25 34022
352:19 371:3
4306 431:12,18
431:20,21 445:9

welding 342:20
-went 313:22,25

“west 304:23 307:6
wet 345:24 448.14 ©

“whichever 441:22

319:6 3205 24
321:3 323:12
32419 337:10
341119 348.34
349-322 36858
38723 389: 10
438:9

449°] ,2 454:4

| white 308:4

356:11 399:8,9

438:22,24 454:2,7

wide 326:17

wife

37224 3735
373:8

| wife's 389:16

| wilbraham 307:9

| windshield 366:9

| 366:11 421223

wipe 353:19

i wire 338:18

: withdrawn

© 361:20

witness 310:23
374:22,25 378:3
404:1 408:25
418:23 420:17
423.23 424.24
425:4,7 436:9

31371

460:20 46151

463:21 464:4
wooden 440:6
'word 391:8
450:24

| words

‘work 313:9315:11

317:15 318:16,17
318:20 319:22
321:7,9 323:23
325:17,23 32671
327:23 331:20

442.2 457:3 460:8

 

333:2 335:9,17,25 |

337:6 338:4,9,15

339:3,4,8,14,18,25

340:11 343:12,15

346:9 347:24
351:5 352:4,12
353:8,9,12,16,24
354:8 356:12
358:10,12,18,22
359:15,23 360:14
362:17,20,21
363:12,16,23
367:3 392:15

344:3,9,23 345:17

worker 313:9

Pape 24

 

338:10,14 339:20
339:21 340:]
341:7 342:11,14

394:8,19 3961113 |

406:6,13 414:4,21  344:10,14 346217
417:17 422:7 348:5,12,18,23
439:7 448:22 349:3 359:21

worked 313:14
314:14.24315:6 |
32°0:4 333:9 334-8

378:20 383:4
388:5 393:10
394:8 397,18

325:20 327:14,25 403:16 404:2,2
328:22 330:3,23 405:13,15,17
339:14,18 340:19 § 406:10,15,20
340:21,25 342:24 | 407:1,6,10,13
343:4,9 344:19 | 410:3,15,20,23
347:11,24350:5 = 411216 414:9,14
352:1%,23 359:1] 425:10 433:7
378:13,20,25 i = 450:15 458:23
383258 388-1325 | worn = 422:9
worth 381:19

389:18,25 397:20 |
397722,24 3989 | wow 430:16
401:23 417:16,21 | wrist 372:18
425:22,22 430:14 | writing 437:25

451:7 456:13 443-9 12
458:1,7,19 459:4 wrong 407:7
459:10) x

“x 359:8.8
314:9 315:6 * :

396:10 398:15 oY
399:22 442:6 (yard 323:24 3253 |
413:21 | 325:4,5 342:25

: workers 325-12 347:24 348:12,14

| 330:19 331:4 348:19 349:4 |
344:23 388:6,10,23 389:1 |

358:24 359:3,3,10

_ working 317:3,13 !

389:5 390:18 !
317:18 318:24 412:10,15 458:8,9 |
322:16325:11 9 458:15 459:5 :
326:10,19 328:4,6 | yards 320:5324:9 ©
328:7 329:13 | 328:23330:7,11 |

330:17 331:1,8,10 | 349:8
332-16 334.1 -_yavitz, 307:18
335:5 33721 424:13

Privrily-One Court Reporting Services Inc. A Verilext Company
7IS-983-1 234
fyeah - zone]

yeah 313:11,18

| 314:3 315:8,17
316:6,8,24 317:5 |
317:16,20 319:2,6
321:4,6,8 322:8,11 |
322:13,20 323:3
323:10,21 324:6
324:16,21,23 |
325:6,9,9,18 326:9
326:25,25 327:17
327:22 328:10,10
328:25 329:7,25
330:10,21,25
333:1,13,16,19
334:3 335:1,3,8,18
336:3,7,17,21
337:4,15 338:6,25
339:6,24 340:3,8
340:15,20,24
341:3 342:3 343:2
343:5,10 344:4,25
345:22 346:2,5,8
346-20 348:20,25
349:2,6, 10,17
350:14,18 351:4,7
351:22 352:9,16
352:21 353:2,6,11
354-114 355:2.9
356:2,4,6 357:12
357:12,13 358:21
358-25 359:13
360:5,9,13,17
361:5,18 363-10
364:4 365:1,4,9,17
365:20,23 366:3,7
366:12,18 367:4,4 |
367:8,18,21,21,24 |
368:5,8,16,22,22 |
369:7 370:9 371:6 |
371:10,25 372:3 |
372:12,24 373:11

 

 

Priority-One Court Reporting Services Inc. A Verilext Company

 

 

373:15,21 374:1,5 |

374.9 376718

377:3,23,25 379:9 _ years 349:43,14

380:9 383:20,20
384:21 385:17,20
386:14,19,22
387:14,21 389:3
389:16,21 391:12
391:18 393:20,24
395:10,12,24,24
396:17,17,22
397:15 398:6
400:2 402:5
403:22 404-9
407:20 408:25
411:25 412:11

413:2,5 416:19,24 |

417:6,10 418:1
419-19 420:12,14
421:15,15 422:8
422-13 423:18,20
426:15 428:17,21
429-13 432-311
432:11,14,19
433:1,15 434:20
4A35:1)7 438:7
439:°5,19,22
441-16 442:8,23
443°3 44.2]
446-4 448:18,20

yellow 437:7

: yellowish 438:22

393516 39326
424-19 451-11

319:15,17 323:8
347:20 360:3
361:15,25 362:3
367:25 368:12,13 |
373:7 374:3,16
377:18 380:16
388:18 390:19
412:22 421:14
422220 425:20,24
426:10,25 427:2
428:8 430:12
433:6 443.24
451:8,12 456:16
456:16,19,19,20

A38:22 440.23
45533

434:7

| yesterday 360:6

449:2,8,21 450:25

ASLAZ,ES 453:15
453:20 455:14
year 314:2 324:]

325:21 330:5,7,15 |

344:7 347:12,21
347:21 351:23
359:14 363:6
369-7 373:2
388:14 389:19
390: 14,15 24.35

362:20 363:11
365:22 383:5
386:15 421:9

york = 304:2,4 :
305:9 306:4,4,9,14 :
306:14,18,18,22
306:22 307:2,2,7,7 |
307:16,16,20,20
308:4,8,8,17,1 7,25 |
308:21 345:19,21
318-4 329:15,18
322:22 425:10
459-11 463:5

yup 312:21

yuppic 388:2,2

718-983-1234

z

Page 25

zone 424:24
